Exhibit 10.1

EXECUTION VERSION

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of

December 2, 2011

among

NAVISTAR FINANCIAL CORPORATION,

and

NAVISTAR FINANCIAL, S.A. DE C.V., SOCIEDAD FINANCIERA DE OBJETO

MULTIPLE, ENTIDAD NO REGULADA

as Borrowers

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

BANK OF AMERICA, N.A.,

as Syndication Agent

and

CITIBANK, N.A.,

as Documentation Agent

 

 

J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED and CITIGROUP GLOBAL MARKETS INC.

as Joint Lead Arrangers and Joint Book Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.01.

  Defined Terms      1   

SECTION 1.02.

  Classification of Loans and Borrowings      27   

SECTION 1.03.

  Terms Generally      27   

SECTION 1.04.

  Accounting Terms; GAAP      27   

SECTION 1.05.

  Interpretation      28   

ARTICLE II THE US CREDIT FACILITIES

     28   

SECTION 2.01.

  Term Commitment      28   

SECTION 2.02.

  Procedure for Term Loan Borrowing      28   

SECTION 2.03.

  Repayment of Term Loans      28   

SECTION 2.04.

  US Revolving Commitments      29   

SECTION 2.05.

  US Revolving Loans and Borrowings      29   

SECTION 2.06.

  Procedure for US Revolving Borrowings      30   

SECTION 2.07.

  Certain Borrowings of US Revolving Loans and Refunding of Loans      31   

SECTION 2.08.

  Swingline Loans      31   

SECTION 2.09.

  Letters of Credit      33   

ARTICLE III THE MEXICAN CREDIT FACILITY

     37   

SECTION 3.01.

  Commitments      37   

SECTION 3.02.

  Loans and Borrowings      38   

SECTION 3.03.

  Requests for Mexican Revolving Borrowings      38   

ARTICLE IV TERMS APPLICABLE TO US CREDIT FACILITIES AND MEXICAN CREDIT FACILITY

     39   

SECTION 4.01.

  Funding of Borrowings      39   

SECTION 4.02.

  Interest Elections      39   

SECTION 4.03.

  Termination and Reduction of Revolving Commitments      41   

SECTION 4.04.

  Repayment of Loans; Evidence of Debt      41   

SECTION 4.05.

  Optional Prepayments of Loans      42   

SECTION 4.06.

  Mandatory Prepayments and Commitment Reductions      43   

SECTION 4.07.

  Fees      43   

SECTION 4.08.

  Interest      44   

SECTION 4.09.

  Alternate Rate of Interest      45   

SECTION 4.10.

  Increased Costs      46   

SECTION 4.11.

  Break Funding Payments      47   

SECTION 4.12.

  Taxes      47   

SECTION 4.13.

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      51   

SECTION 4.14.

  Mitigation Obligations; Replacement of Lenders      53   

 

i



--------------------------------------------------------------------------------

SECTION 4.15.

  Defaulting Lenders      53   

SECTION 4.16.

  Incremental Loans and Commitments      56   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     57   

SECTION 5.01.

  Organization; Powers      57   

SECTION 5.02.

  Authorization; Enforceability      57   

SECTION 5.03.

  Governmental Approvals; No Conflicts      58   

SECTION 5.04.

  Financial Condition; No Material Adverse Change      58   

SECTION 5.05.

  Litigation      59   

SECTION 5.06.

  Compliance with Laws and Agreements      59   

SECTION 5.07.

  Investment Company Status      59   

SECTION 5.08.

  Taxes      59   

SECTION 5.09.

  ERISA      59   

SECTION 5.10.

  Subsidiaries      59   

SECTION 5.11.

  Ownership of Property; Liens      59   

SECTION 5.12.

  Use of Proceeds      59   

SECTION 5.13.

  Foreign Exchange Regulations; Immunity; Enforcement      59   

SECTION 5.14.

  Disclosure      60   

SECTION 5.15.

  Title; No Other Liens      60   

SECTION 5.16.

  Perfected First Priority Lien      60   

SECTION 5.17.

  Regulation U      60   

SECTION 5.18.

  Solvency      61   

ARTICLE VI CONDITIONS

     61   

SECTION 6.01.

  Effective Date      61   

SECTION 6.02.

  Each Borrowing Event      63   

SECTION 6.03.

  Concurrent Condition for Initial Borrowing      64   

ARTICLE VII AFFIRMATIVE COVENANTS

     64   

SECTION 7.01.

  Financial Statements and Other Information      64   

SECTION 7.02.

  Notices of Material Events      66   

SECTION 7.03.

  Existence; Conduct of Business      67   

SECTION 7.04.

  Payment of Obligations      67   

SECTION 7.05.

  Maintenance of Properties; Insurance      67   

SECTION 7.06.

  Books and Records; Inspection Rights      67   

SECTION 7.07.

  Compliance with Laws and Material Contractual Obligations      67   

SECTION 7.08.

  Intercompany Agreements      68   

SECTION 7.09.

  Federal Regulations      69   

SECTION 7.10.

  Additional Collateral, etc      69   

ARTICLE VIII NEGATIVE COVENANTS

     69   

SECTION 8.01.

  Financial Covenants      69   

SECTION 8.02.

  Indebtedness      69   

SECTION 8.03.

  Liens      71   

 

ii



--------------------------------------------------------------------------------

SECTION 8.04.

  Fundamental Changes      71   

SECTION 8.05.

  Investments, Loans, Advances, Guarantees and Acquisitions; Hedging Agreements
     72   

SECTION 8.06.

  Restricted Payments      74   

SECTION 8.07.

  Transactions with Affiliates      74   

SECTION 8.08.

  Negative Pledge      74   

SECTION 8.09.

  Prepayments of Subordinated Debt      75   

SECTION 8.10.

  Serviced Wholesale Portfolio Quality      75   

SECTION 8.11.

  Sales and Leasebacks      76   

SECTION 8.12.

  Changes in Fiscal Periods      76   

ARTICLE IX EVENTS OF DEFAULT

     76   

ARTICLE X THE ADMINISTRATIVE AGENT

     79   

ARTICLE XI GUARANTEE

     81   

SECTION 11.01.

  Guarantee      81   

SECTION 11.02.

  Waiver of Subrogation      81   

SECTION 11.03.

  Modification of Mexican Obligations      81   

SECTION 11.04.

  Waiver by the US Borrower      82   

SECTION 11.05.

  Reinstatement      83   

ARTICLE XII MISCELLANEOUS

     83   

SECTION 12.01.

  Notices      83   

SECTION 12.02.

  Waivers; Amendments      84   

SECTION 12.03.

  Expenses; Indemnity; Damage Waiver      85   

SECTION 12.04.

  Successors and Assigns      87   

SECTION 12.05.

  Survival      90   

SECTION 12.06.

  Counterparts; Integration; Amendment and Restatement      90   

SECTION 12.07.

  Severability      91   

SECTION 12.08.

  Right of Setoff      91   

SECTION 12.09.

  GOVERNING LAW      91   

SECTION 12.10.

  Submission To Jurisdiction; Waivers      91   

SECTION 12.11.

  Acknowledgments      92   

SECTION 12.12.

  WAIVERS OF JURY TRIAL      92   

SECTION 12.13.

  Headings      93   

SECTION 12.14.

  Confidentiality      93   

SECTION 12.15.

  Interest Rate Limitation      93   

SECTION 12.16.

  Waiver of Immunities      94   

SECTION 12.17.

  Judgment Currency      94   

SECTION 12.18.

  Loan Equalization; Loan Conversion      94   

SECTION 12.19.

  Release of Liens      95   

SECTION 12.20.

  Intercompany Security Agreements      95   

SECTION 12.21.

  Blocked Account      95   

SECTION 12.22.

  USA PATRIOT Act      96   

 

iii



--------------------------------------------------------------------------------

SECTION 12.23.

  Consents under the Security Agreement      96   

 

iv



--------------------------------------------------------------------------------

SCHEDULES:     Schedule 2.01   –   Commitments Schedule 5.05   –   Disclosed
Matters Schedule 5.10   –   Subsidiaries Schedule 8.02   –   Existing
Indebtedness Schedule 8.03   –   Existing Liens Schedule 8.05   –   Scheduled
Investments EXHIBITS:     Exhibit A   –   Form of Assignment and Acceptance
Exhibit B-1   –   Form of Opinion of Borrower’s New York Counsel Exhibit B-2   –
  Form of Opinion of Borrower’s Internal Counsel Exhibit B-3   –   Form of
Opinion of Borrowers’ Mexican Counsel Exhibit C   –   Form of Parents’ Side
Agreement Exhibit D   –   Form of Report of Statistical Information Exhibit E  
–   Form of Borrowing Request Exhibit F   –   Form of Compliance Certificate
Exhibit G   –   Form of Parent Guarantee Exhibit H1   –   Form of Amended and
Restated Security Agreement Exhibit H2   –   Form of First Amendment to Amended
and Restated Security Agreement Exhibit I   –   Form of Second Amendment to the
Security Agreement Exhibit J   –   Form of Blocked Account Agreement Exhibit K  
–   Form of Blocked Account Certificate Exhibit L   –   Form of Intercreditor
Agreement Exhibit M   –   Form of U.S. Tax Compliance

 

v



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
December 2, 2011, among NAVISTAR FINANCIAL CORPORATION, a Delaware corporation
(the “US Borrower”) and NAVISTAR FINANCIAL, S.A. DE C.V., SOCIEDAD FINANCIERA DE
OBJETO MULTIPLE, ENTIDAD NO REGULADA, a Mexican corporation (the “Mexican
Borrower”; together with the US Borrower, the “Borrowers”), the LENDERS party
hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, BANK OF AMERICA,
N.A., as Syndication Agent, and CITIBANK, N.A., as Documentation Agent.

W I T N E S S E T H:

WHEREAS, the Borrowers are parties to the Existing Credit Agreement (as defined
below);

WHEREAS, the Borrowers have requested that the Existing Credit Agreement be
amended and restated as set forth below; and

WHEREAS, it is the intent of the parties hereto that this Agreement amend and
restate in its entirety the Existing Credit Agreement and evidence the
obligations of the Borrowers hereunder;

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree that, on the Effective Date, the
Existing Credit Agreement will be amended and restated in its entirety as
follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders under this Agreement and the other Loan
Documents, or any successor agent appointed in accordance with Article X hereof.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person (other
than, in the case of any Borrower, such Borrower’s respective Subsidiaries) that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.

“Applicable Amount” has the meaning set forth in Section 8.06.

“Applicable Rate” means, with respect to Revolving Loans, Swingline Loans and
Term Loans, for any day, with respect to any ABR Loan or Eurodollar Loan, or
with respect to the commitment fees payable with respect to the Revolving
Facility, as the case may be, the applicable rate per annum set forth in the
Pricing Grid under the caption “ABR Spread”, “Eurodollar Spread” or “Commitment
Fee Rate”, as the case may be, based upon the ratings by Moody’s and S&P,
respectively, applicable on such date to the Index Debt of the Parent.

“Approved Fund” has the meaning set forth in Section 12.04(b).

“Asset Sale” means any Disposition of property or series of related Dispositions
of property (excluding the Disposition of obsolete or worn-out property in the
ordinary course of business and any Disposition permitted by Section 8.04) that
yields gross proceeds to the US Borrower or its Subsidiaries (valued at the
initial principal amount thereof in the case of non-cash proceeds consisting of
notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $10,000,000.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04), and accepted by the Administrative Agent, in substantially
the form of Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.

“Available Mexican Commitment” means, as at any date of determination (after
giving effect to the making, and the application of the proceeds, of any US
Revolving Loans required to be made on such date pursuant to Section 2.07), with
respect to any Mexican Lender, an amount equal to the lesser of (a) the excess,
if any, of (i) the amount of such Mexican Lender’s Mexican Commitment in effect
on such date over (ii) such Mexican Lender’s Mexican

 

2



--------------------------------------------------------------------------------

Commitment Percentage of the aggregate principal amount of Mexican Revolving
Loans outstanding on such date and (b) the excess, if any, of (i) the amount of
such Mexican Lender’s US Revolving Commitment in effect on such date over
(ii) the amount of the Revolving Credit Exposure of such Mexican Lender on such
date.

“Available US Revolving Commitment” means as at any date of determination with
respect to any US Lender (after giving effect to the making, and the application
of the proceeds, of any US Revolving Loans required to be made on such date
pursuant to Section 2.07 or for the prepayment of any outstanding Mexican
Revolving Loans), an amount equal to the excess, if any, of (a) the amount of
such Lender’s US Revolving Commitment in effect on such date over (b) the
Revolving Credit Exposure of such Lender on such date.

“Blocked Account” means the bank account subject to the Blocked Account
Agreement.

“Blocked Account Agreement” means the Amended and Restated Blocked Account
Control Agreement, dated as of the date hereof, substantially in the form of
Exhibit J, among the US Borrower, JPMorgan Chase Bank, N.A., as depositary bank
and the Administrative Agent, as the same may be amended, supplemented, waived
or otherwise modified from time to time.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).

“Borrowers” has the meaning set forth in the preamble to this Agreement.

“Borrowing” means, with respect to each Borrower as applicable, (a) Term Loans
of the same Type, made, converted or continued on the same date and, in the case
of Eurodollar Loans, as to which a single Interest Period is in effect,
(b) Revolving Loans of the same Type, made, converted or continued on the same
date and, in the case of Eurodollar Loans, as to which a single Interest Period
is in effect or (c) a Swingline Loan.

“Borrowing Date” has the meaning set forth in Section 2.07.

“Borrowing Request” means a request, substantially in the form of Exhibit E, by
the US Borrower for a US Revolving Borrowing in accordance with Section 2.06 or
a request by the Mexican Borrower for a Mexican Revolving Borrowing in
accordance with Section 3.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and

 

3



--------------------------------------------------------------------------------

the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Capital Market Transaction” means the issuance or sale in a registered public
offering, Rule 144A/Regulation S transaction or private placement of Capital
Stock (including equity-linked securities) or notes, debentures, instruments or
other debt securities with a maturity in excess of one year from the Maturity
Date (provided that Capital Market Transaction shall exclude any Qualified
Securitization Transaction).

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Balance” means Unrestricted Cash of the US Borrower and its Subsidiaries
minus (i) any amounts utilized for normal operating expenses of the US Borrower
and its Subsidiaries consistent with the US Borrower’s and its Subsidiaries’
past business practices, (ii) amounts utilized to purchase receivables in the
normal course of business, (iii) amounts utilized to make payments of permitted
dividends consistent with the US Borrower’s past business practices and
(iv) amounts on deposit in the Blocked Account.

“Change in Control” means the occurrence of one or more of the following events:
(i) any Person or group (within the meaning of the Securities Exchange Act of
1934 (the “Exchange Act”) and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof), other than employee or
retiree benefit plans or trusts sponsored or established by the Parent, the US
Borrower or International, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Parent representing 35% or more of the combined voting power of the Parent’s
then outstanding voting stock; (ii) the following individuals cease for any
reason to constitute more than three-fourths of the number of directors then
serving on the Board of Directors of the Parent: individuals who, on the date
hereof, constitute the Board of Directors and any new director (other than a
director whose initial assumption of the office is in connection with an actual
or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Parent) whose
appointment or election by the Board of Directors or nomination for election by
the Parent’s stockholders was approved by the vote of a majority of the
directors then still in office or whose appointment, election or nomination was
previously so approved or recommended; and (iii) the stockholders of the Parent
shall approve any Plan of Liquidation.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 4.10(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement;
provided, however, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and

 

4



--------------------------------------------------------------------------------

Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall each be deemed to be a “Change in Law,” regardless
of the date enacted, adopted or issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term Loans, Revolving Loans,
or Swingline Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute.

“Collateral” means all property of the US Borrower, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

“Commitments” means, collectively, the US Commitments and the Mexican
Commitments.

“Consolidated Leverage Ratio” means, on any date, the ratio of (a) Consolidated
Total Debt on such date to (b) Consolidated Tangible Net Worth on such date.

“Consolidated Tangible Net Worth” means, on any date, the consolidated
stockholders’ equity of the US Borrower and its consolidated Subsidiaries less,
without duplication, (a) their consolidated Intangible Assets and (b) all
Redeemable Preferred Stock (if any), all determined as of such date. For
purposes of this definition, “Intangible Assets” means the amount (to the extent
reflected in determining such consolidated stockholders’ equity) of (i) all
investments in Subsidiaries of the US Borrower other than consolidated
Subsidiaries and (ii) all unamortized debt discount and expense, unamortized
deferred charges, goodwill, patents, trademarks, service marks, trade names,
copyrights, organization or developmental expenses and other intangible items.

“Consolidated Total Debt” means, on any date, the outstanding Indebtedness of
the US Borrower and its consolidated Subsidiaries determined on a consolidated
basis as of such date; provided that the amount of such Indebtedness shall be
(a) increased by all Debt Discount Adjustments (if any) applicable thereto (to
the extent not included in determining the amount of such Indebtedness) and
(b) decreased by (i) the aggregate principal amount of all Warehousing Debt
outstanding on such date and (ii) the aggregate principal amount of Indebtedness
incurred in connection with Qualified Securitization Transactions outstanding on
such date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Customary Securitization Undertaking” means, with respect to any Person, any
obligation of such Person under a Permitted Receivables Document that is of a
type customarily

 

5



--------------------------------------------------------------------------------

arising on the part of a seller or servicer of Receivables in securitization
transactions of the same general type as the transaction contemplated by such
Permitted Receivables Document, including without limitation, any obligation to
(A) purchase or repurchase Receivables or related assets upon the occurrence of
certain events, (B) service Receivables or related assets, (C) fund a spread or
reserve account at the time of the sale of Receivables, rights to receive income
from Receivables or undivided interests in Receivables or (D) indemnify other
Persons; provided that the term “Customary Securitization Undertaking” shall not
include any obligation to the extent that it (i) results from credit losses on
receivables or (ii) constitutes a direct obligation of such Person to repay any
Indebtedness issued or incurred by any other Person or to indemnify any Person
for losses resulting from the nonpayment of any such Indebtedness or to provide
additional capital to, or maintain the financial condition or otherwise support
the credit of, the obligor in respect of such Indebtedness (except any
obligation to provide additional funds to Subsidiaries of the US Borrower as
part of any Qualified Securitization Transaction).

“Debt Discount Adjustment” means at any time, with respect to any
interest-bearing Indebtedness for Borrowed Money of the US Borrower or any of
its consolidated Subsidiaries, the amount (if any) by which (a) the full
outstanding principal amount of such Indebtedness for Borrowed Money exceeds
(b) the amount of the liability reflected on the books of the US Borrower or
such consolidated Subsidiary with respect to such Indebtedness for Borrowed
Money. Without limiting the generality of the foregoing, it is understood that
the concept of a “Debt Discount Adjustment” would not apply to non-interest
bearing commercial paper issued at a discount or “zero coupon” bonds.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent after notice to the US Borrower and such Lender, that has
(a) failed to fund any portion of its Revolving Loans or participations in
Letters of Credit or Swingline Loans within three Business Days of the date
required to be funded by it hereunder, unless such Lender’s failure to fund such
Loan is based on such Lender’s good faith determination that the conditions
precedent to funding such loan under this Agreement have not been satisfied and
such Lender has notified the Administrative Agent in writing of such
determination, (b) notified the Borrower, the Administrative Agent, the Issuing
Bank, the Swingline Lender or any Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement that it does not intend to comply with its funding obligations
under this Agreement (unless such notice or public statement indicates that such
position is based on such Lender’s good faith determination that the conditions
precedent to such funding obligations under this Agreement have not been
satisfied), (c) failed, within five Business Days after a written request by the
Administrative Agent (based on the reasonable belief that it may not fulfill its
funding obligations and a copy of which was sent to the US Borrower), to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans, unless the subject of a good faith dispute, provided
that any such Lender shall cease to be a Defaulting Lender under this clause
(c) upon receipt of such confirmation by the Administrative Agent, (d) otherwise
failed to pay over to the Administrative Agent or any other Lender any

 

6



--------------------------------------------------------------------------------

other amount (other than a de minimis amount) required to be paid by it
hereunder within five Business Days of the date when due, unless the subject of
a good faith dispute, or (e) in the case of a Revolving Lender, (i) has been
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent or has a parent
company that has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee or custodian appointed for it, or
has taken any action authorizing, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action authorizing, or indicating its consent to, approval of or acquiescence in
any such proceeding or appointment (unless in the case of any Lender referred to
in this clause (e) the Borrower, the Administrative Agent, the Issuing Bank and
the Swingline Lender shall be satisfied that such Lender intends, and has all
approvals required to enable it, to continue to perform its obligations as a
Lender hereunder); provided that a Lender shall not qualify as a Defaulting
Lender solely as a result of the acquisition or maintenance of an ownership
interest in such Lender or its parent company, or of the exercise of control
over such Lender or any Person controlling such Lender, by a Governmental
Authority or instrumentality thereof.

“Disclosed Matters” means the actions, suits and proceedings disclosed in
Schedule 5.05.

“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, transfer or other disposition thereof. The terms “Dispose” and
“Disposed of” shall have correlative meanings.

“Dollars”, “dollars” or “$” refers to lawful money of the United States of
America.

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Equalization Date” means any date on which either (a) an Event of Default
described in clause (i) or (j) of Article IX has occurred or (b) the Commitments
shall have been terminated prior to the Maturity Date and/or the Loans shall
have been declared immediately due and payable, in either case pursuant to
Article IX.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor statute.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the US Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which

 

7



--------------------------------------------------------------------------------

the 30-day notice period is waived); (b) the existence with respect to any Plan
of an “accumulated funding deficiency” or an “unpaid minimum required
contribution,” as applicable (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the US Borrower or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by the US Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
US Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the US Borrower or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from the US Borrower or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article IX.

“Excluded Taxes” means (i) net income taxes and franchise taxes (imposed in lieu
of net income taxes) imposed on the Administrative Agent or any Lender as a
result of a present or former connection between the Administrative Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Administrative Agent or such Lender
(x) having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Loan Document or
(y) having a representative office or a subsidiary in Mexico, provided that any
such representative office or subsidiary is not the lending office), (ii) in the
case of a Lender, U.S. federal withholding taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (x) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 4.14) or (y) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 4.12, amounts with respect to such taxes were payable either to such
Lender's assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or to such Lender immediately before it changed
its lending office, (iii) any taxes imposed by reason of the Administrative
Agent or any Lender’s failure to comply with Section 4.12(c) or (d), in excess
of the additional amounts that would have been payable had the Administrative
Agent or any Lender complied with such Section, or (iv) any U.S. federal
withholding taxes imposed under FATCA.

“Existing Credit Agreement” means the Amended and Restated Credit Agreement (as
amended, supplemented or otherwise modified prior to the date hereof), dated as
of December 16, 2009, among the Borrowers, the banks listed therein and JPMorgan
Chase Bank,

 

8



--------------------------------------------------------------------------------

N.A., as administrative agent, Bank of America, N.A., as syndication agent, and
The Bank of Nova Scotia, as documentation agent.

“Facility” means each of (a) the Term Commitments and the Term Loans made
thereunder (the “Term Facility”) and (b) the Revolving Commitments and the
extensions of credit made thereunder (the “Revolving Facility”).

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations promulgated thereunder or official interpretations
thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“First Lender” has the meaning set forth in Section 12.18(b).

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) the sum of
(i) consolidated interest expense of the US Borrower and its consolidated
Subsidiaries, (ii) consolidated income of the US Borrower and its consolidated
Subsidiaries before income taxes, (iii) dividends on any preferred stock of the
US Borrower or other scheduled payments of a similar nature and (iv) any
International Contributions with respect to any fiscal quarter during such
period to (b) the sum of (i) consolidated interest expense of the US Borrower
and its consolidated Subsidiaries and (ii) dividends on any preferred stock of
the US Borrower or other scheduled payments of a similar nature.

“Foreign Lender” means, in respect of any Borrower, any Lender that is organized
under the laws of a jurisdiction other than that in which such Borrower is
located. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
Mexico, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Granting Lender” has the meaning set forth in Section 12.04(h).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of

 

9



--------------------------------------------------------------------------------

guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including an
aval and including any obligation of the guarantor, direct or indirect, (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include (i) endorsements
for collection or deposit or (ii) standard contractual indemnities, each in the
ordinary course of business or (iii) any Customary Securitization Undertaking.
The amount of any Guarantee of any guaranteeing Person shall be deemed to be the
lower of (A) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made and (B) the maximum amount
for which such guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Guarantee, unless such primary obligation and the
maximum amount for which such guaranteeing Person may be liable are not stated
or determinable, in which case the amount of such Guarantee shall be such
guaranteeing Person’s maximum reasonably anticipated liability (assuming such
Person is required to perform) in respect thereof as determined by such Person
in good faith.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, currency swap agreement, commodity price protection
agreement or other interest or currency exchange rate or commodity price hedging
arrangement.

“IMSS” means the Instituto Mexicano del Seguro Social or Mexican Social Security
Institute.

“Increased Amount Date” has the meaning set forth in Section 4.16(a).

“Indebtedness” of any Person means on any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all Guarantees by such Person of Indebtedness of others, (d) all Capital
Lease Obligations of such Person and (e) all obligations, contingent or
otherwise, of such Person to reimburse issuers of letters of credit, surety
bonds or similar obligations for payments made to repay, purchase or otherwise
retire any Indebtedness referred to in the foregoing clauses (a) through (d),
excluding trade payables and accrued expenses.

“Indebtedness for Borrowed Money” means the types of Indebtedness referred to in
clauses (a) and (b) of the definition of “Indebtedness”.

“Index Debt” means senior, unsecured, long-term Indebtedness for Borrowed Money
that is not guaranteed by any other Person or subject to any other credit
enhancement.

 

10



--------------------------------------------------------------------------------

“INFONAVIT” means the Mexican Instituto del Fondo Nacional de la Vivienda para
los Trabajadores or Workers’ Housing Fund Institute.

“Intercompany Loan Agreements” means each agreement from time to time creating
or evidencing any Indebtedness owing from time to time to the US Borrower from
one of its Subsidiaries.

“Intercreditor Agreement” means the Amended and Restated Intercreditor
Agreement, dated as of the date hereof, executed and delivered by Wells Fargo,
the Administrative Agent, the Trustee and the US Borrower, substantially in the
form of Exhibit L hereto, as amended, supplemented, amended and restated or
otherwise modified from time to time.

“Interest Election Request” means a request by any Borrower to convert or
continue a Borrowing in accordance with Section 4.02.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six, or nine
months (or, if available from the relevant Lenders, one, two or three weeks or
twelve months or other period requested by the relevant Borrower) thereafter, as
the relevant Borrower may elect; provided, that (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“International” means Navistar, Inc. (formerly known as International Truck and
Engine Corporation), a Delaware corporation.

“International Contribution” means a contribution from International pursuant to
the Parents’ Side Agreement with respect to any fiscal quarter so long as such
contribution from International is made on or after the first day of such fiscal
quarter and on or prior to the day that is three business days following the
date of delivery of the financial statements for the relevant

 

11



--------------------------------------------------------------------------------

fiscal quarter (or, if earlier, the date a quarterly or annual report containing
such financial statements is required to be filed with the SEC) (it being
understood that each such contribution shall be credited with respect to only
one fiscal quarter; provided that such credit shall be effective as to such
fiscal quarter for all periods in which such fiscal quarter is included).

“Investments” has the meaning set forth in Section 8.05.

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder (or any affiliate thereof in its capacity as issuer
of Letters of Credit hereunder), and its successors in such capacity as provided
in Section 2.09(i).

“Joinder Agreement” has the meaning set forth in Section 4.16(a).

“Joint Lead Arrangers” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and Citigroup Global Markets Inc.

“KPMG” means KPMG LLP.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements in respect of Letters of Credit that have not yet been
reimbursed by or on behalf of the US Borrower at such time. The LC Exposure of
any US Lender in respect of any Letter of Credit shall be its US Funding
Revolving Commitment Percentage (determined on the date of issuance thereof, as
reduced or increased by any assignment effected in accordance with
Section 12.04) of the LC Exposure in respect of such Letter of Credit, as
reduced by any reduction of such Letter of Credit or any reimbursed drawings
thereunder.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender and the Issuing Bank.

“Letter of Credit” means any letter of credit issued pursuant to Section 2.09.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters “LIBOR01” screen (or on any successor or
substitute page provided by Reuters, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Borrowing for such Interest Period shall
be the rate at which dollar deposits of $5,000,000 and for a maturity

 

12



--------------------------------------------------------------------------------

comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, assignment, hypothecation, encumbrance, charge or security interest in,
on or of such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Loan Documents” means this Agreement, the Security Documents, the Notes, the
Parent Guarantee, the Parents’ Side Agreement, the Intercreditor Agreement and
any amendment, waiver, supplement or any other modification to any of the
foregoing.

“Majority Facility Lenders” means with respect to any Facility, the holders of
more than 50% of the aggregate unpaid principal amount of the Term Loans or the
Total Revolving Credit Exposure, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

“Master Intercompany Agreement” means the Amended and Restated Master
Intercompany Agreement, dated as of April 1, 2007, between the US Borrower and
International, as amended by the Treasurer’s Agreement Number 1, dated as of
January 30, 2009, the Treasurers’ Agreement Number 2, dated as of July 31, 2009,
the Treasurers’ Agreement Number 3, dated as of December 16, 2009, and the
Treasurers’ Agreement Number 4, dated as of June 1, 2011, and as further
amended, supplemented or otherwise modified from time to time.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the US Borrower and its Subsidiaries
taken as a whole, or (b) the validity or enforceability of any Loan Document or
the rights and remedies of or benefits available to the Lenders under any Loan
Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements in an
aggregate principal amount exceeding (a) $25,000,000, in the case of the US
Borrower, and (b) $15,000,000, in the case of the Mexican Borrower. For purposes
of determining Material Indebtedness, the “principal amount” of the obligations
of any Borrower in respect of any Hedging Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that such
Borrower would be required to pay if such Hedging Agreement were terminated at
such time.

“Maturity Date” means the fifth anniversary of the Effective Date, which date is
December 2, 2016.

 

13



--------------------------------------------------------------------------------

“Mexican”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are being made to the Mexican
Borrower.

“Mexican Borrower” has the meaning set forth in the Preamble to this Agreement.

“Mexican Change in Control” shall occur in the event that the Parent ceases to
own, directly or indirectly, more than 50% of the voting capital stock of the
Mexican Borrower.

“Mexican Commitment” means, with respect to each Mexican Lender, the commitment
of such Lender to make Mexican Revolving Loans hereunder, in an aggregate amount
not to exceed at any time outstanding the lesser of (i) the amount initially set
forth opposite such Lender’s name on Schedule 2.01 under the heading “Mexican
Commitment” or in the Assignment and Acceptance pursuant to which such Lender
shall have assumed its Mexican Commitment, as applicable, and (ii) the US
Commitment of such Mexican Lender, as either such commitment may be (a) reduced
from time to time pursuant to Section 4.03 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04. The original aggregate principal amount of the Mexican
Commitments is $200,000,000.

“Mexican Commitment Percentage” means, as to any Mexican Lender at any time, the
percentage which such Lender’s Mexican Commitment then constitutes of the
aggregate Mexican Commitments of all Mexican Lenders (or, if the Mexican
Commitments have terminated or expired, the percentage shall be determined based
upon the Mexican Commitments most recently in effect, giving effect to any
assignments).

“Mexican Lender” means each Lender having an amount greater than zero set forth
opposite such Lender’s name in Schedule 2.01 under the heading “Mexican
Commitment” and any other Person that shall have become a party hereto pursuant
to an Assignment and Acceptance with respect to a Mexican Commitment. Any US
Lender may cause a branch or affiliate of such US Lender to make available its
Mexican Commitment and to make the Mexican Loans thereunder, and the term
“Mexican Lender” shall include such branch or affiliate in such capacity where
the context permits.

“Mexican Obligations” means the unpaid principal of and interest on (including,
without limitation, interest accruing after the maturity of the Mexican
Revolving Loans and interest accruing after the filing of any petition in
bankruptcy (“concurso mercantil” or “quiebra”), or the commencement of any
insolvency, reorganization or like proceeding, relating to the Mexican Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Mexican Revolving Loans and all other obligations and
liabilities of the Mexican Borrower to the Administrative Agent and the Lenders,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement and any other document made, delivered or given in
connection therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all reasonable fees and disbursements of counsel to the Administrative Agent and
the Lenders that are required to be paid by the Mexican Borrower pursuant to the
terms of this Agreement) or otherwise.

 

14



--------------------------------------------------------------------------------

“Mexico” means the United Mexican States.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Permitted Investments
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received), net of attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness secured by a Lien expressly permitted hereunder on
any asset that is the subject of such Asset Sale or Recovery Event and other
customary fees and expenses actually incurred in connection therewith and net of
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements) or (b) in connection with any Capital Markets Transaction, the
proceeds thereof in the form of cash, net of attorneys’ fees, accountants’ fees,
investment banking fees, underwriting discounts and commissions and other
customary fees and expenses actually incurred in connection therewith.

“New Lender” has the meaning set forth in Section 4.16(b).

“New Term Loans” has the meaning set forth in Section 4.16(a).

“New Term Loan Commitments” has the meaning set forth in Section 4.16(a).

“NFSC” means Navistar Financial Securities Corporation, a Delaware corporation,
and its successors.

“Non-Excluded Taxes” has the meaning set forth in Section 4.12(a).

“Non-Mexican Lender” means each US Lender which is not a Mexican Lender.

“Note” has the meaning set forth in Section 4.04(e).

“Other Lender” has the meaning set forth in Section 12.18.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Parent” means Navistar International Corporation, a Delaware corporation.

“Parent Guarantee” means the Third Amended and Restated Parent Guarantee, dated
as of the date hereof, substantially in the form of Exhibit G, as amended,
supplemented, or otherwise modified from time to time.

 

15



--------------------------------------------------------------------------------

“Parents’ Side Agreement” means the Third Amended and Restated Parents’ Side
Agreement, substantially in the form of Exhibit C, dated as of the date hereof,
by the Parent and International for the benefit of the Lenders, as amended,
supplemented or otherwise modified from time to time.

“Past Due Serviced Wholesale Notes” at the end of any month means the aggregate
Unpaid Balances at the end of such month of all Serviced Wholesale Notes (or
installments thereof) which are more than one month past due at the end of such
month.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments or governmental charges that are
not yet due or are being contested in compliance with Section 7.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that (i) are not overdue by more than 30 days or (ii) are
being contested in compliance with Section 7.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, health insurance and other
social security laws or regulations and withholding taxes;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the relevant Borrower or any of its Subsidiaries;

(f) Liens arising from judgments, decrees or attachments that do not constitute
an Event of Default hereunder;

(g) Liens arising from precautionary Uniform Commercial Code financing
statements filed in connection with operating leases of the US Borrower or its
Subsidiaries;

(h) any interest or title of a licensor, lessor or sublessor under any license,
lease or sublease entered into by any Borrower in the ordinary course of
business and covering only the assets so licensed, leased or subleased; and

(i) Liens arising in connection with any Qualified Securitization Transaction;

 

16



--------------------------------------------------------------------------------

provided that, with respect to clauses (a) through (h) above, the term
“Permitted Encumbrances” shall not include any Lien securing Indebtedness.

“Permitted Investments” means:

(a) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than
twenty-four months from the date of acquisition;

(b) certificates of deposit and eurodollar time deposits with maturities of
twenty-four months or less from the date of acquisition, bankers’ acceptances
with maturities not exceeding twenty-four months and overnight bank deposits, in
each case, with any commercial bank incorporated under the laws of the United
States of America, any state thereof or the District of Columbia having capital
and surplus in excess of $500,000,000 and a Thomson Bank Watch Rating of “B” or
better;

(c) repurchase obligations or securities lending arrangements for underlying
securities of the types described in clauses (a) and (b) above entered into with
any financial institution meeting the qualifications specified in clause
(b) above;

(d) commercial paper having a rating of at least “A-2” from S&P or “P-2” from
Moody’s and in each case maturing within 270 days after the date of acquisition
or asset-backed securities having a rating of at least “A” from S&P or “A2” from
Moody’s and in each case maturing within thirty-six months after the date of
acquisition;

(e) demand or time deposit accounts used in the ordinary course of business with
overseas branches of commercial banks incorporated under the laws of the United
States of America, any state thereof or the District of Columbia, provided that
such commercial bank has, at the time of the Investment therein, (1) capital,
surplus and undivided profits (as of the date of such institution’s most
recently published financial statements) in excess of $100,000,000 and (2) the
long-term unsecured debt obligations (other than such obligations rated on the
basis of the credit of a Person other than such institution) of such
institution, at the time of the Investment therein, are rated at least “A” from
S&P or “A2” from Moody’s;

(f) obligations (including, but not limited to demand or time deposits, bankers’
acceptances and certificates of deposit) issued or guaranteed by a depository
institution or trust company incorporated under the laws of the United States of
America, any state thereof or the District of Columbia, provided that (A) such
instrument has a final maturity not more than one year from the date of purchase
thereof and (B) such depository institution or trust company has at the time of
the Investment therein or contractual commitment providing for such Investment,
(x) capital, surplus and undivided profits (as of the date of such institution’s
most recently published financial statements) in excess of $100,000,000 and
(y) the long-term unsecured debt obligations (other than such obligations rated
on the basis of the credit of a Person other than such institution) of such
institution, at the time of the Investment therein or contractual commitment
providing for such Investment, are rated at least “A” from S&P or “A2” from
Moody’s; and

 

17



--------------------------------------------------------------------------------

(g) money market funds at least 95% of the assets of which constitute Permitted
Investments of the kinds described in clauses (a) through (e) of this
definition.

Notwithstanding the foregoing, Investments which would otherwise constitute
Permitted Investments of the kinds described in clauses (a), (b), (c) and
(d) that are permitted to have maturities in excess of twelve months shall only
be deemed to be Permitted Investments under this definition if and only if the
total weighted average maturity of all Permitted Investments of the kinds
described in clauses (a), (b), (c) and (d) does not exceed twelve months on an
aggregate basis.

“Permitted Receivables Document” means any document to which the US Borrower or
any Subsidiary of the US Borrower is a party that relates to a sale or transfer
by the US Borrower or such Subsidiary of Receivables, undivided interests
therein or rights to receive income therefrom.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the US Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan of Liquidation” means, with respect to the Parent, a plan (including by
operation of law) that provides for, contemplates or the effectuation of which
is preceded or accompanied by (whether or not substantially contemporaneously)
(i) the sale, lease, conveyance or other disposition of all or substantially all
of the assets of the Parent and (ii) the distribution of all or substantially
all of the proceeds of such sale, lease, conveyance or other disposition and all
or substantially all of the remaining assets of the Parent to holders of capital
stock of the Parent.

“Pricing Grid” means the table set forth below:

 

Index Debt Ratings:

   ABR
Spread     Eurodollar
Spread     Commitment
Fee Rate  

Level 1: BBB- or higher and Baa3 or higher

     1.00 %      2.00 %      0.375 % 

Level 2: BB+ or higher and Ba1 or higher and Level 1 does not apply

     1.25 %      2.25 %      0.50 % 

Level 3: BB or higher and Ba2 or higher and Levels 1 and 2 do not apply

     1.50 %      2.50 %      0.50 % 

Level 4: B+ or higher and B1 or higher and Levels 1, 2 and 3 do not apply

     1.75 %      2.75 %      0.50 % 

 

18



--------------------------------------------------------------------------------

Level 5: Levels 1, 2, 3 and 4 do not apply

     2.00 %      3.00 %      0.625 % 

For purposes of the foregoing, (i) if either (or both) of S&P or Moody’s (or a
similar nationally recognized rating agency satisfactory to both the US Borrower
and the Administrative Agent) shall not have in effect a rating for the Index
Debt of the Parent, then Level 5 shall be used to determine the Applicable Rate;
and (ii) if the ratings established or deemed to have been established by S&P
and Moody’s (or a similar nationally recognized rating agency satisfactory to
both the US Borrower and the Administrative Agent) for the Index Debt of the
Parent shall be changed (other than as a result of a change in the rating system
of S&P or Moody’s (or a similar nationally recognized rating agency satisfactory
to both the US Borrower and the Administrative Agent)), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of S&P or Moody’s (or a similar nationally recognized rating agency
satisfactory to both the US Borrower and the Administrative Agent) shall change,
or if any such rating agency shall cease to be in the business of rating
corporate debt obligations, the US Borrower and the Lenders shall negotiate in
good faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Qualified Securitization Transaction” means any transaction or series of
transactions that have been or may be entered into by the US Borrower or any of
its Subsidiaries in connection with or reasonably related to (a) a transaction
or series of transactions in which the US Borrower or any of its Subsidiaries
may sell, convey or otherwise transfer to (i) a Securitization Subsidiary or
(ii) any other Person, or may grant a security interest in, any Receivables or
interests therein secured by the goods or services financed thereby (whether
such Receivables are then existing or arising in the future) of the US Borrower
or any of its Subsidiaries, and any assets related thereto including, without
limitation, all security interests in goods or services financed thereby, the
proceeds of such Receivables, and other assets which are customarily sold or in
respect of which security interests are customarily granted in connection with
securitization transactions involving such assets, (b) financing transactions
based upon receivables that are in the ordinary course of business for a finance
company at the time of the consummation thereof so long as the recourse to the
US Borrower (excluding residual guarantees) is no greater than 25%; provided
that any recourse to the US Borrower between 15% and 25% shall be included as
Indebtedness for purposes of calculating the Consolidated Leverage Ratio,
notwithstanding clause (b)(ii) of the definition of “Consolidated Total Debt” in
this Section 1.01 or (c) financing transactions pursuant to that certain Note
Purchase Agreement dated as of December 16, 2009, among Navistar Financial Asset
Sales Corp., the US Borrower and Wells Fargo and the other Basic Documents (as
defined therein); provided that the foregoing shall not apply to the Wells Fargo
Secured Agreement.

 

19



--------------------------------------------------------------------------------

“Receivables” means, as the context may require, either (a) all assets of the
types classified under the heading “Finance Receivables” on the statement of
consolidated financial condition of the US Borrower and its consolidated
Subsidiaries as of October 31, 2010 and the related statements of consolidated
income and retained earnings and consolidated cash flow for the fiscal year then
ended, together with the notes thereto, included in the 2010 Annual Report and
reported on by KPMG or (b) the aggregate Unpaid Balances thereof or
(c) equipment on operating leases.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of the US Borrower or its Subsidiaries that yields gross proceeds to the US
Borrower or its Subsidiaries in excess of $10,000,000.

“Redeemable Preferred Stock” means preferred stock of the US Borrower which is
required, or at the option of the holder may be required, to be redeemed or
repurchased at any time.

“Reimbursement Obligation” means the obligation of the US Borrower to reimburse
the Issuing Lender for amounts drawn under Letters of Credit.

“Reinvestment Deferred Amount” means with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the US Borrower or any of its
Subsidiaries in connection therewith that are not applied to prepay the Term
Loans pursuant to Section 4.06(a) as a result of the delivery of a Reinvestment
Notice.

“Reinvestment Event” means any Asset Sale or Recovery Event in respect of which
the US Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice” means a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the US
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair assets useful in the business of the US
Borrower and its Subsidiaries.

“Reinvestment Prepayment Amount” means with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to acquire or repair assets useful
in the business of the US Borrower and its Subsidiaries.

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earlier of (a) the date occurring six months after such Reinvestment Event
and (b) the date on which the US Borrower shall have determined not to, or shall
have otherwise ceased to, acquire or repair assets useful in business of the US
Borrower and its Subsidiaries with all or any portion of the relevant
Reinvestment Deferred Amount.

“Register” has the meaning set forth in Section 12.04(c).

 

20



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Requested Mexican Loans” has the meaning set forth in Section 2.07.

“Required Lenders” means, at any time, the holders of more than 50% of (a) until
the Effective Date, the US Commitments then in effect and (b) thereafter, the
sum of (i) the aggregate unpaid principal amount of the Term Loans then
outstanding and (ii) the aggregate US Revolving Commitments then in effect;
provided that, for purposes of declaring the Loans to be due and payable
pursuant to Article IX, and for all purposes after the Loans become due and
payable pursuant to Article IX or the Commitments expire or terminate, “Required
Lenders” means Lenders having Term Loans and Revolving Credit Exposures
representing more than 50% of the aggregate amount of the Term Loans and the
aggregate Revolving Credit Exposures of all Lenders.

“Responsible Officer” means, (1) with respect to the US Borrower, the chief
executive officer, president, chief financial officer, vice president and
treasurer, vice president and controller, assistant treasurer and general
counsel of such Borrower, but in any event, with respect to financial matters,
the vice president and treasurer or the vice president and controller of such
Borrower and (2) with respect to the Mexican Borrower, the treasurer, financial
director and managing director of such Borrower, but in any event, with respect
to financial matters, the treasurer or the financial director of such Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of any Borrower or any Subsidiary (except dividends payable solely in
shares of its capital stock), or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such shares of capital stock of such Borrower or any option, warrant or
other right to acquire any such shares of capital stock of such Borrower.

“Revolving Commitments” means, collectively, the US Revolving Commitments and
the Mexican Commitments.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Credit Exposure Percentage” means, on any date with respect to any
Lender, the percentage which the Revolving Credit Exposure of such Lender
constitutes of the Revolving Credit Exposure of all Lenders.

“Revolving Lender” means each Lender that has a Revolving Commitment or that
holds Revolving Credit Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.06 or Section 3.03.

 

21



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services.

“SAR” means the Mexican Sistema de Ahorro para el Retiro or Savings for
Retirement System.

“Securitization Subsidiary” means a wholly owned Subsidiary of the US Borrower
which engages in no activities other than those reasonably related to or in
connection with the entering into of securitization transactions and which is
designated by the Board of Directors of the US Borrower (as provided below) as a
Securitization Subsidiary (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by the US
Borrower or any other Subsidiary of the US Borrower other than pursuant to
Standard Securitization Undertakings, (ii) is recourse to or obligates the US
Borrower or any other Subsidiary of the US Borrower in any way other than
pursuant to Standard Securitization Undertakings or (iii) subjects any property
or asset of the US Borrower or any other Subsidiary of the US Borrower, directly
or indirectly, contingently or otherwise, to any Lien or to the satisfaction
thereof, other than pursuant to Standard Securitization Undertakings, (b) with
which neither the US Borrower nor any other Subsidiary of the US Borrower
(i) provides any credit support (for the avoidance of doubt, no Intercompany
Loan Agreement shall be deemed to constitute “credit support”) or (ii) has any
contract, agreement, arrangement or understanding other than on terms that are
fair and reasonable and that are no less favorable to the US Borrower or such
Subsidiary than could be obtained from an unrelated Person (other than Standard
Securitization Undertakings and intercompany notes relating to the sale of
Receivables to such Securitization Subsidiary) and (c) with which neither the US
Borrower nor any Subsidiary of the US Borrower has any obligation to maintain or
preserve such Subsidiary’s financial condition or to cause such Subsidiary to
achieve certain levels of operating results. Any such designation by the Board
of Directors of the US Borrower shall be evidenced to the Administrative Agent
by filing with the Administrative Agent a certified copy of the resolutions of
the Board of Directors of the US Borrower giving effect to such designation.

“Security Agreement” means the Amended and Restated Security, Pledge & Trust
Agreement dated as of July 1, 2005 between the US Borrower and the Trustee, a
copy of which is attached as Exhibit H1, as amended by the First Amendment
thereto, dated as of December 16, 2009, a copy of which is attached as Exhibit
H2, and as further amended by the Second Amendment thereto (the “Second
Amendment to the Security Agreement”), substantially in the form of Exhibit I,
to be dated the date hereof.

“Security Documents” means the collective reference to the Security Agreement,
the Blocked Account Agreement and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any property of any
Person to secure the obligations and liabilities of the Borrowers under any Loan
Document.

“Serviced Wholesale Notes” means, at any time, as the context may require,
(a) all outstanding Wholesale Notes which the US Borrower, NFSC or any other
Subsidiary of the US Borrower owns at such time or which the US Borrower, NFSC
or any other Subsidiary of the US Borrower has theretofore sold and continues to
have an economic interest in (through ownership of a seller certificate, a right
to receive payment of deferred purchase price, an undivided interest in a trust
or otherwise) at such time or (b) the Unpaid Balances thereof.

 

22



--------------------------------------------------------------------------------

“SPC” has the meaning set forth in Section 12.04(h).

“Standard Securitization Undertakings” means representations, warranties and
covenants (including those relating to servicing) entered into in the ordinary
course of business in connection with a Qualified Securitization Transaction.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for Eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute Eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Debt” means Indebtedness that (i) is unsecured and is subordinated
to the US Obligations, (ii) is not Guaranteed by the Parent, International or
any subsidiary of the Parent or International, (iii) does not mature or require
any scheduled payment of principal or any mandatory repayment or prepayment
(contingent or otherwise) prior to the date that is six months after the
Maturity Date, and (iv) contains other terms and conditions reasonably
acceptable to the Administrative Agent (it being understood that the terms of
such Indebtedness shall not include any financial covenants or a default based
solely on the occurrence of a Default or Event of Default).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
Parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of any Borrower.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
in respect of any Swingline Loan shall be its US Funding Revolving Commitment
Percentage (determined on the date such Swingline Loan is made, as reduced or
increased by any assignment effected in accordance with Section 12.04) of the
principal amount of such Swingline Loan.

 

23



--------------------------------------------------------------------------------

“Swingline Fixed Rate Loan” has the meaning set forth in Section 2.08(b).

“Swingline Interest Period” has the meaning set forth in Section 2.08(b).

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.08.

“Tax Allocation Agreement” means the Tax Allocation Agreement, dated as of
April 14, 2008, by and among Parent and each of its subsidiary corporations, as
amended by the First Amendment, dated as of January 22, 2009, and the Joinder,
dated as of December 16, 2009, and as further amended, supplemented or otherwise
modified from time to time.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Commitment” means, as to any US Lender, the obligation of such US Lender,
if any, to make a Term Loan to the US Borrower in a principal amount not to
exceed the amount set forth under the heading “Term Commitment” opposite such
Lender’s name on Schedule 2.01. The original aggregate principal amount of the
Term Commitments is $340,000,000.

“Term Lender” means each US Lender that has a Term Commitment or a New Term
Commitment or that holds a Term Loan.

“Term Loan” has the meaning set forth in Section 2.01 and shall include,
following the making thereof, any New Term Loan.

“Term Percentage” means, as to any Term Lender, at any time, the percentage
which such Lender’s Term Commitment then constitutes of the aggregate Term
Commitments (or, at any time after the Effective Date, the percentage which the
aggregate principal amount of such Lender’s Term Loans then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding).

“(Three-Month Total)” means, when used with respect to any type of Receivables
(or portions thereof) at the end of any month, the sum of the aggregate Unpaid
Balances of such type of Receivables (or portions thereof) at the end of such
month and at the end of each of the immediately preceding two months.

“Total Revolving Commitments” means at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Credit Exposure” means at any time, the aggregate amount of the
Revolving Credit Exposure of the Lenders outstanding at such time.

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of

 

24



--------------------------------------------------------------------------------

Letters of Credit hereunder and the execution, delivery and performance by the
Parent of the Parent Guarantee and by the Parent and International of the
Parents’ Side Agreement.

“Trustee” means Deutsche Bank Trust Company Americas.

“2010 Annual Report” means the US Borrower’s 2010 annual report for the fiscal
year ended October 31, 2010, in the form delivered to the Lenders prior to the
date hereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate.

“Unpaid Balance” means at any time with respect to any Serviced Wholesale Note
(or installment thereof), the unpaid principal amount thereof at such time.

“Unrestricted Cash” means all cash and marketable securities of the US Borrower
and its Subsidiaries not classified as “Restricted Cash” in accordance with
GAAP.

“US”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are being made to the US Borrower.

“US Borrower” has the meaning set forth in the preamble to this Agreement.

“US Commitments” means, collectively, the Term Commitments, the New Term
Commitments and the US Revolving Commitments.

“US Funding Revolving Commitment Percentage” means, as at any date of
determination (after giving effect to the making, and application of proceeds,
of any Loans made on such date pursuant to Section 2.07), with respect to any US
Lender, that percentage which the Available US Revolving Commitment of such
Lender then constitutes of the aggregate Available US Revolving Commitments;
provided that each US Lender’s US Funding Revolving Commitment Percentage of any
US Revolving Loan or Swingline Loan the proceeds of which are applied to refund
any Swingline Loan or to pay reimbursement obligations in respect of any Letter
of Credit shall be equal to such US Lender’s US Funding Revolving Commitment
Percentage of such Swingline Loan or reimbursement obligations (determined on
the date on which such Swingline Loans were made or such Letter of Credit was
issued, as the case may be, but giving effect to any assignments).

“US Lenders” means each Lender having an amount greater than zero set forth
under the heading “US Revolving Commitment” or “Term Commitment” opposite its
name on Schedule 2.01 and any other Person that shall have become a party hereto
pursuant to an Assignment and Acceptance or a Joinder Agreement with respect to
a US Commitment.

“US Obligations” means the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and Reimbursement Obligations
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the US Borrower, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) the Loans and all other obligations

 

25



--------------------------------------------------------------------------------

and liabilities of the US Borrower to the Administrative Agent or to any Lender
(or, in the case of Hedging Agreements, any affiliate of any Lender), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Hedging Agreement or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the US Borrower pursuant hereto) or otherwise.

“US Revolving Commitment” means, with respect to each US Lender, the commitment
of such Lender to make US Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, in an aggregate amount not to
exceed at any time outstanding the amount initially set forth opposite such
Lender’s name on Schedule 2.01 under the heading “Total Revolving Commitment” or
in the Joinder Agreement or Assignment and Acceptance pursuant to which such
Lender shall have assumed its US Revolving Commitment, as applicable, as such
commitment may be (a) reduced from time to time pursuant to Section 4.03 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 12.04. The original aggregate principal amount of the
US Revolving Commitments is $500,000,000.

“US Revolving Commitment Percentage” means, as to any US Lender at any time, the
percentage which such Lender’s US Revolving Commitment then constitutes of the
aggregate US Revolving Commitments of all US Lenders (or, if the US Revolving
Commitments have terminated or expired, the percentage shall be determined based
upon the US Revolving Commitments most recently in effect, giving effect to any
assignments).

“Warehousing Collateral” means the collateral securing Warehousing Debt,
including, without limitation, any spread account or reserve required to be
established under the relevant securitization documents.

“Warehousing Debt” means as of any date Indebtedness of the US Borrower or any
of its Subsidiaries with respect to which (i) neither the US Borrower nor any of
its Subsidiaries (other than the US Borrower or such Subsidiary) has any
liability, absolute or contingent, direct or indirect, provided that, for
purposes of the foregoing, neither the US Borrower nor any of its Subsidiaries
shall be deemed to have any liability with respect to any such Indebtedness
solely as a result of any Customary Securitization Undertaking of the US
Borrower or such Subsidiary, as the case may be, and (ii) recourse for payment
thereof is expressly limited to the Warehousing Collateral.

“Wells Fargo” means Wells Fargo Equipment Finance, Inc., a Minnesota
corporation.

“Wells Fargo Secured Agreement” means the loans made under the Loan and Security
Agreement between the US Borrower and Wells Fargo, dated as of December 16,
2009, as amended by Amendment No. 1 to the Loan and Security Agreement, dated as
of June 17, 2011, as such agreement may be further amended or supplemented from
time to time.

 

26



--------------------------------------------------------------------------------

“Wholesale Notes” means, as the context may require, (a) all assets of the types
classified under the heading “Wholesale notes” in the statement of consolidated
financial condition of the US Borrower and its consolidated Subsidiaries as of
October 31, 2010 and the related statements of consolidated income and retained
earnings and consolidated cash flow for the fiscal year then ended, together
with the notes thereto, included in the 2010 Annual Report and reported on by
KPMG or (b) the aggregate Unpaid Balances thereof.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement and any other Loan Document, Loans may be classified and referred to
by Class (e.g., a “Revolving Loan”), by Type (e.g., a “Eurodollar Loan”), by
Borrower (e.g., a “Mexican Loan”), by Class and Type (e.g., a “Eurodollar
Revolving Loan”), by Class and Borrower (e.g., a “Mexican Revolving Loan”), by
Borrower and Type (e.g., a “Mexican Eurodollar Loan”) or by Class, Type and
Borrower (e.g., a “Mexican Eurodollar Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) by Type
(e.g., a “Eurodollar Borrowing”), by Borrower (e.g., a “Mexican Borrowing”), by
Class and Type (e.g., a “Eurodollar Revolving Borrowing”), by Class and Borrower
(e.g., a “Mexican Revolving Loan”), by Borrower and Type (e.g., a “Mexican
Eurodollar Loan”) or by Class, Type and Borrower (e.g., a “Mexican Eurodollar
Revolving Loan”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that (a) if the
US Borrower notifies the Administrative Agent that such Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the US
Borrower that

 

27



--------------------------------------------------------------------------------

the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP, or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and (b) if at any
time after the Effective Date, any obligations of the US Borrower or any of its
Subsidiaries that would not have constituted Indebtedness as of the Effective
Date are recharacterized as Indebtedness in accordance with any relevant changes
in GAAP, such recharacterized obligations shall not be considered Indebtedness
for all purposes hereunder. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar effect) to value any Indebtedness or other liabilities of the Parent,
the US Borrower or any Subsidiary at “fair value”, as defined therein.

SECTION 1.05. Interpretation. References in this Agreement to the term “sale”
with respect to any transfer of Receivables, rights to receive income therefrom
or undivided interests therein are deemed to include any transfer which purports
to be a sale on the face of the agreement governing such transfer, without
regard to whether such transfer would constitute a “true sale” under applicable
legal principles. The terms “sell” and “sold”, as used as described in the
foregoing sentence, shall have correlative meanings.

ARTICLE II

THE US CREDIT FACILITIES

SECTION 2.01. Term Commitment. Subject to the terms and conditions hereof, each
Term Lender severally agrees to make a term loan (a “Term Loan”) to the US
Borrower on the Effective Date in an amount not to exceed the amount of the Term
Commitment of such Lender. The Term Loans may from time to time be Eurodollar
Loans or ABR Loans, as determined by the US Borrower and notified to the
Administrative Agent in accordance with Section 2.02 and Section 4.02(b).

SECTION 2.02. Procedure for Term Loan Borrowing. The US Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 11:00 A.M., New York City time, (a) three Business
Days prior to the anticipated Effective Date in the case of a Eurodollar
Borrowing or (b) on the anticipated Effective Date in the case of an ABR
Borrowing) requesting that the Term Lenders make the Term Loans on the Effective
Date. Upon receipt of such notice the Administrative Agent shall promptly notify
each Term Lender thereof.

SECTION 2.03. Repayment of Term Loans. The Term Loan of each Term Lender shall
mature in 19 consecutive quarterly installments, commencing on February 29,
2012, and one installment on the Maturity Date, each of which shall be in an
amount equal to such Lender’s Term Percentage multiplied by the percentage of
the aggregate amount of the Term Loans made on the Effective Date set forth
below opposite such installment:

 

28



--------------------------------------------------------------------------------

Installment

   Percentage  

February 29, 2012

     1.25 % 

May 31, 2012

     1.25 % 

August 31, 2012

     1.25 % 

November 30, 2012

     1.25 % 

February 28, 2013

     1.25 % 

May 31, 2013

     1.25 % 

August 31, 2013

     1.25 % 

November 30, 2013

     1.25 % 

February 28, 2014

     2.50 % 

May 31, 2014

     2.50 % 

August 31, 2014

     2.50 % 

November 30, 2014

     2.50 % 

February 28, 2015

     2.50 % 

May 31, 2015

     2.50 % 

August 31, 2015

     2.50 % 

November 30, 2015

     2.50 % 

February 29, 2016

     2.50 % 

May 31, 2016

     2.50 % 

August 31, 2016

     2.50 % 

Maturity Date

     62.50 % 

SECTION 2.04. US Revolving Commitments. Subject to the terms and conditions set
forth herein, each US Lender agrees to make US Revolving Loans to the US
Borrower from time to time during the Availability Period so long as after
giving effect thereto (a) the Available US Revolving Commitment of each US
Lender is greater than or equal to zero and (b) the aggregate Revolving Credit
Exposures of all the Lenders does not exceed the aggregate US Revolving
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the US Borrower may borrow, prepay and reborrow US Revolving
Loans.

SECTION 2.05. US Revolving Loans and Borrowings. (a) Each US Revolving Loan
shall be made as part of a US Borrowing consisting of US Revolving Loans made by
the US Lenders ratably in accordance with their US Funding Revolving Commitment
Percentages. The failure of any US Lender to make any US Revolving Loan required
to be made by it shall not relieve any other US Lender of its obligations
hereunder; provided that the US Revolving Commitments of the US Lenders are
several and no US Lender shall be responsible for any other US Lender’s failure
to make US Revolving Loans as required.

(b) Subject to Section 4.09, each US Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the US Borrower may request in
accordance herewith. Unless otherwise agreed between the US Borrower and the
Swingline Lender as provided in Section 2.08(a), each Swingline Loan shall be an
ABR Loan. Each US Lender at its option may make any US Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not

 

29



--------------------------------------------------------------------------------

affect the obligation of the US Borrower to repay such Loan in accordance with
the terms of this Agreement.

(c) At the commencement of each Interest Period for any US Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each US
ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $5,000,000;
provided that a US ABR Revolving Borrowing may be in an aggregate amount that is
equal to (i) the entire unused balance of the total US Revolving Commitments or
(ii) that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.09(e) or (iii) that is required to repay any US
Revolving Loans as contemplated by Section 2.07(a). Each Swingline Loan shall be
in an amount that is an integral multiple of $500,000 and not less than
$1,000,000. US Borrowings of more than one Type and Class may be outstanding at
the same time; provided that there shall not at any time be more than a total of
ten US Eurodollar Revolving Borrowings outstanding.

Notwithstanding any other provision of this Agreement, the US Borrower shall not
be entitled to request, or to elect to convert or continue, any US Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.06. Procedure for US Revolving Borrowings. To request a US Revolving
Borrowing, the US Borrower shall notify the Administrative Agent of such request
by telephone (a) in the case of a US Eurodollar Borrowing, not later than 11:00
a.m., New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of a US ABR Borrowing, not later than 11:00 a.m.,
New York City time, on the date of the proposed Borrowing; provided that any
such notice of a US ABR Revolving Borrowing to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.09(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable (except in the circumstance
where increased costs will result or where it is illegal to make a US Eurodollar
Borrowing) and shall be confirmed promptly by delivery to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the US Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.05:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the US Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 4.01.

 

30



--------------------------------------------------------------------------------

If no election as to the Type of US Revolving Borrowing is specified, then the
requested US Revolving Borrowing shall be an ABR Borrowing. If no Interest
Period is specified with respect to any requested Eurodollar Revolving
Borrowing, then the US Borrower shall be deemed to have selected an Interest
Period of one month’s duration. Promptly following receipt of a Borrowing
Request in accordance with this Section, the Administrative Agent shall advise
each US Lender of the details thereof and of the amount of such Lender’s Loan to
be made as part of the requested US Borrowing.

SECTION 2.07. Certain Borrowings of US Revolving Loans and Refunding of Loans.
(a) If on any date (a “Borrowing Date”) on which the Mexican Borrower has
requested the Mexican Lenders to make Mexican Revolving Loans (the “Requested
Mexican Loans”), (i) any Mexican Lender’s Mexican Commitment Percentage of the
Requested Mexican Loans exceeds the Available Mexican Commitment of such Mexican
Lender on such date (before giving effect to the making, and application of
proceeds, of any Loans required to be made pursuant to this Section 2.07 on such
date) and (ii) the amount of such excess is less than or equal to the aggregate
Available US Revolving Commitments of all Non-Mexican Lenders (before giving
effect to the making, and application of proceeds, of any Loans pursuant to this
Section 2.07 on such date), each Non-Mexican Lender shall make a US Revolving
Loan to the US Borrower on such date, and the proceeds of such US Revolving
Loans shall be simultaneously applied to repay outstanding US Revolving Loans of
the Mexican Lenders, in amounts such that, after giving effect to (A) such
borrowings and repayments and (B) the making of the Requested Mexican Loans, the
Revolving Credit Exposure Percentage of each US Lender will equal (as nearly as
possible) its US Revolving Commitment Percentage. To effect such borrowings and
repayments, (1) not later than 12:00 Noon, New York City time, on such requested
Borrowing Date, the proceeds of such US Revolving Loans shall be made available
by each Non-Mexican Lender to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders, in
immediately available funds, and the Administrative Agent shall apply the
proceeds of such US Revolving Loans toward repayment of outstanding US Revolving
Loans of the Mexican Lenders and (2) concurrently with the repayment of such
Loans on such date, (x) the Mexican Lenders shall, in accordance with the
applicable provisions hereof, make the Requested Mexican Loans in an aggregate
amount equal to the amount so requested by the Mexican Borrower (but not in any
event greater than the aggregate Available Mexican Commitments after giving
effect to the making of such repayment of US Revolving Loans on such date) and
(y) the US Borrower shall pay to the Administrative Agent for the account of the
Lenders whose US Revolving Loans are repaid on such date pursuant to this
Section 2.07 all interest accrued on the amounts repaid to the date of
repayment, together with any amounts payable pursuant to Section 4.11 in
connection with such repayment.

(b) If any borrowing of US Revolving Loans is required pursuant to this Section
2.07, the US Borrower shall notify the Administrative Agent in the manner
provided for US Revolving Loans in Section 2.06, except that the minimum
borrowing amounts and threshold multiples in excess thereof applicable to ABR
Loans set forth in Section 2.5(c) shall not be applicable to the extent that
such minimum borrowing amounts exceed the amounts of US Revolving Loans required
to be made pursuant to this Section 2.07.

SECTION 2.08. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the US Borrower
from

 

31



--------------------------------------------------------------------------------

time to time during the Availability Period, in an aggregate principal amount at
any time outstanding not to exceed $50,000,000, so long as after giving effect
thereto (i) the Available US Revolving Commitment of each US Lender is greater
than or equal to zero and (ii) the aggregate Revolving Credit Exposures of all
the Lenders does not exceed the aggregate US Revolving Commitments; provided
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan. Within the foregoing limits and subject
to the terms and conditions set forth herein, the US Borrower may borrow, prepay
and reborrow Swingline Loans.

(b) To request a Swingline Loan, the US Borrower shall notify the Administrative
Agent and the Swingline Lender of such request by telephone (confirmed in
writing), not later than 1:00 p.m., New York City time, on the day of a proposed
Swingline Loan. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. Each Swingline Loan shall be an ABR Loan; provided, that the US
Borrower and the Swingline Lender may agree that the Swingline Loan shall bear
interest at a fixed rate for a fixed interest period (any such Swingline Loan, a
“Swingline Fixed Rate Loan”; and any such fixed interest period, a “Swingline
Interest Period”). The Swingline Lender shall make each Swingline Loan available
to the US Borrower by means of a credit to the general deposit account of the US
Borrower with the Swingline Lender (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.09(e),
by remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c) The Swingline Lender may, by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time on any Business Day, require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding; provided, that unless a Default has occurred
and is continuing, the Swingline Lender shall not make such a request in respect
of any Swingline Fixed Rate Loan until the end of the Swingline Interest Period
applicable thereto. Such notice shall specify the aggregate amount of Swingline
Loans in which Lenders will participate. Promptly upon receipt of such notice,
the Administrative Agent will give notice thereof to each Lender, specifying in
such notice such Lender’s US Funding Revolving Commitment Percentage of such
Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s US Funding
Revolving Commitment Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the US Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 4.01 with respect to Loans made
by such Lender (and Section 4.01 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the US Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender.

 

32



--------------------------------------------------------------------------------

Any amounts received by the Swingline Lender from the US Borrower (or other
party on behalf of the US Borrower) in respect of a Swingline Loan after receipt
by the Swingline Lender of the proceeds of a sale of participations therein
shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the US Borrower of any default in the payment thereof.

SECTION 2.09. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the US Borrower may request the issuance of Letters
of Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the US Borrower
to, or entered into by the US Borrower with, the Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the US Borrower shall deliver to
the Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a written notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, the date of issuance, amendment,
renewal or extension, the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the US Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the US Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $25,000,000, (ii) the Available
US Revolving Commitment of each US Lender is greater than or equal to zero and
(iii) the aggregate Revolving Credit Exposures of all the Lenders shall not
exceed the aggregate US Revolving Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension; provided that such
renewal or extension shall in no event extend beyond the date referred to in the
following clause (ii)) and (ii) the date that is five Business Days prior to the
Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each US Lender, and each US

 

33



--------------------------------------------------------------------------------

Lender hereby acquires from the Issuing Bank, a participation in such Letter of
Credit equal to such US Lender’s US Funding Revolving Commitment Percentage of
the aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each US Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s US Funding Revolving Commitment
Percentage of each LC Disbursement made in respect of a Letter of Credit by the
Issuing Bank and not reimbursed by the US Borrower on the date due as provided
in paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the US Borrower for any reason. Each US Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the US Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the US Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the US Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the US Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the US
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the US Borrower receives such notice, if such notice is
not received prior to such time on the day of receipt; provided that the US
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.06 or Section 2.08 that such payment be financed
with a US ABR Revolving Borrowing or Swingline Loan in an equivalent amount and,
to the extent so financed, the US Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting US ABR Revolving Borrowing or
Swingline Loan. If the US Borrower fails to make such payment when due, the
Administrative Agent shall notify each US Lender of the applicable LC
Disbursement, the payment then due from the US Borrower in respect thereof and
such US Lender’s US Funding Revolving Commitment Percentage thereof. Promptly
following receipt of such notice, each US Lender shall pay to the Administrative
Agent its US Funding Revolving Commitment Percentage of the payment then due
from the US Borrower, in the same manner as provided in Section 4.01 with
respect to Loans made by such Lender (and Section 4.01 shall apply, mutatis
mutandis, to the payment obligations of the US Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the US Lenders. Promptly following receipt by the Administrative Agent of any
payment from the US Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
US Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such US Lenders and the Issuing Bank as their interests
may appear. Any payment made by a US Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of US
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the US Borrower of its obligation to
reimburse such LC Disbursement.

 

34



--------------------------------------------------------------------------------

(f) Obligations Absolute. The US Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein;

(ii) any amendment or waiver of or any consent to or departure from all or any
of the provisions of any Letter of Credit or this Agreement;

(iii) the existence of any claim, setoff, defense or other right that the US
Borrower, any other party guaranteeing, or otherwise obligated with, the US
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement or any other related or unrelated agreement or
transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

(v) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit, so long as such draft or other document appears on its face to comply
with the terms of such Letter of Credit; and

(vi) any other act or omission to act or delay of any kind of the Issuing Bank,
the Lenders or the Administrative Agent or any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
US Borrower’s obligations hereunder, so long as such act or omission to act or
delay has not resulted from the gross negligence or willful misconduct of the
Issuing Bank, the Lenders or the Administrative Agent.

Neither the Administrative Agent, the US Lenders nor the Issuing Bank, nor any
of their Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder, including any of the
circumstances specified in clauses (i) through (vi) above, as well as any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the US Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the US Borrower to the extent permitted by
applicable law) suffered by the US Borrower that are caused by the Issuing
Bank’s failure to exercise the agreed standard of care (as

 

35



--------------------------------------------------------------------------------

set forth below) in determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that the Issuing Bank shall have exercised the agreed standard
of care in the absence of gross negligence or willful misconduct on the part of
the Issuing Bank. Without limiting the generality of the foregoing, it is
understood that the Issuing Bank may accept documents that appear on their face
to be in substantial compliance with the terms of a Letter of Credit, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit; provided that the Issuing Bank shall have the right, in its
sole discretion, to decline to accept such documents and to make such payment if
such documents are not in strict compliance with the terms of such Letter of
Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the US Borrower by telephone (confirmed in writing) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the US Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, then, unless the US Borrower shall reimburse such
LC Disbursement in full on the date such LC Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that the US Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to US ABR
Revolving Loans; provided that, if the US Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then Section
4.08(d) shall apply. Interest accrued pursuant to this paragraph shall be for
the account of the Issuing Bank, except that interest accrued on and after the
date of payment by any US Lender pursuant to paragraph (e) of this Section to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the US Borrower, the Administrative Agent and
the successor Issuing Bank. The Administrative Agent shall notify the Lenders of
any such replacement of the Issuing Bank. At the time any such replacement shall
become effective, the US Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 4.07(b). From and after
the effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement and
any other Loan Document with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement and any other Loan Document with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

36



--------------------------------------------------------------------------------

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the US Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, US Lenders with LC Exposure representing greater than 50%
of the total LC Exposure) demanding the deposit of cash collateral pursuant to
this paragraph, the US Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the US Lenders, an amount in cash equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Borrower described in clause (i) or (j) of Article IX. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the US Borrower under this Agreement and any other Loan
Document. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account, and the US
Borrower hereby grants to the Administrative Agent, for the ratable benefit of
the Lenders, a security interest in such cash collateral account and all cash
and other investment property from time to time credited thereto, and all
proceeds thereof. Other than any interest earned on the investment of such
deposit, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the US Borrower’s risk and expense, such deposit
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements in
respect of Letters of Credit for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the US Borrower for the LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of US
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the US Borrower under this
Agreement and any other Loan Document. If the US Borrower is required to provide
an amount of cash collateral hereunder as a result of the occurrence of an Event
of Default, such amount (to the extent not applied as aforesaid) shall be
returned to the US Borrower within two Business Days after all Events of Default
have been cured or waived.

(k) On the Effective Date, the letters of credit outstanding under the Existing
Credit Agreement as of the Effective Date shall be deemed to be Letters of
Credit pursuant to and in compliance with this Section 2.09 on the Effective
Date.

ARTICLE III

THE MEXICAN CREDIT FACILITY

SECTION 3.01. Commitments. Subject to the terms and conditions set forth herein,
each Mexican Lender agrees to make Mexican Revolving Loans to the Mexican
Borrower from time to time during the Availability Period so long as after
giving effect thereto (a) the aggregate principal amount of outstanding Mexican
Revolving Loans does not exceed $200,000,000, (b) the Available Mexican
Commitment of each Mexican Lender is greater than or equal to zero and (c) the
aggregate Revolving Credit Exposures of all the Lenders does not

 

37



--------------------------------------------------------------------------------

exceed the aggregate US Revolving Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Mexican Borrower may
borrow, prepay and reborrow Mexican Revolving Loans.

SECTION 3.02. Loans and Borrowings. (a) Each Mexican Revolving Loan shall be
made as part of a Mexican Borrowing consisting of Mexican Revolving Loans made
by the Mexican Lenders ratably in accordance with their respective Mexican
Commitments. The failure of any Mexican Lender to make any Mexican Revolving
Loan required to be made by it shall not relieve any other Mexican Lender of its
obligations hereunder; provided that the Mexican Commitments of the Mexican
Lenders are several and no Mexican Lender shall be responsible for any other
Mexican Lender’s failure to make Mexican Revolving Loans as required.

(b) Subject to Section 4.09, each Mexican Revolving Borrowing shall be comprised
entirely of Eurodollar Loans. Each Mexican Lender at its option may make any
Mexican Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Mexican Borrower to repay such Loan in
accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Mexican Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000. There shall not at
any time be more than a total of ten Mexican Eurodollar Revolving Borrowings
outstanding.

(d) Notwithstanding any other provision of this Agreement, the Mexican Borrower
shall not be entitled to request, or to elect to continue, any Mexican Borrowing
having an Interest Period ending after the Maturity Date.

SECTION 3.03. Requests for Mexican Revolving Borrowings. To request a Mexican
Revolving Borrowing, the Mexican Borrower shall notify the Administrative Agent
of such request by telephone, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable (except in the circumstance
where increased costs will result or where it is illegal to make a Mexican
Revolving Borrowing) and shall be confirmed promptly by delivery to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Mexican Borrower and consented to by the
US Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 3.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) the initial Interest Period to be applicable thereto, which shall be a
period contemplated by the definition of the term “Interest Period”; and

(iv) the location and number of the Mexican Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 4.01.

 

38



--------------------------------------------------------------------------------

If no Interest Period is specified, then the Mexican Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Mexican Lender of the details thereof and
of the amount of such Mexican Lender’s Loan to be made as part of the requested
Borrowing.

ARTICLE IV

TERMS APPLICABLE TO US CREDIT FACILITIES AND MEXICAN CREDIT FACILITY

SECTION 4.01. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 P.M., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.08. The Administrative Agent will make such Loans available to the
relevant Borrower by promptly crediting the amounts so received, in like funds,
to an account of such Borrower maintained with the Administrative Agent in New
York City and designated by such Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.09(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing or other funding that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing or such other funding, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the relevant Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, the Federal
Funds Effective Rate or (ii) in the case of such Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 4.02. Interest Elections. (a) Each US Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the US Borrower may elect to convert any of its
Borrowings to a different Type or to continue any of such Borrowings and, in the
case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section. Except as provided in Section 4.09, all Mexican
Revolving Loans shall be Eurodollar Loans, and the Mexican Borrower may elect
Interest Periods in respect thereof as provided in this Section. Each Borrower
may elect different options with respect to different portions of its respective
affected Borrowings, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such

 

39



--------------------------------------------------------------------------------

Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

(b) To make an election pursuant to this Section, the relevant Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.02 or Section 2.06 if the US
Borrower, or Section 3.03 if the Mexican Borrower, as the case may be, were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable (except in the circumstance where increased costs
will result or where it is illegal to make the proposed conversion or
continuance) and shall be confirmed promptly by delivery to the Administrative
Agent of a written Interest Election Request in a form approved by the
Administrative Agent and signed by the relevant Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02, Section 2.06 and Section
3.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) in the case of US Borrowings, whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the relevant Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the US Borrower fails to deliver a timely Interest Election Request with
respect to a US Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. If the Mexican Borrower fails to deliver a timely Interest Election
Request with respect to a Mexican Eurodollar Revolving Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as

 

40



--------------------------------------------------------------------------------

provided herein, at the end of such Interest Period such Borrowing shall be
continued as a Eurodollar Revolving Borrowing with an Interest Period of one
month’s duration. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrowers, then, so long as an
Event of Default is continuing (i) no outstanding US Borrowing may be converted
to or continued as a Eurodollar Borrowing and (ii) unless repaid, each US
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

SECTION 4.03. Termination and Reduction of Revolving Commitments. (a) Unless
previously terminated, the Revolving Commitments shall terminate on the Maturity
Date.

(b) (i) The US Borrower may at any time terminate, or from time to time reduce,
the US Revolving Commitments; provided that (i) each reduction of the US
Revolving Commitments shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 and (ii) the US Borrower shall not
terminate or reduce the US Revolving Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 4.05, the
Available US Revolving Commitment or Available Mexican Commitment of any Lender
would be less than zero.

(ii) The US Borrower may at any time terminate, or from time to time reduce, the
Mexican Commitments; provided that (i) each reduction of the Mexican Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $5,000,000 and (ii) the US Borrower shall not terminate or reduce the
Mexican Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 4.05, the Available Mexican Commitment of any
Mexican Lender would be less than zero.

(c) The US Borrower shall notify the Administrative Agent of any election to
terminate or reduce the US Revolving Commitments or the Mexican Commitments, as
the case may be, under paragraph (b) of this Section at least three Business
Days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the US Borrower pursuant to this Section shall
be irrevocable; provided that a notice of termination of the Revolving
Commitments delivered by the US Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the US Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the US Revolving Commitments or the
Mexican Commitments, as the case may be, shall be permanent.

SECTION 4.04. Repayment of Loans; Evidence of Debt. (a) The US Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each US Lender, the Term Loans in accordance with Section 2.03, (ii) to the
Administrative Agent for the account of each US Lender, the then unpaid
principal amount of each US Revolving Loan on the Maturity Date, (iii) to the
Swingline Lender, the then unpaid principal amount of each Swingline Loan (other
than any Swingline Fixed Rate Loan) on the Maturity Date and (iii) to the
Swingline Lender, the then unpaid principal amount of each Swingline Fixed Rate
Loan on the

 

41



--------------------------------------------------------------------------------

last day of the Swingline Interest Period applicable thereto. The Mexican
Borrower hereby unconditionally promises to pay to the Administrative Agent for
the account of each Mexican Lender the then unpaid principal amount of each of
its respective Mexican Revolving Loans on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Borrower, Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the relevant Borrower shall prepare, execute and
deliver to such Lender a Note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such Note and interest thereon shall at all times (including after assignment
pursuant to Section 12.04) be represented by one or more Notes in such form
payable to the order of the payee named therein (or, if such Note is a
registered Note, to such payee and its registered assigns).

SECTION 4.05. Optional Prepayments of Loans. (a) Each Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section.
Optional prepayments of the Term Loans may not be reborrowed.

(b) The US Borrower or the Mexican Borrower, as the case may be, shall notify
the Administrative Agent (and, in the case of prepayment of a Swingline Loan,
the Swingline Lender) by telephone (confirmed in writing) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later than
11:00 a.m., New York City time, one Business Day before the date of prepayment
or (iii) in the case of prepayment of a Swingline Loan, not later than 12:00
noon, New York City time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice

 

42



--------------------------------------------------------------------------------

of termination of the US Revolving Commitments or Mexican Commitments as
contemplated by Section 4.03, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 4.03. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Partial prepayments of
Term Loans and Revolving Loans shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. Partial prepayments of
Swingline Loans shall be in an amount that is an integral multiple of $500,000
and not less than $1,000,000. Prepayments shall be accompanied by accrued
interest to the extent required by Section 4.08 and any amounts payable under
Section 4.11 in connection with such prepayment.

SECTION 4.06. Mandatory Prepayments and Commitment Reductions. (a) If on any
date the US Borrower or any of its Subsidiaries shall receive Net Cash Proceeds
from any Asset Sale or Recovery Event then, unless a Reinvestment Notice shall
be delivered in respect thereof, such Net Cash Proceeds shall be applied within
three Business Days toward the prepayment of the Term Loans as set forth in
Section 4.06(c); provided, that, notwithstanding the foregoing, on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Term Loans as set forth in Section 4.06(c).

(b) If on any date the US Borrower or any of its Subsidiaries shall receive Net
Cash Proceeds from any Capital Market Transactions, then an amount equal to 75%
of the Net Cash Proceeds from such Capital Market Transaction (to the extent
such Net Cash Proceeds, together with the Net Cash Proceeds from prior Capital
Markets Transactions after the date hereof are in excess of $200,000,000) shall
be applied within five Business Days of such issuance or incurrence to the
prepayment of the Term Loans as set forth in Section 4.06(c); provided, that,
notwithstanding the foregoing, any Net Cash Proceeds from any Capital Markets
Transactions of less than $200,000,000 shall be applied to prepay any amounts
outstanding under the Revolving Credit Facility.

(c) Amounts to be applied in connection with prepayments made pursuant to
Section 4.06 shall be applied to the prepayment of the Term Loans in accordance
with Section 4.13(a)(iii). The application of any prepayment pursuant to Section
4.06 shall be made, first, to ABR Loans and, second, to Eurodollar Loans in a
manner that minimizes amounts due under Section 4.11. Each prepayment of the
Loans under Section 4.06 shall be accompanied by accrued interest to the date of
such prepayment on the amount prepaid.

SECTION 4.07. Fees. (a) The US Borrower agrees to pay to the Administrative
Agent a commitment fee for the account of each US Lender, which shall accrue at
the Applicable Rate on the average daily amount of the unused portion of the US
Revolving Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which such Commitment terminates.
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the US
Revolving Commitments terminate, commencing on the first such date to occur
after the date hereof. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of
calculating commitment fees, Swingline Loans shall not be treated as usage of
the US Revolving Commitments.

 

43



--------------------------------------------------------------------------------

(b) The US Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender, a participation fee with respect to its participations
in Letters of Credit issued for the US Borrower’s account, which shall accrue at
a rate per annum equal to the Applicable Rate applicable to interest on
Eurodollar Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the LC Exposure in respect of Letters of Credit
issued for the US Borrower’s account (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any such Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 Business Days after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) Each Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 4.08. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan other than a Swingline Fixed Rate Loan) shall bear interest
at a rate per annum equal to the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at a rate
per annum equal to in the case of a Eurodollar Revolving Loan or a Eurodollar
Term Loan, the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

(c) Each Swingline Fixed Rate Loan shall bear interest during the Swingline
Interest Period applicable thereto at the fixed rate agreed upon by the US
Borrower and the Swingline Lender pursuant to Section 2.08(b); provided that,
from and after the last day of such Swingline Interest Period (if such Swingline
Fixed Rate Loan is not repaid on such date), and

 

44



--------------------------------------------------------------------------------

from and after the date of any notice by the Swingline Lender with respect to
such Swingline Fixed Rate Loan pursuant to the proviso to the first sentence of
Section 2.08(c), such Swingline Fixed Rate Loan shall constitute an ABR Loan
bearing interest in accordance with Section 4.08(a) or Section 4.08(d), as
applicable.

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided above or (ii) in the case of
any other amount, 2% plus the rate applicable to ABR Loans as provided above.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (e) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, (iii) in the event of any conversion of any Eurodollar Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion and (iv) all accrued
interest shall be payable upon termination of the Revolving Commitments.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 4.09. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Majority Facility Lenders in
respect of the relevant Facility that the Adjusted LIBO Rate or the LIBO Rate,
as applicable, for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (or Lender) of making or maintaining their Loans (or
its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the relevant Borrower
and the Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrowers and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to,

 

45



--------------------------------------------------------------------------------

or continuation of any Borrowing as, a Eurodollar Borrowing shall be revoked,
(ii) if any Borrowing Request requests a US Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing and (iii) any request for a Mexican Eurodollar
Borrowing shall be revoked; provided that if the circumstances giving rise to
such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.

SECTION 4.10. Increased Costs. (a) If any Change in Law shall:

(i) subject the Administrative Agent or any Lender to any tax of any kind
whatsoever with respect to this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein, or change the basis of
taxation of payments to such Lender in respect thereto (except for Non-Excluded
Taxes and changes in the rate of tax on the overall net income of such Lender);

(ii) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(iii) impose on any Lender or the London interbank market any other condition;

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making or maintaining any Eurodollar Loan
(or any Loans in the case of (i)) (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender the Administrative Agent of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or the Administrative
Agent hereunder (whether of principal, interest or otherwise), then the US
Borrower will pay to such Lender or the Administrative Agent such additional
amount or amounts as will compensate such Lender or the Administrative Agent for
such additional costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital adequacy
or liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy or liquidity), then
from time to time the US Borrower will pay to such Lender such additional amount
or amounts as will compensate such Lender or such Lender’s holding company for
any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the US Borrower
and shall be conclusive absent manifest error. The US Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

46



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the US Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that such Lender
notifies such Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof.

SECTION 4.11. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto, or of a Swingline Fixed Rate Loan other than on the
last day of the Swingline Interest Period applicable thereto (including, in each
case, as a result of an Event of Default), (b) the conversion of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto,
(c) the failure to borrow, convert, continue or prepay any Revolving Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice is permitted to be revocable under Section 2.06, Section 3.03 or
Section 4.02(b) and is revoked in accordance with Section 4.09(b) or is
permitted to be revocable under Section 4.05(b) and is revoked in accordance
therewith), or (d) the assignment of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by a
Borrower pursuant to Section 4.14, then, in any such event, the Borrower in
respect of such Loan shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, the loss to any
Lender attributable to any such event shall be deemed to include an amount
determined by such Lender to be equal to the excess, if any, of (i) the amount
of interest that such Lender would pay for a deposit equal to the principal
amount of such Loan for the period from the date of such payment, conversion,
failure or assignment to the last day of the then current Interest Period for
such Loan (or, in the case of a failure to borrow, convert or continue, the
duration of the Interest Period that would have resulted from such borrowing,
conversion or continuation) if the interest rate payable on such deposit were
equal to the Adjusted LIBO Rate for such Interest Period, over (ii) the amount
of interest that such Lender would earn on such principal amount for such period
if such Lender were to invest such principal amount for such period at the
interest rate that would be bid by such Lender (or an affiliate of such Lender)
for dollar deposits from other banks in the eurodollar market at the
commencement of such period. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the relevant Borrower and shall be conclusive
absent manifest error. The relevant Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 Business Days after receipt
thereof.

SECTION 4.12. Taxes. (a) Any and all payments made by or on behalf of each
Borrower under this Agreement or any other Loan Document shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding Excluded Taxes
(all such taxes, levies, imposts, duties, charges, fees, deductions or
withholdings other than Excluded Taxes, “Non-Excluded Taxes”). If any
Non-Excluded Taxes or Other Taxes are required to be withheld or deducted from
any amounts payable to the Administrative Agent

 

47



--------------------------------------------------------------------------------

or any Lender under any Loan Document, as determined in good faith by the
applicable withholding agent, the amounts so payable by the applicable Borrower
to the Administrative Agent or such Lender shall be increased to the extent
necessary to yield to the Administrative Agent or such Lender (after payment of
all such Non-Excluded Taxes and Other Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement or
any other Loan Document. Whenever any such Non-Excluded Taxes or Other Taxes are
payable by any Borrower, thereafter such Borrower shall send to the
Administrative Agent for its own account or for the account of such Lender, as
the case may be, the original official report or return, or a certified copy
thereof, received by such Borrower showing payment thereof. If any Borrower
fails to pay any such Non-Excluded Taxes or Other Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, such Borrower shall
indemnify the Administrative Agent and each Lender for any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or
such Lender as a result of any such failure. Each Borrower shall jointly and
severally indemnify the Administrative Agent and each Lender for any
Non-Excluded Taxes or Other Taxes that are payable or paid by the Administrative
Agent or such Lender and any incremental taxes, interest or penalties with
respect thereto; provided, however, that in no event shall the Mexican Borrower
be required to indemnify the Administrative Agent or any Lender for withholding
Taxes payable on payments made by the U.S. Borrower under any Loan Document.

(b) In addition, the US Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Mexican Borrower shall not be obligated to pay the Administrative Agent
or any Lender any amounts described in Section 4.12(a) in respect of
Non-Excluded Taxes or Other Taxes that would not have been imposed but for the
failure of the Administrative Agent or such Lender: (I) to use its reasonable
commercial efforts (consistent with legal and regulatory restrictions) to
(i) maintain its registration with the Mexican Ministry of Finance and Public
Credit as a foreign financial institution or bank for purposes of and in
conformity with Article 195-I, or Article 196, as applicable of the Mexican
Income Tax Law, the rules thereunder and any administrative regulations
(resoluciones misceláneas) thereunder, (ii) maintain its status as a resident
(or its principal office to remain as a resident, if acting through an office or
a branch thereof) for tax purposes in a country with which Mexico has entered
into a tax treaty for the avoidance of double taxation and (iii) comply with the
requirements provided in such tax treaty to apply a reduced withholding tax rate
on interest or (II) following a reasonable request of the Mexican Borrower upon
30 days’ written notice (unless a lesser period is reasonable under the
circumstances), to (x) provide a letter specifying that such Lender is the
effective beneficiary of interest hereunder and under any Note held by such
Lender as set forth in, and for so long as it is requested under, the Mexican
Income Tax Law or in the applicable double taxation treaty to which Mexico is a
party and which is in effect or any equivalent administrative regulations
(resoluciones misceláneas) in effect thereafter while this Agreement shall
remain in full force and effect and (y) complete and file with the appropriate
Governmental Authority, such forms, certificates or documents (collectively,
“Forms”) prescribed by law, rule or regulation enacted or issued by Mexico, or
required under the applicable double taxation treaty to which Mexico is a party
and which is in effect, that are necessary to avoid or reduce such Non-Excluded
Taxes or Other Taxes pursuant to provisions of any law, rule or regulation
enacted or issued by Mexico, or

 

48



--------------------------------------------------------------------------------

a double taxation treaty to which Mexico is a party and which is in effect
(provided, that (A) such Lender or the Administrative Agent shall be under no
obligation to provide any information of any nature (including the information
specified above) to the Mexican Borrower which such Lender or the Administrative
Agent deems, in such Lender’s or the Administrative Agent’s judgment, to be
confidential or the disclosure of which is not permitted by law, (B) such Lender
or the Administrative Agent is legally entitled to complete, execute and deliver
such Forms and (C) the completion, execution and delivery of such Forms will not
result, in the good faith, reasonable determination of such Lender or the
Administrative Agent, in the imposition on such Lender or the Administrative
Agent of (1) any additional material legal or regulatory burden or (2) any
additional material out-of-pocket costs or (3) any other material adverse
consequences). If the registration set forth in subparagraph (c)(I)(i) above is
canceled or not renewed upon expiration during the term of this Agreement, or if
any Lender or beneficial owner of a Note fails to provide the Forms or the
letter mentioned in subparagraph (c)(II)(x) above (other than as excepted in the
prior proviso), or any Lender (but not an office or branch thereof through which
such Lender may be acting) is no longer a resident for tax purposes in a country
with which Mexico has entered into a tax treaty for the avoidance of double
taxation or due to its own action no longer complies with the requirements set
forth in such tax treaty to apply a reduced Mexican withholding tax on interest,
the Mexican Borrower may terminate the Mexican Commitment of such Lender and
prepay the then outstanding Loans of the affected Lender, together with accrued
interest thereon, additional amounts payable in respect thereto and any other
amounts payable hereunder.

(d) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the relevant Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by such Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate. Unless prejudicial to such
Mexican Lender, each Mexican Lender agrees that it shall file an application for
renewal of its registration with the Ministry of Finance and Public Credit under
Article 195-I of the Mexican Income Tax Law, the rules thereunder and/or any
administrative regulations (resoluciones misceláneas) thereunder. In addition,
any Lender, if requested by the US Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the US Borrower or the Administrative Agent as will enable the US
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, any Foreign Lender with respect to the
US Borrower shall, to the extent it is legally entitled to do so, deliver to the
US Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent), whichever of the following
is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

 

49



--------------------------------------------------------------------------------

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the Form of Exhibit M to the effect that (A) such Non-U.S.
Lender is not (i) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (ii) a “10 percent shareholder” of the US Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (iii) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (B) the interest payments in
question are not effectively connected with the United States trade or business
conducted by such Lender (a “U.S. Tax Compliance Certificate”) and (y) duly
completed copies of Internal Revenue Service Form W-8BEN,

(iv) to the extent a Non-U.S. Lender is not the beneficial owner (for example,
where the Non-U.S. Lender is a partnership or participating Lender granting a
typical participation), an Internal Revenue Service Form W-8IMY, accompanied by
a Form W-8ECI, W-8BEN, U.S. Tax Compliance Certificate, Form W-9, and/or other
certification documents from each beneficial owner, as applicable, or

(v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the US Borrower or Administrative Agent to determine
the withholding or deduction required to be made.

Each Lender agrees that if any form or certification previously delivered by it
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the US Borrower and the Administrative
Agent in writing of its legal inability to do so.

(e) If any Lender receives a refund in respect of any Non-Excluded Taxes or
Other Taxes paid by any Borrower, (a “Tax Refund”), which in the sole judgment
of such Lender is allocable to such payment, it shall promptly pay such Tax
Refund to such Borrower net of all out-of-pocket expenses of such Lender
incurred in obtaining such Tax Refund; provided, however, that such Borrower
agrees to promptly return such Tax Refund to the applicable Lender if it
receives notice from the applicable Lender that such Lender is required to repay
such Tax Refund. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrowers or any other Person.

(f) Each Lender shall indemnify the Administrative Agent within 10 days after
demand therefor, for the full amount of any taxes, levies, imposts, duties,
charges, fees, deductions or withholdings attributable to such Lender that are
payable or paid by the Administrative Agent, and reasonable expenses arising
therefrom or with respect thereto, whether or not such taxes, levies, imposts,
duties, charges, fees, deductions or withholdings were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.

 

50



--------------------------------------------------------------------------------

SECTION 4.13. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) (i) Except as provided in Section 2.07, each Borrowing by the US Borrower
from the US Lenders hereunder shall be made pro rata according to the respective
US Funding Revolving Commitment Percentages or Term Percentages, as the case may
be, of the US Lenders in effect on the date of such borrowing. Any reduction of
the US Revolving Commitments of the US Lenders shall be allocated by the
Administrative Agent among the US Lenders pro rata according to the US Revolving
Commitment Percentages of the US Lenders.

(ii) Except as provided in Section 2.07, each payment (other than any optional
prepayment) by the US Borrower on account of principal of or interest on the US
Revolving Loans shall be allocated by the Administrative Agent pro rata
according to the respective principal amounts thereof then due and owing to each
US Lender. Each optional prepayment by the US Borrower on account of principal
of or interest on the US Revolving Loans shall be allocated by the
Administrative Agent pro rata according to the respective outstanding principal
amounts thereof.

(iii) Each payment (including each prepayment) by the US Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders. The amount of each principal prepayment of the Term Loans shall be
applied to reduce the then remaining installments of the Term Loans in direct
order of maturity. Amounts prepaid on account of the Term Loans may not be
reborrowed.

(iv) Each borrowing of Mexican Revolving Loans by the Mexican Borrower from the
Mexican Lenders hereunder shall be made, and any reduction of the Mexican
Commitments shall be allocated by the Administrative Agent, pro rata according
to the Mexican Commitment Percentages of the Mexican Lenders.

(v) Each payment (including each prepayment) by the Mexican Borrower on account
of principal of and interest on Mexican Revolving Loans shall be allocated by
the Administrative Agent pro rata according to the respective principal amounts
of the Mexican Loans then due and owing by such Borrower to each Mexican Lender.

(b) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
under Section 4.10, Section 4.11 or Section 4.12, or otherwise) prior to 12:00
noon, New York City time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Section 4.10, Section 4.11, Section 4.12
and Section 12.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any

 

51



--------------------------------------------------------------------------------

payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars.

(c) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to a Borrower or any Subsidiary or Affiliate thereof (as
to which the provisions of this paragraph shall apply). Each Borrower consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due from such Borrower to the
Administrative Agent for the account of the Lenders hereunder that such Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the relevant Borrower has not in fact made such payment, then each of
the Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate.

 

52



--------------------------------------------------------------------------------

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.08(c), Section 2.09(d) or Section 2.09(e) or
Section 4.01(b), then the Administrative Agent shall also be entitled to recover
such amount with interest thereon at the rate per annum applicable to ABR Loans
under the relevant Facility, on demand, from the relevant Borrower.

SECTION 4.14. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 4.10, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.12, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the sole judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 4.10 or Section 4.12, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Each Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 4.10, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 4.12, or if any
Lender becomes a Defaulting Lender, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 12.04), all its interests,
rights and obligations under this Agreement or any other Loan Document to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrowers
shall have received the prior written consent of the Administrative Agent (and,
if a Revolving Commitment is being assigned, the Issuing Bank and Swingline
Lender), which consent or consents shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 4.10 or payments required to be made pursuant to
Section 4.12, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply.

SECTION 4.15. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 4.07(a);

 

53



--------------------------------------------------------------------------------

(b) the Revolving Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 12.02), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;

(c) if any Swingline Exposure or LC Exposure exists at the time a Revolving
Lender becomes a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Commitment Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Revolving Commitments and (y) the conditions set forth in Section 6.02
are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three Business Days following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
remaining Swingline Exposure and (y) second, cash collateralize such Defaulting
Lender’s remaining LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Article IX for so long as such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 4.15(c)(ii), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 4.07(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 4.15(c)(i), then the fees payable to the Lenders pursuant to
Section 4.07(a) and Section 4.07(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Commitment Percentages; and

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 4.15(c), then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all commitment
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under
Section 4.07(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated;

 

54



--------------------------------------------------------------------------------

(d) so long as any Revolving Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 4.15(c), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swingline Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 4.15(c)(i) (and Defaulting Lenders shall not participate
therein); and

(e) so long as any Lender is a Defaulting Lender, any amount payable to such
Defaulting Lender hereunder (whether on account of principal, interest, fees or
otherwise and including any amount that would otherwise be payable to such
Defaulting Lender pursuant to Section 4.13(d) but excluding Section 4.14) shall,
in lieu of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated account (for the avoidance of doubt, it is
noted that any amounts retained pursuant to this Section 4.15(e) shall for all
other purposes be treated as having been paid to such Defaulting Lender) and,
subject to any applicable requirements of law, be applied at such time or times
as may be determined by the Administrative Agent (i) first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder, (ii) second, pro rata, to the payment of any amounts owing by such
Defaulting Lender to the Issuing Bank or Swingline Lender hereunder,
(iii) third, if such Defaulting Lender is a Revolving Lender and the
Administrative Agent so determines or is requested by an Issuing Bank or
Swingline Lender, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any existing or future
participating interest in any Swingline Loan or Letter of Credit, (iv) fourth,
so long as no Default or Event of Default exists, to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent,
(v) fifth, if such Defaulting Lender is a Revolving Lender and the
Administrative Agent or the Borrower (with the consent of the Administrative
Agent, such consent not to be unreasonably withheld or delayed) so determines,
held in such account as cash collateral for future funding obligations of the
Defaulting Lender in respect of any Loans under this Agreement, (vi) sixth, to
the payment of any amounts owing to the Lenders or an Issuing Bank or Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender or such Issuing Bank or Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, (vii) seventh, so long as no Default or Event of Default exists,
to the payment of any amounts owing to the Borrower as a result of any judgment
of a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, and (viii) eighth, to such Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided that if
such Defaulting Lender is a Revolving Lender and such payment is (x) a
prepayment of the principal amount of any Loans or reimbursement obligations in
respect of LC Disbursements which such Defaulting Lender has funded its
participation obligations and (y) made at a time when the conditions set forth
in Section 6.02 are satisfied, such payment shall be applied solely to prepay
the Loans of, and reimbursement obligations owed to, all non-Defaulting Lenders
pro rata prior to being applied to the prepayment of any Loans, or reimbursement
obligations owed to, any Defaulting Lender; provided further that, if such
Defaulting Lender is also a Term Loan Lender, then the

 

55



--------------------------------------------------------------------------------

amounts to be paid in accordance with Section 4.06 with respect to such Lender’s
Term Loans shall not be withheld from such Defaulting Lender.

In the event that the Administrative Agent, the Borrower, the Issuing Bank and
the Swingline Lender (as applicable), each agrees that a Defaulting Lender which
is a Revolving Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the Swingline Exposure and LC Exposure of
the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its pro rata share.

SECTION 4.16. Incremental Loans and Commitments. (a) The US Borrower may by
written notice to the Administrative Agent elect from time to time to request
the establishment of one or more new term loan commitments (“New Term Loan
Commitments” and the loans thereunder, the “New Term Loans”) or additional or
increased US Revolving Commitments hereunder, in an aggregate amount for all
such New Term Loan Commitments and additional or increased US Revolving
Commitments, not in excess of $150,000,000. Each such notice shall specify the
date (each, an “Increased Amount Date”) on which the US Borrower proposes that
the New Term Loan Commitments or additional or increased US Revolving
Commitments shall be effective, which shall be a date not less than three
Business Days after the date on which such notice is delivered to Administrative
Agent; provided that any Lender offered or approached to provide all or a
portion of any New Term Loan Commitments or additional or increased US Revolving
Commitments may elect or decline, in its sole discretion, to provide or not to
provide the same. Such New Term Loan Commitments or additional or increased US
Revolving Commitments shall become effective as of such Increased Amount Date;
provided that (1) no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such New Term Loan Commitments or
additional or increased US Revolving Commitments, as the case may be; (2) the
proceeds of any New Term Loans shall be used for general corporate purposes of
the US Borrower and its Subsidiaries; (3) the terms and provisions of the New
Term Loans made under New Term Loan Commitments shall be, identical to those of
the Term Loans and for purposes of this Agreement, any New Term Loans shall,
upon the making thereof, be deemed to be Term Loans; (4) any such additional or
increased US Revolving Commitments and the extensions of credit thereunder shall
be ratable with the existing US Revolving Commitments and extensions of credit
thereunder; (5) such New Term Loan Commitments or additional or increased US
Revolving Commitments shall be effected pursuant to one or more joinder
agreements (each, a “Joinder Agreement”) executed and delivered by the US
Borrower, the Administrative Agent and one or more new lenders or existing
Lenders as to which consents have been given as provided for in Section 12.04(b)
for assignees of existing Term Loans or US Revolving Commitments, as the case
may be; and (6) the US Borrower shall deliver or cause to be delivered any
customary legal opinions or other documents, in each case as reasonably
requested by the Administrative Agent or the New Lenders in connection with any
such transaction, including any supplements or amendments to the Security
Documents providing for such New Term Loans or additional or increased US
Revolving Commitments and the extensions of credit thereunder to be secured
thereby.

 

56



--------------------------------------------------------------------------------

(b) On any Increased Amount Date on which any New Term Loan Commitments or
additional or increased US Revolving Commitments become effective, subject to
the foregoing terms and conditions, each new lender with a New Term Loan
Commitment or additional US Revolving Commitment (each, a “New Lender”) shall
become a Lender hereunder with respect to such New Term Loan Commitment or
additional US Revolving Commitment and each Lender with an increased US
Revolving Commitment shall have its US Revolving Commitment adjusted
accordingly. The New Term Loans to be made under the New Term Loan Commitments
shall be made on or promptly following such effectiveness.

(c) Each Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of this
Section 4.16 (including to provide transition provisions to provide for any New
Term Loans to be ratable with the Term Loans and any additional or increased US
Revolving Commitments to share ratably in the extensions of credit under the US
Revolving Commitments).

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

SECTION 5.01. Organization; Powers. Each Borrower and each of its respective
Subsidiaries is duly organized, validly existing and in good standing (to the
extent such requirement shall be applicable) under the laws of the jurisdiction
of its organization, has all requisite power and authority to carry on its
business as now conducted and, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.

SECTION 5.02. Authorization; Enforceability. (a) The Transactions to be
consummated by each Borrower are within such Borrower’s corporate powers and
have been duly authorized by all necessary corporate and, if required,
stockholder action. Each Loan Document has been duly executed and delivered by
each Borrower and constitutes a legal, valid and binding obligation of each
Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(b) Each of the Master Intercompany Agreement and the Tax Allocation Agreement
constitutes a legal, valid and binding obligation of the US Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

57



--------------------------------------------------------------------------------

SECTION 5.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been obtained or
made and are in full force and effect, (ii) routine renewals of existing
licenses and permits of the US Borrower and its Subsidiaries in the ordinary
course of business and (iii) such filings as may be required under federal and
state securities laws for purposes of disclosure, (b) will not violate any
applicable law or regulation (including, without limitation, all laws, rules and
regulations promulgated by or relating to IMSS, INFONAVIT and SAR) or the
charter, by-laws or other organizational documents of any Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon any Borrower or any of its Subsidiaries or its assets, or give rise to a
right thereunder to require any payment to be made by any Borrower or any of its
Subsidiaries and (d) will not result in the creation or imposition of any Lien
on any asset of any Borrower or any of its Subsidiaries other than the Liens
created by the Security Documents.

SECTION 5.04. Financial Condition; No Material Adverse Change. (a) The statement
of consolidated financial condition of the US Borrower and its Subsidiaries as
at October 31, 2010 and the related statements of consolidated income and
retained earnings and consolidated cash flow for such fiscal year ended on such
date, reported on by KPMG, copies of which have heretofore been furnished to the
Lenders, present fairly, in all material respects, the consolidated financial
condition of the US Borrower and its Subsidiaries as at such date, and the
consolidated results of its operations and cash flow for such fiscal year then
ended.

(b) The unaudited statement of consolidated financial condition of the US
Borrower and its Subsidiaries as at July 31, 2011 and the related unaudited
statements of consolidated income and retained earnings and consolidated cash
flow for the nine-month period ended on such date, certified by a Responsible
Officer, copies of which have heretofore been furnished to the Lenders, present
fairly, in all material respects, the consolidated financial condition of the US
Borrower and its Subsidiaries as at such date, and the consolidated results of
its operations and cash flow for the nine-month period then ended (subject to
normal year-end audit adjustments and the absence of footnotes).

(c) All the financial statements referred to in clauses (a) and (b) of this
Section 5.04, including the related schedules and notes thereto, have been
prepared in accordance with GAAP, applied consistently throughout the periods
involved (except as approved by such accountants or Responsible Officer, as the
case may be, and as disclosed therein).

(d) The US Borrower and its Subsidiaries do not have, at the date hereof, any
material Guarantee obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives that are not reflected in the
financial statements referred to in this Section.

(e) Since October 31, 2010, there has been no material adverse change in the
business, assets, property or financial condition of the US Borrower and its
Subsidiaries, taken as a whole.

 

58



--------------------------------------------------------------------------------

SECTION 5.05. Litigation. There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of any Borrower, threatened against or affecting any Borrower or any
of its Subsidiaries (a) which could reasonably be expected to result in an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (b) that involve this Agreement,
the Loan Documents or the Transactions.

SECTION 5.06. Compliance with Laws and Agreements. Each Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

SECTION 5.07. Investment Company Status. None of the Borrowers is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

SECTION 5.08. Taxes. Each Borrower and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the relevant Borrower or such Subsidiary, as applicable, has set aside
on its books adequate reserves with respect thereto in accordance with GAAP or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.09. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.10. Subsidiaries. As of the Effective Date, Schedule 5.10 sets forth
the name, jurisdiction of incorporation and capital stock ownership of each
Subsidiary owned by any Borrower.

SECTION 5.11. Ownership of Property; Liens. The US Borrower has title in fee
simple to, or a valid leasehold interest in, all of its real property, and good
title to, a valid leasehold interest in or other rights to use, all of its other
property (other than immaterial assets), and none of such property is subject to
any Lien except as permitted by Section 8.03.

SECTION 5.12. Use of Proceeds. The proceeds of the Loans and the Letters of
Credit shall be used (a) to refinance any amounts outstanding under the Existing
Credit Agreement and (b) for general corporate purposes.

SECTION 5.13. Foreign Exchange Regulations; Immunity; Enforcement. (a) Under the
laws of Mexico, with respect to the execution, delivery and performance of this
Agreement or any Note issued hereunder, each of the Mexican Borrower and its
Subsidiaries is

 

59



--------------------------------------------------------------------------------

subject to private commercial law and to suit, and neither it nor its properties
have any immunity from the jurisdiction of any court or any legal process that
may be brought in the courts of Mexico (whether through service of notice,
attachment prior to notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise).

(b) It is not necessary, in order to ensure the legality, validity,
enforceability or admissibility into evidence in Mexico of this Agreement or any
Note issued hereunder, that any such document be filed, recorded or enrolled
with any Governmental Authority, or that this Agreement or any Note issued
hereunder be stamped with any stamp, registration or similar transaction tax,
except that in order for this Agreement or any Note issued hereunder to be
admissible in evidence in legal proceedings in a court in Mexico, such documents
would have to be translated into the Spanish language by a court-approved
translator and would have to be approved by such court after the defendant had
been given an opportunity to be heard with respect to the accuracy of the
translation, and proceedings would thereafter be based upon the translated
documents.

SECTION 5.14. Disclosure. (a) Each Borrower has disclosed to the Lenders all
matters known to it that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

(b) None of the reports, financial statements, certificates or other information
furnished by or on behalf of the Borrowers to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

SECTION 5.15. Title; No Other Liens. Except for the security interest granted to
the Administrative Agent for the ratable benefit of the Lenders pursuant to
Section 12.21 of this Agreement and the other Liens permitted to exist on the
Blocked Account by the terms of this Agreement, the US Borrower owns the Blocked
Account free and clear of any and all Liens or claims of others.

SECTION 5.16. Perfected First Priority Lien. The security interest granted
pursuant to Section 12.21 of this Agreement (a) upon execution of the Blocked
Account Agreement will constitute a valid perfected security interest in the
Blocked Account in favor of the Administrative Agent, for the ratable benefit of
the Lenders, as collateral security for the US Obligations, enforceable against
all creditors of the US Borrower and (b) is prior to all other Liens on the
Blocked Account except for unrecorded Liens permitted by the Credit Agreement
which have priority over the Liens on the Blocked Account by operation of law.

SECTION 5.17. Regulation U. Following the application of the proceeds of each
Borrowing, no more than 25% of the value of the assets, of the Borrower and its
subsidiaries, subject to any restriction on sale or pledge, will consist of, or
be represented by, “margin stock” within the meaning of the quoted term under
Regulation U of the Board as now

 

60



--------------------------------------------------------------------------------

and from time to time hereafter in effect or for any purpose that violates the
provisions of the Regulations of the Board.

SECTION 5.18. Solvency. Immediately after the consummation of the Transactions
to occur on the Effective Date and immediately following the making of each Loan
and after giving effect to the application of the proceeds of each Loan, (i) the
fair value of the assets of the Borrowers, on a consolidated basis, at a fair
valuation and on a going concern basis, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of the Borrowers on a
consolidated basis; (ii) the present fair saleable value of the property of the
Borrowers on a consolidated basis (on a going concern basis) will be greater
than the amount that will be required to pay the probable liability of the
Borrowers on a consolidated basis, on their debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Borrowers on a consolidated basis will be
able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iv) the Borrowers on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Effective Date. The amount of contingent liabilities at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

ARTICLE VI

CONDITIONS

SECTION 6.01. Effective Date. This Agreement shall become effective upon the
execution and delivery hereof by all parties hereto. The obligations of the
Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 12.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party thereto either (i) a counterpart of this Agreement, the Second Amendment
to the Security Agreement, the Blocked Account Agreement and the Intercreditor
Agreement, as applicable, signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include electronic
delivery of a signed signature page) that such party has signed a counterpart of
this Agreement, the Second Amendment to the Security Agreement, the Blocked
Account Agreement and the Intercreditor Agreement, as applicable.

(b) The Administrative Agent shall have received an executed copy of the
Parents’ Side Agreement and the Parent Guarantee, duly executed and delivered by
the parties thereto, which shall be in full force and effect on the Effective
Date.

(c) The Administrative Agent shall have received a copy of the Master
Intercompany Agreement and the Tax Allocation Agreement as in effect on the
Effective Date.

 

61



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Kirkland & Ellis LLP, New York counsel for the Borrowers,
substantially in the form of Exhibit B-1, (ii) internal counsel of the US
Borrower, substantially in the form of Exhibit B-2 and (iii) Gonzalez Calvillo,
S.C., Mexican counsel for the Borrowers, substantially in the form of Exhibit
B-3, and, in each case, covering such matters relating to the Borrowers, this
Agreement or the Transactions as the Administrative Agent shall reasonably
request.

(e) The Administrative Agent shall have received a certificate of each Borrower,
dated the Effective Date, as to (i) the adoption of resolutions (or equivalent
corporate actions including, in the case of the Mexican Borrower, notarized
powers of attorney, certified by a notary public, evidencing authority to, among
other things, execute negotiable instruments), of the Board of Directors (or
other similar governing body) of each Borrower authorizing (A) the execution,
delivery and performance of this Agreement and (B) the borrowings contemplated
hereunder, (ii) the incumbency and true signature of the officers of each
Borrower executing this Agreement and any Notes issued hereunder and (iii) the
certificate of incorporation and by-laws, in the case of the US Borrower, and
the estatutos sociales (certified by a notary public), in the case of the
Mexican Borrower, which certificate shall be reasonably satisfactory in form and
substance to the Administrative Agent and its counsel and executed by the
secretary or any assistant secretary or a legal representative of such Borrower.

(f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Responsible Officer of the US Borrower,
confirming compliance with the conditions set forth in paragraphs (a), (b) and
(c) of Section 6.02.

(g) The Lenders shall have received (i) audited consolidated financial
statements of each of the US Borrower and the Parent for the fiscal year ended
October 31, 2010 and (ii) unaudited consolidated financial statements of each of
the US Borrower and the Parent for the quarterly period ended July 31, 2011, and
such financial statements shall not, in the reasonable judgment of the Required
Lenders, reflect any material adverse change in the consolidated financial
condition of the US Borrower, as reflected in the financial statements or
projections contained in the Confidential Information Memorandum supplied to the
Lenders, in November 2011.

(h) The Administrative Agent, the Lenders and the Joint Lead Arrangers shall
have received all fees and other amounts due and payable on or prior to the
Effective Date, including, to the extent invoiced, reimbursement or payment of
all reasonable out-of-pocket expenses required to be reimbursed or paid by the
Borrowers hereunder.

(i) The Administrative Agent shall have received evidence that the US Borrower
has agreed to act as agent for service of process in New York, New York on
behalf of the Mexican Borrower under this Agreement (together with a notarized
power of attorney to that effect).

(j) The Administrative Agent shall have received a Borrowing Request from the US
Borrower, requesting the US Revolving Borrowing and the Term Borrowing to be
made on the Effective Date.

 

62



--------------------------------------------------------------------------------

(k) The Administrative Agent shall have received the results of a recent lien
search in each of the US jurisdictions where assets of the US Borrower are
located, and such search shall reveal no liens on any of the assets of the US
Borrower except for liens permitted by Section 8.03 or discharged on or prior to
the Effective Date pursuant to documentation reasonably satisfactory to the
Administrative Agent.

(l) To the extent not previously delivered, the Administrative Agent shall have
received evidence that the Trustee has received (i) the certificates
representing the shares of Capital Stock pledged pursuant to the Security
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and
(ii) each promissory note (if any) pledged pursuant to the Security Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.

(m) Each document (including any Uniform Commercial Code financing statement)
required by the Security Agreement or under law or reasonably requested by the
Trustee to be filed, registered or recorded in order to create in favor of the
Trustee a perfected Lien on the Collateral described therein to secure the
Secured Obligations (as defined in the Security Agreement), prior and superior
in right to any other Person (other than with respect to Liens expressly
permitted by Section 8.03 which have priority), shall be in proper form for
filing, registration or recordation.

(n) The Administrative Agent shall have received a customary certificate from
the chief financial officer or treasurer of the US Borrower certifying that the
US Borrower, the Mexican Borrower, and their Subsidiaries, on a consolidated
basis after giving effect to the Transactions contemplated to occur under the
Loan Documents, are solvent (within the meaning of Section 5.18).

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 6.02. Each Borrowing Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction (or waiver) of
the following conditions:

(a) The representations and warranties of the Borrowers, the Parent and
International set forth in this Agreement (except for, other than in the case of
the Loans made on the Effective Date, the representations and warranties set
forth in Section 5.04(e) and Section 5.14(a)) and any other Loan Document shall
be true and correct in all material respects on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) The Cash Balance of the US Borrower and its Subsidiaries as of such date
(after giving effect to such extension of credit, the application of proceeds of
such Borrowing

 

63



--------------------------------------------------------------------------------

and the use of cash on hand) shall not exceed $75,000,000. If the Cash Balance
as of such date exceeds $75,000,000, the US Borrower shall have caused all
excess amounts to be deposited into the Blocked Account to be held as security
for the US Obligations in accordance with the terms hereof and of the Blocked
Account Agreement.

(d) In the case of any Borrowing by the Mexican Borrower, (i) the Parent
Guarantee and the Guarantee contained in Article XI shall be in full force and
effect and neither the Parent, nor the US Borrower nor any Affiliate thereof
shall have asserted that either such Guarantee is not in full force and effect
and (ii) the Administrative Agent shall have received the written Borrowing
Request required under Section 3.03, signed by the Mexican Borrower and US
Borrower.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
relevant Borrower on the date thereof as to the matters specified in this
Section 6.02.

SECTION 6.03. Concurrent Condition for Initial Borrowing. Immediately upon the
satisfaction (or waiver) of all conditions specified in Section 6.01 and
Section 6.02, all outstanding Loans and Commitments under the Existing Credit
Agreement shall have been reallocated, reduced and/or terminated, as applicable,
among the Lenders and/or repaid with cash on hand as necessary to reflect the
Facilities, and, as further described in Section 12.06, the Existing Credit
Agreement shall terminate on the Effective Date.

ARTICLE VII

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated, the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each Borrower, as applicable,
covenants and agrees with the Lenders that:

SECTION 7.01. Financial Statements and Other Information. Each of the Borrowers
and the Parent, as applicable, will furnish to the Administrative Agent, for
prompt distribution to each Lender:

(a) (i) within 90 days after the end of each fiscal year of each of the Parent
and the US Borrower, its audited consolidated statement of financial condition
and related statements of consolidated income and retained earnings and
consolidated cash flow as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by KPMG or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without exception as to the scope of such audit) to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations and cash flow of the Parent and
its consolidated Subsidiaries or the US Borrower and its consolidated
Subsidiaries, as the case may be, on a consolidated basis in accordance with
GAAP,

 

64



--------------------------------------------------------------------------------

and, in the case of the Parent and, to the extent that the US Borrower files
reports under Sections 13 and 15(d) of the Securities Exchange Act of 1934, the
US Borrower, its Form 10-K for such fiscal year in which such financial
statements are included (and, if the US Borrower does not file such reports, a
Management’s Discussion and Analysis of Financial Condition and Results of
Operations and, upon the Administrative Agent’s or any Lender’s reasonable
request, any additional information and analysis required by the Administrative
Agent to conduct its credit review of the US Borrower, in each case consistent
in all material respects with what would have been included, based on the US
Borrower’s past practices, in a Form 10-K for such fiscal year);

(ii) within 90 days after the end of each fiscal year of the Mexican Borrower,
its consolidated statement of financial condition and related statements of
consolidated income and retained earnings and consolidated cash flow as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all certified by one of its Responsible
Officers as presenting fairly in all material respects the financial condition
and results of operations and cash flow of the such Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP,
consistently applied, subject to normal year-end adjustments and the absence of
footnotes;

(iii) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of each of the Parent and the US Borrower, its consolidated
statement of financial condition and related statements of consolidated income
and retained earnings and consolidated cash flow as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the statement of financial condition, as of the
end of) the previous fiscal year, all certified by one of its Responsible
Officers as presenting fairly in all material respects the financial condition
and results of operations and cash flow of the Parent and its consolidated
Subsidiaries or the US Borrower and its consolidated Subsidiaries, as the case
may be, on a consolidated basis in accordance with GAAP, consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes, and,
in the case of the Parent and, to the extent that the US Borrower files reports
under Sections 13 and 15(d) of the Securities Exchange Act of 1934, the US
Borrower, its Form 10-Q for such fiscal quarter in which such financial
statements are included (and, if the US Borrower does not file such reports, a
Management’s Discussion and Analysis of Financial Condition and Results of
Operations, any footnotes to the financial statements and, upon the
Administrative Agent’s or any Lender’s reasonable request, any additional
information and analysis required by the Administrative Agent to conduct its
credit review of the US Borrower, in each case consistent in all material
respects with what would have been included, based on the US Borrower’s past
practices, in a Form 10-Q for such fiscal year);

(iv) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Mexican Borrower, its consolidated statement of
financial condition and related statements of consolidated income and retained
earnings and consolidated cash flow as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the statement of financial condition, as of the end of) the previous
fiscal year, all certified by one of its Responsible Officers as presenting
fairly in all material respects the financial condition and results of
operations and cash flow of such Borrower and its consolidated

 

65



--------------------------------------------------------------------------------

Subsidiaries on a consolidated basis in accordance with GAAP, consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(v) concurrently with the delivery of the financial statements under clause
(a) above, a report from of KPMG or other independent public accountants of
recognized national standing stating that in making the examination necessary
therefor no knowledge was obtained of any Default or Event of Default pursuant
to Section 8.01 (or, in the case of such financial statements for the fiscal
year ended October 31, 2011 any default or event of default pursuant to
Section 8.01 of the Existing Credit Agreement), except as specified in such
report;

(b) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Responsible Officer of the US Borrower,
substantially in the form of Exhibit F (i) certifying as to whether a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with
Section 8.01(a) and (b)and (iii) stating whether any change in GAAP, or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 5.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(c) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Borrower or any
Subsidiaries, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request; and

(d) concurrently with the delivery of the financial statements under clause
(a) or (b) above, a report containing statistical and other information in
respect of all Serviced Wholesale Notes for the fiscal quarter then ended and
comparative information relating to the corresponding portion of the previous
fiscal year, all substantially in the same form and scope (except for the period
covered) as set forth on Exhibit D hereto.

SECTION 7.02. Notices of Material Events. The US Borrower (or the Mexican
Borrower, in the case of paragraph (b) below) will furnish to the Administrative
Agent, for prompt distribution to each Lender, prompt written notice of the
following:

(a) the occurrence of any Default;

(b) any changes in taxes, duties or other charges of Mexico or any political
subdivision or taxing authority thereof or any change in any laws of Mexico that
may affect the amount or timing of receipt of any payment due under this
Agreement or any Notes issued hereunder;

(c) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Borrower, any
Subsidiary or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

 

66



--------------------------------------------------------------------------------

(d) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the relevant Borrower setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.

SECTION 7.03. Existence; Conduct of Business. Each Borrower will, and will cause
each of its respective Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
and necessary to the conduct of its business; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 8.04.

SECTION 7.04. Payment of Obligations. Each Borrower will, and will cause each of
its respective Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
relevant Borrower or such Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP, and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect; provided, however, that nothing in this Section 7.04
shall impose an obligation on any Borrower to cause a Securitization Subsidiary
to repay any Indebtedness or to repay any Indebtedness of any Securitization
Subsidiary.

SECTION 7.05. Maintenance of Properties; Insurance. Each Borrower will, and will
cause each of its respective Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear and damage by casualty excepted, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

SECTION 7.06. Books and Records; Inspection Rights. Each Borrower will, and will
cause each of its respective Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. Each Borrower will, and
will cause each of its respective Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.

SECTION 7.07. Compliance with Laws and Material Contractual Obligations. Each
Borrower will, and will cause each of its respective Subsidiaries to, comply
with (a) all

 

67



--------------------------------------------------------------------------------

laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including, without limitation, all laws, rules and
regulations relating to INFONAVIT and SAR) and (b) all material obligations
under any indenture, agreement or other instrument binding upon such Borrower or
any of its Subsidiaries, in each case except where (i) the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect or (ii) the necessity of compliance therewith is
contested in good faith by appropriate proceedings.

SECTION 7.08. Intercompany Agreements. (a) The US Borrower will (i) perform all
of its obligations under the Master Intercompany Agreement unless International
shall have failed to make any payment payable by it to the US Borrower under the
Master Intercompany Agreement or the Tax Allocation Agreement; (ii) enforce the
Master Intercompany Agreement against International in accordance with its
terms; (iii) not cancel or terminate, or permit the cancellation or termination
of, the Master Intercompany Agreement, or Article II, III or IV thereof if such
cancellation or termination is materially adverse to the US Borrower, and
(iv) not agree to any amendment, waiver or modification of the Master
Intercompany Agreement which is materially adverse to the US Borrower; provided
that the Master Intercompany agreement may be modified to modify, amend or
eliminate Section II.A of the Master Intercompany Agreement insofar as such
Section requires International to offer to sell to the US Borrower, or requires
the US Borrower to purchase, “Wholesale Contracts” (as such term is defined in
the Master Intercompany Agreement).

(b) The US Borrower will (i) enforce the Tax Allocation Agreement against
International in accordance with its terms, (ii) not agree to any amendment,
waiver or modification of the Tax Allocation Agreement which is in any manner
adverse to the US Borrower or to the US Borrower and its Subsidiaries taken as a
whole.

(c) The US Borrower will (i) enforce each Intercompany Loan Agreement against
the Subsidiary of the US Borrower that is a party thereto in accordance with its
terms; (ii) cause each of its Subsidiaries to pay promptly all accounts payable
from time to time owing by such Subsidiary to the US Borrower (including without
limitation amounts payable from time to time by such Subsidiary to the US
Borrower under the Tax Allocation Agreement); (iii) not cancel or terminate, or
permit the cancellation or termination of, any Intercompany Loan Agreement
without the consent of the Required Lenders (other than the cancellation or
termination of any Intercompany Loan Agreement resulting from the termination of
the Qualified Securitization Transaction to which such Intercompany Loan
Agreement relates and the repayment of all amounts outstanding under such
Intercompany Loan Agreement); (iv) not agree to any amendment, waiver or
modification of any provision of any Intercompany Loan Agreement if there is a
reasonable possibility that such amendment, waiver or modification would have
the effect of (1) reducing the amount owed by any Subsidiary of the US Borrower
to the US Borrower under any Intercompany Loan Agreement, (2) postponing the
date that any payment would otherwise be payable to the US Borrower thereunder,
(3) further subordinating the US Borrower’s right to payment thereunder to the
rights of any other creditors, (4) further restricting the Subsidiary party
thereto from applying, or releasing to any extent such Subsidiary from its
obligation to apply, cash received by it to pay its allocated share of payments
from time to time owing by the US Borrower to International under the Tax
Allocation Agreement or (5) changing the transactions contemplated thereunder in
a manner that makes them, taken as a

 

68



--------------------------------------------------------------------------------

whole, less favorable to the US Borrower; and (v) deliver to the Administrative
Agent, promptly upon receipt thereof, a copy of each certificate, notice,
instruction or other document received or delivered by it in connection with
each Intercompany Loan Agreement.

(d) The US Borrower will (i) maintain in effect and enforce the Parents’ Side
Agreement with the Parent in accordance with its terms and (ii) not agree to any
amendment, waiver or modification of the Parents’ Side Agreement which is
materially adverse to the US Borrower or which is materially adverse to the
interest of the Lenders.

SECTION 7.09. Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U of the Board as now and from time to time hereafter in effect
or for any purpose that violates the provisions of the Regulations of the Board.
If requested by any Lender or the Administrative Agent, the relevant Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U.

SECTION 7.10. Additional Collateral, etc. The US Borrower will comply with all
provisions in the Security Documents with respect to property acquired after the
Effective Date.

ARTICLE VIII

NEGATIVE COVENANTS

Until the Commitments have expired or terminated, the principal of and interest
on each Loan and all fees payable hereunder have been paid in full, all Letters
of Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, each Borrower covenants and agrees with the Lenders that:

SECTION 8.01. Financial Covenants. (a) The US Borrower will not permit the
Consolidated Leverage Ratio to exceed 4.75 to 1.00 as of the last Business Day
of each calendar month.

(b) The US Borrower will not permit the Fixed Charge Coverage Ratio as at the
last day of any fiscal quarter for the period of four consecutive fiscal
quarters then ended to be less than 1.25 to 1.00.

SECTION 8.02. Indebtedness. The US Borrower will not, and will not permit any of
its Subsidiaries to create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of the US Borrower pursuant to any Loan Document;

(b) (i) Indebtedness of the US Borrower to any of its Subsidiaries,
(ii) Indebtedness for Borrowed Money of the US Borrower to the Mexican Borrower
(iii)

 

69



--------------------------------------------------------------------------------

Indebtedness of any Subsidiary of the US Borrower to the US Borrower or any
other Subsidiary of the US Borrower or (iv) Indebtedness for Borrowed Money of
any Subsidiary of the US Borrower to the Mexican Borrower;

(c) Guarantees and Indebtedness permitted by Section 8.05(a);

(d) Indebtedness outstanding on the date hereof (or available to be borrowed
under facilities existing on the date hereof) and listed on Schedule 8.02 and
any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof (or
amount available for borrowing thereunder));

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 8.03(d) in an aggregate principal amount
not to exceed $10,000,000 at any one time outstanding;

(f) Subordinated Debt and other unsecured Indebtedness of the US Borrower issued
or incurred in Capital Market Transactions; provided that (i) the US Borrower
uses the Net Cash Proceeds of any such Indebtedness to make a mandatory
prepayment to the extent required in Section 4.06(b), (ii) after giving effect
to the issuance or incurrence of any such Indebtedness, the US Borrower is in
pro forma compliance with Section 8.01(a) as of the end of the most recent
fiscal quarter and (iii) any such Indebtedness is issued or incurred on market
terms and matures after the Maturity Date;

(g) unsecured Indebtedness of the US Borrower in an aggregate principal amount
not to exceed $200,000,000 at any time outstanding;

(h) Indebtedness with respect to Hedging Agreements permitted by
Section 8.05(b);

(i) Indebtedness incurred pursuant to Qualified Securitization Transactions;

(j) Indebtedness of any Person that becomes a Subsidiary after the date hereof
that is outstanding on the date such Person becomes a Subsidiary; provided that
(i) such Indebtedness is not created in contemplation of or in connection with
such Person becoming a Subsidiary and (ii) the amount of such Indebtedness shall
not be increased;

(k) Indebtedness assumed in connection with the acquisition of any asset or
property; provided that (i) immediately after giving effect thereto, no Default
or Event of Default shall exist or result therefrom, (ii) the US Borrower will
be in pro forma compliance with the covenants set forth in Section 8.01 after
giving effect to such acquisition and the incurrence of such Indebtedness,
(iii) such Indebtedness is not created in contemplation of or in connection with
such acquisition and (iv) the amount of such Indebtedness shall not be
increased;

(l) Indebtedness incurred in the ordinary course of business to finance
insurance premiums; and

(m) additional unsecured Indebtedness of the US Borrower in an aggregate
principal amount not to exceed $50,000,000.

 

70



--------------------------------------------------------------------------------

SECTION 8.03. Liens. The US Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the US Borrower or any of its
Subsidiaries existing on the date hereof and set forth in Schedule 8.03;
provided that (i) such Lien shall not apply to any other property or asset of
the US Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the US Borrower or any of its Subsidiaries or existing on any property or
asset of any Person that becomes a Subsidiary after the date hereof prior to the
time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the US Borrower or such Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by the US
Borrower or any of its Subsidiaries; provided that (i) such security interests
and the Indebtedness secured thereby are incurred prior to or within 90 days
after such acquisition or the completion of such construction or improvement,
(ii) the Indebtedness secured thereby does not exceed 100% of the cost of
acquiring, constructing or improving such fixed or capital assets and (iii) such
security interests shall not apply to any other property or assets of the US
Borrower or such Subsidiary;

(e) any rights of set-off of financial institutions holding accounts of the US
Borrower and its Subsidiaries;

(f) any Lien created pursuant to the Security Documents;

(g) any Lien on unearned insurance premiums securing Indebtedness permitted
under Section 8.02(l); and

(h) Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby does not at any
time exceed $10,000,000.

SECTION 8.04. Fundamental Changes. (a) The US Borrower will not, and will not
permit any of its Subsidiaries to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of its assets

 

71



--------------------------------------------------------------------------------

(other than sales of Receivables, operating leases through its leasing
Subsidiaries or interests therein in the ordinary course of business for finance
companies by the US Borrower or a Securitization Subsidiary in connection with a
Qualified Securitization Transaction), or all or substantially all of the stock
of any of its Subsidiaries (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing, (i) any Person may merge into any Borrower in a transaction in which
such Borrower is the surviving corporation, (ii) any Person (other than the US
Borrower) may merge into any Subsidiary in a transaction in which the surviving
entity is a direct or indirect Subsidiary, (iii) any Subsidiary may sell,
transfer, lease or otherwise dispose of its assets to the US Borrower or to
another Subsidiary, (iv) any Subsidiary may liquidate or dissolve if the US
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the US Borrower and is not materially disadvantageous to the
Lenders; provided that any such merger involving a Person that is not a wholly
owned Subsidiary immediately prior to such merger shall not be permitted unless
also permitted by Section 8.06 and (v) the US Borrower may sell, transfer, lease
or otherwise dispose of stock of any Subsidiary and any Subsidiary may sell,
transfer, lease or otherwise dispose of all or substantially all of its assets,
so long as the aggregate consideration received in any such transaction does not
exceed $25,000,000 and shall be applied to the extent required by Section 4.06.

(b) The US Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the US Borrower and its Subsidiaries on the date of execution of
this Agreement and businesses reasonably related, similar, supportive or
ancillary thereto.

SECTION 8.05. Investments, Loans, Advances, Guarantees and Acquisitions; Hedging
Agreements. (a) Other than in the ordinary course of business for a finance
company, the US Borrower will not, and will not permit any of its Subsidiaries
to, purchase, hold or acquire (including pursuant to any merger with any Person
that was not a wholly owned Subsidiary prior to such merger) any capital stock,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, make or permit to exist any investment or any other
interest in, or Guarantee any obligations of , any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit (all of the foregoing,
“Investments”), except:

(i) Permitted Investments;

(ii) Investments by the US Borrower in the capital stock of its Subsidiaries;

(iii) loans or advances made by the US Borrower to any Subsidiary or the Mexican
Borrower and made by any Subsidiary to the US Borrower, the Mexican Borrower or
any other Subsidiary; provided that the aggregate principal amount of loans and
advances made by the US Borrower and its Subsidiaries to the Mexican Borrower
together with the aggregate principal amount of Indebtedness permitted to be
incurred or to exist pursuant to Section 8.02(g) and Section 8.02(m), shall not
exceed $250,000,000 at any time outstanding;

 

72



--------------------------------------------------------------------------------

(iv) loans and advances to employees of any Borrower or its Subsidiaries in the
ordinary course of business (including for travel and relocation expenses);

(v) loans made by the US Borrower to International and/or any Affiliate of
International in an amount not to exceed $50,000,000 at any one time
outstanding;

(vi) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(vii) the US Borrower and its Subsidiaries may acquire a Controlling interest in
an entity, or any assets constituting a business unit of a Person, that engages
in a business similar to the business of the type conducted by the US Borrower
and its Subsidiaries so long as, after giving pro forma effect thereto, the US
Borrower is in compliance with Section 8.01(a) and (b);

(viii) Investments made in connection with Qualified Securitization
Transactions;

(ix) Investments set forth on Schedule 8.05;

(x) (A) the Guarantee by the US Borrower contained in Article XI and (B) other
Guarantee obligations of the US Borrower incurred in accordance with
Section 8.02;

(xi) Guarantees by any Subsidiary, so long as such guarantor simultaneously
delivers to the Administrative Agent a Guarantee, in form and substance
reasonably satisfactory to the Administrative Agent and on terms no less
favorable than the terms in such original Guarantee entered into by such
Subsidiary, for the benefit of the Administrative Agent, on behalf of the
Lenders;

(xii) in addition to Investments otherwise expressly permitted by this Section,
Investments in an aggregate amount (valued at cost) not to exceed the sum of
(A) $50,000,000 and (B) any return of capital or earnings received in respect of
such Investments during the term of this Agreement;

(xiii) in addition to Investments otherwise expressly permitted by this Section,
and so long as no Default or Event of Default shall exist or result therefrom,
Investments in an aggregate amount (valued at cost) not to exceed (A) the
Applicable Amount minus (B) the amount of any Restricted Payments made pursuant
to Section 8.06(c) plus (C) any return of capital or earnings received in
respect of such Investments during the term of this Agreement;

(xiv) Investments (including debt obligations and equity) received in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business; and

 

73



--------------------------------------------------------------------------------

(xv) additional Guarantees of obligations in an aggregate amount not to exceed
$25,000,000 at any one time outstanding.

(b) The US Borrower will not, and will not permit any of its Subsidiaries to,
enter into any Hedging Agreement, other than Hedging Agreements entered into in
the ordinary course of business to hedge or mitigate risks to which the US
Borrower or such Subsidiary is exposed in the conduct of its business or the
management of its liabilities or as otherwise required by any Qualified
Securitization Transaction.

SECTION 8.06. Restricted Payments. The US Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) any Subsidiary may make
Restricted Payments to the US Borrower, (b) the US Borrower may make Restricted
Payments pursuant to and in accordance with stock option plans or other benefit
plans for management or employees of the US Borrower and its Subsidiaries and
(c) so long as no Default or Event of Default has occurred and is continuing or
would result after giving effect thereto, the US Borrower may make Restricted
Payments to International, provided that Restricted Payments shall be permitted
so long as, after giving effect to such Restricted Payment and any borrowing
used therefor, the Consolidated Leverage Ratio on a pro forma basis as at the
end of the most recent fiscal quarter is not greater than 4.00 to 1.00, in an
amount not to exceed (i) the sum of (A) 50% of cumulative annual net income
(minus 100% of cumulative annual net losses) since May 1, 2011 (for the
avoidance of doubt, the first such “annual” period shall begin on May 1, 2011
and end on October 31, 2011); provided that if the Consolidated Leverage Ratio
is not greater than 3.00 to 1.00 (after giving effect to any proposed Restricted
Payment), then the cumulative annual net income amount referenced in clause
(i) shall be increased to 100%, (B) the proceeds of sales of non-core assets of
the US Borrower and its Subsidiaries (to the extent such proceeds are not
required to be used for a mandatory prepayment pursuant to Section 4.06(a) and
are not the subject of a Reinvestment Notice as contemplated by Section 4.06(a))
and (C) $100,000,000 (the sum of clauses (A) through (C), the “Applicable
Amount”), minus (ii) the amount of any Investments made pursuant to
Section 8.05(a)(xiii) reduced by any return of capital or earnings received in
respect of such Investments during the term of this Agreement.

SECTION 8.07. Transactions with Affiliates. The US Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
not less favorable to the US Borrower or such Subsidiary than could be obtained
on an arm’s-length basis from unrelated third parties, (b) transactions between
or among the US Borrower and its wholly owned Subsidiaries not involving any
other Affiliate, (c) any Restricted Payment permitted by Section 8.06, (d) in
connection with any Qualified Securitization Transaction (e) any Indebtedness or
Guarantees permitted by Section 8.02, (f) any Investment permitted by
Section 8.05 and (g) in connection with the Master Intercompany Agreement, the
Tax Allocation Agreement and any Intercompany Loan Agreement.

SECTION 8.08. Negative Pledge. The US Borrower will not, and will not permit any
of its Subsidiaries to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the

 

74



--------------------------------------------------------------------------------

ability of the US Borrower or any of its Subsidiaries to create, incur or permit
to exist any Lien upon any of its property or assets, or (b) the ability of any
Subsidiary of the US Borrower to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the US Borrower or any other Subsidiary of the US Borrower or to Guarantee
Indebtedness of the US Borrower or any other Subsidiary of the US Borrower;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by this Agreement, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof, (iii) the foregoing
shall not apply to Qualified Securitization Transactions, (iv) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (v) the foregoing shall not apply to the Wells
Fargo Secured Agreement, (vi) clause (a) above shall not apply to restrictions
or conditions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Indebtedness, (vii) clause (a) above shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof, and (viii) clause (a) above shall not apply to restrictions
and conditions that require that other Indebtedness be secured equally and
ratably with Indebtedness under this Agreement; and provided, further, that so
long as any Event of Default shall be continuing, neither the US Borrower nor
any of its Subsidiaries shall assume or incur any Indebtedness that is subject
to a provision requiring such Indebtedness to be secured equally and ratably
with, or prior to, the Indebtedness hereunder.

SECTION 8.09. Prepayments of Subordinated Debt. The US Borrower will not, and
will not permit any of its Subsidiaries to, prepay, purchase or otherwise retire
any of the Subordinated Debt prior to the stated maturity thereof unless at the
time of such prepayment, purchase or retirement or, in the case of any
Subordinated Debt of the US Borrower issued pursuant to an indenture, at the
time notice of redemption is given to the holders thereof pursuant to the terms
thereof, (a)(i) the US Borrower has at least two of the following ratings for
its Index Debt: (A) BBB- or higher by S&P, (B) Baa3 or higher by Moody’s and
(C) BBB- or higher by Duff & Phelps Credit Rating Co. or (ii) after giving
effect to such prepayment, purchase or retirement, the sum of (A) the aggregate
amount of all outstanding preferred stock of the US Borrower and (B) the
aggregate principal amount of all outstanding Subordinated Debt, is at least
equal to $100,000,000 and (b) no Default has occurred and is continuing or would
result from such prepayment, purchase or retirement.

SECTION 8.10. Serviced Wholesale Portfolio Quality. The US Borrower will not
permit:

(a) Past Due Serviced Wholesale Notes (Three-Month Total) at the end of any
month (determined substantially in accordance with practices, including policies
as to extensions and rewrites, in effect as of the Effective Date), expressed as
a percentage of Serviced Wholesale Notes (Three-Month Total) at the end of such
month, to exceed 4%; or

(b) net losses of the US Borrower (determined on the basis of the US Borrower’s
normal practice) on Serviced Wholesale Notes recognized during any period of
four consecutive fiscal quarters to exceed 0.325% of Serviced Wholesale Notes
liquidated during the same period.

 

75



--------------------------------------------------------------------------------

For purposes of clause (b) of this Section, Serviced Wholesale Notes liquidated
during any period shall be determined on the same basis as was used in
determining the statistics as to “Wholesale notes charge-offs to liquidations”
included under “Asset Quality” in the 2010 Annual Report.

SECTION 8.11. Sales and Leasebacks. The US Borrower will not, and will not
permit any of its Subsidiaries to, enter into any arrangement with any Person
providing for the leasing by the US Borrower or any of its Subsidiaries of real
or personal property that has been or is to be sold or transferred by, the US
Borrower or any of its Subsidiaries, as applicable, to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of, the US Borrower or any of
its Subsidiaries, as applicable, except in connection with Qualified
Securitization Transactions.

SECTION 8.12. Changes in Fiscal Periods. The US Borrower will not permit its
fiscal year to end on a day other than October 31 or change its method of
determining fiscal quarters.

ARTICLE IX

EVENTS OF DEFAULT

If any of the following events (each, an “Event of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Parent, the US Borrower or any of their respective Subsidiaries in or in
connection with this Agreement or any other Loan Document or any amendment or
modification thereof, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
such other Loan Document or any amendment or modification thereof, shall prove
to have been incorrect in any material respect when made or deemed made (for the
avoidance of doubt, the representations and warranties set forth in
Section 5.04(d) and Section 5.14(a) are made or deemed made solely on and as of
the Effective Date) and, if the consequences of such representation or warranty
being incorrect shall be susceptible of remedy in all material respects, such
consequences shall not be remedied in all material respects within 10 Business
Days after the Parent, the US Borrower or its respective Subsidiary becomes
aware or is advised that such representation or warranty was incorrect in any
material respect;

 

76



--------------------------------------------------------------------------------

(d) the US Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 7.02, 7.03, or 7.09, or in Article VIII;

(e) the US Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b), or (d) of this Article) or any other Loan Document, and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent (given at the request of any Lender) to the US Borrower;

(f) at any time when any Mexican Obligations are outstanding, the Parent
Guarantee or the Guarantee contained in Article XI hereunder shall cease, for
any reason, to be in full force and effect or the Parent, the US Borrower or any
Affiliate of the Parent or the US Borrower shall so assert and such matter shall
continue unremedied for a period of 10 days after notice thereof from the
Administrative Agent (given at the request of any Lender) to the Parent or the
US Borrower, as applicable;

(g) any Borrower shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable and such failure shall continue
beyond the period of grace, if any, provided in the instrument or agreement
under which such Material Indebtedness was created;

(h) any event or condition occurs that (A) results in any Material Indebtedness
becoming due prior to its scheduled maturity or (B) solely in the case of the US
Borrower, enables or permits (with or without the giving of notice, the lapse of
time or both) the holder or holders of any Material Indebtedness or any trustee
or agent on its or their behalf to cause any Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this paragraph (h) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness;

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization, concurso mercantil,
quiebra or other relief in respect of the Parent, International, any Borrower or
any of its Subsidiaries or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conciliador, síndico, conservator or similar
official for the Parent, International, any Borrower or any of its Subsidiaries
or for a substantial part of its assets, and, in any such case, such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;

(j) the Parent, International, any Borrower or any of its Subsidiaries shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization, concurso mercantil, quiebra or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (j) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conciliador, síndico, conservator
or similar official for the Parent,

 

77



--------------------------------------------------------------------------------

International, any Borrower or any of its Subsidiaries or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

(k) the Parent, International, any Borrower or any of its Subsidiaries shall
become unable, admit in writing or fail generally to pay its debts as they
become due;

(l) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against the US Borrower, any of its
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the US Borrower or any of its Subsidiaries
to enforce any such judgment;

(m) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; or

(n) a Change in Control shall occur;

(o) International or the Parent shall fail to observe or perform any of its
obligations contained in the Parents’ Side Agreement for a period of 30 days
after notice of such failure shall have been given to the US Borrower,
International and the Parent by the Administrative Agent at the request of any
Lender, or the Parents’ Side Agreement shall fail, at any time and for any
reason, to be in full force and effect or International or the Parent shall so
assert in writing;

(p) International shall (i) cancel or terminate the Master Intercompany
Agreement, or Article II, III or IV, (ii) fail to make any payment payable by it
to the US Borrower under the Master Intercompany Agreement, the Tax Allocation
Agreement, or otherwise, within ten Business Days after such payment is due or
(iii) fail to observe or perform any of its other covenants or obligations under
the Master Intercompany Agreement for a period of 30 days after notice of such
failure shall have been given to the US Borrower and International by the
Administrative Agent at the request of any Lender;

(q) either the Parent or International shall fail to pay when due, or within any
applicable grace period, any principal of or interest on its Indebtedness for
Borrowed Money which exceeds $50,000,000 in aggregate principal or face amount;
or

(r) any Indebtedness for Borrowed Money of either the Parent or International
which exceeds $50,000,000 in aggregate principal or face amount shall become due
prior to its stated maturity, or any event or circumstance shall occur which
permits one or more Persons other than the Parent or International, as the case
may be, to cause such Indebtedness for Borrowed Money to become due prior to its
stated maturity;

then, and in every such event relating to the US Borrower or its Subsidiaries,
the Parent or International (other than an event described in clause (i) or
(j) of this Article), and at any time

 

78



--------------------------------------------------------------------------------

thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the US Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower; in the case of any event with respect to the US Borrower or its
Subsidiaries (other than the Securitization Subsidiaries), the Parent or
International described in clause (i) or (j) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower; and in the case of any such event relating to
the Mexican Borrower, the Administrative Agent may, and at the request of the
Required Lenders shall, by notice to the US Borrower, terminate the Commitments
with respect to the Mexican Borrower and declare the Loans of the Mexican
Borrower then outstanding to be due and payable in whole or in part, in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable.

ARTICLE X

THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing by the Required Lenders,
and (c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Borrower or any of

 

79



--------------------------------------------------------------------------------

its Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders or in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the relevant Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article VI or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrowers. Upon any such resignation, the Required
Lenders shall have the right, with the consent of the US Borrower, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a Lender with an office in New York, New
York, or an Affiliate of any such bank. Upon the acceptance of its appointment
as Administrative Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise

 

80



--------------------------------------------------------------------------------

agreed between the Borrowers and such successor. After the Administrative
Agent’s resignation hereunder, the provisions of this Article and Section 12.03
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

ARTICLE XI

GUARANTEE

SECTION 11.01. Guarantee. To induce the Lenders to execute and deliver this
Agreement and to make Mexican Loans, and in consideration thereof, the US
Borrower hereby unconditionally and irrevocably guarantees, as primary obligor
and joint and several co-debtor and not merely as surety, to the Administrative
Agent, the Lenders and their successors, indorsees, transferees and assigns, the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Mexican Obligations, and the US
Borrower further agrees to pay the expenses which may be paid or incurred by the
Administrative Agent or the Lenders in collecting any or all of the Mexican
Obligations and/or enforcing any rights under this Article XI or under the
Mexican Obligations in accordance with this Article XI. The guarantee contained
in this Article XI shall remain in full force and effect until the Mexican
Obligations are paid in full. Anything herein to the contrary notwithstanding,
the maximum liability of the US Borrower under this Article XI shall in no event
exceed the amount which can be guaranteed by the US Borrower under applicable
federal and state laws relating to the insolvency of debtors.

SECTION 11.02. Waiver of Subrogation. Notwithstanding any payment or payments
made by the US Borrower in respect of the Mexican Obligations or any setoff or
application of funds of the US Borrower by the Administrative Agent or any
Lender, until payment in full of the Mexican Obligations, the US Borrower shall
not be entitled to be subrogated to any of the rights of the Administrative
Agent or the Lenders against the Borrowers or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Mexican Obligations, nor shall the US Borrower seek any
reimbursement from the Mexican Borrower in respect of payments made by the US
Borrower hereunder.

SECTION 11.03. Modification of Mexican Obligations. The US Borrower hereby
consents that, without the necessity of any reservation of rights against the US
Borrower and without notice to or further assent by the US Borrower (except as
otherwise provided in this

 

81



--------------------------------------------------------------------------------

Agreement), (a) any demand for payment of the Mexican Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender, and the Mexican Obligations continued, (b) the Mexican
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, (c) this Agreement may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent or the Lenders may deem advisable from time to time, and (d) to the extent
permitted by applicable law, any collateral security or guarantee or right of
offset at any time held by the Administrative Agent or any Lender, for the
payment of the Mexican Obligations may be sold, exchanged, waived, surrendered
or released, all without the necessity of any reservation of rights against the
US Borrower and without notice to or further assent by the US Borrower, which
will remain bound hereunder notwithstanding any such renewal, extension,
modification, acceleration, compromise, amendment, supplement, termination,
sale, exchange, waiver, surrender or release. The Administrative Agent and the
Lenders shall not have any obligation to protect, secure, perfect or insure any
collateral security document or property subject thereto at any time held as
security for the Mexican Obligations. When making any demand hereunder against
the US Borrower, the Administrative Agent or the Lenders may, but shall be under
no obligation to, make a similar demand on any other party or any other
guarantor, and any failure by the Administrative Agent or any Lender to make any
such demand or to collect any payments from any Borrower or any such other
guarantor shall not relieve the US Borrower of its obligations or liabilities
hereunder and shall not impair or affect the rights and remedies, express or
implied, or as a matter of law, of the Administrative Agent or the Lenders
against the US Borrower. For the purposes of this Section 11.03 “demand” shall
include the commencement and continuance of any legal proceedings.

SECTION 11.04. Waiver by the US Borrower. The US Borrower waives the benefits of
any and all notice of the creation, renewal, extension or accrual of the Mexican
Obligations and notice of or proof of reliance by the Administrative Agent or
the Lenders upon the guarantee contained in this Article XI or acceptance of the
guarantee contained in this Article XI, and the Mexican Obligations, and any of
them, shall conclusively be deemed to have been created, contracted, continued
or incurred in reliance upon the guarantee contained in this Article XI, and all
dealings between the US Borrower and the Administrative Agent or the Lenders
shall likewise be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Article XI. The US Borrower waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Mexican Borrower or the US Borrower with respect to
any relevant Mexican Obligations. This guarantee shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
the validity, regularity or enforceability of this Agreement or the Mexican
Obligations, including, without limitation, any collateral security or guarantee
therefor or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender and without regard to any
defense, setoff or counterclaim which may at any time be available to or be
asserted by any Borrower against the Administrative Agent or any Lender, or any
other Person, or by any other circumstance whatsoever (with or without notice to
or knowledge of the Mexican Borrower or the US Borrower) which constitutes, or
might be construed to constitute, an equitable or legal discharge of the Mexican
Borrower for any of the Mexican Obligations, or of

 

82



--------------------------------------------------------------------------------

the US Borrower under the guarantee contained in this Article XI in bankruptcy
or in any other instance, and the obligations and liabilities of the US Borrower
hereunder shall not be conditioned or contingent upon the pursuit by the
Administrative Agent or any Lender or any other Person at any time of any right
or remedy against the Mexican Borrower or against any other Person which may be
or become liable in respect of any Mexican Obligations or against any collateral
security or guarantee therefor or right of offset with respect thereto. The
guarantee contained in this Article XI shall remain in full force and effect and
be binding in accordance with and to the extent of its terms upon the US
Borrower and the successors and assigns thereof, and shall inure to the benefit
of the Lenders and their successors, indorsees, transferees and assigns, until
the Mexican Obligations shall have been satisfied in full, notwithstanding that
from time to time during the term of this Agreement the Mexican Borrower may be
free from any Mexican Obligations.

SECTION 11.05. Reinstatement. This guarantee shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any Mexican Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Lender upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the US Borrower or the
Mexican Borrower or upon or as a result of the appointment of a receiver,
intervenor, síndico or conservator of, or trustee or similar officer for, the US
Borrower, the Mexican Borrower or any substantial part of their respective
property, or otherwise, all as though such payments had not been made.

ARTICLE XII

MISCELLANEOUS

SECTION 12.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices,
requests and demands to or upon the respective parties hereto to be effective
shall be in writing (including by telecopy, pdf, e-mail or other electronic
delivery), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrowers, the Administrative
Agent, the Issuing Bank and the Swingline Lender, and as set forth its
Administrative Questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:

 

(i) if to the Borrowers:   

Navistar Financial Corporation

425 N. Martingale Road

Schaumburg, Illinois 60173

Attention: Chief Financial Officer and Treasurer

Telecopy: 630-753-4420

  

Navistar Financial Corporation

425 N. Martingale Road

 

83



--------------------------------------------------------------------------------

  

Schaumburg, Illinois 60173

Attention: General Counsel

Telecopy: 630-753-4410

(ii) if to the Administrative Agent:   

JPMorgan Chase Bank, N.A.

1111 Fannin Street, 10th Floor

Houston, Texas 77002-6925

Attention: Loan and Agency Services

Telecopy: 713-750-2938

12016395215@tls.ldsprod.com

(iii) if to the Issuing Bank:   

JPMorgan Chase Bank, N.A.

10420 Highland Manor Drive, 4th Floor

Tampa, Florida 33610-9120

Attention: Global Trade Services

Telecopy: 813-432-5161

 

with a copy to:

1111 Fannin Street, 10th Floor

Houston, Texas 77002-6925

Attention: Loan and Agency Services

Telecopy: 713-750-2938

(iv) if to the Swingline Lender:   

JPMorgan Chase Bank, N.A.

1111 Fannin Street, 10th Floor

Houston, Texas 77002-6925

Attention: Loan and Agency Services

Telecopy: 713-750-2938

(b) The Administrative Agent and the Lenders are authorized to rely on
instructions received by telephone from persons they believe in good faith to be
authorized to give such instructions hereunder. Neither the Administrative Agent
nor any Lender shall incur any liability to any Borrower or any other person as
a result of any act or omission by it in accordance with such instructions.

SECTION 12.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and

 

84



--------------------------------------------------------------------------------

for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.

(b) Neither this Agreement, any other Loan Document nor any provision thereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Borrowers and the Required Lenders or by the
Borrowers and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
(including a Defaulting Lender) without the written consent of such Lender,
(ii) forgive the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender (including a Defaulting
Lender) affected thereby, (iv) change Section 4.13(a), (b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this
Section, Section 4.15(b) or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender, (vi) reduce
the percentage specified in the definition of Majority Facility Lenders with
respect to any Facility without the written consent of all Lenders under such
Facility (vii) release the US Borrower from its Guarantee obligations set forth
in Article XI or the Parent from its obligations under the Parent Guarantee, or
modify Section 12.19 in a manner adverse to the Lenders, in each case without
the written consent of each Lender, (viii) release all or substantially all of
the assets of the US Borrower subject to the Liens granted pursuant to the
Security Documents (other than as permitted under Section 12.19), without the
written consent of each Lender, (ix) amend, modify or otherwise affect the
rights or duties of the Administrative Agent, the Issuing Bank or the Swingline
Lender hereunder without the prior written consent of the Administrative Agent,
the Issuing Bank or the Swingline Lender, as the case may be or (x) amend or
modify Section 4.15 without the prior written consent of the Administrative
Agent, the Issuing Lender and the Swingline Lender.

SECTION 12.03. Expenses; Indemnity; Damage Waiver. (a) Each Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and the Joint Lead Arrangers, including the reasonable fees, charges and
disbursements of Simpson Thacher & Bartlett LLP, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable out-of-pocket expenses incurred by the Administrative
Agent, the Issuing Bank or any Lender, including the reasonable fees, charges
and disbursements of one firm of counsel for the Administrative Agent, the
Issuing Bank and the Lenders in each relevant jurisdiction, subject to
conflicts, in connection with the

 

85



--------------------------------------------------------------------------------

enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including in connection with any workout,
restructuring or negotiations in respect thereof. For the avoidance of doubt,
each Borrower shall pay its own out-of-pocket expenses hereunder.

(b) Each Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit) or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses have resulted from the gross negligence or
willful misconduct of such Indemnitee as determined by a final non-appealable
judgment of a court of competent jurisdiction.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s US Commitment Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

(d) To the extent permitted by applicable law, each Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof or any act or
omission or event in connection therewith, and Borrower hereby waives, releases
and agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

 

86



--------------------------------------------------------------------------------

(f) No Borrower shall indemnify any Person for any claim whatsoever against any
Securitization Subsidiary.

SECTION 12.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that each Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by such Borrower without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Issuing Bank and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
US Commitment and the US Loans at the time owing to it or, if applicable, all or
a portion of its Mexican Commitment and the Mexican Loans at the time owing to
it, which assignments may be made on a non pro rata basis); provided that
(i) each Borrower (except in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund (as defined below) and except when a payment or
bankruptcy Event of Default has occurred and is continuing), the Administrative
Agent (except in the case of an assignment of a Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund), and, in the case of an assignment of
all or a portion of a US Revolving Commitment or any Lender’s obligations in
respect of its LC Exposure or Swingline Exposure, the Issuing Bank and the
Swingline Lender must give their prior written consent to such assignment (which
consent shall not be unreasonably withheld or delayed); provided further that,
the relevant Borrower shall be deemed to have consented to any such assignment
unless such Borrower shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof, (ii) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, if any US Lender assigns a part of its rights and
obligations under this Agreement in respect of its US Revolving Loans and/or US
Revolving Commitment to an assignee, such US Lender shall assign proportionate
interests in (A) its participations in the Letters of Credit and other rights
and obligations hereunder in respect of the Letters of Credit, (B) its
participations in the Swingline Loans and other rights and obligations hereunder
in respect of the Swingline Loans and (C) its Mexican Revolving Loans and
Mexican Commitment to such assignee (provided, that with the consent of the US
Borrower and the Administrative Agent, a US Lender may assign portions of its US
Revolving Commitment without assigning a proportionate share of its Mexican
Commitment if either (x) such proportionate share of such Mexican Commitment
shall be assumed by another Lender or (y) if the US Borrower so agrees, such
proportionate share of such Mexican Commitment shall be terminated),
(iii) except in the case of an assignment to a Lender, an Affiliate of a Lender,
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Acceptance with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 (or, in the case of
the Term Loans, $1,000,000) unless each Borrower and the Administrative Agent
otherwise consent (each such consent not to be unreasonably withheld or
delayed),

 

87



--------------------------------------------------------------------------------

(iv) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
except that clause (iv) the parties to each assignment shall execute and deliver
to the Administrative Agent an Assignment and Acceptance, together with a
processing and recordation fee of $3,500 (except in the case of an assignment to
a Lender, an Affiliate of a Lender or an Approved Fund), and (v) the assignee,
if it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire. Upon acceptance and recording pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have (in addition to any such rights and obligations theretofore held by it) the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 4.10, Section 4.11, Section 4.12 and Section 12.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (e) of this Section.

For the purposes of this Section 12.04, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in The City of New York a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(e) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or

 

88



--------------------------------------------------------------------------------

more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 12.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Section 4.10, Section 4.11, and Section 4.12 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(f) A Participant shall not be entitled to receive any greater payment under
Section 4.10 or Section 4.12 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrowers’
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 4.12 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 4.12(d) as though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or assignment to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers, the option to provide to the US Borrower
or the Mexican Borrower, as the case may be, all or any part of any Loan that
such Granting Lender would otherwise be obligated to make to the US Borrower or
the Mexican Borrower, as the case may be, pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to make any
Loan and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms

 

89



--------------------------------------------------------------------------------

hereof. The making of a Loan by an SPC hereunder shall utilize the US Commitment
or the Mexican Commitment, as the case may be, of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any state thereof. In
addition, notwithstanding anything to the contrary in this Section 12.04(h), any
SPC may (A) with notice to, but without the prior written consent of, the
Borrowers and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender, or with the prior written consent of the Borrowers and the
Administrative Agent (which consent shall not be unreasonably withheld) to any
financial institutions providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans, and
(B) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC; provided that
non-public information with respect to any Borrower may be disclosed only with
such Borrower’s consent which will not be unreasonably withheld. This paragraph
(h) may not be amended without the written consent of any SPC with Loans
outstanding at the time of such proposed amendment.

SECTION 12.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Section 4.10, Section 4.11, Section 4.12 and
Section 12.03 and Article X shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

SECTION 12.06. Counterparts; Integration; Amendment and Restatement. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or other
electronic delivery shall be effective as delivery of a manually executed
counterpart of this Agreement. This Agreement and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the

 

90



--------------------------------------------------------------------------------

parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. On the Effective Date, the Existing Credit Agreement shall be amended,
restated, superseded and replaced in its entirety. The parties hereto
acknowledge and agree that (i) this Agreement and the other Loan Documents
executed and delivered in connection herewith do not constitute a novation,
payment and reborrowing, or termination of the “Mexican Obligations” (as defined
in the Existing Credit Agreement) or the “US Obligations” (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement as in effect
prior to the Effective Date; (ii) such “Mexican Obligations” and “US
Obligations” are in all respects continuing with only the terms thereof being
modified as provided in this Agreement; and (iii) the Liens as granted under the
Collateral Documents securing payment of such “Mexican Obligations” and “US
Obligations” are in all respects continuing and in full force and effect and
secure the payment of the Mexican Obligations (as defined in this Agreement) and
the US Obligations (as defined in this Agreement) and are hereby fully ratified
and affirmed. Without limitation of the foregoing, the US Borrower hereby fully
and unconditionally ratifies and affirms all Security Documents to which it is a
party and agrees that all collateral granted thereunder shall from and after the
date hereof secure all Mexican Obligations and US Obligations hereunder.

SECTION 12.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 12.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final but excluding
deposits designated to payroll accounts, any trust accounts or any accounts
related to any Qualified Securitization Transaction) at any time held and other
indebtedness at any time owing by such Lender to or for the credit or the
account of any Borrower against any of and all the obligations of such Borrower
now or hereafter existing under this Agreement held by such Lender, irrespective
of whether or not such Lender shall have made any demand under this Agreement
and although such obligations may be unmatured. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

SECTION 12.09. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 12.10. Submission To Jurisdiction; Waivers. Each party hereto, except in
the case of paragraph (a) below, in which case, each Borrower, hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the

 

91



--------------------------------------------------------------------------------

exclusive jurisdiction of the courts of the State of New York in the Borough of
Manhattan, City of New York, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof and to the courts of
its own corporate domicile in respect of any actions brought against it as a
defendant in any action or proceeding arising out of this Agreement;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection (including any objection based on place of residence or
domicile) that it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the US Borrower (in the
case of the Mexican Borrower, as the Mexican Borrower’s agent for service of
process in New York City) or to any other party at its address set forth in
Section 12.01 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

SECTION 12.11. Acknowledgments. Each Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship, and with respect to the Lenders only, any advisory or agency
relationship, with or duty to any Borrower arising out of or in connection with
this Agreement,

(c) the relationship between the Administrative Agent and Lenders, on one hand,
and each Borrower, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor;

(d) the Administrative Agent and each Lender may have interests that conflict
with those of the Borrower; and

(e) no joint venture is created hereby or otherwise exists by virtue of the
transactions contemplated hereby among the Lenders or among the Borrowers and
the Lenders.

SECTION 12.12. WAIVERS OF JURY TRIAL. EACH BORROWER, THE ADMINISTRATIVE AGENT
AND EACH OF THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY
JURY IN ANY

 

92



--------------------------------------------------------------------------------

LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM
THEREIN.

SECTION 12.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 12.14. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors involved with this financing (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the administration of the facilities and the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions at least as restrictive as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (g) with the consent of
the relevant Borrower, (h) subject to an agreement containing provisions at
least as restrictive as those of this Section, to direct or indirect
counterparties in connection with swaps or derivatives, (i) to ratings agencies,
(j) subject to an agreement containing provisions at least as restrictive as
those of this Section, to market data collectors or (k) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
relevant Borrower. For the purposes of this Section, “Information” means all
information received from such Borrower relating to such Borrower or its
business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by such Borrower; provided that, in the case of information
received from such Borrower after the date hereof, such information is
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 12.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be

 

93



--------------------------------------------------------------------------------

increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

SECTION 12.16. Waiver of Immunities. To the extent permitted by applicable law,
if any Borrower has or hereafter may acquire any immunity (sovereign or
otherwise) from any legal action, suit or proceeding, from jurisdiction of any
court or from set-off or any legal process (whether service or notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) with respect to itself or any of its
property, such Borrower hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of its obligations under this Agreement. Each
Borrower agrees that the waivers set forth above shall have the fullest extent
permitted under the Foreign Sovereign Immunities Act of 1976 of the United
States of America and are intended to be irrevocable and not subject to
withdrawal for purposes of such Act.

SECTION 12.17. Judgment Currency. The obligation of the Borrowers hereunder to
make payments in Dollars shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than Dollars except to the extent to which such tender or recovery shall
result in the effective receipt by the Lenders of the full amount of Dollars
expressed to be payable hereunder, and the Borrowers shall indemnify the Lenders
(as an alternative or additional cause of action) for the amount (if any) by
which such effective receipt shall fall short of the full amount of Dollars
expressed to be payable hereunder and such obligation to indemnify shall not be
affected by judgment being obtained for any other sums due hereunder.

SECTION 12.18. Loan Equalization; Loan Conversion. (a) On any Equalization Date
each US Lender severally, unconditionally and irrevocably agrees that it shall
purchase a participating interest in the Mexican Revolving Loans of each Mexican
Lender that have not been assumed by the US Borrower pursuant to clause
(c) below to the extent necessary to cause the Revolving Credit Exposure
Percentage of each US Lender, after giving effect to such purchase and sale of
participating interests, to equal its US Commitment Percentage (calculated
immediately prior to the termination or expiration of the US Commitments). Each
US Lender will immediately transfer to the Administrative Agent, in immediately
available funds, the amounts of its participation(s), and the proceeds of such
participation(s) shall be distributed by the Administrative Agent to each Lender
from which a participating interest is being purchased in the amount(s) provided
for in the preceding sentence. Notwithstanding the foregoing, Export Development
Canada (“EDC”) shall not be required to purchase a participating interest in any
Mexican Revolving Loans, and in lieu of EDC’s purchase of such participating
interest, (i) JPMorgan Chase Bank, N.A. (“JPMorgan Chase Bank”) will purchase
the participating interest that would, but for this sentence, be required to be
purchased by EDC, and (ii) simultaneously therewith, EDC will purchase from
JPMorgan Chase Bank a participating interest in the US Revolving Loans of
JPMorgan Chase Bank in an amount equal to the amount of the participating
interest purchased by JPMorgan Chase Bank in Mexican Revolving Loans pursuant to
clause (i) of this sentence.

(b) To the extent any Taxes are required to be withheld from any amounts payable
by a Lender (the “First Lender”) to another Lender (the “Other Lender”) in
connection

 

94



--------------------------------------------------------------------------------

with its participating interest in any Mexican Revolving Loan resulting from the
application of Section 12.18(a), each Borrower, with respect to the relevant
Loans made to it, shall be required to pay increased amounts to the Other Lender
receiving such payments from the First Lender to the same extent they would be
required under Section 4.12 if such Borrower were making payments with respect
to the participating interest directly to the Other Lender. For purposes of
receipt by any Other Lender of payments pursuant to this Section 12.18(b), such
Other Lender shall not be required to comply with the requirements of
Section 4.12(c).

(c) If an Event of Default or a Mexican Change in Control has occurred and is
continuing, upon the notice of any Mexican Lender to the Borrowers, the US
Borrower (through the guarantee contained in Section 11) shall automatically be
deemed to have assumed the Mexican Revolving Loans of such Mexican Lender
outstanding on such date.

SECTION 12.19. Release of Liens. (a) Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 12.02) to take
any action requested by the US Borrower having the effect of releasing any
assets from the Liens granted pursuant to the Security Documents (i) to the
extent necessary to permit consummation of any transaction not prohibited by any
Loan Document or that has been consented to in accordance with Section 12.02 or
(ii) under the circumstances described in paragraph (b) below.

(b) At such time as the Commitments have expired or been terminated, the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full, all LC Disbursements shall have been reimbursed and no
Letters of Credit shall be outstanding, the assets subject to the Liens granted
pursuant to the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and the US Borrower under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

SECTION 12.20. Intercompany Security Agreements. Notwithstanding anything to the
contrary contained in the intercompany security agreements between the US
Borrower as secured party and certain of its Subsidiaries as pledgors, the
parties thereto may amend, waive, modify, restate, discharge or terminate such
intercompany security agreements without the consent of the Administrative Agent
and the Lenders so long as after giving effect to any such amendment, waiver,
modification, restatement, discharge or termination, no Event of Default shall
have occurred and be continuing.

SECTION 12.21. Blocked Account. (a) The US Borrower hereby grants to the
Administrative Agent, for the ratable benefit of the Lenders, a security
interest in the Blocked Account, as collateral security for the prompt and
complete payment and performance when due of the US Obligations. The
Administrative Agent shall have all rights and remedies of a secured party with
respect to such collateral security under the Uniform Commercial Code.

(b) The US Borrower shall have no right to issue instructions or have any other
right or ability to access or withdraw or transfer funds from the Blocked
Account without the prior written consent of the Administrative Agent, which
consent shall be given if the US

 

95



--------------------------------------------------------------------------------

Borrower has delivered a certificate, substantially in the form of Exhibit K,
certifying that the following conditions have been met: (i) no Default or Event
of Default shall have occurred and be continuing, (ii) the US Borrower
represents and warrants that such funds shall be utilized (A) for normal
operating expenses of the US Borrower and its Subsidiaries consistent with the
US Borrower’s and its Subsidiaries’ past business practices, (B) to purchase
receivables in the normal course of business or (C) to make payments of
permitted dividends consistent with the US Borrower’s past business practices
and (iii) the Cash Balance shall be less than $75,000,000.

(c) The Blocked Account Agreement may not be terminated without the consent of
the Administrative Agent and the Required Lenders.

SECTION 12.22. USA PATRIOT Act. Each Lender to which the Patriot Act applies
hereby notifies each Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)), it
may be required to obtain, verify and record information that identifies each
Borrower, which information includes the name and address of each Borrower and
other information that will allow such Lender to identify each Borrower in
accordance with said Act.

SECTION 12.23. Consents under the Security Agreement. The Lenders (including, to
the extent relevant, in their capacities where applicable as lenders under the
Existing Credit Agreement) hereby consent to the execution and delivery by
(a) the US Borrower and the Trustee of the Second Amendment to the Security
Agreement, substantially in the form of Exhibit I, to be dated the date hereof,
and (b) the US Borrower, the Trustee, the Administrative Agent and Wells Fargo
of the Intercreditor Agreement, substantially in the form of Exhibit L, to be
dated the date hereof.

 

96



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers or representatives as of the
day and year first above written.

 

NAVISTAR FINANCIAL CORPORATION By  

/s/ William V. McMenamin

Name:   William V. McMenamin Title:   Vice President, Chief Financial Officer
and Treasurer NAVISTAR FINANCIAL, S.A. DE C.V., SOCIEDAD FINANCIERA DE OBJETO
MULTIPLE, ENTIDAD NO REGULADA By  

/s/ Sandra Tena Rodriguez

 

/s/ Jose Alfredo Chacon Perez

Name:   Sandra Tena Rodriguez and   Jose Alfredo Chacon Perez Title:   Attorneys
In Fact

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and a Lender

By  

/s/ Richard W. Duker

Name:   Richard W. Duker Title:   Managing Director

 

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Syndication Agent and a Lender

By  

/s/ L. Dustin Vincent, III

Name:   L. Dustin Vincent, III Title:   Managing Director

 

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Documentation Agent and a Lender

By  

/s/ Christopher Hartzell

Name:   Christopher Hartzell Title:   Vice President

 

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch,

as a Lender

By  

/s/ Alain Daoust

Name:   Alain Daoust Title:   Director By  

/s/ Rahul Parmer

Name:   Rahul Parmer Title:   Associate

 

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

The Bank of Nova Scotia,

as a Lender

By  

/s/ Paula J. Czach

Name:   Paula Czach Title:   Managing Director By  

/s/ Juan Pablo Jimenez

Name:   Juan Pablo Jimenez Title:   Associate Director

 

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

Export Development Canada,

as a Lender

By  

/s/ Janine Dopson

Name:   Janine Dopson Title:   Financing Manager By  

/s/ Rami Gabriel

Name:   Rami Gabriel Title:   Sr. Financing Manager

 

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

Royal Bank of Canada,

as a Lender

By  

/s/ Meredith Majesty

Name:   Meredith Majesty Title:   Authorized Signatory

 

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

Goldman Sachs Bank USA,

as a Lender

By  

/s/ Mark Walton

Name:   Mark Walton Title:   Authorized Signatory

 

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

Deutsche Bank Trust Company Americas,

as a Lender

By  

/s/ Marguerite Sutton

Name:   Marguerite Sutton Title:   Director

Deutsche Bank Trust Company Americas,

as a Lender

By  

/s/ Erin Morrissey

Name:   Erin Morrissey Title:   Director

 

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

The Northern Trust Company,

as a Lender

By  

/s/ Lisa McDermott

Name:   Lisa McDermott Title:   VP

 

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

Comerica Bank,

as a Lender

By  

/s/ Brandon Welling

Name:   Brandon Welling Title:   Vice President

 

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Investor

   US Revolving
Commitment      Mexican
Commitment      Term
Commitment      Total
Commitments  

JPMorgan Chase Bank, N.A.

     74,404,761.90         21,250,000.00         50,595,238.10        
125,000,000.00   

Bank of America, N.A.

     74,404,761.90         21,250,000.00         50,595,238.10        
125,000,000.00   

Citibank, N.A.

     74,404,761.90         42,750,000.00         50,595,238.10        
125,000,000.00   

Credit Suisse AG, Cayman Islands Branch

     53,571,428.57         21,250,000.00         36,428,571.43        
90,000,000.00   

The Bank of Nova Scotia

     44,642,857.14         39,000,000.00         30,357,142.86        
75,000,000.00   

Export Development Canada

     38,690,476.19         33,250,000.00         26,309,523.81        
65,000,000.00   

Royal Bank of Canada

     35,714,285.71         0.00         24,285,714.29         60,000,000.00   

Goldman Sachs Bank USA

     29,761,904.76         21,250,000.00         20,238,095.24        
50,000,000.00   

Deutsche Bank Trust Company Americas

     29,761,904.76         0.00         20,238,095.24         50,000,000.00   

The Northern Trust Company

     29,761,904.76         0.00         20,238,095.24         50,000,000.00   

Comerica Bank

     14,880,952.38         0.00         10,119,047.62         25,000,000.00   

Total

     500,000,000.00         200,000,000.00         340,000,000.00        
840,000,000.00   



--------------------------------------------------------------------------------

Schedule 5.05

Disclosure Matters

None.



--------------------------------------------------------------------------------

Schedule 5.10

Subsidiaries

 

Subsidiary Name

 

Jurisdiction of Incorporation

 

Capital Stock Ownership

Navistar Financial Retail Receivables Corporation   Delaware   100% owned by
Navistar Financial Corporation Navistar Financial Securities Corporation  
Delaware   100% owned by Navistar Financial Corporation Truck Retail Accounts
Corporation   Delaware   100% owned by Navistar Financial Corporation
International Truck Leasing Corp.   Delaware   100% owned by Navistar Financial
Corporation Navistar Leasing Services Corporation   Delaware   100% owned by
Navistar Financial Corporation Navistar Leasing Company   Delaware   Statutory
trust with 100% interest held by Navistar Leasing Services Corporation Navistar
Financial Asset Sales Corp.   Delaware   100% owned by Navistar Financial
Corporation



--------------------------------------------------------------------------------

Schedule 8.02

Existing Indebtedness

Loan and Security Agreement, dated December 16, 2009, by and between Wells Fargo
Equipment Finance, Inc., a Minnesota corporation, and the US Borrower, and the
other Transaction Documents (as defined therein) entered into in connection
therewith, as amended.



--------------------------------------------------------------------------------

Schedule 8.03

Existing Liens

Liens created pursuant to the Wells Fargo Secured Agreement and the other
Transaction Documents (as defined in the Wells Fargo Secured Agreement).

 

JURISDICTION

  

FILING
TYPE

  

FILE NUMBER &

DATE

  

DEBTOR

  

SECURED PARTY

  

NOTES

Secretary of State, Delaware    UCC   

9508216

06/08/1995

  

Navistar Financial Corporation

2850 West Golf Road

Rolling Meadows, IL 60008

  

Navistar Financial Securities Corporation

2850 West Golf Road

Rolling Meadows, IL 60008

   Secretary of State, Delaware    CONT   

0030147

05/11/2000

  

Navistar Financial Corporation

2850 West Golf Road

Rolling Meadows, IL 60008

  

Navistar Financial Securities Corporation

2850 West Golf Road

Rolling Meadows, IL 60008

   Continuation to financing statement 9508216. Secretary of State, Delaware   
CONT   

51731497

06/07/2005

  

Navistar Financial Corporation

2850 West Golf Road

Rolling Meadows, IL 60008

  

Navistar Financial Securities Corporation

2850 West Golf Road

Rolling Meadows, IL 60008

   Continuation to financing statement 9508216. Secretary of State, Delaware   
AMEND   

51732521

06/07/2005

  

Navistar Financial Corporation

2850 West Golf Road

Rolling Meadows, IL 60008

  

Navistar Financial Securities Corporation

2850 West Golf Road

Rolling Meadows, IL 60008

  

Amendment to financing statement 9508216 changing Debtor address to:

 

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

Secretary of State, Delaware    AMEND   

20092923552

09/11/2009

  

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

  

Navistar Financial Securities Corporation

2850 West Golf Road

Rolling Meadows, IL 60008

  

Amendment to financing statement 9508216 to add Secured Party of record:

 

The Bank of New York Mellon, as Master Trust Trustee

101 Barclay Street

Floor 4 West

New York, NY 10286



--------------------------------------------------------------------------------

JURISDICTION

  

FILING
TYPE

  

FILE NUMBER &

DATE

  

DEBTOR

  

SECURED PARTY

  

NOTES

Secretary of State, Delaware    AMEND   

20092937388

09/11/2009

  

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

  

Navistar Financial Securities Corporation

2850 West Golf Road

Rolling Meadows, IL 60008

 

The Bank of New York Mellon, as Master Trust Trustee

101 Barclay Street

Floor 4 West

New York, NY 10286

  

Amendment to financing statement 9508216 to add Secured Party of record:

 

Navistar Financial Dealer Note Master Trust 101 Barclay Street

Floor 4 West

New York, NY 10286

Secretary of State, Delaware    CONT   

20101235542

04/09/2010

  

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

  

Navistar Financial Securities Corporation

2850 West Golf Road

Rolling Meadows, IL 60008

 

The Bank of New York Mellon, as Master Trust Trustee

101 Barclay Street

Floor 4 West

New York, NY 10286

 

Navistar Financial Dealer Note Master Trust 101 Barclay Street

Floor 4 West

New York, NY 10286

   Continuation to financing statement 9508216. Secretary of State, Delaware   
UCC   

0041116

06/29/2000

  

Navistar Financial Corporation

2850 West Golf Road

Rolling Meadows, IL 60008

  

Navistar Financial Securities Corporation

Corporation Trust Center

1209 Orange Street

Wilmington, DE 19801

  



--------------------------------------------------------------------------------

JURISDICTION

  

FILING
TYPE

  

FILE NUMBER &

DATE

  

DEBTOR

  

SECURED PARTY

  

NOTES

Secretary of State, Delaware    AMEND   

51798710

06/10/2005

  

Navistar Financial Corporation

2850 West Golf Road

Rolling Meadows, IL 60008

  

Navistar Financial Securities Corporation

Corporation Trust Center

1209 Orange Street

Wilmington, DE 19801

  

Amendment to financing statement 0041116 changing Debtor address to:

 

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

Secretary of State, Delaware    CONT   

51798744

06/10/2005

  

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

  

Navistar Financial Securities Corporation

Corporation Trust Center

1209 Orange Street

Wilmington, DE 19801

   Continuation to financing statement 0041116. Secretary of State, Delaware   
CONT   

20101235641

04/09/2010

  

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

  

Navistar Financial Securities Corporation

Corporation Trust Center

1209 Orange Street

Wilmington, DE 19801

   Continuation to financing statement 0041116. Secretary of State, Delaware   
UCC   

0071327

10/23/2000

  

Navistar Financial Corporation

2850 West Golf Road

Rolling Meadows, IL 60008

  

Truck Retail Instalment Paper Corp.

1209 Orange Street

Wilmington, DE 19801

   Secretary of State, Delaware    AMEND   

52007764

06/29/2005

  

Navistar Financial Corporation

2850 West Golf Road

Rolling Meadows, IL 60008

  

Truck Retail Instalment Paper Corp.

1209 Orange Street

Wilmington, DE 19801

  

Amendment to financing statement 0071327 changing Debtor address to:

 

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

Secretary of State, Delaware    CONT   

52010180

06/29/2005

  

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

  

Truck Retail Instalment Paper Corp.

1209 Orange Street

Wilmington, DE 19801

   Continuation to financing statement 0071327.



--------------------------------------------------------------------------------

JURISDICTION

  

FILING
TYPE

  

FILE NUMBER &

DATE

  

DEBTOR

  

SECURED PARTY

  

NOTES

Secretary of State, Delaware    CONT   

20101434533

04/26/2010

  

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

  

Truck Retail Instalment Paper Corp.

1209 Orange Street

Wilmington, DE 19801

   Continuation to financing statement 0071327. Secretary of State, Delaware   
UCC   

31426819

06/05/2003

  

Navistar Financial Corporation

2850 West Golf Road

Rolling Meadows, IL 60008

  

Navistar Financial Retail Receivables Corporation

2850 West Golf Road

Rolling Meadows, IL 60008

   Secretary of State, Delaware    AMEND   

52368968

08/01/2005

  

Navistar Financial Corporation

2850 West Golf Road

Rolling Meadows, IL 60008

  

Navistar Financial Retail Receivables Corporation

2850 West Golf Road

Rolling Meadows, IL 600081

  

Amendment to financing statement 31426819 changing Debtor address to:

 

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

Secretary of State, Delaware    CONT   

20081857430

05/30/2008

  

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

  

Navistar Financial Retail Receivables Corporation

2850 West Golf Road

Rolling Meadows, IL 600081

   Continuation to financing statement 31426819. Secretary of State, Delaware   
AMEND   

20081857638

05/30/2008

  

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

  

Navistar Financial Retail Receivables Corporation

2850 West Golf Road

Rolling Meadows, IL 600081

  

Amendment to financing statement 31426819 changing Secured Party address to:

 

Navistar Financial Retail Receivables Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

Secretary of State, Delaware    UCC   

41055849

04/14/2004

  

Navistar Financial Corporation

2850 West Golf Road

Rolling Meadows, IL 60008

  

Bank One, NA, as Agent

One Bank One Plaza

IL 1-0079

Attn: Asset Backed Finance

Chicago, IL 60670

  



--------------------------------------------------------------------------------

JURISDICTION

  

FILING
TYPE

  

FILE NUMBER &

DATE

  

DEBTOR

  

SECURED PARTY

  

NOTES

Secretary of State, Delaware    AMEND   

52356849

08/01/2005

  

Navistar Financial Corporation

2850 West Golf Road

Rolling Meadows, IL 60008

  

Bank One, NA, as Agent

One Bank One Plaza

IL 1-0079

Attn: Asset Backed Finance

Chicago, IL 60670

  

Amendment to financing statement 41055849 changing Debtor to:

 

Truck Retail Accounts Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

Secretary of State, Delaware    AMEND   

52405950

08/04/2005

  

Truck Retail Accounts Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

  

Bank One, NA, as Agent

One Bank One Plaza

IL 1-0079

Attn: Asset Backed Finance

Chicago, IL 60670

  

Amendment to financing statement 41055849 changing Debtor to:

 

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

Secretary of State, Delaware    AMEND   

52504513

08/11/2005

  

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

  

Bank One, NA, as Agent

One Bank One Plaza

IL 1-0079

Attn: Asset Backed Finance

Chicago, IL 60670

  

Amendment to financing statement 41055849 changing Secured Party to:

 

JPMorgan Chase Bank, N.A., as Agent

1 Bank One Plaza

Chicago, IL 60670

Secretary of State, Delaware    AMEND   

52520352

08/12/2005

  

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

  

JPMorgan Chase Bank, N.A., as Agent

1 Bank One Plaza

Chicago, IL 60670

  

Amendment to financing statement 41055849 changing Debtor to:

 

Navistar Financial Corporation

425 N. Martingale Road

Schaumburg, IL 60173

Secretary of State, Delaware    CONT   

20083778063

11/12/2008

  

Navistar Financial Corporation

425 N. Martingale Road

Schaumburg, IL 60173

  

JPMorgan Chase Bank, N.A., as Agent 1 Bank One Plaza

Chicago, IL 60670

   Continuation to financing statement 41055849.



--------------------------------------------------------------------------------

JURISDICTION

  

FILING
TYPE

  

FILE NUMBER &

DATE

  

DEBTOR

  

SECURED PARTY

  

NOTES

Secretary of State, Delaware    AMEND   

20084294763

12/29/2008

  

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

  

JPMorgan Chase Bank, N.A., as Agent

1 Bank One Plaza

Chicago, IL 60670

  

Amendment to financing statement 41055849 changing Secured Party to:

 

JPMorgan Chase Bank, N.A.

10 S. Dearborn

Chicago, IL 60670

Secretary of State, Delaware    ASSIGN   

20110917727

03/11/2011

  

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

  

JPMorgan Chase Bank, N.A., as Agent

1 Bank One Plaza

Chicago, IL 60670

  

Assignment of financing statement 41055849 to:

 

Royal Bank of Canada

Three World Financial Center,

200 Vessy St.

New York, NY 10281-8098

Secretary of State, Delaware    AMEND   

20110950330

03/11/2011

  

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

  

Royal Bank of Canada

Three World Financial Center,

200 Vessy St.

New York, NY 10281-8098

   Amendment to financing statement restating collateral. Secretary of State,
Delaware    UCC   

41829920

06/30/2004

  

Navistar Financial Corporation

2850 West Golf Road

Rolling Meadows, IL 60008

  

International Truck Leasing Corp.

2850 West Golf Road

Rolling Meadows, IL 60008

   Secretary of State, Delaware    AMEND   

52373760

08/02/2005

  

Navistar Financial Corporation

2850 West Golf Road

Rolling Meadows, IL 60008

  

International Truck Leasing Corp.

2850 West Golf Road

Rolling Meadows, IL 60008

  

Amendment to financing statement 41829920 changing Debtor address to:

 

Navistar Financial Corporation

425 N Martingale Road

Suite 1800

Schaumburg, IL 60173



--------------------------------------------------------------------------------

JURISDICTION

  

FILING
TYPE

  

FILE NUMBER &

DATE

  

DEBTOR

  

SECURED PARTY

  

NOTES

Secretary of State, Delaware    AMEND   

20091969150

06/19/2009

  

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

  

International Truck Leasing Corp.

2850 West Golf Road

Rolling Meadows, IL 60008

  

Amendment to financing statement 41829920 changing Secured Party address to:

 

International Truck Leasing Corp.

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

Secretary of State, Delaware    CONT   

20091969226

06/19/2009

  

Navistar Financial Corporation

425 N. Martingale Road

Schaumburg, IL 60173

  

International Truck Leasing Corp.

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

   Continuation to financing statement 41829920. Secretary of State, Delaware   
UCC   

41883950

07/01/2004

  

Navistar Financial Corporation

2850 West Golf Road

Rolling Meadows, IL 60008

  

Banc of America Leasing & Capital, LLC

One South Wacker Drive

Suite 3700

Chicago, IL 60606

   Secretary of State, Delaware    AMEND   

52378850

08/02/2005

  

Navistar Financial Corporation

2850 West Golf Road

Rolling Meadows, IL 60008

  

Banc of America Leasing & Capital, LLC

One South Wacker Drive

Suite 3700

Chicago, IL 60606

  

Amendment to financing statement 41883950 changing Debtor address to:

 

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

Secretary of State, Delaware    AMEND   

20092046685

06/25/2009

  

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

  

Banc of America Leasing & Capital, LLC

One South Wacker Drive

Suite 3700

Chicago, IL 60606

  

Amendment to financing statement 41883950 changing Secured Party to:

 

Banc of America Leasing and Capital LLC

231 S. LaSalle Street

Chicago, IL 60697

Secretary of State, Delaware    CONT   

20092046735

06/25/2009

  

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

  

Banc of America Leasing & Capital, LLC

231 S. LaSalle Street

Chicago, IL 60697

   Continuation for financing statement 41883950.



--------------------------------------------------------------------------------

JURISDICTION

  

FILING
TYPE

  

FILE NUMBER &

DATE

  

DEBTOR

  

SECURED PARTY

  

NOTES

Secretary of State, Delaware    UCC   

52007566

06/29/2005

  

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

  

Truck Retail Instalment Paper Corp.

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

   Financing Statement filed in lieu of a continuation statement for financing
statement 4286921 filed 10/20/2000 with the Illinois Secretary of State.
Secretary of State, Delaware    CONT   

20101235716

04/09/2010

  

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

  

Truck Retail Instalment Paper Corp.

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

   Continuation for financing statement 52007566. Secretary of State, Delaware
   UCC   

52045368

07/01/2005

  

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

  

Deutsche Bank Trust Company, as Trustee

60 Wall Street

New York, NY 10005

   Secretary of State, Delaware    CONT   

20100476113

01/20/2010

  

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

  

Deutsche Bank Trust Company, as Trustee

60 Wall Street

New York, NY 10005

   Continuation for financing statement 52045368. Secretary of State, Delaware
   UCC   

20094031941

12/16/2009

  

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

  

Wells Fargo Equipment Finance, Inc.

733 Marquette Avenue

Minneapolis, MN 55402

   Secretary of State, Delaware    UCC   

20094034853

12/16/2009

  

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

  

Deutsche Bank Trust Company Americas, as Trustee

60 Wall Street

New York, NY 10005

   Secretary of State, Delaware    UCC   

20094035744

12/16/2009

  

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

  

Navistar Financial Asset Sales Corp.

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

  



--------------------------------------------------------------------------------

JURISDICTION

  

FILING
TYPE

  

FILE NUMBER &

DATE

  

DEBTOR

  

SECURED PARTY

  

NOTES

Secretary of State, Delaware    UCC   

20101878515

05/27/2010

  

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

  

Navistar Financial Retail Receivables Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

   Secretary of State, Delaware    UCC   

20103638073

10/18/2010

  

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

  

Navistar Financial Retail Receivables Corporation

425 N. Martingale Road

Suite 1800

Schaumburg, IL 60173

   Secretary of State, Delaware    UCC   

20103638073

11/03/2010

  

Navistar Financial Corporation

1111 Northshore Dr

Suite 800

Knoxville, TN 37919

  

Xerox Corporation

1301 Ridgeview Bldg 300

Lewisville, TX 75057

   Alternative Designation - Lessee/Lessor Secretary of State, Delaware    UCC
  

20110917966

03/11/2011

  

Navistar Financial Corporation

425 N. Martingale Road

Schaumburg, IL 60173

  

Royal Bank of Canada, as Agent

Three World Financial Center

200 Vessy St.

New York, NY 10281-8098

  



--------------------------------------------------------------------------------

JURISDICTION

  

FILING
TYPE

  

FILE NUMBER &

DATE

  

DEBTOR

  

SECURED PARTY

  

NOTES

Secretary of State, Delaware    UCC   

20111431603

04/15/2011

  

Navistar Financial Corporation

425 N. Martingale Road

Schaumburg, IL 60173

 

Navistar Leasing Services Corporation

425 N. Martingale Road

Schaumburg, IL 60173

 

Navistar Financial Retail Receivables Corporation

425 N. Martingale Road

Schaumburg, IL 60173

 

Navistar Financial 2011-A Owner Trust

c/o Navistar Financial Corporation

425 N. Martingale Road

Schaumburg, IL 60173

  

The Bank of New York Mellon Trust Company, N.A., as Collateral Agent

2 North LaSalle Street

Suite 1020

Chicago, IL 60602

   Secretary of State, Delaware    UCC   

20111432080

04/15/2011

  

Navistar Financial Corporation

425 N. Martingale Road

Schaumburg, IL 60173

  

Navistar Financial Retail Receivables Corporation

425 N. Martingale Road

Schaumburg, IL 60173

   Alternative Designation - Seller/Buyer Secretary of State, Delaware    UCC   

20114230127

11/02/2011

  

Navistar Financial Corporation

425 N. Martingale Road

Schaumburg, IL 60173

  

Navistar Financial Securities Corporation

425 N. Martingale Road

Schaumburg, IL 60173

   Alternative Designation - Seller/Buyer



--------------------------------------------------------------------------------

Schedule 8.05

Scheduled Investments

Investments pursuant to that certain Intercompany Revolving Loan Agreement,
dated as of November 1, 2011, between International Truck and Engine Corporation
Cayman Islands Holding Company, a company organized in the Cayman Islands, as
borrower, and Navistar Financial Corporation, as lender, in an aggregate
outstanding principal amount not to exceed $50,000,000 at any time.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of December 2, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among NAVISTAR FINANCIAL CORPORATION, a Delaware
corporation (the “US Borrower”), NAVISTAR FINANCIAL, S.A. DE C.V., SOCIEDAD
FINANCIERA DE OBJETO MULTIPLE, ENTIDAD NO REGULADA, a Mexican corporation (the
“Mexican Borrower”; together with the US Borrower, the “Borrowers”), the LENDERS
party thereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, BANK OF
AMERICA, N.A., as Syndication Agent, and CITIBANK, N.A., as Documentation Agent.

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.

 

1.

   Assignor:     

2.

   Assignee:            [and is an Affiliate/Approved Fund of [identify
Lender]1]

 



--------------------------------------------------------------------------------

3.

   Borrower(s):     

4.

   Administrative Agent:    JPMorgan Chase Bank, N.A., as administrative agent
under the Credit Agreement

5.

   Credit Agreement:    The Second Amended and Restated Credit Agreement dated
as of December 2, 2011 among Navistar Financial Corporation, a Delaware
corporation and Navistar Financial S.A. DE C.V., Sociedad Financiera de Objecto
Multiple, Entidad no Regulada, a Mexican corporation, the Lenders parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents party thereto

6.

   Assigned Interest:   

 

Facility Assigned2

   Aggregate Amount  of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned
of
Commitment/Loans3      $         $              %     $         $            
 %     $         $              % 

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

 

1 

Select as applicable.

2 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term Commitment”).

3 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.

 



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR

 

NAME OF ASSIGNOR By:        Title:

 

ASSIGNEE

 

NAME OF ASSIGNEE By:        Title:

 



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, as Administrative Agent

By       Title:

 

[Consented to:]5

NAVISTAR FINANCIAL CORPORATION, as US Borrower

By       Title:

 

NAVISTAR FINANCIAL, S.A. DE C.V., SOCIEDAD FINANCIERA DE OBJETO MULTIPLE,
ENTIDAD NO REGULADA, as Mexican Borrower By       Title:

 

[JPMORGAN CHASE BANK, N.A., as Issuing Bank By      

Name:

Title:]

 

[JPMORGAN CHASE BANK, N.A., as Swingline Lender By      

Name:

Title:]

 

 

4 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

5 

To be added only if the consent of the Borrowers and/or other parties (e.g.
Swingline Lender, Issuing Lender) is required by the terms of the Credit
Agreement.

 



--------------------------------------------------------------------------------

ANNEX 1

Second Amended and Restated Credit

Agreement, dated as of December 2, 2011, (as amended, supplemented or otherwise
modified

from time to time, the “Credit Agreement”), among Navistar Financial
Corporation,

Navistar Finanacial, S.A. de C.V., Sociedad Financiera de Objeto Multiple,
Entidad no

Regulada, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent,

Bank of America, N.A., as Syndication Agent, and Citibank, N.A., as
Documentation Agent

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.01 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Acceptance is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States or Mexico, its obligations pursuant to
Section 4.12 of the Credit Agreement.

 



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Acceptance. This Assignment and Acceptance
shall be governed by, and construed in accordance with, the law of the State of
New York.

 



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF OPINION OF BORROWER’S NEW YORK COUNSEL

[SEE ATTACHED]

 



--------------------------------------------------------------------------------

   LOGO [g265416g15y35.jpg]       601 Lexington Avenue       New York, New York
10022       (212) 446-4800    Facsimile:       (212) 446-4900   
www.kirkland.com       December 2, 2011   

JPMorgan Chase Bank, N.A., as Administrative

Agent under the Credit Agreement, as hereinafter

defined

Bank of America, N.A., as Syndication Agent

under the Credit Agreement, as hereinafter

defined

and

The Lenders which are parties to the Credit Agreement

on the date hereof (the “Initial Lenders”)

 

  Re: Navistar Financial Corporation

Ladies and Gentlemen:

We have acted as special counsel to Navistar Financial Corporation, a Delaware
corporation (the “U.S. Borrower”) and Navistar Financial, S.A. de C.V., Sociedad
Financiera de Objeto Multiple, Entidad No Regulada, a Mexican corporation (the
“Mexican Borrower”), in connection with the transactions contemplated by the
Operative Documents (as defined below). We are issuing this opinion letter in
response to Section 6.01(d)(i) of that certain Second Amended and Restated
Credit Agreement dated as of the date hereof among the U.S. Borrower, the
Mexican Borrower, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”), Bank of America, N.A., as
syndication agent and Citibank, N.A., as documentation agent (the “Credit
Agreement”). Our knowledge of the Credit Parties’ (as defined below) business,
records, transactions and activities is limited to the information which has
been brought to our attention by the Credit Parties in connection with such
matters or by a certificate executed and delivered to us by officers of the
Credit Parties in connection with this opinion letter. Capitalized terms used
but not otherwise defined herein shall have the respective meanings accorded
such terms in the Credit Agreement (with references herein to the Credit
Agreement and each document defined therein meaning the Credit Agreement and
each such document as executed and delivered this date (or if executed and
delivered on an earlier date, as the same is in effect on the date hereof)). The
Initial Lenders, the Administrative Agent and the Trustee are herein sometimes
called “you”.

 

Chicago        Hong Kong        London        Los
Angeles        Munich        Palo Alto        San Francisco        Washington,
D.C.



--------------------------------------------------------------------------------

LOGO [g265416g35v00.jpg]

JPMorgan Chase Bank, N.A.,

as Administrative Agent

December 2, 2011

 

For purposes of this opinion letter, we have reviewed (i) the Credit Agreement,
(ii) the Second Amendment (the “Security Agreement Amendment”), dated as of the
date hereof, by and between the U.S. Borrower and Deutsche Bank Trust Company
Americas (the “Trustee”), (iii) the Third Amended and Restated Parents’ Side
Agreement (the “Parents’ Side Agreement”), dated as of the date hereof, by
Navistar International Corporation, a Delaware corporation (the “Parent”), and
Navistar, Inc. (formerly known as International Truck and Engine Corporation), a
Delaware corporation (“International”), (iv) the Third Amended and Restated
Parent Guarantee (the “Parent Guarantee”), dated as of the date hereof, made by
the Parent in favor of the Administrative Agent, and (v) the Amended and
Restated Blocked Account Control Agreement (the “Blocked Account Agreement”),
dated as of the date hereof, among the U.S. Borrower, the Administrative Agent,
and JPMorgan Chase Bank, N.A., as depository bank. The U.S. Borrower, the
Mexican Borrower, the Parent and International are referred to herein
collectively as the “Credit Parties” and individually as a “Credit Party.” The
U.S. Borrower, the Parent and International are referred to herein collectively
as the “U.S. Credit Parties” and individually as a “U.S. Credit Party.” The
Credit Agreement, the Security Agreement Amendment, the Parents’ Side Agreement,
the Parent Guarantee and the Blocked Account Agreement are referred to herein
collectively as the “Operative Documents.” We have also examined originals or
copies of the Restated Certificate of Incorporation and By-Laws of the U.S.
Borrower and the Amended and Restated Security, Pledge and Trust Agreement dated
as of July 1, 2005, between the U.S. Borrower and the Trustee, acting
individually and as trustee for the holders of the Secured Obligations (as
defined therein), as amended by that certain First Amendment thereto dated as of
December 16, 2009 by and between the U.S. Borrower and the Trustee (the
“Security Agreement”).

Subject to the assumptions, qualifications, exclusions and other limitations
which are identified in this opinion letter and in the schedules attached to
this opinion letter, it is our opinion that:

 

1. Each of the Operative Documents is a valid and binding obligation of each
Credit Party that is a party thereto and is enforceable against such Credit
Party in accordance with its terms.

 

2.

The execution and delivery by each U.S. Credit Party of the Operative Documents
to which it is a party, the consummation of the transactions contemplated by
each Operative Document to which it is a party, the incurrence of the Loans
under the Credit Agreement (in the case of the U.S. Borrower) and the
performance of its obligations under each Operative Document to which it is a
party, in each case, to be consummated on or prior to the Effective Date will
not (a) constitute a violation by such U.S. Credit Party of any applicable
provision of existing State of New York or United States Federal statutory law
or governmental regulation covered by this opinion letter, (b) result in a
material breach or other material violation of, or constitute a material default
under any agreement listed

 

2



--------------------------------------------------------------------------------

LOGO [g265416g35v00.jpg]

JPMorgan Chase Bank, N.A.,

as Administrative Agent

December 2, 2011

 

  on the Schedule of Specified Agreements attached hereto (the “Specified
Agreements”) (except that we express no opinion with respect to conflicts,
breaches or defaults under cross-default provisions arising out of a default
under any agreement which is not a Specified Agreement or with respect to
financial covenants or tests) or (c) result in the creation or imposition of (or
obligation to create or impose) any lien, charge, or encumbrance on, or security
interest in, any material property of any U.S. Credit Parties pursuant to the
provisions of any of the Specified Agreements.

 

3. None of the U.S. Credit Parties is presently required to obtain any consent,
approval, authorization or order of any court or governmental or regulatory
agency in order to obtain the right to execute and deliver the Operative
Documents to which it is a party, to borrow money under the Credit Agreement (in
the case of the U.S. Borrower), and to perform its obligations under the
Operative Documents to which it is a party except for: (a) those obtained or
made prior to the Effective Date (and which continue in effect), (b) any actions
or filings to grant liens or release existing liens, (c) actions or filings
required in connection with the ordinary course conduct by each U.S. Credit
Party of its business and ownership or operation by each U.S. Credit Party of
its assets and (d) any actions or filings which might be required by any
banking, insurance or other regulatory statute to which you may be subject or by
any laws, regulations or governmental requirements set forth on Schedule C
hereto (as to which we express no opinion).

 

4. Upon due execution and delivery of the Blocked Account Agreement governed by
New York law by each party thereto, and so long as such Blocked Account
Agreement shall remain in full force and effect, shall not have been terminated
and continues to provide that the depositary bank thereunder will comply with
any instructions it receives from the Administrative Agent at any time directing
disposition of the funds in the respective pledged accounts without further
consent by U.S Borrower, and assuming that each such pledged account is a
“deposit account” (as to which we express no opinion) within the meaning of
Article 9 of the Uniform Commercial Code as presently in effect in the State of
New York (the “New York UCC”), Administrative Agent’s security interest under
the Credit Agreement with respect to each such pledged account and the funds
deposited therein will be perfected under the New York UCC. For the purposes of
this opinion, we have also assumed that the jurisdiction of the depository bank
is the State of New York for purposes of the New York UCC and that the
depositary bank is a “bank” as defined in the New York UCC.

 

5. The U.S. Borrower is not an “investment company” required to register as such
within the meaning of the Investment Company Act of 1940, as amended, and the
rules and regulations thereunder.

 

3



--------------------------------------------------------------------------------

LOGO [g265416g35v00.jpg]

JPMorgan Chase Bank, N.A.,

as Administrative Agent

December 2, 2011

 

6. The consummation on the date hereof of the making and borrowing under the
Credit Agreement will not violate or result in a violation of Regulation T, U or
X of the Board of Governors of the Federal Reserve System.

 

7. With respect to the U.S. Borrower, the Security Agreement continues to create
a valid and enforceable security interest in favor of the Trustee in the U.S.
Borrower’s collateral therein described with respect to which the U.S. Borrower
has rights or has the power to transfer rights (the “Collateral”) and which
constitutes property in which a security interest can be granted under Article 9
of the New York UCC. Such Collateral is referred to herein as the “Code
Collateral”.

 

8. After giving effect to the Security Agreement Amendment, the security
interest in favor of the Trustee in the Code Collateral of the U.S. Borrower
continues to be perfected by the Financing Statement (as defined in our opinion
dated July 1, 2005, the “2005 Opinion”) to the same extent that such security
interest in the Code Collateral was perfected by such Financing Statement
immediately prior to giving effect to the Credit Agreement (although we express
no opinion pursuant to this letter as to whether such security interest in such
collateral is a valid and perfected security interest immediately prior to
giving effect to the Credit Agreement (as to which matters, as of July 1, 2005,
we refer you to the 2005 Opinion (subject to the assumptions, qualifications,
exclusions and limitations stated therein))), assuming that such Financing
Statement has been appropriately continued and remains in effect. Our opinions
in this paragraph 8, with respect to perfection by filing, are limited to
Article 9 of the Uniform Commercial Code as presently in effect in the State of
Delaware as set forth in the Commerce Clearing House, Inc. Secured Transactions
Guide and supplemented through November 8, 2011 (the “Guide” and such Article 9
Uniform Commercial Code provisions, the “Delaware UCC,” and such opinions are
based solely on such review), and therefore such opinions do not address
(x) laws of jurisdictions other than Delaware or laws of Delaware except for
Article 9 of the Delaware UCC, (y) Collateral of a type not subject to Article 9
of the Delaware UCC and (z) which law governs perfection of the security
interests granted in the Collateral covered by this opinion; provided, that our
opinions in this paragraph 8 regarding continued perfection of a security
interest in the Collateral are rendered under Article 9 of the Delaware UCC.

Each opinion in this letter is subject to the General Qualifications that are
recited in Schedule A to this letter to the extent relevant to that opinion. In
preparing this opinion letter, we have relied without any independent
verification upon the assumptions recited in Schedule B to this opinion letter
and upon: (i) factual information contained in certificates obtained from
governmental authorities, (ii) factual information represented to be true in the
Credit Agreement and the other Operative Documents; (iii) factual information
provided to us in a support certificate signed by each of the Credit Parties;
and (iv) factual information we have obtained

 

4



--------------------------------------------------------------------------------

LOGO [g265416g35v00.jpg]

JPMorgan Chase Bank, N.A.,

as Administrative Agent

December 2, 2011

 

from such other sources as we have deemed reasonable. We have examined the
originals or copies certified to our satisfaction, of such other corporate
records of the Credit Parties as we deem necessary for or relevant to this
opinion, and certificates of public officials and other officers of the Credit
Parties and we have assumed without investigation that there has been no
relevant change or development between the dates as of which the information
cited in the preceding sentence was given and the date of this opinion letter
and that the information upon which we have relied is accurate and does not omit
disclosures necessary to prevent such information from being misleading.

While we have not conducted any independent investigation to determine facts
upon which our opinions are based or to obtain information about which this
opinion letter advises you, we confirm that we do not have any actual knowledge
which has caused us to conclude that our reliance and assumptions cited in the
preceding paragraph are unwarranted or that any information supplied in this
opinion letter is wrong. The terms “knowledge” and “actual knowledge” and
references to “awareness” whenever used in this opinion letter with respect to
our firm means conscious awareness at the time this opinion letter is delivered
on the date it bears by the following Kirkland & Ellis LLP lawyers who are the
only lawyers at Kirkland & Ellis LLP that have had significant involvement with
the negotiation and preparation of the Credit Agreement (herein called “our
Designated Transaction Lawyers”): Maureen E. Sweeney, P.C. and Susan Welsh.

Our advice on every legal issue addressed in this opinion letter is based
exclusively on such internal laws of the State of New York and such federal law
of the United States which is in our experience normally applicable to general
business corporations not engaged in regulated business activities and to
transactions of the type contemplated in the Operative Documents between the
Credit Parties, on the one hand, and you on the other hand (but without our
having made any special investigation as to any other laws), except that we
express no opinion or advice as to any law or legal issue (i) which might be
violated by any misrepresentation or omission or a fraudulent act, (ii) to which
any Credit Party may be subject as a result of your legal or regulatory status,
your sale or transfer of the Loans or interests therein or your (as opposed to
any other Lender’s) involvement in the transactions contemplated by the
Operative Documents, or (iii) identified on Schedule C. We advise you that some
issues addressed by this opinion letter may be governed in whole or in part by
other laws, but we express no opinion as to whether any relevant difference
exists between the laws upon which our opinions are based and any other laws
which may actually govern. Our opinions do not cover or otherwise address any
provision of the Operative Documents of any type identified in Schedule D.
Provisions in the Operative Documents which are not excluded by Schedule D or
any other part of this opinion letter or its attachments are called the
“Relevant Agreement Terms.”

 

5



--------------------------------------------------------------------------------

LOGO [g265416g35v00.jpg]

JPMorgan Chase Bank, N.A.,

as Administrative Agent

December 2, 2011

 

Our advice on each legal issue addressed in this letter represents our opinion
as to how that issue would be resolved were it to be considered by the highest
court of the jurisdiction upon whose law our opinion on that issue is based. The
manner in which any particular issue would be treated in any actual court case
would depend in part on facts and circumstances particular to the case, and this
letter is not intended to guarantee the outcome of any legal dispute which may
arise in the future. It is possible that some Relevant Agreement Terms may not
prove enforceable for reasons other than those cited in this letter should an
actual enforcement action be brought, but (subject to all the exceptions,
qualifications, exclusions and other limitations contained in this letter) such
unenforceability would not in our opinion prevent you from realizing the
principal benefits purported to be provided by the Relevant Agreement Terms.

This opinion letter speaks as of the time of its delivery on the date it bears.
We do not assume any obligation to provide you with any subsequent opinion or
advice by reason of any fact about which our Designated Transaction Lawyers did
not have actual knowledge at that time, by reason of any change subsequent to
that time in any law covered by any of our opinions, or for any other reason.
The attached schedules are an integral part of this opinion letter, and any term
defined in this opinion letter or any schedule has that defined meaning wherever
it is used in this opinion letter or in any schedule to this opinion letter.

You may rely upon this letter only for the purpose served by the provision in
the Credit Agreement cited in the initial paragraph of this opinion letter in
response to which it has been delivered. Without our written consent: (i) no
Person other than you may rely on this opinion letter for any purpose; (ii) this
opinion letter may not be cited or quoted in any financial statement,
prospectus, private placement memorandum or other similar document; (iii) this
opinion letter may not be cited or quoted in any other document or communication
which might encourage reliance upon this opinion letter by any Person or for any
purpose excluded by the restrictions in this paragraph; and (iv) copies of this
opinion letter may not be furnished to anyone for purposes of encouraging such
reliance. Notwithstanding the foregoing, Persons who subsequently become Lenders
in accordance with the terms of Section 12.04 of the Credit Agreement may rely
on this opinion letter as of the time of its delivery on the date hereof as if
this letter were addressed to them.

 

Sincerely, Kirkland & Ellis LLP

 

6



--------------------------------------------------------------------------------

Schedule A

General Qualifications

Our opinions in the opinion letter to which this Schedule A is attached (“our
letter”) are subject as follows to the following qualifications:

 

1. Bankruptcy and Insolvency Exception. Each of the opinions (“our opinions”) in
our letter regarding the validity, binding effect and enforceability of any
Operative Document or to the availability of injunctive relief and other
equitable remedies (the “Specified Opinions”) is subject to the effect of
bankruptcy, insolvency, reorganization, receivership, moratorium and other
similar laws affecting creditors’ rights generally. This exception includes:

 

  (a) the Federal Bankruptcy Code and thus comprehends, among others, matters of
turn-over, automatic stay, avoiding powers, fraudulent transfer, preference,
discharge, conversion of a non-recourse obligation into a recourse claim,
limitations on ipso facto and anti-assignment clauses and the coverage of
pre-petition security agreements applicable to property acquired after a
petition is filed;

 

  (b) all other Federal and state bankruptcy, insolvency, reorganization,
receivership, moratorium, arrangement and assignment for the benefit of
creditors laws that affect the rights of creditors generally or that have
reference to or affect only creditors of specific types of debtors;

 

  (c) state fraudulent transfer and conveyance laws; and

 

  (d) judicially developed doctrines in this area, such as substantive
consolidation of entities and equitable subordination.

 

2. Equitable Principles Limitation. Each of the Specified Opinions is subject to
the effect of general principles of equity, whether applied by a court of law or
equity. This limitation includes principles:

 

  (a) governing the availability of specific performance, injunctive relief or
other equitable remedies, which generally place the award of such remedies,
subject to certain guidelines, in the discretion of the court to which
application for such relief is made;

 

  (b) affording equitable defenses (e.g., waiver, laches and estoppel) against a
party seeking enforcement;

 

  (c) requiring good faith and fair dealing in the performance and enforcement
of a contract by the party seeking its enforcement;

 

  (d) requiring reasonableness in the performance and enforcement of an
agreement by the party seeking enforcement of the contract;

 

A-1



--------------------------------------------------------------------------------

  (e) requiring consideration of the materiality of (i) a breach and (ii) the
consequences of the breach to the party seeking enforcement;

 

  (f) requiring consideration of the impracticability or impossibility of
performance at the time of attempted enforcement;

 

  (g) affording defenses based upon the unconscionability of the enforcing
party’s conduct after the parties have entered into the contract; and

 

  (h) that may permit a party that has materially failed to render or offer
performance required by a contract to cure that failure unless (i) permitting a
cure would unreasonably hinder the aggrieved party from making substitute
arrangements for performance, or (ii) it was important in the circumstances to
the aggrieved party that performance occur by the date stated in the contract.

 

3. Other Common Qualifications. Each of the Specified Opinions is subject to the
effect of rules of law that:

 

  (a) limit or affect the enforcement of provisions of a contract that purport
to waive, or to require waiver of, the obligations of good faith, fair dealing,
diligence and reasonableness;

 

  (b) provide that forum selection clauses in contracts are not necessarily
binding on the court(s) in the forum selected;

 

  (c) limit the availability of a remedy under certain circumstances where
another remedy has been elected;

 

  (d) provide a time limitation after which a remedy may not be enforced;

 

  (e) limit the right of a creditor to use force or cause a breach of the peace
in enforcing rights;

 

  (f) relate to the sale or disposition of collateral or the requirements of a
commercially reasonable sale;

 

  (g) limit the enforceability of provisions releasing, exculpating or exempting
a party from, or requiring indemnification of a party for, liability for its own
action or inaction, to the extent the action or inaction involves negligence,
recklessness, willful misconduct, unlawful conduct, violation of public policy
or litigation against another party determined adversely to such party;

 

  (h) may, where less than all of a contract may be unenforceable, limit the
enforceability of the balance of the contract to circumstances in which the
unenforceable portion is not an essential part of the agreed exchange;

 

  (i) govern and afford judicial discretion regarding the determination of
damages and entitlement to attorneys’ fees and other costs;

 

A-2



--------------------------------------------------------------------------------

  (j) may permit a party that has materially failed to render or offer
performance required by the contract to cure that failure unless (i) permitting
a cure would unreasonably hinder the aggrieved party from making substitute
arrangements for performance, or (ii) it was important in the circumstances to
the aggrieved party that performance occur by the date stated in the contract;

 

  (k) may render guarantees unenforceable under circumstances where the
beneficiary’s actions, failures to act or waivers, amendments or replacement of
the documents evidencing or relating to the guaranteed obligations so radically
change the essential nature of the terms and conditions of the guaranteed
obligations and the related transactions that, in effect, a new relationship has
arisen between the beneficiary and any the principal obligor or any guarantor
which is substantially and materially different from that presently contemplated
by the original documents evidencing or relating to the guaranteed obligations;
and

 

  (1) limit the enforceability of requirements in the Operative Documents that
provisions therein may only be waived or amended in writing, to the extent that
an oral agreement or an implied agreement by trade practice or course of conduct
has been created modifying any such provision.

 

4. Referenced Provision Qualification. Each opinion regarding the validity,
binding effect or enforceability of a provision (the “First Provision”) in the
Operative Documents requiring any Credit Party to perform its obligations under,
or to cause any other Person to perform its obligations under, any other
provision (the “Second Provision”) of any Operative Document, or stating that
any action will be taken as provided in or in accordance with any such Second
Provision, are subject to the same qualifications as the corresponding opinion
in this letter relating to the validity, binding effect and enforceability of
such Second Provision. Requirements in the Operative Documents that provisions
therein may only be waived or amended in writing may not be enforceable to the
extent that an oral agreement or an implied agreement by trade practice or
course of conduct has been created modifying any such provision.

 

5. Collateral Qualifications. The opinions and advice contained in our letter
are subject to the following advice (terms used herein which are defined in the
New York UCC or any other applicable UCC having the meanings for purposes hereof
given to them therein):

 

  (a) rights of debtors and obligors and duties of secured parties referred to
in Sections 1-102(3) and 9-602 of the New York UCC (and the corresponding
sections of any other applicable Uniform Commercial Code) may not be waived,
released, varied or disclaimed by agreement, and our opinions regarding any such
waivers, releases, variations and disclaimers are limited accordingly;

 

  (b)

our opinions regarding the creation and perfection of security interests are
subject to the effect of (i) the limitations on the existence and perfection of
security interests in proceeds resulting from the operation of Section 9-315 of
any applicable Uniform Commercial Code; (ii) the limitations in favor of buyers,
licensees and lessees imposed by Sections 9-320, 9-321 and 9-323 of any
applicable Uniform Commercial

 

A-3



--------------------------------------------------------------------------------

  Code; (iii) the limitations with respect to documents, instruments and
securities imposed by Section 9-331 and 8-303 of any applicable Uniform
Commercial Code; (iv) other rights of persons in possession of money,
instruments and proceeds constituting certificated or uncertificated securities;
and (v) section 547 of the Bankruptcy Code with respect to preferential
transfers and section 552 of the Bankruptcy Code with respect to any Collateral
acquired by any Credit Party subsequent to the commencement of a case against or
by any Credit Party under the Bankruptcy Code;

 

  (c) Article 9 of each applicable Uniform Commercial Code requires the filing
of continuation statements within specified periods in order to maintain the
effectiveness of any filings referred to in our letter;

 

  (d) additional filings or actions may be necessary if any Credit Party changes
its name, identity or corporate structure or the jurisdiction in which it is
organized;

 

  (e) your security interest in certain of the Collateral may not be perfected
by the filing of financing statements to the extent specified under the Uniform
Commercial Code or applicable federal law;

 

  (f) we express no opinion regarding the perfection of any lien or security
interest in any property (whether real, personal or mixed, and whether such
perfection be accomplished or purport to be accomplished by filing, by
possession, by control or otherwise) except as specifically set forth in our
letter or regarding the continued perfection of any possessory security interest
in any Collateral (or other security interest the perfection of which depends
upon the location of such Collateral) upon or following the removal of such
Collateral to another jurisdiction; we express no opinion regarding the
perfection of any security interest in deposit accounts (except as set forth in
opinion paragraph 4), money or letter-of-credit rights or regarding the
perfection of any possessory security interest in Collateral in possession of a
person other than the secured party; and we express no opinion as to matters of
title or regarding the priority of any lien or security interest;

 

  (g) the assignment of or creation of a security interest in any contract,
lease, license, permit or other general intangible or account, chattel paper or
promissory note may require the approval of the issuer thereof or the other
parties thereto, except to the extent that restrictions on the creation,
attachment, perfection or enforcement of a security interest therein are
unenforceable under Sections 9-406 and 9-408 of the New York UCC;

 

  (h) we express no opinion with respect to any self-help remedies with respect
to Collateral to the extent they vary from those available under the New York
UCC or other applicable Uniform Commercial Code or with respect to any remedies
otherwise inconsistent with the New York UCC (to the extent that the New York
UCC is applicable thereto) or other applicable law (including, without
limitation, any other applicable Uniform Commercial Code);

 

A-4



--------------------------------------------------------------------------------

  (i) a substantial body of case law treats guarantors as “debtors” under the
New York UCC, thereby according guarantors rights and remedies of debtors
established by the New York UCC;

 

  (j) we express no opinion with respect to (1) the creation, perfection or
enforceability of agricultural liens or (2) the creation, perfection or
enforceability of security interests in: property in which it is illegal or
violative of governmental rules or regulations to grant a security interest
(such as, for example, governmental permits and licenses); general intangibles
which terminate or become terminable if a security interest is granted therein;
property subject to negative pledge clauses of which you have knowledge;
vehicles, ships, vessels, barges, boats, railroad cars, locomotives and other
rolling stock, aircraft, aircraft engines, propellers and related parts, and
other property for which a state or federal statute or treaty (including without
limitation any applicable Uniform Commercial Code) provides for registration or
certification of title or specifies a place of filing different from that
specified in Section 9-501 of any applicable Uniform Commercial Code; health
care insurance receivables, commercial tort claims; crops, farm products,
equipment used in farming operations and accounts or general intangibles arising
from or relating to the sale of farm products by a farmer; timber to be cut;
fixtures; “as-extracted collateral” (including without limitation oil, gas or
other minerals and accounts arising out of the sale at the wellhead or minehead
of oil, gas or other minerals); consumer goods; property identified to a
contract with, or in the possession of, the United States of America or any
state, county, city, municipality or other governmental body or agency; goods
for which a negotiable document of title has been issued; copyrights, patents
and trademarks, other literary property rights, service marks, know-how,
processes, trade secrets, undocumented computer software, unrecorded and
unwritten data and information, and rights and licenses thereunder;

 

  (k) we note that your remedies under the Credit Agreement and the Security
Agreement, as amended by the Security Agreement Amendment, with regard to
(i) the sale or after the sale of any securities subject to any security
interest are subject to compliance with state and federal securities laws and
(ii) exercising control over equity interests in limited liability companies are
subject to compliance with applicable state law;

 

  (1) we express no opinion with respect to the enforceability of any security
interest in any accounts, chattel paper, documents, instruments or general
intangibles with respect to which the account debtor or obligor is the United
States of America, any state, county, city, municipality or other governmental
body, or any department, agency or instrumentality thereof;

 

  (m) we express no opinion with respect to the enforceability of any provision
of any Operative Document which purports to authorize you to file financing
statements under circumstances not authorized under the applicable Uniform
Commercial Code;

 

  (n) we express no opinion with respect to the enforceability of any provision
of any Operative Document which purports to authorize you to purchase at a
private sale Collateral which is not subject to widely distributed standard
price quotations or sold on a recognized market;

 

A-5



--------------------------------------------------------------------------------

  (o) we express no opinion regarding any Credit Party’s rights in or title to,
or power to transfer any of its rights in or title to, its properties, including
without limitation, any of the Collateral;

 

  (p) we express no opinion regarding the characterization of a transaction as
one involving the creation of a lien on real property, the characterization of a
contract as one in a form sufficient to create a lien or a security interest in
real property, the creation, perfection, priority or enforcement of a lien on
real property or matters involving ownership or title to any real property;

 

  (q) we note that the perfection of any security interest may be terminated as
to Collateral otherwise disposed of by any Credit Party if such disposition is
authorized in the Operative Documents or otherwise by the Trustee;

 

  (r) we express no opinion regarding the enforceability of any pre-default
waiver of notification of disposition of Collateral, mandatory disposition of
Collateral or redemption rights;

 

  (s) we express no opinion regarding the enforceability of any provisions
asserting that Collateral is owned by or is property of a secured party prior to
such secured party’s foreclosure of such Collateral in accordance with the
applicable Uniform Commercial Code or, in the case of cash Collateral, the
application of such cash Collateral in payment of the secured obligations;

 

  (t) we express no opinion as to the enforceability of cumulative remedies to
the extent such cumulative remedies purport to or would have the effect of
compensating the party entitled to the benefits thereof in amounts in excess of
the actual loss suffered by such party or would violate applicable laws
concerning real estate or mixed collateral foreclosures or elections of
remedies;

 

  (u) our opinions as to the validity, binding effect and enforceability of the
Operative Documents do not constitute opinions as to the creation, existence,
effect of perfection, or perfection or priority of any security interest; such
opinions are given, if at all, only to the extent expressly set forth in opinion
paragraph 4 and are subject to the assumptions, qualifications and limitations
applicable to such opinions set forth in this letter and the accompanying
attachments;

 

  (v) we express no opinion with respect to the creation and perfection of
security interests in the shares of stock or other equity interests issued by
any issuer thereof which is organized under the laws of any jurisdiction other
than the United States of America or a State thereof;

 

A-6



--------------------------------------------------------------------------------

  (w) we express no opinion regarding the creation, attachment, perfection,
effect of perfection or enforceability of any security interest created in
Collateral described in the Security Agreement, as amended by the Security
Agreement Amendment, as “any property or assets whatsoever”, “all other tangible
and intangible personal property”, “all assets”, “all personal property” or
words of similar import, but we advise that such descriptions of Collateral
under the Security Agreement, as amended by the Security Agreement Amendment,
are sufficient in any UCC financing statements; and

 

  (x) we express no opinion as to the ability of either the Administrative Agent
or the Trustee to obtain possession of rents or exercise rights under leases
prior to obtaining actual possession of the property from which the assigned
rents are produced or which are the subject of the assigned leases or subleases.

 

6. Lender’s Regulatory Qualification. We express no opinion with respect to, and
all our opinions are subject to, the effect of the compliance or noncompliance
of each of you with any state or federal laws or regulations applicable to you
because of your legal or regulatory status or the nature of your business or
requiring you to qualify to conduct business in any jurisdiction.

 

7. Usury Qualification. We express no opinion with regard to usury or other laws
limiting or regulating the maximum amount of interest that may be charged,
collected, received or contracted for, other than the internal laws of the State
of New York and the federal laws of the United States, and, without limiting the
foregoing, we expressly disclaim any opinions as to the usury or other such laws
of any other jurisdiction (including laws of other states made applicable
through principles of federal preemption or otherwise) which may be applicable
to the transactions contemplated by the Operative Documents.

 

8. Fraudulent Conveyance. We express no opinion regarding the enforceability of
any fraudulent conveyance or fraudulent transfer savings clause in the Credit
Agreement or any similar provision in any other document or agreement to the
extent such provisions purport to limit the amount of the obligations of any
party or the right to contribution of any other party with respect to such
obligations.

 

A-7



--------------------------------------------------------------------------------

Schedule B

Assumptions

For purposes of our letter, we have relied, without investigation, upon each of
the following assumptions:

 

1. Each of the Credit Parties (i) has the requisite title and rights to any
property involved in the transactions effected under the Operative Documents
(herein called the “Transactions”) including without limiting the generality of
the foregoing, each item of Collateral existing on the date hereof and (ii) will
have the requisite title and rights to each item of Collateral arising after the
date hereof.

 

2. Each natural person who is executing any Operative Documents on behalf of any
Credit Party has sufficient legal capacity to enter into such Operative
Documents, and we have no actual knowledge of any such incapacity.

 

3. You are existing and in good standing in your jurisdiction of organization.

 

4. You have full power and authority (including without limitation under the
laws of your jurisdiction of organization) to execute, deliver and to perform
your obligations under each of the Operative Documents and each of the Operative
Documents has been duly authorized by all necessary action on your part and has
been duly executed and duly delivered by you.

 

5. Each document submitted to us for review is accurate and complete, each such
document that is an original is authentic, each such document that is a copy
conforms to an authentic original and all signatures on each such document are
genuine.

 

6. Each certificate obtained from a governmental authority relied on by us is
accurate, complete and authentic and all relevant official public records to
which each such certificate relates are accurate and complete.

 

7. There has not been any mutual mistake of fact or misunderstanding, fraud,
duress or undue influence.

 

8. The Operative Documents constitute valid and binding obligations of yours and
are enforceable against you in accordance with their terms (subject to
qualifications, exclusions and other limitations similar to those applicable to
our letter).

 

9. You have satisfied those legal requirements that are applicable to you to the
extent necessary to make the Operative Documents enforceable against you.

 

10. The conduct of the parties to the Operative Documents has complied with any
requirement of good faith, fair dealing and conscionability.

 

B-1



--------------------------------------------------------------------------------

11. Each Credit Party will obtain all third party or governmental consents,
permits and approvals required in the future, and will take all actions
similarly required, relevant to the subsequent consummation of the Transactions
or performance of the Operative Documents.

 

12. All parties to the Transactions will act in accordance with, and will
refrain from taking any action that is forbidden by, the terms and conditions of
the Operative Documents.

 

13. Any information required to be disclosed to the Credit Parties or their
governing bodies in connection with any matter relevant to any legal issue
covered by our opinions has been disclosed and no such disclosure contains any
relevant error or omission.

 

14. Each Public Authority Document is accurate, complete and authentic and all
official public records (including their proper indexing and filing) are
accurate and complete. The term “Public Authority Document” means a certificate
issued by any secretary of state of any other government official, office or
agency concerning a person’s property or status, such as a certificate of
corporate or partnership existence or good standing, a certificate concerning
tax status, a certificate concerning Uniform Commercial Code filings or a
certificate concerning title registration or ownership.

 

15. You have acted in good faith and without notice of any defense against the
enforcement of any rights created by, or adverse claim to any property or
security interest transferred or created as part of, the Transactions.

 

16. There are no agreements or understandings among the parties, written or
oral, and there is no usage of trade or course of prior dealing among the
parties that would, in either case, define, supplement or qualify the terms of
the Credit Agreement or any of the other Operative Documents.

 

17. The constitutionality or validity of a relevant statute, rule, regulation or
agency action is not in issue.

 

18. All agreements other than the Operative Documents (if any) with respect to
which we have provided advice in our letter or reviewed in connection with our
letter would be enforced as written.

 

19. All parties to the Operative Documents will not in the future take any
discretionary action (including a decision not to act) permitted under the
Operative Documents that would result in a violation of law or constitute a
breach or default under any other agreements or court orders to which the Credit
Parties may be subject.

 

20. The representations made by each Credit Party in the Operative Documents to
which it is a party with respect to its jurisdiction of organization, chief
executive office and location of equipment and inventory are and will remain
true and correct.

 

21. Each person who has taken any action relevant to any of our opinions in the
capacity of director or officer was duly elected to that director or officer
position and held that position when such action was taken (except that this
assumption is limited to those of the preceding items with respect to the
adoption of which we did not have involvement).

 

B-2



--------------------------------------------------------------------------------

22. You are not subject to Regulation T of the Board of Governors of the Federal
Reserve System; and no proceeds of the Loans will be used for any purpose which
would violate or be inconsistent with the Credit Agreement.

 

23. All information required to be disclosed in connection with any consent or
approval by the Credit Parties’ respective Boards of Directors or Board of
Managers or stockholders (or equivalent governing group) and all other
information required to be disclosed in connection with any issue relevant to
our opinions has in fact been fully and fairly disclosed to all persons to whom
it is required to be disclosed.

 

24. The Credit Parties’ respective certificate or articles of incorporation, as
applicable (or equivalent governing instrument), all amendments to that
certificate/articles, all resolutions adopted establishing classes or series of
stock under that certificate, the Credit Parties’ respective bylaws and all
amendments to its bylaws have been adopted in accordance with all applicable
legal requirements.

 

25. The transactions contemplated by the Operative Documents are directly or
indirectly related to the business interests of each Credit Party party thereto
and the transactions were fair and reasonable to each such entity at the time
each such transaction was authorized by such Credit Party.

 

26. Collateral Assumptions. The opinions and advice contained in our letter are
subject to the following assumptions:

 

  (a) Value (as defined in Section 1-201(44) of the New York UCC) has been given
by you to the Credit Parties for the security interests and other rights in and
assignments of Collateral described in or contemplated by the Operative
Documents.

 

  (b) The descriptions of Collateral in the Operative Documents and the
financing statement delivered in connection therewith (including the Financing
Statement as defined in the 2005 Opinion) reasonably describe the property
intended to be described as Collateral.

 

27. All information regarding the secured party on the financing statement
delivered in connection with the Operative Documents (including the Financing
Statement as defined in the 2005 Opinion) is accurate and complete in all
respects.

 

28.

Assumptions With Respect to the Credit Parties. We have assumed without
investigation that (i) each of the Credit Parties is an entity validly existing
and in good standing under its jurisdiction of organization; (ii) each of the
Credit Parties has the power to enter into and perform its obligations under the
Operative Documents to which it is a party; (iii) each of the Credit Parties’
execution, delivery and performance of the Operative Documents to which it is a
party have been duly authorized by all necessary company action on the part of
such Credit Party; (iv) each of the Credit Parties has duly executed

 

B-3



--------------------------------------------------------------------------------

  and delivered each of the Operative Documents to which it is a party; and
(v) the execution and delivery by each Credit Party of the Operative Documents,
each, to which it is a party, and the performance by each Credit Party of its
obligations under the Operative Documents, each, to which it is a party, will
not violate any existing provisions of such Credit Party’s certificate of
incorporation (including any certificates of designation a part thereof) or
bylaws.

 

29. The Security Agreement, as such document exists prior to giving effect to
the Security Agreement Amendment, is in full force and effect and is enforceable
in accordance with its terms against all parties thereto.

 

B-4



--------------------------------------------------------------------------------

Schedule C

Excluded Law and Legal Issues

None of the opinions or advice contained in the letter to which this Schedule C
is attached (herein called “our letter”) covers or otherwise addresses any of
the following legal issues:

 

1. Federal securities laws and regulations administered by the Securities and
Exchange Commission (except as set forth in opinion paragraph 5), state “Blue
Sky” laws and regulations, and laws and regulations relating to commodity (and
other) futures and indices and other similar instruments;

 

2. pension and employee benefit laws and regulations (e.g., ERISA);

 

3. Federal and state antitrust and unfair competition laws and regulations;

 

4. Federal Reserve Board margin regulations (other than with respect to our
opinion in paragraph 6 of our letter);

 

5. Federal and state laws and regulations concerning filing and notice
requirements (such as the Hart-Scott-Rodino Antitrust Improvements Act of 1986,
as amended, and the Exon-Florio Act, as amended) other than as expressly set
forth in our letter;

 

6. Federal laws, regulations, directives and executive orders that prohibit or
limit the enforceability of obligations based on attributes of the party seeking
enforcement (e.g., the Trading with the Enemy Act and the International
Emergency Economic Powers Act);

 

7. compliance with fiduciary duty requirements;

 

8. the statutes and ordinances, the administrative decisions and the rules and
regulations of counties, towns, municipalities and special political
subdivisions (whether created or enabled through legislative action at the
Federal, state or regional level — e.g., water agencies, joint power districts,
turnpike and tollroad authorities, rapid transit districts or authorities, and
port authorities) and judicial decisions to the extent that they deal with any
of the foregoing;

 

9. fraudulent transfer and fraudulent conveyance laws;

 

10. Federal and state environmental laws tax, land use and subdivision,
racketeering (e.g., RICO), health and safety (e.g., OSHA), and labor laws and
regulations;

 

11. Federal patent, copyright and trademark, state trademark, and other Federal
and state intellectual property laws and regulations;

 

12. to the extent not otherwise specified in this Schedule C, applicable zoning
and building laws, ordinances, code, rules or regulations.

 

C-1



--------------------------------------------------------------------------------

13. Federal and state tax laws and regulations;

 

14. Federal and state laws, regulations and policies concerning (i) national and
local emergency, (ii) possible judicial deference to acts of sovereign states,
and (iii) criminal and civil forfeiture laws;

 

15. except for usury statutes to the extent described in paragraph 7 on Schedule
A, other Federal and state statutes of general application to the extent they
provide for criminal prosecution (e.g., mail fraud and wire fraud statutes);

 

16. any Anti-Terrorism Law and the Anti-Terrorism Order, including Executive
Order No. 13224 on Terrorism Financing, effective September 24, 2001 and the
United and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (together, the “Anti-Terrorism
Order”) as amended, all rules and regulations promulgated thereunder and all
federal, state and local laws, statutes, ordinances, orders, governmental rules,
regulations, licensing requirements and policies relating to the Anti-Terrorism
Order, the foreign assets control regulations of the United States Treasury
Department, and to the extent the following relate to any Anti-Terrorism Law or
the Anti-Terrorism Order, the ownership and operation of, or otherwise
regulation of, companies which conduct, operate or otherwise pursue the business
or businesses now and in the future conducted, operated or otherwise pursued by
any of the Credit Parties including, without limitation, the importation,
transportation, manufacturing, dealing, purchase, use or storage of explosive
materials;

 

17. title to any property;

 

18. the Federal Power Act, as amended, and the regulations implementing the
Federal Power Act, all rules and regulations promulgated under any of the
foregoing statutes, the rules, regulations and policies of the Federal Energy
Regulatory Commission and any other federal or any state or local regulatory
authority, and all other federal state and local laws, orders, regulations,
licensing requirements and policies regulating, public utilities, electric
utilities or energy facilities or services (and including without limitation any
requirement under any such federal, state or local law or regulation that any
Credit Party obtain any consent, approval, authorization or order in order to
enter into the Operative Documents and perform the transactions contemplated
thereby or effect any failure to obtain any such consent, approval,
authorization or order);

 

19. the Fair Packaging and Labeling Act, as amended, the Food, Drug and Cosmetic
Act, as amended, the Food Security Act of 1985, as amended, the Perishable
Agricultural Commodities Act, as amended, the Food, Agriculture, Conservation
and Trade Act of 1990, as amended, the Nutritional Labeling and Education Act,
as amended, all rules, policies and regulations promulgated under any of the
foregoing statues, and all other federal, state and local laws, orders,
regulations, licensing requirements and policies relating to the ownership,
operation processing, production, distribution, purchase or provisions of, or
otherwise regulating, food or farm products or animals; and

 

20. the effect of any law, regulation or order which hereafter becomes
effective.

 

C-2



--------------------------------------------------------------------------------

We have not undertaken any research for purposes of determining whether the
Credit Parties or any of the Transactions which may occur in connection with the
Credit Agreement or any of the other Operative Documents is subject to any law
or other governmental requirement other than to those laws and requirements
which in our experience would generally be recognized as applicable to general
business entities which are engaged in transactions of the type contemplated by
the Operative Documents and which are not engaged in regulated business
activities in the absence of research by lawyers in the State of New York, and
none of our opinions covers any such law or other requirement unless (i) one of
our Designated Transaction Lawyers had actual knowledge of its applicability at
the time our letter was delivered on the date it bears and (ii) it is not
excluded from coverage by other provisions in our letter or in any Schedule to
our letter.

 

C-3



--------------------------------------------------------------------------------

Schedule D

Excluded Provisions

None of the opinions in the letter to which this Schedule D is attached covers
or otherwise addresses any of the following types of provisions which may be
contained in the Operative Documents:

 

1. Indemnification for gross negligence, willful misconduct or other wrongdoing
or strict product liability or any indemnification for liabilities arising under
securities laws.

 

2. Provisions mandating contribution towards judgments or settlements among
various parties.

 

3. Waivers of (i) legal or equitable defenses, (ii) rights to damages,
(iii) rights to counter claim or set off, (iv) statutes of limitations,
(v) rights to notice, (vi) the benefits of statutory, regulatory, or
constitutional rights, unless and to the extent the statute, regulation, or
constitution explicitly allows waiver, and (vii) other benefits to the extent
they cannot be waived under applicable law.

 

4. Provisions providing for forfeitures or the recovery of amounts deemed to
constitute penalties, or for liquidated damages, acceleration of future amounts
due (other than principal) without appropriate discount to present value,
interest upon interest, increased interest rates upon default, late charges and
prepayment charges.

 

5. Agreements to submit to the jurisdiction of any particular court or other
governmental authority (either as to personal jurisdiction and subject matter
jurisdiction); waiver of service of process requirements which would otherwise
be applicable; and provisions otherwise purporting to affect the jurisdiction
and venue of courts.

 

6. Provisions appointing one party as an attorney-in-fact for an adverse party
or providing that the decision of any particular Person will be conclusive or
binding on others.

 

7. Provisions purporting to limit rights of third parties who have not consented
thereto or purporting to grant rights to third parties.

 

8. Provisions which purport to award attorneys’ fees solely to one party.

 

9. Provisions purporting to create a trust or constructive trust without
compliance with applicable trust law.

 

10. Provisions or agreements regarding proxies, shareholder voting rights and
the like.

 

11. Provisions in any of the Operative Documents requiring a Credit Party to
perform its obligations under, or to cause any other Person to perform its
obligations under, or stating that any action will be taken as provided in or in
accordance with, any agreement or other document that is not a Operative
Document.

 

D-1



--------------------------------------------------------------------------------

12. Provisions, if any, which are contrary to the public policy of any
jurisdiction.

 

13. Choice-of-law provisions (other than under New York statutory choice of law
rules, those provisions which provide that the laws of the State of New York
shall govern).

 

14. Covenants not to compete, including without limitation covenants not to
interfere with business or employee relations, covenants not to solicit
customers, and covenants not to solicit or hire employees.

 

15. Time-is-of-the-essence clauses.

 

16. Provisions which provide a time limitation after which a remedy may not be
enforced.

 

17. Confession of judgment clauses.

 

18. Provisions that attempt to change or waive rules of evidence or fix the
method or quantum of proof to be applied in litigation or similar proceedings.

 

19. Arbitration agreements.

 

20. Provisions relating to the application of condemnation awards.

 

21. Provisions that provide for the appointment of a receiver or the taking of
possession by the Trustee except as a otherwise expressly provided in our
letter.

 

22. Confidentiality agreements.

 

23. Provisions that provide for set-off.

 

24. Provisions in the Operative Documents providing for the indemnification of
the Administrative Agent, Trustee or Lenders by the Loan Parties for any rents
received by the Credit Parties after an event of default and any requirements
that any such rents be remitted to either the Administrative Agent, the Trustee
or the Lenders by the Credit Parties.

 

D-2



--------------------------------------------------------------------------------

Schedule of Specified Agreements

Master Intercompany Agreement and Miscellaneous Agreements

 

1. Amended and Restated Master Intercompany Agreement, dated as of April 1,
2007, as amended January 30, 2009, July 31, 2009, December 16, 2009, and June 1,
2011, between Navistar Financial Corporation (“NFC”) and Navistar, Inc. (f/k/a/
International Truck and Engine Corporation, successor-in-interest to Navistar
International Transportation Corp. and predecessor-in-interest to Navistar,
Inc.) (“International”).

 

2. Loan and Security Agreement, dated as of December 16, 2009, as amended by
Amendment No. 1 dated as of June 17, 2011 by and between Wells Fargo Equipment
Finance, Inc., as lender, and NFC, as borrower.

NFC/NFRRC Intercompany Agreements

 

3. Intercompany Security Agreement, dated as of April 26, 1993, as amended and
restated November 8, 1994, between NFC and Navistar Financial Retail Receivables
Corporation (“NFRRC”).

 

4. Amended and Restated Intercompany Advance Agreement, dated as of December 16,
1991, as amended and restated May 3, 1994, between NFC and NFRRC.

 

5. Revolving Note, dated December 16, 1991, issued by NFRRC to NFC.

 

6. Capital Contribution Note, dated December 16, 1991, issued by NFC to NFRRC.

 

7. Amended and Restated Operating Agreement dated as of December 1, 1991, as
amended and restated May 3, 1994, between NFC and NFRRC.

Titling Trust Documents

 

8. The Collateral Agency Agreement, dated as of April 15, 1999, among Harco
Leasing Company, Inc. (“Harco Leasing”), the Titling Trust, the Secured Parties
(as defined therein) thereto, NFC, as servicer, and the Collateral Agent.

 

9. The Titling Trust Agreement, dated as of April 15, 1999, among Harco Leasing,
as grantor and the Initial Beneficiary, Bank One, National Association, as
General Interest Trustee (the “General Interest Trustee”) and Bank One Delaware,
Inc., as Delaware Trustee (the “Delaware Trustee”).

 

10. The Origination and Servicing Agreement, dated as of April 15, 1999, among
the Titling Trust, Harco Leasing, the Collateral Agent, the General Interest
Trustee and NFC, as servicer.

 



--------------------------------------------------------------------------------

Dealer Note Master Trust

 

11. Pooling and Servicing Agreement, dated June 8, 1995, as amended by Amendment
No. 1, dated as of September 12, 1995, Amendment No. 2, dated as of March 27,
1996, Amendment No. 3, dated as of July 17, 1998, Amendment No. 4, dated as of
June 2, 2000, Amendment No. 5, dated as of July 13, 2000, Amendment No. 6, dated
as of October 31, 2003, Amendment No. 7, dated as of June 10, 2004, Amendment
No. 8, dated as of November 10, 2009, and Amendment No. 9, dated as of July 31,
2010, among NFSC, NFC, The Bank of New York, as the Master Trust Trustee (the
“Dealer Note Trust Trustee”), and J.P. Morgan Chase & Co. (formerly known as The
Chase Manhattan Bank), as the 1990 Trust Trustee (the “1990 Trust Trustee”).

 

12. Series 2004-1 Supplement to the Pooling and Servicing Agreement, dated as of
June 10, 2004, as amended by Amendment No. 1, dated as of November 10, 2009,
among NFC, NFSC and Dealer Note Trust Trustee.

 

13. Series 2011-1 Supplement to the Pooling and Servicing Agreement, dated as of
November 2, 2011, among NFC, NFSC and Dealer Note Trust Trustee.

 

14. Interest Deposit Agreement, dated June 8, 1995, among NITC, NFC and the
Dealer Note Trust Trustee.

 

15. Purchase Agreement, dated June 8, 1995, by and between NFC and NFSC.

 

16. Second Amended and Restated Master Revolving Credit Agreement, dated
November 2, 2011, between NFC and NFSC.

 

17. Second Amended and Restated Master Revolving Note, dated November 2, 2011,
from NFSC to NFC.

 

18. Intercompany Security Agreement, dated as of May 26, 1993, between NFC and
NFSC.

 

19. Administration Agreement, dated June 10, 2004, among Navistar Financial
Dealer Note Master Owner Trust (“Dealer Note Master Owner Trust”), as issuer,
NFC, as administrator, and The Bank of New York, as indenture trustee (“Master
Owner Trust Trustee”).

 

20. Indenture, dated as of June 10, 2004, among Dealer Note Master Owner Trust,
as issuer, and The Bank of New York Mellon (the “NAVMOT I Indenture Trustee”).

 

21. Series 2009-1 Indenture Supplement to the Indenture, dated as of
November 10, 2009, among Dealer Note Master Owner Trust, as issuer, and the
NAVMOT I Indenture Trustee.

 

22. Series 2010-1 Indenture Supplement to the Indenture, dated as of
February 12, 2010, among Dealer Note Master Owner Trust, as issuer, and the
NAVMOT I Indenture Trustee.

 



--------------------------------------------------------------------------------

23. Series 2010-VFN Indenture Supplement to the Indenture, dated as of April 15,
2010, as amended on July 19, 2011, among Dealer Note Master Owner Trust, as
issuer, and the NAVMOTI Indenture Trustee.

 

24. Note Purchase Agreement, dated as of April 15, 2010, as amended on June 21,
2010, August 4, 2010, and July 19, 2011, among NFSC, NFC, Liberty Street Funding
LLC, Bank of America, National Association and The Bank of Nova Scotia.

 

25. Master Owner Trust Agreement, dated as of June 10, 2004, as amended by
Amendment No. 1, dated as of November 10, 2009, between NFSC, as seller, and
Deutsche Bank Trust Company Delaware, as master owner trust trustee.

 

26. Backup Servicing Agreement, dated as of November 10, 2009, among NFC, NFSC,
the Dealer Note Trust Trustee and Wells Fargo Bank, National Association, as
backup servicer.

 

27. Pooling and Servicing Agreement, dated as of November 2, 2011, and as
supplemented by the Series 2011-1 Series Supplement, dated as of November 2,
2011, among NFSC, NFC and Navistar Financial Dealer Note Master Owner Trust II
(the “Dealer Note Master Owner Trust II”).

 

28. Interest Deposit Agreement, dated November 2, 2011, among NITC, NFC and The
Bank of New York Mellon (the “NAVMOT II Indenture Trustee”).

 

29. Purchase Agreement, dated November 2, 2011, by and between NFC and NFSC.

 

30. Administration Agreement, dated November 2, 2011, among the Dealer Note
Master Owner Trust II, as issuer, NFC, as administrator, and the NAVMOT II
Indenture Trustee”.

 

31. Indenture, dated as of November 2, 2011, among Dealer Note Master Owner
Trust II, as issuer, and the NAVMOT II Indenture Trustee.

 

32. Series 2011-1 Indenture Supplement to the Indenture, dated as of November 2,
2011, among Dealer Note Master Owner Trust II, as issuer, and the NAVMOT II
Indenture Trustee.

 

33. Trust Agreement, dated as of November 2, 2011, between NFSC, as seller, and
Deutsche Bank Trust Company Delaware, as owner trustee.

 

34. Backup Servicing Agreement, dated as of November 2, 2011, among NFC, NFSC,
the Dealer Note Master Owner Trust II and Wells Fargo Bank, National
Association, as backup servicer.

 



--------------------------------------------------------------------------------

Truck Retail Accounts Corporation

 

35. Receivables Purchase Agreement, dated as of April 8, 2004, among Truck
Retail Accounts Corporation (“TRAC”), as seller, NFC, as servicer, Bank One, NA,
as agent, and Jupiter Securitization Corporation, as conduit, as amended by
Amendment No. 1, dated as of March 31, 2005, Amendment No. 2, dated as of
August 14, 2005, Amendment No. 3, dated as of August 11, 2006, Amendment No. 4,
dated as of August 10, 2007, Amendment No. 5, dated as of August 15, 2007,
Amendment No. 6, dated as of August 8, 2008, Amendment No. 7, dated October 7,
2008, Amendment No. 8, dated as of October 24, 2008, by Waiver and Amendment
No. 9, dated as of January 21, 2009, Amendment No. 10, dated July 31, 2009,
Amendment No. 11, dated October 30, 2009, Amendment No. 12, dated June 29, 2010,
Amendment No. 13, dated October 28, 2010, Amendment No. 14, dated January 31,
2011, and by Amendment No. 15, dated March 11, 2011.

 

36. Receivables Sale Agreement, dated as of April 8, 2004, between NFC, as
transferor, and TRAC, as transferee, as amended by Amendment No. 1 to
Receivables Sale Agreement, dated as of April 30, 2009, between NFC and TRAC, by
Amendment No. 2 to Receivables Sale Agreement, dated as of July 31, 2009, and by
Amendment No. 3 to Receivables Sale Agreement, dated as of March 11, 2011,
between NFC and TRAC.

 

37. Intercompany Credit Agreement, dated as of August 16, 2000, between NFC, as
lender and TRAC, as borrower.

 

38. Subordinated Note, dated April 8, 2004, issued by TRAC payable to NFC.

 

39. Intercompany Security Agreement, dated as of August 16, 2000, between NFC
and TRAC, as pledgor.

 

40. Capital Contribution Agreement, dated as of August 16, 2000, between NFC and
TRAC.

2009-WFEFI

 

41. Note Sale Agreement, dated as of December 16, 2009, between Navistar
Financial Asset Sales Corp. (“NFASC”), and NFC.

 

42. Note Purchase Agreement, dated as of December 16, 2009, among NFASC, as
seller, NFC, as servicer, and Wells Fargo Equipment Finance, Inc., as purchaser.

 

43. Servicing Agreement, dated as of December 16, 2009, between NFC, as
servicer, and Wells Fargo Equipment Finance, Inc.

2010-A Owner Trust

 

44. The Trust Agreement, dated as of May 27, 2010, between NFRRC, as seller, and
Deutsche Bank Trust Company Delaware, as owner trustee.

 

45. The Pooling Agreement, dated as of May 27, 2010, between NFRRC and the
Navistar Financial 2010-A Owner Trust.

 

46. The Servicing Agreement, dated as of May 27, 2010, among NFRRC, NFC, as
servicer, the Navistar Financial 2010-A Owner Trust and Citibank, N.A., as
indenture trustee.

 



--------------------------------------------------------------------------------

47. The Purchase Agreement, dated as of May 27, 2010, between NFRRC and NFC.

 

48. The Administration Agreement, dated as of May 27, 2010, among the Navistar
Financial 2010-A Owner Trust, Citibank, N.A., as indenture trustee, and NFC, as
administrator.

 

49. Note Purchase Agreement, dated as of May 21, 2010, among NFRRC, as seller,
Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., J. P. Morgan
Securities Inc. and RBC Capital Markets Corporation, collectively, as initial
purchasers, and NFC, as servicer.

2010-B Owner Trust

 

50. The Trust Agreement, dated as of October 18, 2010, between NFRRC, as seller,
and Deutsche Bank Trust Company Delaware, as owner trustee.

 

51. The Pooling Agreement, dated as of October 18, 2010, between NFRRC and the
Navistar Financial 2010-B Owner Trust.

 

52. The Servicing Agreement, dated as of October 18, 2010, among NFRRC, NFC, as
servicer, the Navistar Financial 2010-B Owner Trust and Citibank, N.A., as
indenture trustee.

 

53. The Purchase Agreement, dated as of October 18, 2010, between NFRRC and NFC.

 

54. The Administration Agreement, dated as of October 18, 2010, among the
Navistar Financial 2010-B Owner Trust, Citibank, N.A., as indenture trustee, and
NFC, as administrator.

 

55. Note Purchase Agreement, dated as of October 7, 2010, among NFRRC, as
seller, J. P. Morgan Securities LLC, Citigroup Global Capital Markets Inc. and
Scotia Capital (USA) Inc., collectively, as initial purchasers, and NFC, as
servicer.

2011-A Owner Trust

 

56. The Pooling Agreement, dated as of April 15, 2011, between the NFRRC and the
Navistar Financial 2011-A Owner Trust, a Delaware statutory trust.

 

57. The Purchase Agreement, dated as of April 15, 2011, between the NFRRC and
NFC.

 

58. The Trust Agreement, dated as of April 15, 2011, between the NFRRC and
Deutsche Bank Trust Company Delaware, as Owner.

 

59. The Indenture, dated as of April 15, 2011, between the Navistar Financial
2011-A Owner Trust and Citibank, N.A., a national banking association, as
Indenture Trustee.

 

60. The Servicing Agreement, dated as of April 15, 2011, among the NFRRC, NFC,
as servicer, Navistar Financial 2011-A Owner Trust, Navistar Leasing Company,
Navistar Leasing Services Corporation, Citibank, N.A., The Bank of New York
Mellon Trust Company, N.A., as collateral agent under the Collateral Agency
Agreement, and as portfolio trustee under the portfolio supplement.

 



--------------------------------------------------------------------------------

61. The Backup Servicing Agreement, dated as of April 15, 2011, between NFC and
Portfolio Financial Servicing Company (the “Backup Servicer”).

 

62. The Administration Agreement, dated as of April 15, 2011, among Navistar
Financial 2011-A Owner Trust, NFC, as administrator, and Citibank, N.A.

 

63. The Lease Purchase Agreement, dated as of April 15, 2011, between NFC and
Navistar Leasing Services Corporation.

 

64. The Series 2011-A Supplement to the Collateral Agency Agreement, dated as of
April 15, 2011, among Navistar Leasing Services Corporation, Navistar Leasing
Company, the Series 2011-A Portfolio Interest Obligors (as defined therein)
identified therein, the Series 2011-A Secured Parties (as defined therein)
thereto, Citibank, N.A., NFC, NFRRC, Navistar Financial
2011-A Owner Trust and The Bank of New York Mellon.

 

65. The Series 2011-A Portfolio Supplement to the Titling Trust Agreement, dated
as of April 15, 2011, among Navistar Leasing Services Corporation, The Bank of
New York Mellon Trust Company, N.A., BNY Mellon Trust of Delaware The Bank of
New York Mellon Trust Company, N.A.

 

66. The Note Purchase Agreement, dated as of April 15, 2011, among NFC, NFRRC,
the noteholders from time to time party thereto and Bank of America, N.A., as
agent for the noteholders.

GECC

 

67. Operating Agreement, date as of March 5, 2010, by and among General Electric
Capital Corporation, GE Capital Commercial Inc., Navistar International
Corporation, Navistar, Inc., and NFC.

 



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF OPINION OF BORROWER’S INTERNAL COUNSEL

[SEE ATTACHED]

 



--------------------------------------------------------------------------------

LOGO [g265416g95x12.jpg]   

Navistar Financial Corporation

425 N. Martingale Road, Suite 1800

Schaumburg, IL 60173 USA

 

P: 830-753-4000

W: navistarfinancial.com

December 2, 2011

JPMorgan Chase Bank, N.A., as Administrative Agent

under the Credit Agreement, as hereinafter defined

Bank of America, N.A. as Syndication Agent

under the Credit Agreement,

and

The Lenders which are parties to the Credit Agreement

on the date hereof (the “Initial Lenders”)

 

  Re: Navistar Financial Corporation

Ladies and Gentlemen:

I am Senior Counsel of Navistar Financial Corporation, a Delaware corporation
(the “U.S. Borrower”), and have participated in the preparation of the Operative
Documents (as defined below). I am issuing this opinion letter in response to
Section 6.01(d)(ii) of that certain Second Amended and Restated Credit Agreement
dated as of the date hereof, among the U.S. Borrower, Navistar Financial, S.A.
de C.V., Sociedad Financiera de Objeto Multiple, Entidad No Regulada, a Mexican
corporation (the “Mexican Borrower”), JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”), Bank of America, N.A., as
syndication agent, Citibank, N.A., as documentation agent, and each of the
Lenders from time to time a party thereto (the “Credit Agreement”). Capitalized
terms used but not otherwise defined herein shall have the respective meanings
accorded such terms in the Credit Agreement (with references herein to the
Credit Agreement and each document defined therein meaning the Credit Agreement
and each such document as executed and delivered this date (or if executed and
delivered on an earlier date, as the same is in effect on the date hereof)). The
Initial Lenders, the Administrative Agent and the Trustee are herein sometimes
called “you”.



--------------------------------------------------------------------------------

The JPMorgan Chase Bank, N.A.,

as Administrative Agent

December 2, 2011

Page 2

 

For purposes of this opinion letter, I have reviewed (i) the Credit Agreement,
(ii) the Second Amendment (the “Security Agreement Amendment”), dated as of the
date hereof, by and between the U.S. Borrower and Deutsche Bank Trust Company of
Americas (the “Trustee”), (iii) the Third Amended and Restated Parents’ Side
Agreement (the “Parents’ Side Agreement”), dated as of the date hereof, by
Navistar International Corporation, a Delaware corporation (the “Parent”), and
Navistar, Inc. (formerly known as International Truck and Engine Corporation), a
Delaware corporation (“International”), (iv) the Third Amended and Restated
Parent Guarantee (the “Parent Guarantee”), dated as of the date hereof, made by
the Parent in your favor, and (v) the Amended and Restated Blocked Account
Control Agreement (the “Blocked Account Agreement”), dated as of the date hereof
by and among the U.S. Borrower, the Administrative Agent and JPMorgan Chase
Bank, N.A., as depository bank. The U.S. Borrower, the Mexican Borrower, the
Parent and International are referred to herein collectively as the “Credit
Parties” and individually as a “Credit Party.” The U.S. Borrower, the Parent and
International are referred to herein collectively as the “U.S. Credit Parties”
and individually as a “U.S. Credit Party.” The Credit Agreement, the Security
Agreement Amendment, the Parents’ Side Agreement, the Parent Guarantee and the
Blocked Account Agreement are referred to herein collectively as the “Operative
Documents.” I have also examined originals or copies of the Certificate of
Incorporation and By-Laws of each U.S. Credit Party.

Subject to the assumptions, qualifications, exclusions and other limitations
which are identified in this opinion letter and in the schedules attached to
this opinion letter, it is my opinion that:

 

1. Each of the U.S. Credit Parties was duly incorporated under the Delaware
General Corporation Law. Each of the U.S. Credit Parties is a corporation
existing and in good standing under the Delaware General Corporation Law. The
U.S. Borrower has the corporate power and authority to carry on the business in
which it is presently engaged.

 

2. Without limiting other jurisdictions in which it may be qualified as a
foreign corporation, as to which I express no opinion herein, the U.S. Borrower
is qualified to do business as a foreign corporation and is in good standing in
the states listed in Attachment I hereto.

 

3. Each U.S. Credit Party has the corporate power to execute and deliver the
Operative Documents to which it is party, to borrow money under the Credit
Agreement (in the case of the U.S. Borrower), and to perform its obligations
under the Operative Documents to which it is party.

 



--------------------------------------------------------------------------------

The JPMorgan Chase Bank, N.A.,

as Administrative Agent

December 2, 2011

Page 3

 

4. All corporate action by each U.S. Credit Party has been duly taken or
obtained to authorize such U.S. Credit Party’s execution and delivery of each of
the Operative Documents to which it is a party and its performance of each of
the Operative Documents to which it is a party.

 

5. Each Operative Document to which any U.S. Credit Party is a party has been
duly executed and delivered by authorized officers of such U.S. Credit Party.

 

6. The execution and delivery by each U.S. Credit Party of the Operative
Documents to which it is a party, the consummation of the transactions
contemplated by each Operative Document to which it is a party to be consummated
on or prior to the Effective Date, the incurrence of the Loans under the Credit
Agreement (in the case of the U.S. Borrower) and the performance of its
obligations under each Operative Document on or prior to the Effective Date to
which it is a party will not (a) violate any provisions of the Certificate of
Incorporation or By-Laws of such U.S. Credit Party, (b) constitute a violation
by such U.S. Credit Party of any applicable provision of existing Delaware
General Corporation Law, State of Illinois or United States Federal statutory
law or governmental regulation covered by this opinion letter, (c) to my actual
knowledge, violate any order, writ, injunction, judgment, determination, award
or decree of any court or governmental instrumentality applicable to such U.S.
Credit Party, (d) result in a material breach or other material violation of, or
constitute a material default under, or require any material waiver or consent
under, any preferred stock provision, indenture, loan agreement or other
agreement or instrument (the “Specified Agreements”) to which any Credit Party
is bound (except that I express no opinion with respect to conflicts, breaches
or defaults under cross-default provisions arising out of a default under any
agreement which is not a Specified Agreement or with respect to financial
covenants or tests) or (e) result in the creation or imposition of (or
obligation to create or impose) any lien, charge, or encumbrance on, or security
interest in, any material property of any U.S. Credit Party pursuant to the
provisions of any of the Specified Agreements. With respect to the opinion
rendered in clause (c) of the preceding sentence, the U.S. Borrower has
established procedures which should result in my obtaining knowledge promptly of
any filed proceedings before any court or governmental authority.

 



--------------------------------------------------------------------------------

The JPMorgan Chase Bank, N.A.,

as Administrative Agent

December 2, 2011

Page 4

 

7. To my actual knowledge, other than those matters identified on the attached
Schedule of Pending Litigation, no judgment or order has been rendered against
or affecting the U.S. Borrower by any court or arbitrator or any governmental
body, agency or official that is reasonably likely to have a material adverse
effect on the business or financial position of the U.S. Borrower or the ability
of the U.S. Borrower to carry out the transactions on its part contemplated by
the Operative Documents. In addition, to my actual knowledge, no legal or
governmental investigation, action, suit or proceeding is pending against the
U.S. Borrower in which there is a reasonable possibility of an adverse decision
which in any manner questions the validity or enforceability of, or seeks to
deprive any Lender, the Administrative Agent or the U.S. Borrower of any
material rights and remedies under or benefits of any Operative Document.

Each opinion in this letter is subject to the General Qualifications that are
recited in Schedule A to this letter to the extent relevant to that opinion. In
preparing this opinion letter, I have relied without any independent
verification upon the assumptions recited in Schedule B to this opinion letter
and upon: (i) factual information contained in certificates obtained from
governmental authorities, (ii) factual information represented to be true in the
Credit Agreement and the other Operative Documents; and (iii) factual
information I have obtained from such other sources as I have deemed reasonable.
I have examined the originals or copies certified to my satisfaction, of such
other corporate records of the Credit Parties as I deem necessary for or
relevant to this opinion, certificates of public officials and other officers of
the Credit Parties and I have assumed without investigation that there has been
no relevant change or development between the dates as of which the information
cited in the preceding sentence was given and the date of this opinion letter
and that the information upon which I have relied is accurate and does not omit
disclosures necessary to prevent such information from being misleading.

My advice on every legal issue addressed in this opinion letter is based
exclusively on the General Corporation Law of the State of Delaware, such
internal laws of the State of Illinois and such federal law of the United States
which are in my experience normally applicable to general business corporations
not engaged in regulated business activities and to transactions of the type
contemplated in the Operative Documents between the Credit Parties, on the one
hand, and you on the other hand (but without my having made any special
investigation as to any other laws), except that I express no opinion or advice
as to any law or legal issue (i) which might be violated by any
misrepresentation or omission or a fraudulent act, (ii) to which any Credit
Party may be subject as a result of your legal or regulatory status, your sale
or transfer of the Loans or interests therein or your (as opposed to any other
Lender’s) involvement in the transactions contemplated by the Operative
Documents, or (iii) identified on Schedule C. For purposes of each opinion in
the second sentence of paragraph 1, I have relied exclusively upon certificates
issued by the

 



--------------------------------------------------------------------------------

The JPMorgan Chase Bank, N.A.,

as Administrative Agent

December 2, 2011

Page 5

 

Delaware Secretary of State and such opinion is not intended to provide any
conclusion or assurance beyond that conveyed by such certificates. I advise you
that some issues addressed by this opinion letter may be governed in whole or in
part by other laws, but I express no opinion as to whether any relevant
difference exists between the laws upon which my opinions are based and any
other laws which may actually govern.

My advice on each legal issue addressed in this letter represents my opinion as
to how that issue would be resolved were it to be considered by the highest
court of the jurisdiction upon whose law my opinion on that issue is based. The
manner in which any particular issue would be treated in any actual court case
would depend in part on facts and circumstances particular to the case, and this
letter is not intended to guarantee the outcome of any legal dispute which may
arise in the future.

This opinion letter speaks as of the time of its delivery on the date it bears.
I do not assume any obligation to provide you with any subsequent opinion or
advice by reason of any fact about which I did not have actual knowledge at that
time, by reason of any change subsequent to that time in any law covered by any
of my opinions, or for any other reason. The attached schedules are an integral
part of this opinion letter, and any term defined in this opinion letter or any
schedule has that defined meaning wherever it is used in this opinion letter or
in any schedule to this opinion letter.

You may rely upon this letter only for the purpose served by the provision in
the Credit Agreement cited in the initial paragraph of this opinion letter in
response to which it has been delivered. Without my written consent: (i) no
Person other than you may rely on this opinion letter for any purpose; (ii) this
opinion letter may not be cited or quoted in any financial statement,
prospectus, private placement memorandum or other similar document; (iii) this
opinion letter may not be cited or quoted in any other document or communication
which might encourage reliance upon this opinion letter by any Person or for any
purpose excluded by the restrictions in this paragraph; and (iv) copies of this
opinion letter may not be furnished to anyone for purposes of encouraging such
reliance. Notwithstanding the foregoing, Persons who subsequently become Lenders
in accordance with the terms of Section 12.04 of the Credit Agreement may rely
on this opinion letter as of the time of its delivery on the date hereof as if
this letter were addressed to them.

 



--------------------------------------------------------------------------------

The JPMorgan Chase Bank, N.A.,

as Administrative Agent

December 2, 2011

Page 6

 

Sincerely, Senior Counsel

 



--------------------------------------------------------------------------------

Schedule A

General Qualifications

My opinions in the opinion letter to which this Schedule A is attached (“my
letter”) are subject as follows to the following qualifications:

 

1. Lender’s Regulatory Qualification. I express no opinion with respect to, and
all of my opinions are subject to, the effect of the compliance or noncompliance
of each of you with any state or federal laws or regulations applicable to you
because of your legal or regulatory status or the nature of your business or
requiring you to qualify to conduct business in any jurisdiction.

 

2. Usury Qualification. I express no opinion with regard to usury or other laws
limiting or regulating the maximum amount of interest that may be charged,
collected, received or contracted for, and, without limiting the foregoing, I
expressly disclaim any opinions as to the usury or other such laws of any
jurisdiction (including laws of other states made applicable through principles
of federal preemption or otherwise) which may be applicable to the transactions
contemplated by the Operative Documents.

 

1



--------------------------------------------------------------------------------

Schedule B

Assumptions

For purposes of my letter, I have relied, without investigation, upon each of
the following assumptions:

 

1. Each document submitted to me for review is accurate and complete, each such
document that is an original is authentic, each such document that is a copy
conforms to an authentic original and all signatures (other than those of the
U.S. Credit Parties) on each such document are genuine.

 

2. Each certificate obtained from a governmental authority relied on by me is
accurate, complete and authentic and all relevant official public records to
which each such certificate relates are accurate and complete.

 

3. There has not been any mutual mistake of fact or misunderstanding, fraud,
duress or undue influence.

 

4. You have full power and authority (including without limitation under the
laws of your jurisdiction of organization) to execute, deliver and to perform
your obligations under each of the Operative Documents and each of the Operative
Documents has been duly authorized by all necessary action on your part and has
been duly executed and duly delivered by you.

 

5. The Operative Documents constitute valid and binding obligations of yours and
are enforceable against you in accordance with their terms (subject to
qualifications, exclusions and other limitations similar to those applicable to
my letter).

 

6. You have satisfied those legal requirements that are applicable to you to the
extent necessary to make the Operative Documents enforceable against you.

 

7. The conduct of the parties to the Operative Documents has complied with any
requirement of good faith, fair dealing and conscionability.

 

8. Each Credit Party will obtain all third party or governmental consents,
permits and approvals required in the future, and will take all actions
similarly required, relevant to the subsequent consummation of the transactions
contemplated by the Operative Documents (the “Transactions”) or performance of
the Operative Documents.

 

1



--------------------------------------------------------------------------------

9. All parties to the Transactions will act in accordance with, and will refrain
from taking any action that is forbidden by, the terms and conditions of the
Operative Documents.

 

10. Any information required to be disclosed to the Credit Parties or their
governing bodies in connection with any matter relevant to any legal issue
covered by my opinions has been disclosed and no such disclosure contains any
relevant error or omission.

 

11. With respect to the opinions set forth in opinion paragraph 6, I assume no
U.S. Credit Party will in the future take any discretionary action (including a
decision not to act) permitted under the Operative Documents that would result
in a violation of law or constitute a breach or default under any other
agreements or court orders to which the U.S. Credit Party may be subject.

 

12. Assumptions With Respect to the Mexican Borrower. I have assumed without
investigation that (i) the Mexican Borrower is an entity validly existing and in
good standing under its jurisdiction of organization; (ii) the Mexican Borrower
has the power to enter into and perform its obligations under the Operative
Documents to which it is a party; (iii) the Mexican Borrower’s execution,
delivery and performance of the Operative Documents to which it is a party have
been duly authorized by all necessary company action on the part of the Mexican
Borrower; (iv) the Mexican Borrower has duly executed and delivered each of the
Operative Documents to which it is a party; and (v) the execution and delivery
by the Mexican Borrower of the Operative Documents to which it is a party, and
the performance by the Mexican Borrower of its obligations under the Operative
Documents to which it is a party, will not violate any existing provisions of
the Mexican Borrower’s certificate of incorporation (including any certificates
of designation a part thereof) or bylaws, or, in each case, the applicable
governing documents.

 

13. Each Public Authority Document is accurate, complete and authentic and all
official public records (including their proper indexing and filing) are
accurate and complete. The term “Public Authority Document” means a certificate
issued by any secretary of state of any other government official, office or
agency concerning a person’s property or status, such as a certificate of
corporate or partnership existence or good standing, a certificate concerning
tax status, a certificate concerning Uniform Commercial Code filings or a
certificate concerning title registration or ownership.

 

14. There are no agreements or understandings among the parties, written or
oral, other than those of which I have actual knowledge, and there is no usage
of trade or course of prior dealing among the parties that would, in either
case, define, supplement or qualify the terms of the Credit Agreement or any of
the other Operative Documents.

 

2



--------------------------------------------------------------------------------

Schedule C

Excluded Law and Legal Issues

None of the opinions or advice contained in the letter to which this Schedule C
is attached (herein called “my letter”) covers or otherwise addresses any of the
following legal issues:

 

1. Federal securities laws and regulations administered by the Securities and
Exchange Commission, state “Blue Sky” laws and regulations, and laws and
regulations relating to commodity (and other) futures and indices and other
similar instruments;

 

2. pension and employee benefit laws and regulations (e.g., ERISA);

 

3. Federal and state antitrust and unfair competition laws and regulations;

 

4. Federal Reserve Board margin regulations;

 

5. Federal and state laws and regulations concerning filing and notice
requirements (such as the Hart-Scott-Rodino Antitrust Improvements Act of 1986,
as amended, and the Exon-Florio Act, as amended) other than as expressly set
forth in our letter;

 

6. Federal laws, regulations, directives and executive orders that prohibit or
limit the enforceability of obligations based on attributes of the party seeking
enforcement (e.g., the Trading with the Enemy Act and the International
Emergency Economic Powers Act);

 

7. compliance with fiduciary duty requirements;

 

8. the statutes and ordinances, the administrative decisions and the rules and
regulations of counties, towns, municipalities and special political
subdivisions and judicial decisions to the extent that they deal with any of the
foregoing;

 

9. fraudulent transfer and fraudulent conveyance laws;

 

10. Federal and state environmental laws tax, land use and subdivision,
racketeering (e.g., RICO), health and safety (e.g., OSHA), and labor laws and
regulations;

 

11. Federal patent, copyright and trademark, state trademark, and other Federal
and state intellectual property laws and regulations;

 

1



--------------------------------------------------------------------------------

12. Federal and state tax laws and regulations;

 

13. Federal and state laws, regulations and policies concerning (i) national and
local emergency, (ii) possible judicial deference to acts of sovereign states,
and (iii) criminal and civil forfeiture laws;

 

14. any Anti-Terrorism Law and the Anti-Terrorism Order, including Executive
Order No. 13224 on Terrorism Financing, effective September 24, 2001 and the
United and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (together, the “Anti-Terrorism
Order”) as amended, all rules and regulations promulgated thereunder and all
federal, state and local laws, statutes, ordinances, orders, governmental rules,
regulations, licensing requirements and policies relating to the Anti-Terrorism
Order, the foreign assets control regulations of the United States Treasury
Department, and to the extent the following relate to any Anti-Terrorism Law or
the Anti-Terrorism Order, the ownership and operation of, or otherwise
regulation of, companies which conduct, operate or otherwise pursue the business
or businesses now and in the future conducted, operated or otherwise pursued by
any of the Credit Parties including, without limitation, the importation,
transportation, manufacturing, dealing, purchase, use or storage of explosive
materials;

 

15. the Federal Power Act, as amended, and the regulations implementing the
Federal Power Act, all rules and regulations promulgated under any of the
foregoing statutes, the rules, regulations and policies of the Federal Energy
Regulatory Commission and any other federal or any state or local regulatory
authority, and all other federal state and local laws, orders, regulations,
licensing requirements and policies regulating, public utilities, electric
utilities or energy facilities or services (and including without limitation any
requirement under any such federal, state or local law or regulation that any
Credit Party obtain any consent, approval, authorization or order in order to
enter into the Operative Documents and perform the transactions contemplated
thereby or effect any failure to obtain any such consent, approval,
authorization or order);

 

16. other Federal and state statutes of general application to the extent they
provide for criminal prosecution (e.g., mail fraud and wire fraud statutes); and

 

17. the effect of any law, regulation or order which hereafter becomes
effective.

 

2



--------------------------------------------------------------------------------

Attachment 1

Jurisdictions of Foreign Qualification and Good Standing

The U.S. Borrower

 

Alabama    Nebraska Alaska    Nevada Arizona    New Hampshire Arkansas    New
Jersey California    New Mexico Colorado    New York Connecticut    North
Carolina District of Columbia    North Dakota Florida    Ohio Georgia   
Oklahoma Idaho    Oregon Illinois    Pennsylvania Indiana    Rhode Island Iowa
   South Carolina Kansas    South Dakota Kentucky    Tennessee Louisiana   
Texas Maine    Utah Massachusetts    Vermont Michigan    Virginia Minnesota   
Washington Mississippi    West Virginia Missouri    Wisconsin Montana    Wyoming



--------------------------------------------------------------------------------

Schedule of Specified Agreements

Master Intercompany Agreement.

Tax Allocation Agreement.



--------------------------------------------------------------------------------

Schedule of Pending Litigation

None.



--------------------------------------------------------------------------------

EXHIBIT B-3

FORM OF OPINION OF BORROWER’S MEXICAN COUNSEL

[SEE ATTACHED]



--------------------------------------------------------------------------------

LOGO [g265416g49i49.jpg]

December 2, 2011.

JPMorgan Chase Bank, N.A., as Administrative Agent

under the Credit Agreement, as hereinafter defined

and

The Lenders party thereto, on the date hereof (as defined under the Credit
Agreement)

Dear Sirs:

We have acted as special Mexican counsel to Navistar Financial, S.A. de C.V.,
Sociedad Financiera de Objeto Multiple, Entidad No Regulada (the “Mexican
Borrower”), in connection with the Second Amended and Restated Credit Agreement
dated as of December 2, 2011 (the “Credit Agreement”) among JPMorgan Chase Bank,
N.A., as Administrative Agent, Bank of America, N.A. as Syndication Agent, J.P.
Morgan Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Citigroup Global Markets Inc., as Joint Lead Arrangers and Joint Book Managers,
the Lenders party thereto, Navistar Financial Corporation (“Navistar Financial”)
and the Mexican Borrower.

Capitalized terms not specifically defined herein shall have the respective
meanings ascribed to such terms in the Credit Agreement. This opinion is
delivered to you pursuant to Section 6.01 (d) (iii) of the Credit Agreement.

In our capacity as counsel to the Mexican Borrower we have examined the Credit
Agreement and the original or photostatic or certified copies of such corporate
records of the Mexican Borrower, certificates of public officials, certificates
of officers of the Mexican Borrower, and such other documentation and matters as
we have deemed necessary and appropriate to render the opinion set forth in this
letter, subject to the limitations, assumptions and qualifications noted below.

Montes Urales 632, Piso 3, Lomas de Chapultepec, 11000 México, D.F. T
(5255) 5202-7622 F (5255) 5520-7671 www.gcsc.com.mx

 



--------------------------------------------------------------------------------

In such examination and in giving the opinions expressed below, we have assumed
without any independent investigation or verification of any kind that (i) all
signatures, other than the signatures of the representatives of the Mexican
Borrower, on the Credit Agreement are genuine; (ii) that all documents submitted
to us as originals are authentic; (iii) that all copies of documents submitted
to us are complete and conform to the original documents; (iv) the accuracy of
the representations and warranties (other than the Mexican Borrower), and
compliance by each party with the agreements (other than the Mexican Borrower),
contained in the Credit Agreement; (v) the power and authority and legal right
of all parties to the Credit Agreement (other than the Mexican Borrower), under
all applicable laws and regulations, to enter into, execute, deliver and perform
their obligations under such agreements or instruments; (vi) that the
obligations under the Credit Agreement constitute legal, valid, binding and
enforceable obligations of all parties thereto (other than the Mexican Borrower)
in accordance with its terms and under the laws of the State of New York, United
States of America; and (vii) that no authorization, consent or approval, notice,
license, registration or exemption from registration or qualification with any
court or governmental authority of any jurisdiction is or will be necessary for
the valid execution, delivery and performance by such parties under the Credit
Agreement (other than with respect to the Mexican Borrower by the Mexican
authorities).

As to questions of fact material to the opinion hereinafter expressed, we have,
unless independently established by us, relied upon certificates of the Mexican
Borrower or their officers or of public officials. We are not expressing any
opinion or views on the authorization, execution and delivery by or on behalf of
any of the parties to the Credit Agreement, other than the Mexican Borrower.

When our opinions expressed below are stated “to the best of our knowledge”,
such phrase means that during the course of our representation of the Mexican
Borrower, no information has come to our attention which has given us actual
knowledge of the existence or absence of such facts, after having reviewed our
files and records in respect of such Mexican Borrower and the Credit Agreement,
to determine the existence or absence of such facts.

 

2



--------------------------------------------------------------------------------

Our opinions are expressed with respect to the laws of the United Mexican States
(“Mexico”) and we express no opinion in respect of the laws of any other
jurisdiction.

Based upon and subject to the foregoing, we are of the opinion that:

1. The Mexican Borrower is duly organized and a validly existing Mexican
corporation and has all corporate powers required to carry on its business as
now conducted. The Credit Agreement has been duly executed and delivered by the
Mexican Borrower and the obligations thereunder constitute valid and binding
obligations of the Mexican Borrower enforceable against it in accordance with
their respective terms, except as limited by Mexican laws relating to
insolvency, suspension of payments or bankruptcy (concurso mercantil). The
Notes, when executed and delivered by the Mexican Borrower’s officers authorized
to execute the Notes as identified in the Mexican Borrower’s secretary
certificate delivered to the Administrative Agent’s counsel on the date hereof,
will have been duly executed and delivered by the Mexican Borrower and the
obligations thereunder will constitute valid and binding obligations of the
Mexican Borrower enforceable against it in accordance with their respective
terms, except as limited by Mexican laws relating to insolvency, suspension of
payments or bankruptcy (concurso mercantil).

2. The execution, delivery and performance by the Mexican Borrower of the Credit
Agreement and the Notes is within it’s corporate powers, has been duly
authorized by all necessary corporate action, requires no action or
authorization by or in respect of, or filing with, any governmental body or
agency and does not contravene or constitute a default under any provision of
applicable law or regulation of Mexico or any political subdivision thereof or
of the bylaws (estatutos sociales) of the Mexican Borrower.

3. To the best of our knowledge, the execution, delivery and performance by the
Mexican Borrower of the Credit Agreement and the Notes do not violate or
contravene any material contractual obligation of the Mexican Borrower or any
judgment or award issued against the Mexican Borrower or any license applicable
to the Mexican Borrower.

 

3



--------------------------------------------------------------------------------

4. The obligations of the Mexican Borrower under the Credit Agreement rank at
least pari passu in priority of payment
vis-á-vis all other unsecured and unsubordinated obligations of the Mexican
Borrower. The obligations of the Mexican Borrower under the Notes, when properly
executed, pursuant to our opinion in paragraph 1 above, will rank at least pari
passu in priority of payment vis-á-vis all other unsecured and unsubordinated
obligations of the Mexican Borrower.

5. There are no taxes payable by the Mexican Borrower in connection with (i) the
execution and delivery of the Credit Agreement and the Notes, and (ii) the
performance of (including the making of payments under) the Credit Agreement and
the Notes, except for the Mexican withholding taxes applicable to interest
payments (or to payments deemed interest under Mexican tax laws) under the
Credit Agreement and the Notes.

6. The choice of New York law specified in the Credit Agreement and to be
specified in the Notes is a legal, valid and binding choice of law.

7. The submission by the Mexican Borrower under the Credit Agreement and the
Notes to the jurisdiction of the Federal and State courts located in the city of
New York is legal, valid and binding.

8. The mere execution, delivery and performance of the Credit Agreement by the
Agents and the Lenders does not result in any such Agents or Lenders being
deemed domiciled, resident or subject to taxation in Mexico, except for the
Mexican withholding taxes applicable to interest payments (or to payments deemed
interest under Mexican tax laws) to the Administrative Agent on behalf of the
Lenders under the Credit Agreement and the Notes.

9. It is not necessary (i) in order for the Agents or the Lenders to enforce any
of their respective rights or remedies under the Credit Agreement and the Notes
or (ii) solely by reason of the execution, delivery and performance thereof,
that the Agents or the Lenders be licensed or qualified with any governmental
authority, agency or official or be entitled to carry on business in Mexico.

 

4



--------------------------------------------------------------------------------

10. A judgment obtained in a State or Federal court sitting in the State of New
York, arising out of or in relation to the Mexican Borrower’s obligations under
the Credit Agreement and the Notes would be enforceable in Mexico against the
Mexican Borrower, without relitigation of the issues, pursuant to Articles 569
and 571 of the Federal Code of Civil Procedures and Article 1347A of the
Commerce Code of Mexico, which provide, inter alia, that a judgment rendered
outside Mexico will be enforced by Mexican courts, provided that;

(i) such judgment is obtained in compliance with legal requirements of the
jurisdiction of the court rendering such judgment and in compliance with all
legal requirements of the Credit Agreement;

(ii) such judgment is strictly for the payment of a certain sum of money, based
on an in personam (as opposed to an in rem) action;

(iii) service of process was made personally on the Mexican Borrower or on the
appropriate process agent;

(iv) such judgment does not contravene Mexican law, public policy of Mexico or
international treaties and under the law then in force, no provision of the
Credit Agreement or the Notes contravenes public policy of Mexico;

(v) the applicable procedure under the laws of Mexico with respect to the
enforcement of foreign judgments (including issuance of a letter rogatory by the
competent authority of such jurisdiction requesting enforcement of such judgment
and the certification of such judgment as authentic by the corresponding
authorities of such jurisdiction in accordance with the laws thereof) is
complied with;

(vi) such judgment is final in the jurisdiction where obtained; and

(vii) the courts of such jurisdiction recognize the principles of reciprocity in
connection with the enforcement of Mexican judgments in such jurisdiction.

 

5



--------------------------------------------------------------------------------

11. To the best of our knowledge, the Mexican Borrower is not a party to any
legal action that may have a material adverse effect in its business or
operations.

12. The Mexican Borrower is not subject to immunity, of any nature, under
Mexican law.

13. There are no exchange control or equivalent rules in Mexico that may
restrict the ability of the Mexican Borrower to make payments in Dollars under
the Credit Agreement or the Notes.

14. The Credit Agreement is in proper legal form, under the laws of Mexico, for
enforcement thereof against the Mexican Borrower. The Notes, when properly
executed, pursuant to our opinion in paragraph 1 above, will be in proper legal
form, under the laws of Mexico, for enforcement thereof against the Mexican
Borrower.

15. To ensure the legality, validity or enforceability of the Credit Agreement
and the Notes, it is not necessary that any such instrument be filed or recorded
with any court or authority in Mexico.

The opinions above are subject to the following qualifications:

 

  (a) enforcement of the Credit Agreement and the Notes may be limited by
bankruptcy (concurso mercantil), insolvency, liquidation, reorganization,
moratorium and other similar laws of general application relating to or
affecting the rights of creditors generally;

 

  (b) in any proceedings brought before the courts of Mexico for the enforcement
of the Credit Agreement and the Notes against the Mexican Borrower, a Mexican
court would apply Mexican procedural law in such proceedings;

 

6



--------------------------------------------------------------------------------

  (c) in the event that proceedings are brought in Mexico seeking performance of
the obligations of the Mexican Borrower in Mexico; pursuant to the Mexican
Monetary Law, the Mexican Borrower may discharge its obligation to pay any sum
due in a currency other than Mexican currency, by paying such sum in Mexican
currency at the rate of exchange prevailing in Mexico on the date when payment
is made. Therefore, we express no opinion in connection with Section 12.17 of
the Credit Agreement;

 

  (d) in the event that any legal proceedings are brought in the courts of
Mexico, a Spanish translation of the documents required in such proceedings
prepared by a court-approved translator would have to be approved by the court
after the defendant had been given an opportunity to be heard with respect to
the accuracy of the translation, and proceedings would thereafter be based upon
the translated documents;

 

  (e) in any bankruptcy (concurso mercantil) proceeding initiated in Mexico
pursuant to the laws of Mexico, labor claims, claims of tax authorities for
unpaid taxes, social security quotas, workers’ housing fund quotas and
retirement fund quotas will have priority over claims of the Lenders as
creditors;

 

  (d) in connection with the Mexican Obligations, in any bankruptcy (concurso
mercantil) proceeding initiated in Mexico against the Mexican Borrower, pursuant
to Article 89 of the Mexican Bankruptcy Law (Ley de Concursos Mercantiles), when
the bankruptcy (concurso mercantil) of an entity is declared, all interest shall
cease to accrue and the indebtedness shall be converted into investment units
“UDIS” (Unidades de Inversión);

 

  (g) we note that an obligation to pay interest over interests is currently
unenforceable under Mexican law;

 

7



--------------------------------------------------------------------------------

  (h) the Notes referred to in Section 4.04 (e) of the Credit Agreement
evidencing the Loans are not negotiable instruments under Mexican law, therefore
no expeditious proceeding is available for their enforcement in Mexico,
although, when properly executed, pursuant to our opinion in paragraph 1 above,
they will be enforceable against the Mexican Borrower; and

 

  (i) the exercise of any prerogatives of the Lenders or the Administrative
Agent; although they may be discretionary, should be supported by the factual
assumptions required for their reasonable exercise; the validity and performance
of any agreement in Mexico may not be left to the discretion of one of the
parties. Under Mexican law, the Mexican Borrower will have the right to contest
in court any notice or certificate of the Lenders purporting to be conclusive
and binding.

The opinions set forth above are effective as of the date hereof and are subject
to change and qualification by reason of change of law and circumstances, lapse
of time and other matters. We express no opinion as to rights, obligations or
other matters arising subsequent to the date hereof, and we assume no
responsibility to advise you, your counsel or any other person or entity of any
changes to our opinion subsequent to the date hereof.

This opinion is addressed to you solely for your benefit and it is not to be
transmitted to anyone else nor is it to be relied upon by anyone else or for any
other purpose or quoted or referred to in any public document or filed with
anyone without our express consent.

 

Very truly yours, González Calvillo, S.C.

 

8



--------------------------------------------------------------------------------

EXHIBIT C

THIRD AMENDED AND RESTATED PARENTS’ SIDE AGREEMENT

THIRD AMENDED AND RESTATED PARENTS’ SIDE AGREEMENT (this “Agreement”), dated as
of December 2, 2011 by Navistar International Corporation, a Delaware
corporation (the “Parent”), and Navistar, Inc. (formerly known as International
Truck and Engine Corporation), a Delaware corporation (“International”), for the
benefit of the Lenders from time to time party to the Credit Agreement referred
to below.

WHEREAS, Navistar Financial Corporation, a Delaware corporation (the “US
Borrower”), has entered into a Second Amended and Restated Credit Agreement,
dated as of December 2, 2011 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), with NAVISTAR FINANCIAL, S.A. DE
C.V., SOCIEDAD FINANCIERA DE OBJETO MULITPLE, ENTIDAD NO REGULADA, a Mexican
corporation (the “Mexican Borrower”; together with the US Borrower, the
“Borrowers”), the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, Bank of America, N.A., as Syndication Agent and Citibank,
N.A., as Documentation Agent, which amends and restates in its entirety the
Existing Credit Agreement;

WHEREAS, it is a condition to the effectiveness of the Credit Agreement that the
Parent and International execute and deliver this Agreement; and

WHEREAS, unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

NOW, THEREFORE, in order to induce the Lenders to enter into the Credit
Agreement and to satisfy a condition to the effectiveness thereof, the Parent
and International agree for the benefit of the Lenders that, until the
Commitments and all Letters of Credit under the Credit Agreement shall have
expired or terminated, the principal of and interest on each Loan and all fees
payable thereunder shall have been paid in full and all LC Disbursements shall
have been reimbursed:

SECTION 1. Ownership of the US Borrower. Either the Parent or International will
at all times own and hold the entire legal and beneficial interest in all of the
outstanding stock of the US Borrower having ordinary voting power for the
election of directors (other than directors’ qualifying shares). Neither the
Parent nor International will, directly or indirectly, sell, exchange, transfer,
pledge or in any way encumber or otherwise dispose of any such stock.

SECTION 2. US Borrower’s Fixed Charge Coverage Ratio. International will not
permit the ratio of (i) the sum of (A) consolidated interest expense of the US
Borrower and its consolidated Subsidiaries, (B) consolidated income of the US
Borrower and its consolidated Subsidiaries before income taxes, (C) dividends on
any preferred stock of the US Borrower or other scheduled payments of a similar
nature, and (D) any International Contributions with respect to any fiscal
quarter during such period to (ii) the sum of (A) consolidated interest expense
of the US Borrower and its consolidated Subsidiaries and (B) dividends on any
preferred stock of the US Borrower or other scheduled payments of a similar
nature, as at the last day of any fiscal quarter for the period of four
consecutive fiscal quarters then ended, to be less than 1.25 to 1.00.

K&E 20513097.4



--------------------------------------------------------------------------------

SECTION 3. Intercompany Agreements. International will perform all of its
obligations under the Master Intercompany Agreement and, except as permitted by
Section 7.08 of the Credit Agreement, will not cancel, terminate, amend, waive
or modify the Master Intercompany Agreement.

SECTION 4. Additional Covenants. Neither the Parent nor International shall
enter into, execute, or otherwise permit to exist any indenture, agreement, or
other instrument with a value or principal amount of $10,000,000 or more that is
binding upon the Parent, International or any of their respective Subsidiaries
or its assets that would prohibit, restrict, or otherwise limit in any way
(including, without limitation, by giving rise to a right thereunder to require
any payment to be made by the Parent, International or any of their respective
Subsidiaries or by resulting in the creation or imposition of any Lien on any
asset of the Parent, International or any of their respective Subsidiaries) the
ability of the Parent or International to fulfill its obligations under this
Agreement, or, with respect to the Parent, its obligations under the Parent
Guarantee.

SECTION 5. Representations and Warranties. The execution, delivery and
performance by International and the Parent of this Agreement are within such
party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by each of International and the Parent and each of this
Agreement, the Master Intercompany Agreement and the Tax Allocation Agreement
constitutes a legal, valid and binding obligation of each of International and
the Parent, as applicable, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
The execution and delivery by the Parent and International of this Agreement
will not (a) violate or result in a default under any indenture, agreement or
other instrument binding upon the Parent, International or any of their
respective subsidiaries or its assets, (b) give rise to a right thereunder to
require any payment to be made by the Parent, International or any of their
respective subsidiaries or (c) result in the creation or imposition of any Lien
on any asset of the Parent, International or any of their respective
subsidiaries.

SECTION 6. Amendments and Waivers. Any provision of this Agreement may be
amended or waived so long as such amendment or waiver is in writing and is
signed by the Parent, International and the Required Lenders.

SECTION 7. Successors and Assigns. This Agreement shall be binding upon the
Parent, International and their respective successors and assigns, and shall
inure to the benefit of the Lenders and their respective successors and
permitted assigns.

SECTION 8. New York Law. This Agreement and the rights and obligations of the
parties under this Agreement shall be governed by, and construed and interpreted
in accordance with, the law of the State of New York.

SECTION 9. Integration. This Agreement amends and restates in its entirety the
terms and provisions of the Second Amended and Restated Parents’ Side Agreement,
dated as of December 16, 2009, between the Parent and International for the
benefit of the lenders under the Existing Credit Agreement and supersedes and
replaces the terms thereof in their entirety.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their authorized officers of the day and year first above written.

 

NAVISTAR INTERNATIONAL CORPORATION By       Name:   Title: NAVISTAR, INC. (F/KA/
INTERNATIONAL TRUCK AND ENGINE CORPORATION) By       Name:   Title:

Signature page to Third Amended and Restated Parents’ Side Agreement



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF REPORT OF STATISTICAL INFORMATION

[ATTACHED]



--------------------------------------------------------------------------------

Exhibit D - Page 1

NAVISTAR FINANCIAL CORPORATION

SERVICED TRUCK NET RECEIVABLES AND NET INVESTMENT IN

OPERATING LEASES PORTFOLIO

($ Millions)

 

 

     October 31
2009      July 31
2010      October 31
2010      July 31
2011        $      %      $      %      $      %      $      %  

WHOLESALE NOTES

     965         27         665         23         880         31         1,086
        41   

WHOLESALE ACCOUNTS

     95         3         100         3         114         4         109      
  4   

RETAIL NOTES

     2,061         57         1,700         58         1,493         52        
972         37   

RETAIL ACCOUNTS

     304         8         260         9         131         5         266      
  10   

LEASES

     200         6         214         7         230         8         215      
  8      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

TOTAL

     3,625         100         2,939         100         2,848         100      
  2,648         100      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Exhibit D - Page 2

NAVISTAR FINANCIAL CORPORATION

SERVICED WHOLESALE NOTES AND ACCOUNTS PORTFOLIO OF NEW & USED EQUIPMENT

PAST DUE & EXTENDED AMOUNTS

($ Millions)

 

     October 31
2009      July 31
2010      October 31
2010      July 31
2011        $      %      $      %      $      %      $      %   WHOLESALE NOTES
                       

NEW

     907         94         604         91         831         94         1,034
        95   

USED

     58         6         61         9         49         6         52         5
     

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

TOTAL

     965         100         665         100         880         100        
1,086         100      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

  TURNOVER                        

New

     3.80 X         3.98 X         3.97 X         3.92 X   

Used

     2.69 X         0.96 X         4.02 X         2.91 X   

Total

     3.71 X         3.77 X         3.97 X         3.87 X         $      %      $
     %      $      %      $      %  

PAST DUE OVER 30 DAYS

     1.7         0.2         0.1         0.0         0.7         0.1         0.1
        0.0   

EXTENDED

     25.8         2.7         20.4         3.1         17.0         1.9        
8.3         0.8      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

TOTAL

     27.5         2.8         20.5         3.1         17.7         2.0        
8.4         0.8      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

       $      %      $      %      $      %      $      %   WHOLESALE ACCTS   
                    

BALANCE OUTSTANDING

     94.9            100.3            113.9            109.2      

PAST DUE OVER 30 DAYS

     1.1         1.1         1.8         1.8         0.3         0.2         1.7
        1.6   

Turnover is annualized.



--------------------------------------------------------------------------------

Exhibit D - Page 3

NAVISTAR FINANCIAL CORPORATION

ALLOWANCE FOR LOSSES

($ Thousands)

 

     Nine Months Ended
July 31, 2011        TOTAL  

Balance Beginning of Period

   $ 24,661   

Provision for Losses

   $ (8,266 ) 

Losses Charged To Allowance

  

Retail Notes

   $ (1,227 ) 

Lease Financing

   $ (161 ) 

Wholesale Notes

   $     

Accounts and Other

   $ (1,371 ) 

Subtotal

   $ (2,759 ) 

Balance End of Period

   $ 13,636   



--------------------------------------------------------------------------------

Exhibit D - Page 4

NAVISTAR FINANCIAL CORPORATION

PERCENTAGE OF WHOLESALE LOSSES TO LIQUIDATIONS AND AVERAGE RECEIVABLES BALANCES

($ Millions)

 

     Fiscal Year Ended
Nine Months Ended     Fiscal Year Ended
Nine Months Ended   WHOLESALE NOTES    October 31
2009     July 31
2010     October 31
2010     July 31
2011  

Serviced Receivables Beginning Of Period

   $ 991      $ 965      $ 965      $ 880   

Acquisitions For Period

     3,165        2,299        3,287        3,108      

 

 

   

 

 

   

 

 

   

 

 

 

Total

   $ 4,156      $ 3,264      $ 4,252      $ 3,988      

 

 

   

 

 

   

 

 

   

 

 

 

Less Serviced Receivables End Of Period

   $ 965      $ 665      $ 880      $ 1,086   

Losses (Recoveries), net

     1        0        0        0      

 

 

   

 

 

   

 

 

   

 

 

 

Total

   $ 966      $ 665      $ 880      $ 1,086      

 

 

   

 

 

   

 

 

   

 

 

 

Liquidations For Period

   $ 3,190      $ 2,599      $ 3,372      $ 2,902   

% Losses To Liquidations

     0.03 %      0.00 %      0.00 %      0.00 % 

% Losses To Avg Monthly Receivables Balances

     0.11 %      0.00 %      0.00 %      0.00 % 



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF BORROWING REQUEST

Pursuant to Section [2.02][2.06][2.08][3.03] of the Second Amended and Restated
Credit Agreement, dated as of December 2, 2011 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among NAVISTAR
FINANCIAL CORPORATION, a Delaware corporation (the “US Borrower”), NAVISTAR
FINANCIAL, S.A. DE C.V., SOCIEDAD FINANCIERA DE OBJETO MULTIPLE, ENTIDAD NO
REGULADA, a Mexican corporation (the “Mexican Borrower”; together with the US
Borrower, the “Borrowers”), the LENDERS party thereto, JPMORGAN CHASE BANK,
N.A., as Administrative Agent, BANK OF AMERICA, N.A., as Syndication Agent, and
CITIBANK, N.A., as Documentation Agent, the undersigned hereby delivers this
Borrowing Request. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

The undersigned hereby requests that a [Eurodollar][ABR]6 [Revolving
Borrowing][Mexican Revolving Borrowing][Term Loan Borrowing][Swingline Loan] be
made in the aggregate principal amount of $             on              ,
            [with an Interest Period of                     ].

The undersigned hereby certifies as follows:

(a) The representations and warranties made by the Borrowers in the Credit
Agreement [(except for the representations and warranties set forth in Sections
5.04(e) and 5.14(a))]7 are true and correct in all material respects on and as
of the date hereof with the same effect as if made on the date hereof (except to
the extent they relate to a particular date, in which case they shall remain
true and correct as of such date); and

(b) No Default has occurred and is continuing on the date hereof or after giving
effect to the Borrowing requested to be made hereby.

(c) [The Cash Balance of the US Borrower and its Subsidiaries (after giving
effect to the Borrowing to be made hereby, the application of proceeds of such
Borrowing and the use of cash on hand) does not exceed $75,000,000.][The Cash
Balance of the US Borrower and its Subsidiaries (after giving effect to the
Borrowing to be made hereby, the application of proceeds of such Borrowing and
the use of cash on hand) exceeds $75,000,000. All excess amounts have been
deposited into the Blocked Account.]

 

6 

Available to US and Mexican Borrower; Swingline Loans may only be ABR Borrowings
unless otherwise agreed per Section 2.08(b) of the Credit Agreement.

7 

Delete bracketed language for Loans made on the Effective Date.



--------------------------------------------------------------------------------

The undersigned agrees that if prior to the time of the Borrowing requested
hereby any matter certified to herein by it will not be true and correct in all
material respects at such time as if then made, it will immediately so notify
the Administrative Agent. Except to the extent, if any, that prior to the time
of the Borrowing requested hereby the Administrative Agent shall receive written
notice to the contrary from the undersigned, each matter certified to herein
shall be deemed once again to be certified as true and correct in all material
respects at the date of such Borrowing as if then made.

The undersigned further agrees to compensate each Lender for any loss, cost and
expense attributable to such Lender pursuant to Section 4.11 of the Credit
Agreement.

Please wire transfer the proceeds of the Borrowing to the account of the
undersigned at                      Routing No.:                      (Account
No.                     ).

 

NAVISTAR FINANCIAL CORPORATION8 By:       Name:   Title: [NAVISTAR FINANCIAL,
S.A. DE C.V., SOCIEDAD FINANCIERA DE OBJETO MULTIPLE, ENTIDAD NO REGULADA, as
Mexican Borrower By:       Name:   Title:]

 

8 

US Borrower consent required for Mexican borrowings.



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered pursuant to Section 7.01(b) of the
Second Amended and Restated Credit Agreement, dated as of December 2, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among NAVISTAR FINANCIAL CORPORATION, a Delaware corporation (the
“US Borrower”), NAVISTAR FINANCIAL, S.A. DE C.V., SOCIEDAD FINANCIERA DE OBJETO
MULTIPLE, ENTIDAD NO REGULADA, a Mexican corporation (the “Mexican Borrower”;
together with the US Borrower, the “Borrowers”), the LENDERS party thereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent, BANK OF AMERICA, N.A., as
Syndication Agent, and CITIBANK, N.A., as Documentation Agent. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

1. I am the duly elected, qualified and acting [Responsible Officer] of the US
Borrower.

2. I have reviewed and am familiar with the contents of this Certificate.

3. In my capacity as              and not in my individual capacity I have
reviewed the terms of the Credit Agreement and have made or caused to be made
under my supervision, a review in reasonable detail of the transactions and
condition of each of the Borrowers and the Parent during the accounting period
covered by the financial statements attached hereto as Attachment 1 (the
“Financial Statements”). Such review did not disclose the existence during or at
the end of the accounting period covered by the Financial Statements, and I have
no knowledge of the existence, as of the date of this Certificate, of any
condition or event which constitutes a Default or Event of Default[, except as
set forth below].

4. Attached hereto as Attachment 2 are the computations showing compliance with
the covenants set forth in Sections 8.01(a) and (b) of the Credit Agreement.

5. In my capacity as              and not in my individual capacity I have
reviewed the Financial Statements attached hereto and hereby certify that there
has been no change in GAAP, or in the application thereof, since
[                    ] [, except as set forth below].



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate this              day of
            , 20    .

 

NAVISTAR FINANCIAL CORPORATION    Name: Title:



--------------------------------------------------------------------------------

Attachment 1

to Compliance Certificate

[Attach Financial Statements]



--------------------------------------------------------------------------------

Attachment 2

to Compliance Certificate

The information described herein is as of             ,             , and
pertains to the period from             ,              to                     
    ,             .

[Set forth Covenant Calculations]



--------------------------------------------------------------------------------

EXHIBIT G

THIRD AMENDED AND RESTATED PARENT GUARANTEE

THIRD AMENDED AND RESTATED GUARANTEE (the “Guarantee”), dated as of December 2,
2011, made by NAVISTAR INTERNATIONAL CORPORATION, a Delaware corporation (the
“Guarantor”), in favor of JPMORGAN CHASE BANK, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) for the lenders (the “Lenders”)
parties to the Second Amended and Restated Credit Agreement, dated as of the
date hereof (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Navistar Financial Corporation (the “US
Borrower”) and Navistar Financial, S.A. de C.V., Sociedad Financiera de Objeto
Multiple, Entidad No Regulada (the “Mexican Borrower”; together with the US
Borrower, the “Borrowers”), the Lenders, Bank of America, N.A., as syndication
agent, Citibank, N.A., as documentation agent, and the Administrative Agent.

WHEREAS, pursuant to the Credit Agreement, certain of the Lenders have severally
agreed to make Loans to the Mexican Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Loans to the Mexican Borrower under the Credit Agreement that
the Guarantor shall have executed and delivered this Guarantee to the
Administrative Agent for the ratable benefit of the Lenders; and

WHEREAS, Guarantor owns, directly or indirectly, all of the capital stock of the
Mexican Borrower, and it is to the advantage of Guarantor that the Lenders make
the Loans to the Mexican Borrower;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective loans to the Mexican Borrower under
the Credit Agreement, the Guarantor hereby agrees with the Administrative Agent,
for the ratable benefit of the Lenders, as follows:

1. Defined Terms. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

(b) As used herein, “Mexican Obligations” means the unpaid principal of and
interest on (including, without limitation, interest accruing after the maturity
of the Mexican Revolving Loans and interest accruing after the filing of any
petition in bankruptcy (“concurso mercantil” or “quiebra”), or the commencement
of any insolvency, reorganization or like proceeding, relating to the Mexican
Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) the Mexican Revolving Loans and all other
obligations and liabilities of the Mexican Borrower to the Administrative Agent
and the Lenders, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may rise under, out of,
or in connection with, the Credit Agreement and any other document made,
delivered or given in connection therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all reasonable fees and disbursements of counsel
to the Administrative Agent and the Lenders that are required to be paid by the
Mexican Borrower pursuant to the terms of the Credit Agreement) or otherwise.



--------------------------------------------------------------------------------

(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guarantee shall refer to this Guarantee as a whole and not to
any particular provision of this Guarantee, and section and paragraph references
are to this Guarantee unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

2. Guarantee. (a) The Guarantor hereby unconditionally and irrevocably
guarantees to the Administrative Agent, for its own benefit and for the ratable
benefit of the Lenders and their respective successors, indorsees, transferees
and assigns, the prompt and complete payment and performance by the Mexican
Borrower when due (whether at the stated maturity, by acceleration or otherwise)
of the Mexican Obligations of the Mexican Borrower.

(b) Without duplication of any reimbursement to the extent paid by the
Borrowers, the Guarantor further agrees to pay any and all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements for one
firm of counsel for the Administrative Agent, the Issuing Bank and the Lenders
in each relevant jurisdiction in enforcing any or all of the Mexican Obligations
and/or enforcing any rights with respect to the Guarantor under this Guarantee.
This Guarantee shall remain in full force and effect until the Mexican
Obligations are paid in full and the Commitments are terminated, notwithstanding
that from time to time prior thereto the Mexican Borrower may be free from any
Mexican Obligations.

(c) The Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any Lender on account of
its liability hereunder, it will notify the Administrative Agent or such Lender
in writing that such payment is made under this Guarantee for such purpose.

(d) Any and all payments made by or on behalf of the Guarantor to the
Administrative Agent or a Lender under this Guarantee or any other Loan Document
shall be made free and clear of, and without deduction or withholding for or on
account of, any Non-Excluded Taxes (which, for the avoidance of doubt, shall
exclude all Excluded Taxes, applying such term as though any such payment were
made to the Administrative Agent or such Lender (as applicable) under the Credit
Agreement). If any Non-Excluded Taxes or Other Taxes are required to be withheld
or deducted from any amounts payable to the Administrative Agent or any Lender
under this Guarantee or any other Loan Documents, as determined in good faith by
the applicable withholding agent, the amounts so payable by the Guarantor to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all such
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
at the rates or in the amounts specified in this Guarantee or any other Loan
Document. Whenever any such Non-Excluded Taxes or Other Taxes are payable by the
Guarantor, thereafter the Guarantor shall send to the Administrative Agent for
its own account or for the account of such Lender, as the case may be, the
original official report or

 

2



--------------------------------------------------------------------------------

return, or a certified copy thereof, received by the Guarantor showing payment
thereof. If the Guarantor fails to pay any such Non-Excluded Taxes or Other
Taxes when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, the Guarantor shall indemnify the Administrative Agent and each Lender
for any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or such Lender as a result of any such failure. The
Guarantor shall indemnify the Administrative Agent and each Lender for any
Non-Excluded Taxes or Other Taxes that are payable or paid by the Administrative
Agent or such Lender and any incremental taxes, interest or penalties with
respect thereto. Each Lender and the Administrative Agent shall comply with
Sections 4.12 (c), (d) and (e) of the Credit Agreement, treating the Guarantor
as if it were a Borrower for purposes of those Sections.

3. No Subrogation. Notwithstanding any payment or payments made by the Guarantor
hereunder, or any set-off or application of funds of the Guarantor by the
Administrative Agent or any Lender, the Guarantor shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Mexican Borrower or against any collateral security or guarantee or
right of offset held by the Administrative Agent or any Lender for the payment
of the Mexican Obligations, nor shall the Guarantor seek or be entitled to seek
any contribution or reimbursement from the Mexican Borrower in respect of
payments made by the Guarantor hereunder, until all amounts owing to the
Administrative Agent and the Lenders by the Mexican Borrower on account of the
Mexican Obligations are paid in full and the Commitments are terminated.

4. Amendments, etc. with respect to the Mexican Obligations: Waiver of Rights.
The Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Guarantor, and without notice to or further
assent by the Guarantor, any demand for payment of any of the Mexican
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender, and any of the Mexican Obligations
continued, and the Mexican Obligations, or the liability of any other party upon
or for any part thereof, or any collateral security or guarantee therefor
(including, without limitation, the guarantee of the US Borrower contained in
Article XI of the Credit Agreement) or right of offset with respect thereto,
may, from time to time, in whole or in part, be renewed, extended, amended,
modified, accelerated, compromised, waived, surrendered or released by the
Administrative Agent or any Lender, and the Credit Agreement, any Notes, any
other Loan Document and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the requisite number of Lenders, as the
case may be) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Administrative Agent or any
Lender for the payment of the Mexican Obligations may be sold, exchanged,
waived, surrendered or released. Neither the Administrative Agent nor any Lender
shall have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for the Mexican Obligations or for this Guarantee or
any property subject thereto. When making any demand hereunder against the
Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on the Mexican Borrower or any other
guarantor, and any failure by the Administrative Agent or any Lender to make any
such demand or to collect any payments from the Borrower or any such other
guarantor or any release of the Borrower or such other guarantor shall not
relieve the Guarantor of its obligations

 

3



--------------------------------------------------------------------------------

or liabilities hereunder, and shall not impair or affect the rights and
remedies, express or implied, or as a matter of law, of the Administrative Agent
or any Lender against the Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

5. Guarantee Absolute and Unconditional. The Guarantor waives any and all notice
of the creation, renewal, extension or accrual of any of the Mexican Obligations
and notice of or proof of reliance by the Administrative Agent or any Lender
upon this Guarantee or acceptance of this Guarantee; the Mexican Obligations,
and any of them, shall conclusively be deemed to have been created, contracted
or incurred, or renewed, extended, amended or waived, in reliance upon this
Guarantee; and all dealings between the Mexican Borrower or the Guarantor, on
the one hand, and the Administrative Agent and the Lenders, on the other, shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee. The Guarantor waives diligence, presentment, protest,
demand for payment and notice of default or nonpayment to or upon the Mexican
Borrower or any other guarantor with respect to the Mexican Obligations. This
Guarantee shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity, regularity or
enforceability of the Credit Agreement or any Note or other Loan Document, any
of the Mexican Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) any defense, setoff or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Mexican Borrower against the
Administrative Agent or any Lender, or (c) any other circumstance (other than a
defense of payment or performance) whatsoever (with or without notice to or
knowledge of the Mexican Borrower or the Guarantor) which constitutes, or might
be construed to constitute, an equitable or legal discharge of the Mexican
Borrower for the Mexican Obligations, or of the Guarantor under this Guarantee,
in bankruptcy or in any other instance. When pursuing its rights and remedies
hereunder against the Guarantor, the Administrative Agent and any Lender may,
but shall be under no obligation to, pursue such rights and remedies as it may
have against the Mexican Borrower or any other Person or against any collateral
security or guarantee for the Mexican Obligations (including, without
limitation, the guarantee of the US Borrower contained in Article XI of the
Credit Agreement) or any right of offset with respect thereto, and any failure
by the Administrative Agent or any Lender to pursue such other rights or
remedies or to collect any payments from the Mexican Borrower or any such other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Mexican Borrower or any
such other Person or of any such collateral security, guarantee or right of
offset, shall not relieve the Guarantor of any liability hereunder and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Administrative Agent or any Lender against the
Guarantor. This Guarantee shall remain in full force and effect and be binding
in accordance with and to the extent of its terms upon the Guarantor and its
successors and assigns, and shall inure to the benefit of the Administrative
Agent and the Lenders, and their respective permitted successors, indorsees,
transferees and assigns, until all the Mexican Obligations and the obligations
of the Guarantor under this Guarantee shall have been satisfied by payment in
full and the Commitments shall have been terminated, notwithstanding that from
time to time during the term of the Credit Agreement the Mexican Borrower may be
free from any Mexican Obligations.

 

4



--------------------------------------------------------------------------------

6. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Mexican Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Lender upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Mexican Borrower
or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, the Mexican Borrower or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

7. Payments. The Guarantor hereby agrees that the Mexican Obligations will be
paid to the Administrative Agent without set-off or counterclaim in U.S. Dollars
at the office of the Administrative Agent located at 1111 Fannin Street, 10th
Floor, Houston, Texas 77002-6925, Attention: Loan and Agency Services, Telecopy:
(713) 750-2938.

8. Representations and Warranties. In order to induce the Lenders to make the
Loans pursuant to the Credit Agreement, the Guarantor hereby represents and
warrants to the Administrative Agent and the Lenders that:

(a) Organization. The Guarantor is duly organized, validly existing and in good
standing (to the extent such requirement shall be applicable) under the laws of
the jurisdiction of its organization.

(b) Power. The Guarantor has the corporate power and authority to execute and
deliver, and to perform its obligations under, this Guarantee and has taken all
necessary corporate and, if required, stockholder action to authorize its
execution, delivery and performance of this Guarantee.

(c) Due Execution. This Guarantee has been duly executed and delivered by the
Guarantor and constitutes a legal, valid and binding obligation of the Guarantor
enforceable in accordance with its terms, except as affected by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws
affecting creditors’ rights generally and subject to general principles of
equity regardless of whether considered in a proceeding in equity or at law.

(d) Governmental Approvals; No Conflicts. The execution, delivery, performance,
validity or enforceability of this Guarantee, (i) does not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (A) such as have been obtained or made and are in
full force and effect and (B) such filings as may be required under federal and
state securities laws for purposes of disclosure, (ii) will not violate any
applicable law or regulation (including, without limitation, all laws, rules and
regulations promulgated by or relating to IMSS, INFONAVIT and SAR) or the
charter, by-laws or other organizational documents of the Guarantor or any order
of any Governmental Authority, (iii) will not violate or result in a default
under any indenture, agreement or other instrument binding upon the Guarantor or
any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by the Guarantor or any of its Subsidiaries, and
(iv) will not result in the creation or imposition of any Lien on any asset of
the Guarantor or any of its Subsidiaries.

 

5



--------------------------------------------------------------------------------

The Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by the Guarantor on the date of each borrowing by any
Borrower under the Credit Agreement on and as of such date of borrowing as
though made hereunder on and as of such date.

9. Authority of Administrative Agent. The Guarantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Guarantee with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Guarantee shall, as between the Administrative Agent and the Lenders, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Guarantor, the Administrative Agent shall be
conclusively presumed to be acting as Administrative Agent for the Lenders with
full and valid authority so to act or refrain from acting, and the Guarantor
shall not be under any obligation, or entitlement, to make any inquiry
respecting such authority.

10. Notices. All notices, requests and demands to or upon the Administrative
Agent, any Lender or the Guarantor to be effective shall be in writing (or by
telex, fax or similar electronic transfer confirmed in writing) and shall be
deemed to have been duly given or made when delivered by hand or if given by
mail, when deposited in the mails by certified mail, return receipt requested,
or if by telex, fax or similar electronic transfer, when sent and receipt has
been confirmed, addressed as follows:

(a) if to the Administrative Agent or any Lender, at its address or transmission
number for notices provided in or pursuant to Section 12.01 of the Credit
Agreement; and

(b) if to the Guarantor, at its address or transmission number for notices set
forth under its signature below.

The Administrative Agent, each Lender and the Guarantor may change its address
and transmission numbers for notices by notice in the manner provided in this
Section.

11. Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

12. Integration. This Guarantee represents the agreement of the Guarantor with
respect to the subject matter hereof and there are no promises or
representations by the Administrative Agent or any Lender relative to the
subject matter hereof not reflected herein. This Guarantee amends and restates
in its entirety the Second Amended and Restated Parent Guarantee, dated as of
December 16, 2009, made by the Guarantor in favor of JPMorgan Chase Bank, N.A.,
as administrative agent for the lenders under the Existing Credit Agreement and
supersedes and replaces the terms thereof in their entirety.

 

6



--------------------------------------------------------------------------------

13. Amendments in Writing: No Waiver: Cumulative Remedies. (a) None of the terms
or provisions of this Guarantee may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the Guarantor and
the Required Lenders; provided that any provision of this Guarantee may be
waived by the Required Lenders in a letter or agreement executed by the Required
Lenders provided by telex or facsimile transmission from the Administrative
Agent.

(b) Neither the Administrative Agent nor any Lender shall by any act (except by
a written instrument pursuant to paragraph 13(a) hereof), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereofor the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on anyone occasion shall not be construed as a bar to any right
or remedy which the Administrative Agent or such Lender would otherwise have on
any future occasion.

(c) The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.

14. Section Headings. The section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

15. Successors and Assigns. This Guarantee shall be binding upon the successors
and assigns of the Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns. The
Guarantor may not transfer any of its rights or obligations under this Guarantee
without the written consent of each Lender.

16. Governing Law. This Guarantee shall be governed by and construed and
interpreted in accordance with the law of the State of New York.

17. Submission To Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Guarantee and any other loan documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

7



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid to such party at its
address set forth under its signature below or at such other address of which
the other parties hereto shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary punitive or consequential damages.

18. WAIVERS OF JURY TRIAL. THE GUARANTOR, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS GUARANTEE AND FOR ANY COUNTERCLAIM
THEREIN.

 

8



--------------------------------------------------------------------------------

IN WlTNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

NAVISTAR INTERNATIONAL CORPORATION By:       Name:       Title:    

Address for Notices: Navistar International Corporation Before December 12, 2011

4201 Winfield Road

Warrenville, IL 60555-4025

On or after December 12, 2011

2701 Navistar Drive

Lisle, IL 60532

Fax:

Attention:

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:       Name:       Title:    

[Signature page to Third Amended and Restated Parent Guarantee]



--------------------------------------------------------------------------------

EXHIBIT H1

AMENDED AND RESTATED SECURITY AGREEMENT

[SEE ATTACHED]



--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED

SECURITY, PLEDGE AND TRUST AGREEMENT

between

NAVISTAR FINANCIAL CORPORATION

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

Trustee

Dated as of July 1, 2005

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     2   

SECTION 1.01. Definitions

     2   

ARTICLE II THE SECURITY INTEREST

     13   

SECTION 2.01. Grant of Security Interest

     13   

SECTION 2.02. Release of Security Interest in Receivables

     15   

SECTION 2.03. Continuing Liability of Navistar Financial and its Subsidiaries

     15   

SECTION 2.04. Rights of Secured Parties Under Secured Instruments

     15   

SECTION 2.05. Release of Collateral

     16   

SECTION 2.06. Senior Liens

     16   

SECTION 2.07. Additional Secured Obligations

     19   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     20   

SECTION 3.01. Title to Collateral; Validity of Security Interest

     20   

SECTION 3.02. Enforceability of Navistar Financial Interest

     22   

SECTION 3.03. Location of Collateral

     22   

SECTION 3.04. Jurisdiction of Organization; Chief Executive Office

     23   

SECTION 3.05. Subsidiaries

     23   

ARTICLE IV COVENANTS

     23   

SECTION 4.01. Filings and Further Assurances

     23   

SECTION 4.02. Marketable Securities

     26   

SECTION 4.03. Subsidiary Shares and Subsidiary Notes

     29   

SECTION 4.04. Liens on the Collateral

     31   

SECTION 4.05. Place of Business and Collateral

     31   

SECTION 4.06. Insurance

     31   

 

i



--------------------------------------------------------------------------------

SECTION 4.07. Collection Procedures

     31   

SECTION 4.08. Delivery of Secured Instruments

     35   

SECTION 4.09. Information as to Secured Parties

     35   

SECTION 4.10. Stamp and Other Similar Taxes

     35   

SECTION 4.11. Filing Fees; Excise Taxes

     36   

SECTION 4.12. Collateral Reports

     36   

SECTION 4.13. Government Receivables

     36   

ARTICLE V ACCELERATION OF SECURED OBLIGATIONS; REMEDIES

     37   

SECTION 5.01. Notice of Acceleration

     37   

SECTION 5.02. General Authority of the Trustee over the Collateral

     38   

SECTION 5.03. Remedies; Rights Upon Acceleration of Secured Obligations

     38   

SECTION 5.04. Right to Initiate Judicial Proceedings

     41   

SECTION 5.05. Right to Appoint a Receiver

     41   

SECTION 5.06. Instructions of Required Secured Parties

     41   

SECTION 5.07. Remedies Not Exclusive

     41   

SECTION 5.08. Waiver and Estoppel

     42   

SECTION 5.09. Limitation by Law

     43   

ARTICLE VI COLLATERAL ACCOUNT; DISTRIBUTIONS

     43   

SECTION 6.01. The Collateral Account

     43   

SECTION 6.02. Control of Collateral Account

     43   

SECTION 6.03. Investment of Funds Deposited in Collateral Account

     43   

SECTION 6.04. Application of Moneys

     45   

SECTION 6.05. Application of Moneys Distributable to Indenture Trustees

     47   

SECTION 6.06. Trustee’s Calculations

     47   

SECTION 6.07. Pro Rata Sharing

     47   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII THE TRUSTEE

     48   

SECTION 7.01. Acceptance of Trust

     48   

SECTION 7.02. Exculpatory Provisions

     48   

SECTION 7.03. Delegation of Duties

     49   

SECTION 7.04. Reliance by Trustee

     49   

SECTION 7.05. Limitations on Duties of Trustee

     50   

SECTION 7.06. Moneys to be Held in Trust

     50   

SECTION 7.07. Resignation and Removal of the Trustee

     50   

SECTION 7.08. Status of Successor Trustees

     51   

SECTION 7.09. Merger of the Trustee

     52   

SECTION 7.10. Co-Trustee; Separate Trustees

     52   

SECTION 7.11. Treatment of Payee or Indorsee by Trustee; Representatives of
Secured Parties

     53   

SECTION 7.12. Compensation and Expenses

     53   

SECTION 7.13. Indemnification

     54   

ARTICLE VIII RELEASE OF COLLATERAL

     55   

SECTION 8.01. Permitted Releases

     55   

SECTION 8.02. Conditions to Termination of Security Interest and Release of All
Collateral

     55   

SECTION 8.03. Procedure for Termination and Release

     55   

ARTICLE IX MISCELLANEOUS

     56   

SECTION 9.01. Notices

     56   

SECTION 9.02. No Waivers

     56   

SECTION 9.03. Amendments, Supplements and Waivers

     56   

SECTION 9.04. Headings

     57   

SECTION 9.05. Severability

     57   

 

iii



--------------------------------------------------------------------------------

SECTION 9.06. Successors and Assigns

     57   

SECTION 9.07. Currency Conversions

     57   

SECTION 9.08. Governing Law

     58   

SECTION 9.09. Counterparts

     58   

SECTION 9.10. Termination

     58   

 

iv



--------------------------------------------------------------------------------

Schedule A

 

-

   Permitted Receivables Sale Agreements

Schedule B

 

-

   List of Collection Banks, Lock-boxes, Suspense Accounts and Collection
Accounts

Schedule C

 

-

   List of Proceeds Account Banks and Proceeds Deposit Accounts

Schedule D

 

-

   Subsidiaries and Capitalization

Schedule E

 

-

   Instruments

Exhibit A

 

-

   Perfection Certificate

Exhibit B

 

-

   Confirmation

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED SECURITY, PLEDGE AND TRUST AGREEMENT (this “Agreement”)
dated as of July 1, 2005, between NAVISTAR FINANCIAL CORPORATION, a Delaware
corporation (with its successors, “Navistar Financial”), and DEUTSCHE BANK TRUST
COMPANY AMERICAS, a corporation duly organized and existing under the laws of
the State of New York, acting individually and as trustee for the holders of the
Secured Obligations.

W I T N E S S E T H:

WHEREAS, pursuant to the terms of the Credit Agreement (such capitalized term
and other capitalized terms used herein being used with the meanings given to
such terms in Section 1.01), Navistar Financial desires to secure, equally and
ratably, the payment of (i) the principal of and interest on the Loans and all
other amounts from time to time owing by Navistar Financial under the Credit
Agreement and (ii) all amounts from time to time owing by Navistar Financial in
respect of Financial Services Obligations; and

WHEREAS, from time to time after the date hereof Navistar Financial may desire
to secure additional Indebtedness equally and ratably with the Loans and
Financial Services Obligations;

DECLARATION OF TRUST:

NOW, THEREFORE, in order to secure the payment of the Secured Obligations and in
consideration of the premises and the mutual agreements set forth herein,
Navistar Financial hereby grants the Trust Estate to the Trustee and the Trustee
declares that it holds the Trust Estate as trustee in trust under this
Agreement.

TO HAVE AND TO HOLD the Trust Estate unto the Trustee in trust under this
Agreement and its assigns and their assigns forever.

IN TRUST NEVERTHELESS under and subject to the conditions set forth herein and
for the benefit of the Secured Obligations and the holders thereof, and for the
enforcement of the payment of the Secured Obligations, and as security for the
performance of and compliance with the covenants and conditions of this
Agreement.

PROVIDED, HOWEVER, that if Navistar Financial or its assigns shall satisfy the
conditions set forth in Section 8.02 and 8.03, then this Agreement, and the
estates and rights hereby granted, shall cease, terminate and be void and of no
further force and effect.

IT IS HEREBY FURTHER COVENANTED AND DECLARED that the Trust Estate is to be held
and applied by the Trustee, subject to the further covenants, conditions and
trusts hereinafter set forth.



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

SECTION 1.01. Definitions. The following terms, as used herein, have the
following meanings:

“Account Debtor” means, with respect to any Receivable, any “account debtor” (as
defined in the UCC) on such Receivable.

“Additional Secured Obligation” means any obligation which Navistar Financial
designates as an Additional Secured Obligation pursuant to Section 2.07 after
the date hereof.

“Additional Short-Term Debt” means (i) commercial paper issued by Navistar
Financial and (ii) other Indebtedness for Borrowed Money (as defined in the
Credit Agreement) of Navistar Financial owing to a bank, in each case (x) having
a maturity not greater than 270 days from the date of the issuance or incurrence
thereof and (y) not subject to any provision for extension or renewal or
automatic “roll-over” at the option of either party.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent under the Credit Agreement, or any successor Administrative
Agent appointed in accordance with the respective terms of such agreement.

“Affiliate” has the meaning specified in the Credit Agreement.

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended, or any
successor statute.

“Blocked Account” has the meaning specified in the Credit Agreement.

“Books and Records” means all computer programs, tapes, discs, punch cards, data
processing software, transaction files, master files and related property and
rights (except computer and peripheral equipment) of Navistar Financial
pertaining to any of the Collateral, or regularly used by Navistar Financial in
enforcing or identifying any of the Collateral or establishing the amount of any
Navistar Financial Receivable, or identifying the Account Debtor with respect to
any Navistar Financial Receivable, or identifying or establishing the amount of
any Proceeds of any of the Collateral.

“Chattel Paper” means Navistar Financial Receivables which constitute “chattel
paper” (as defined in the UCC).

“Collateral” means all property in which a security interest is granted to the
Trustee pursuant to Section 2.01 and not released pursuant to the terms hereof.

“Collateral Account” has the meaning set forth in Section 6.01.

“Collateral Release Notice” has the meaning set forth in Section 8.03.

 

2



--------------------------------------------------------------------------------

“Collection Account” has the meaning set forth in Section 4.07(a).

“Collection Bank” means each of the banks listed in Schedule C hereto, as
amended from time to time in accordance with Section 4.07(c), at which one or
more Lock-boxes and/or Suspense Accounts and/or Collection Accounts are
maintained.

“Commitment” has the meaning specified in the Credit Agreement.

“Concentration Bank” means JPMorgan Chase Bank, N.A., in its capacity as the
agent of the Trustee (or of a co-trustee or separate trustee), or any successor
Concentration Bank appointed pursuant to Section 4.07(g) at which the Proceeds
Allocation Account is maintained. If the Concentration Bank is an agent of a
co-trustee or separate trustee appointed pursuant to Section 7.10, references to
the “Trustee” in connection with the Concentration Bank shall refer to such
co-trustee or separate trustee, as the case may be.

“co-trustee” has the meaning set forth in Section 7.10.

“Credit Agreement” means the Amended and Restated Credit Agreement, dated as of
July 1, 2005, among Navistar Financial Corporation, Arrendadora Financiera
Navistar, S.A. de C.V., Organization Auxiliar Del Credito, Servicios Financieros
Navistar, S.A. de C.V., Sociedad Financiera de Objeto Limitado, a Mexican
corporation, Navistar Comercial, S.A. de C.V., a Mexican corporation, the
Lenders party thereto, JPMorgan Chase Bank, N.A. as administrative agent, Bank
of America, N.A., as syndication agent and The Bank of Nova Scotia, as
documentation agent, as amended, supplemented or otherwise modified from time to
time.

“Dealer” means (i) a Person with whom International or an affiliate of
International has a valid dealer sales/maintenance agreement to sell Navistar
Vehicles (it being understood that any such Person may also have an agreement
with an OEM Supplier to sell OEM Vehicles), (ii) a truck equipment manufacturer
with whom International has a valid agreement to sell International vehicles,
(iii) a Person with whom Navistar Financial has a valid agreement to extend used
truck floor plan terms or (iv) a Person for whom Navistar Financial provides
financing for OEM Vehicles.

“Debt Indentures” means any indenture entered into after the date hereof
pursuant to which Additional Secured Obligations are issued, in each case as
such indenture is amended from time to time.

“Documents” means all “documents” (as defined in the UCC) or other receipts
covering, evidencing or representing goods, now owned or hereafter acquired by
Navistar Financial.

“Dollars” and “$” mean lawful money of the United States of America.

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close.

“Effective Date” has the meaning specified in the Credit Agreement.

 

3



--------------------------------------------------------------------------------

“Engine Accounts Sale Agreement” means the agreement by and between
International and Navistar Financial, dated as of November 21, 2000.

“Equipment” means all “equipment” (as defined in the UCC) now or hereafter owned
by Navistar Financial, including, without limitation, all motor vehicles,
trucks, trailers, office equipment and computer hardware; provided that any of
the foregoing which constitute Inventory shall be included in the meaning of the
term “Inventory” and excluded from the meaning of the term “Equipment”.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, including (unless the context otherwise requires) all rules
and regulations promulgated thereunder.

“ERISA Affiliate” has the meaning specified in the Credit Agreement.

“Event of Default” has the meaning specified in the Credit Agreement.

“Excluded Foreign Subsidiary” means any Navistar Financial Subsidiary that is
not organized under the laws of any jurisdiction within the United States, in
respect of which the pledge of all of the capital stock of such Subsidiary
would, in good faith judgment of Navistar Financial, result in adverse tax
consequences to Navistar Financial.

“Existing Senior Lien” has the meaning specified in Section 2.06(d).

“Financial Services Obligations” means all obligations of Navistar Financial to
any Lender, or any affiliate of any Lender, under any Secured Interest Rate
Agreement.

“General Intangibles” means all “general intangibles” (as defined in the UCC)
now owned or hereafter acquired by Navistar Financial (other than any Navistar
Financial Receivable or Related Receivables Right), including, without
limitation, to the extent the same constitute “general intangibles” (as defined
in the UCC), (i) all rights and privileges of Navistar Financial in, to and
under the Material Agreements, (ii) all patents, patent licenses, trademarks,
trademark licenses, rights in intellectual property, goodwill, trade names,
service marks, trade secrets, copyrights, permits and licenses, (iii) all rights
or claims in respect of refunds for taxes paid and (iv) all rights in respect of
any pension plan or similar arrangement maintained for employees of Navistar
Financial or any ERISA Affiliate.

“Government Account” has the meaning set forth in Section 4.13(c).

“Government Receivables” has the meaning set forth in Section 4.13(a).

“Governmental Authority” has the meaning specified in the Credit Agreement.

“hereunder”, “hereby”, “herein”, “hereof” and like words refer to this Agreement
as a whole (including any schedules and supplements hereto) and not merely to
the specific section, paragraph or clause in which the respective word appears.

“Indebtedness” has the meaning specified in the Credit Agreement.

 

4



--------------------------------------------------------------------------------

“Indenture Obligations” means the securities evidencing Indebtedness of Navistar
Financial outstanding from time to time under the Debt Indentures; provided that
such securities are Additional Secured Obligations.

“Indenture Trustee” means a trustee under any Debt Indenture.

“Instruments” means all “instruments” (as defined in Article 9 of the UCC) or
“letters of credit” (as defined in the UCC), whether or not evidencing,
representing, arising from or existing in respect of, relating to, securing or
otherwise supporting the payment of, any of the Navistar Financial Receivables,
including (but not limited to) the Subsidiary Notes and any other promissory
notes, drafts, bills of exchange and trade acceptances, in each case now owned
by Navistar Financial or hereafter acquired by Navistar Financial or arising,
other than any of the foregoing which (i) constitute or are part of a group of
writings that constitute Chattel Paper or (ii) are marketable securities or
Subsidiary Shares.

“Insurance Policies” means all rights of Navistar Financial in, to and under
insurance policies of every kind, presently existing or hereafter acquired,
under which any collateral securing any Navistar Financial Receivable is
insured; provided that any such rights which constitute Proceeds shall be
included in the meaning of the term “Proceeds” and excluded from the meaning of
the term “Insurance Policies”.

“Intercompany Debt” means any Indebtedness owing from time to time by a Navistar
Financial Subsidiary to Navistar Financial, whether or not such Indebtedness is
evidenced by a promissory note or other “instrument” (as defined in Article 9 of
the UCC).

“Intercompany Loan Agreement” means each agreement creating or evidencing
Intercompany Debt, in each case as such agreement may be amended or supplemented
from time to time.

“Interest Rate Agreement” means any interest rate protection agreement, interest
rate future agreement, interest rate option agreement, interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedge agreement or other similar agreement or arrangement designed to
protect Navistar Financial against fluctuations in interest rates.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, or any successor statute.

“International” means International Truck and Engine Corporation, formerly
Navistar International Transportation Corp., a Delaware corporation and its
successors.

“Inventory” means all “inventory” (as defined in the UCC), now owned or
hereafter acquired by Navistar Financial, wherever located.

“Lenders” means the lenders that are parties to the Credit Agreement, and their
respective successors and assigns; and “Lender” means each of the foregoing.

“Letter of Credit” has the meaning specified in the Credit Agreement.

 

5



--------------------------------------------------------------------------------

“Lien” has the meaning specified in the Credit Agreement.

“Loans” means the loans made by the Lenders pursuant to the Credit Agreement.

“Local UCC” has the meaning set forth in Section 4.01(f).

“Lock-box” has the meaning set forth in Section 4.07(a).

“Master Intercompany Agreement” has the meaning specified in the Credit
Agreement.

“Material Agreements” means, collectively, (i) the Intercompany Loan Agreements,
(ii) the Master Intercompany Agreement, (iii) the Tax Allocation Agreement, and
(iv) each Receivables Sale Agreement, and each other agreement entered into by
Navistar Financial in connection with any Receivables Sale Agreement or pursuant
thereto, to which Navistar Financial is or becomes a party, in each case as such
agreement is amended from time to time.

“Navistar Financial Receivables” means all right, title and interest, whether
now owned or existing or hereafter arising or acquired, of Navistar Financial in
Receivables, including, without limitation:

(a) all rights of Navistar Financial to receive payments of money or other
consideration from International under the Master Intercompany Agreement, the
Engine Accounts Sale Agreement, the Parents’ Side Agreement, the Tax Allocation
Agreement, or otherwise, or from any Person (other than any Navistar Financial
Subsidiary) under secured or unsecured borrowing or other credit arrangements,

(b) all rights of Navistar Financial to receive payment in respect of the
purchase price of any asset (other than any Receivable) sold by it,

(c) all rights of Navistar Financial to receive payments of money or other
consideration from a Purchaser or any trust or other similar entity created in
connection with the sale of Receivables by Navistar Financial under any
Receivables Sale Agreement or any other agreement executed in connection with
such Receivables Sale Agreement (including, without limitation, all rights of
Navistar Financial (i) to receive the purchase price of any Sold Receivables,
including any portion thereof which becomes payable at any time following such
sale, (ii) to be reimbursed for advances made or expenses incurred on behalf of
any such Purchaser, trust or similar entity, and for expenses incurred by
Navistar Financial in connection with its servicing of Receivables on behalf of
any such Purchaser, trust or similar entity and (iii) to receive servicing fees
in connection with the collection and administration of Sold Receivables on
behalf of any such Purchaser, trust or similar entity),

(d) all rights of Navistar Financial to receive payments of money or other
consideration from Account Debtors in respect of Retail Receivables and
Wholesale Receivables (excluding any Sold Receivables) and

 

6



--------------------------------------------------------------------------------

(e) all rights of Navistar Financial to receive payments of money or other
consideration from any Navistar Financial Subsidiary in respect of any
Intercompany Debt, any amounts payable from time to time to Navistar Financial
under the Tax Allocation Agreement, or otherwise;

provided that the term “Navistar Financial Receivables” shall include Navistar
Financial’s right, title and interest in Receivables with respect to which the
United States of America or an agency or department thereof is the obligor only
to the extent provided in Section 4.13; and provided, further, that the term
“Navistar Financial Receivables” shall not include any Sold Receivables.

“Navistar Financial Subsidiary” means each Subsidiary of Navistar Financial.

“Navistar Vehicle” means any medium or heavy-duty truck produced by, or for,
International or an affiliate of International and sold by International to
Dealers.

“NFRRC” means Navistar Financial Retail Receivables Corporation, a Delaware
corporation, and its successors.

“NFSC” means Navistar Financial Securities Corporation, a Delaware corporation,
and its successors.

“Notice of Acceleration” means a written notice delivered to the Trustee:

(i) by the Administrative Agent with respect to the Loans or other indebtedness
outstanding under the Credit Agreement, or

(ii) by the relevant Indenture Trustee with respect to indebtedness constituting
Secured Obligations hereunder and outstanding under a Debt Indenture,

in each case, stating that (a) such indebtedness has not, been paid in full at
the stated final maturity thereof and any applicable grace period has expired or
(b) an event of default has occurred under the provisions of the relevant
Secured Instrument, and, as a result thereof, such indebtedness has become due
and payable prior to the stated maturity thereof.

“OEM Supplier” means any Person who sells OEM Vehicles to a Dealer and who has
entered into an agreement for the benefit of Navistar Financial to repurchase
new vehicle inventory from Navistar Financial upon Navistar Financial’s
foreclosure upon such inventory owned by such Dealer (subject to such customary
conditions and limitations as are acceptable to Navistar Financial).

“OEM Vehicle” means a new medium or heavy-duty truck manufactured by, or for, a
manufacturer other than International.

“Opinion of Counsel” means an opinion in writing signed by legal counsel to
Navistar Financial (other than an employee of Navistar Financial or any
Affiliate of Navistar Financial) reasonably satisfactory to the Trustee.

 

7



--------------------------------------------------------------------------------

“Parent” means Navistar International Corporation, a Delaware corporation, and
its successors.

“Parents’ Side Agreement” has the meaning specified in the Credit Agreement.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit A hereto, completed and supplemented with the schedules and attachments
contemplated thereby to the reasonable satisfaction of the Trustee and duly
executed by a Responsible Officer of Navistar Financial.

“Permitted Financial Intermediary” means at any time the Trustee, in its
individual capacity, or any Affiliate of the Trustee, provided that (i) such
Person in the ordinary course of its business maintains securities accounts for
its customers and (ii) such Person is at such time acting in the capacity of a
“securities intermediary” as defined in Section 8-102(a)(14) of the UCC.

“Permitted Liens” means the Liens on the Collateral permitted to be created,
assumed or to exist pursuant to Section 8.03 of the Credit Agreement.

“Permitted Receivables Sale Agreement” means any Receivables Sale Agreement
(i) which is listed in Schedule A hereto or (ii) with, respect to which the
Trustee shall have received a certificate of a Responsible Officer (x) stating
that such agreement was entered into after the date hereof and all sales
thereunder are either expressly permitted or are not prohibited by any Secured
Instrument and (y) setting forth the name and address of each Purchaser under
such agreement, as such agreement may be amended from time to time.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pledged Securities” means the Instruments and the Subsidiary Shares.

“Proceeds” means all “proceeds” (as defined in the UCC) of any of the Collateral
described in clauses (i) through (xiv) of Section 2.01.

“Proceeds Account Bank” means any of the banks listed in Schedule C hereto, as
amended from time to time in accordance with Section 4.07(c), at which a
Proceeds Deposit Account is maintained.

“Proceeds Allocation Account” has the meaning set forth in Section 4.07(a).

“Proceeds Deposit Account” has the meaning set forth in Section 4.07(a).

“Purchaser” means, as applicable, NFSC, NFRRC, TRIP or any other purchaser of
Receivables from Navistar Financial under any Receivables Sale Agreement.

“Qualified Securitization Transaction” has the meaning specified in the Credit
Agreement.

 

8



--------------------------------------------------------------------------------

“Receivable” means, as the context may require, either (a) all assets of the
type classified under the heading “Finance Receivables” on the statement of
consolidated financial condition of Navistar Financial and its consolidated
Subsidiaries as of October 31, 2004 and the related statements of consolidated
income and retained earnings and consolidated cash flow, for the fiscal year
then ended, together with the notes thereto, included in the 2004 Annual Report
and reported on by Deloitte & Touche or (b) the aggregate Unpaid Balances
thereof or (c) equipment on operating leases.

“Receivables Sale Agreement” means any agreement providing for the sale by
Navistar Financial of any Receivables or interests in Receivables.

“Related Receivables Rights” means the rights with respect to Navistar Financial
Receivables which are described in Section 2.01(i) to the extent such rights are
“accounts”, “contract rights” or “general intangibles” (as such terms are
defined in the UCC) and are not excluded from the coverage of the UCC by reason
of Section 9-109 thereof.

“Releasing Secured Parties” means all the Lenders.

“Relevant UCC” means, with respect to any UCC Deposit Account Jurisdiction at
any time, the Uniform Commercial Code as then in effect in such UCC Deposit
Account Jurisdiction.

“Required Lenders” has the meaning specified in the Credit Agreement.

“Required Secured Parties” means the Required Lenders under the Credit
Agreement; provided that, if at any time all principal of and interest on the
Loans and all other amounts due under the Credit Agreement shall have been paid
in full and the Commitments thereunder shall have terminated in their entirety,
“Required Secured Parties” shall mean Indenture Trustees under Debt Indentures
under which more than 50% of then aggregate outstanding principal amount of the
Indenture Obligations were issued.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer” means the chief executive officer, president, vice
president and treasurer, vice president and controller, and general counsel of
Navistar Financial, but in any event, with respect to financial matters, the
vice president and treasurer or the vice president and controller of Navistar
Financial.

“Retail Receivables” means all Receivables of the types classified in the
statement of consolidated financial condition of Navistar Financial and its
consolidated Subsidiaries as of October 31, 2004 and the related statements of
consolidated income and retained earnings and consolidated cash flow for the
fiscal year then ended, together with the notes thereto, included in the 2004
Annual Report and reported on by Deloitte & Touche LLP (a) under the heading
“Retail notes and lease financing” or (b) under the heading “Accounts”, except
Wholesale Receivables.

 

9



--------------------------------------------------------------------------------

“Retained Collections” means all amounts (except Sold Collections) which from
time to time are received by Navistar Financial, a Collection Bank, the
Concentration Bank, a Proceeds Account Bank or the Trustee as Proceeds of
Navistar Financial Receivables which are Wholesale Receivables or Retail
Receivables, including, without limitation, to the extent constituting Proceeds,
(i) all payments of purchase prices, principal, finance charges, interest, late
payment charges and other charges, (ii) all collection fees, extension fees and
other fees, (iii) all insurance proceeds, payments by guarantors and other
amounts to be applied to the payment of the foregoing, (iv) all net proceeds of
the sale or other disposition of repossessed equipment, vehicle repair and
replacement parts inventory or other collateral and (v) all proceeds of any
repurchase or purchase of any Navistar Financial Receivables by the original
seller or a third party.

“Secured Instruments” means at any time (i) the Credit Agreement and any
promissory note issued thereunder, (ii) each Secured Interest Rate Agreement,
and (iii) each other agreement, Debt Indenture, promissory note or “instrument”
(as defined in Article 9 of the UCC), evidencing Additional Secured Obligations.

“Secured Interest Rate Agreement” means an Interest Rate Agreement between
Navistar Financial and any Lender or any affiliate of any Lender that is in
effect on the date hereof or with respect to which Navistar Financial’s
obligations are hereafter designated as Additional Secured Obligations pursuant
to Section 2.07.

“Secured Obligations” means:

(i) all principal of and interest on the Loans and all other sums payable by
Navistar Financial under the Credit Agreement,

(ii) all sums payable by Navistar Financial under this Agreement including,
without limitation, Trustee’s Fees,

(iii) all sums, if any, payable by Navistar Financial to any Lender or any
affiliate of any Lender under any Secured Interest Rate Agreement, and

(iv) all Additional Secured Obligations;

provided that the terms “interest”, “sums” and “Additional Secured Obligations”
as used above shall each include, without limitation, any interest which accrues
on the relevant Secured Obligation after, or would so accrue but for the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency or reorganization of Navistar Financial.

“Secured Parties” means:

(i) so long as any Lender has any Commitment under the Credit Agreement or any
Loan is outstanding or any amount due and payable by Navistar Financial under
the Credit Agreement remains unpaid, the Lenders and the Administrative Agent,

(ii) the Trustee,

 

10



--------------------------------------------------------------------------------

(iii) so long as any Secured Obligation (whether or not due and payable) is
unpaid under any Debt Indenture, the Indenture Trustee under such Debt
Indenture,

(iv) each Lender or affiliate thereof that is a party to a Secured Interest Rate
Agreement, and

(v) each other holder of an Additional Secured Obligation.

“Securities Account” has the meaning set forth in Section 4.02.

“security interest” means a “security interest” (as defined in the UCC).

“Senior Lien” has the meaning specified in Section 2.06(a).

“Sold Collections” means all amounts which from time to time (i) are received by
Navistar Financial, International, a Collection Bank, the Concentration Bank, a
Proceeds Account Bank or the Trustee in each case with respect to Sold
Receivables and (ii) are owed to a Purchaser or its assignee, or are required to
be deposited in a special purpose trust or similar account, in connection with
any Permitted Receivables Sale Agreement.

“Sold Receivables” means any Receivables transferred by Navistar Financial
pursuant to any Permitted Receivables Sale Agreement and not repurchased by
Navistar Financial, except to the extent that Navistar Financial retains an
ownership or other interest therein.

“Subsidiary” of any Person means any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person.

“Subsidiary Notes” means (i) the notes listed in Schedule E hereto evidencing
Intercompany Debt and (ii) any other promissory notes or “instruments” (as
defined in Article 9 of the UCC) required to be pledged to the Trustee pursuant
to Section 4.03(c).

“Subsidiary Shares” means (i) the shares of capital stock or membership
interests of the Navistar Financial Subsidiaries listed in Schedule D hereto and
(ii) any other shares of capital stock or membership interests required to be
pledged to the Trustee pursuant to Section 4.03(c).

“Supporting Obligations” means all “supporting obligations” (as defined in the
UCC)

“Suspense Account” has the meaning set forth in Section 4.07(a).

“Tax Allocation Agreement” has the meaning specified in the Credit Agreement.

“TRIP” means Truck Retail Instalment Paper Corp., a Delaware corporation, and
its successors.

 

11



--------------------------------------------------------------------------------

“TRIP Receivables Purchase Agreement” means the Receivables Purchase Agreement
by and between TRIP and Navistar Financial, dated as of October 16, 2000.

“Trust Estate” means all right, title and interest of the Trustee in, to and
under the Collateral.

“Trustee” means Deutsche Bank Trust Company Americas[, a New York banking
corporation,] in its capacity as Trustee hereunder, and any successor thereto in
such capacity appointed pursuant to Section 7.07, which successor shall be (a) a
bank or trust company in good standing and having power to act as Trustee
hereunder, incorporated under the laws of the United States of America or any
State thereof or the District of Columbia, having its principal corporate trust
office within the 48 contiguous States and having capital, surplus and undivided
profits of not less than $250,000,000.00, and (b) selected by Navistar
Financial, subject to the consent of the Administrative Agent (such consent not
to be unreasonably withheld or delayed).

“Trustee’s Fees” means all fees, costs, indemnities and expenses of the Trustee
of the types described in Sections 4.10, 4.11, 7.12 and 7.13.

“Trustee’s Security Interest” means the security interest granted to the Trustee
in Section 2.01.

“2004 Annual Report” means Navistar Financial’s 2004 Annual Report on Form 10-K
for the fiscal year ended October 31, 2004, in the form delivered to the Lenders
prior to the date hereof.

“UCC” means at any time the Uniform Commercial Code as in effect in the State of
New York; provided that if, by reason of mandatory provisions of law, the
validity or perfection of the Trustee’s Security Interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
validity or perfection (and for purposes of definitions related to such
provisions).

“UCC Deposit Account” means a “deposit account” (as defined in the Relevant UCC)
now or hereafter maintained by Navistar Financial in a UCC Deposit Account
Jurisdiction.

“UCC Deposit Account Jurisdiction” means, at any time, any jurisdiction in which
the Relevant UCC then governs the creation, attachment and perfection of
security interests in “deposit accounts” (as defined in the Relevant UCC).

“Unpaid Balances” has the meaning set forth in the Credit Agreement.

“Upgrading” has the meaning set forth in the Credit Agreement.

“Used Truck Center” means any facility (including, without limitation, any
Dealer or any facility of International) which regularly holds for sale any
Inventory and/or Equipment.

“Wholesale Receivables” means all Receivables of the types classified in the
statement of consolidated financial condition of Navistar Financial and its
consolidated

 

12



--------------------------------------------------------------------------------

Subsidiaries as of October 31, 2004 and the related statements of consolidated
income and retained earnings and consolidated cash flow for the fiscal year then
ended, together with the notes thereto, included in the 2004 Annual Report and
reported on by Deloitte & Touche LLP under the heading “Wholesale notes” or
under the heading “Accounts”, but only such “Accounts’ with respect to which the
obligor is a Dealer.

SECTION 1.02. Interpretation. References in this Agreement to the term “sale”
with respect to any transfer of Receivables, rights to receive income there from
or undivided interests therein are deemed to include any transfer which purports
to be a sale on the face of the agreement governing such transfer, without
regard to whether such transfer would constitute a “true sale” under applicable
legal principles. The terms “sell” and “sold”, as used as described in the
foregoing sentence, shall have correlative meanings.

ARTICLE II

THE SECURITY INTEREST

SECTION 2.01. Grant of Security Interest. To secure the due and punctual payment
of all Secured Obligations, howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing or due or
to become due, in accordance with the terms thereof and to secure the due and
punctual performance of all of the obligations of Navistar Financial contained
herein, Navistar Financial hereby grants to the Trustee a continuing security
interest in and to all of the following property of Navistar Financial (all
being collectively referred to as the “Collateral”):

(i) all Navistar Financial Receivables and all rights of Navistar Financial
(A) with respect to any collateral security for any Navistar Financial
Receivable, (B) under any “security agreement” (as defined in the UCC) securing
any Navistar Financial Receivable or (C) assertable against any Person other
than the related obligor, under a guaranty, warranty or otherwise, in connection
with any Navistar Financial Receivable or any collateral securing any Navistar
Financial Receivable,

(ii) all of Navistar Financial’s right, title and interest in marketable
securities, and all of Navistar Financial’s rights and privileges with respect
thereto, and all income and profits thereon, and all interest and other payments
with respect thereto,

(iii) all Pledged Securities and all of Navistar Financial’s rights and
privileges with respect to the Pledged Securities, and all income and profits
thereon, and all interest, dividends and other payments and distributions with
respect thereto, and all rights of Navistar Financial (A) with respect to any
collateral security for any Instrument or (B) under any “security agreement” (as
defined in the UCC) securing any Instrument,

(iv) all Chattel Paper,

 

13



--------------------------------------------------------------------------------

(v) all General Intangibles and all of Navistar Financial’s rights and
privileges with respect to the General Intangibles, and all income and profits
thereon, and all interest and other payments with respect thereto (excluding any
General Intangibles, which by their terms, prohibit any security interest from
being taken thereon, but not excluding any Receivables arising out of any such
General Intangibles or any money due or to become due under any such General
Intangibles),

(vi) all Documents,

(vii) all Inventory,

(viii) all Equipment,

(ix) all right, title and interest of Navistar Financial in the Collateral
Account, all funds deposited therein from time to time, the investments made
pursuant to Section 6.03 and other monies and property of any kind of Navistar
Financial in the possession or under the control of the Trustee,

(x) all right, title and interest of Navistar Financial in Books and Records,

(xi) all Insurance Policies, and

(xii) all UCC Deposit Accounts, all funds deposited therein from time to time,
all interest earned thereon and all “proceeds” (as defined in the Relevant UCC)
thereof,

(xiii) all other property not otherwise described above (except for any property
specifically excluded from any clause in this section above, and any property
specifically excluded from any defined term used in any clause of this section
above), and

(xiv) to the extent not otherwise included, all Proceeds, Supporting
Obligations, and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing,

in each case, whether now owned or existing or hereafter acquired or arising and
regardless of where located; provided that the Trustee’s Security Interest may
be released from time to time after the date hereof with respect to certain
Collateral as provided in Sections 2.02, 2.05, 4.02(f), 4.07(d) and 8.01;
provided further that notwithstanding any of the other provisions set forth in
this Section 2, this Agreement shall not constitute a grant of a security
interest in any property to the extent that such grant of a security interest is
(i) prohibited by any Requirements of Law of a Governmental Authority,
(ii) requires a consent not obtained of any Governmental Authority pursuant to
such Requirement of Law or (iii) is prohibited by, or constitutes a breach or
default under or results in the termination of or requires any consent not
obtained under, any contract, license, agreement, instrument or other document
evidencing or giving rise to such property or, in the case of any marketable
security or Pledged Security, any applicable shareholder or similar agreement,
except to the extent that such Requirement of Law or the term in such contract,
license, agreement, instrument or other document or shareholder or similar
agreement providing for such prohibition, breach, default or termination or
requiring such consent is ineffective under applicable law; and provided further
that notwithstanding any of the other provisions set forth in this Section 2,
this Agreement shall not constitute a grant of a security interest in the
Blocked Account or the Proceeds thereof or in more than 65% of the total
outstanding capital stock of any

 

14



--------------------------------------------------------------------------------

Excluded Foreign Subsidiary. The foregoing grant of a security interest shall
not be effective at any time prior to the date hereof.

SECTION 2.02. Release of Security Interest in Receivables. Navistar Financial
expects to sell or assign Receivables, or interests in Receivables, from time to
time pursuant to Permitted Receivables Sale Agreements. The Trustee’s Security
Interest in any Sold Receivables, in all Sold Collections related thereto, in
all related rights of the types described in Section 2.01(i) and related
Insurance Policies and Books and Records which are expressly sold or assigned by
Navistar Financial pursuant to any Permitted Receivables Sale Agreement and in
all Proceeds of the foregoing (but not in Proceeds arising from the sale or
assignment of such Receivables and related rights by Navistar Financial) shall,
immediately upon the sale or assignment of such Receivables pursuant to a
Permitted Receivables Sale Agreement and without any further action on the part
of the Trustee, be automatically released unless a Notice of Acceleration is in
effect at the time of such sale and the Purchaser under such Permitted
Receivables Sale Agreement shall have received notice from the Trustee pursuant
to Section 5.01, before Navistar Financial shall have become legally obligated
to sell such Receivables, stating that a Notice of Acceleration is in effect.

SECTION 2.03. Continuing Liability of Navistar Financial and its Subsidiaries.
Anything herein to the contrary notwithstanding, Navistar Financial shall remain
liable under each contract, agreement, interest and obligation included in the
Collateral, to observe and perform all the conditions and obligations to be
observed and performed by it thereunder (including, without limitation, any
undertaking to maintain insurance), all in accordance with and pursuant to the
terms and provisions thereof, and shall do nothing to impair the Trustee’s
Security Interest in any Collateral. Neither the Trustee nor any other Secured
Party shall have any obligation or liability under any such contract, agreement,
interest or obligation by reason of or arising out of this Agreement or the
receipt by the Trustee or any other Secured Party of any payment relating to any
such contract, agreement, interest or obligation pursuant hereto, nor shall the
Trustee or any Secured Party be required or obligated in any manner to perform
or fulfill any of the obligations of Navistar Financial thereunder or pursuant
thereto, or to make any payment, or to make any inquiry as to the nature or the
sufficiency of any payment received by it or the sufficiency of any performance
by any party under any such contract, agreement, interest or obligation, or to
present or file any claim, or to take any action to collect or enforce any
performance or the payment of any amount thereunder to which it may be entitled
at any time.

SECTION 2.04. Rights of Secured Parties Under Secured Instruments.
Notwithstanding any other provision of this Agreement, the right of each Secured
Party to receive payment of each Secured Obligation held by such Secured Party
when due (whether at the stated maturity thereof, by acceleration or otherwise)
as expressed in the relevant Secured Instrument or, subject to any limitations
in such Secured Instrument or in any other agreement to which such Secured Party
is a party or by which such Secured Party is bound, to institute suit for the
enforcement of such payment on or after such due date, and the obligation of
Navistar Financial to pay such Secured Obligation when due, shall not be
impaired or affected without the consent of such Secured Party.

 

15



--------------------------------------------------------------------------------

SECTION 2.05. Release of Collateral. Unless a Notice of Acceleration is in
effect, Navistar Financial may (in addition to its rights under Sections 2.02,
4.02 and 4.07(d)) (x) sell or otherwise dispose of any item of Collateral in the
ordinary course of business if such sale or disposition is not prohibited by any
Secured Instrument, (y) sell any Collateral subject to any Senior Lien in a sale
as to which the Trustee shall have waived its rights in accordance with
Section 2.06 and (z) sell or otherwise dispose of any item of Collateral
(including UCC Deposit Accounts) pursuant to a Qualified Securitization
Transaction. In connection with any such sale or disposition,

(i) the Trustee’s Security Interest in such item (but not in the Proceeds
arising from such sale or disposition) shall cease immediately upon such sale or
disposition, without any further action on the part of the Trustee;

(ii) if such item is in the possession of the Trustee, any co-trustee or any of
their respective agents, the Trustee, such co-trustee or such agent shall
deliver such item to Navistar Financial promptly following receipt of a
certificate of a Responsible Officer , (1) requesting such delivery and
certifying that such sale or other disposition is permitted in accordance with
this Section 2.05, (2) certifying that such delivery is for a purpose that will
cause the Trustee’s Security Interest in such item to remain perfected for a
specified period following the date of delivery pursuant to Section 9-312(f) of
the UCC and (d) certifying that the relevant sale or disposition shall occur no
later than five days prior to the expiration of such specified period; and

(iii) the Trustee, any co-trustee and any of their respective agents are each
hereby authorized and instructed to deliver to the purchaser of such item a
certificate prepared by Navistar Financial stating that the Trustee no longer
has any security interest therein, and such purchaser shall be entitled to rely
conclusively on such certificate for any and all purposes; provided that the
Trustee, such co-trustee or such agent shall have received a certificate of a
Responsible Officer requesting such delivery and certifying that such sale or
other disposition is permitted in accordance with this Section 2.05.

Unless notified to the contrary by any Secured Party, the Trustee may assume
that any sale or disposition of an item of Collateral is not prohibited by any
Secured Instrument and may so inform any of its agents and any co-trustee.

SECTION 2.06. Senior Liens. (a) If at any time Navistar Financial desires to
subordinate the Trustee’s Security Interest in any cash, marketable securities
or Equipment and any Proceeds thereof to a Lien (a “Senior Lien”) on such
Collateral that is not prohibited by any Secured Instrument, Navistar Financial
shall deliver to the Trustee (and concurrently deliver to the Administrative
Agent for distribution to each of the Lenders) a certificate of a Responsible
Officer:

(i) describing the proposed Senior Lien and the cash, marketable securities
and/or Equipment subject thereto and certifying that the creation and senior
status thereof is not prohibited by any Secured Instrument,

(ii) requesting the subordination of the Trustee’s Security Interest in such
Collateral to such Senior Lien,

 

16



--------------------------------------------------------------------------------

(iii) if any marketable securities are to be delivered (or, in the case of
marketable securities as to which ownership or the existence of a security
interest is evidenced by book entries, transferred) by the Trustee to the holder
of such Senior Lien or its agent pursuant to subsection (c) below, requesting
such delivery (or transfer) thereof,

(iv) attaching a copy of any documents to be prepared by Navistar Financial and
executed by the Trustee and delivered by the Trustee to the holder of such
Senior Lien or its agent pursuant to subsection (b) of this Section, and

(v) specifying the date on which Navistar Financial desires the Trustee to
deliver said documents and deliver or transfer, as the case may be, any
marketable securities referred to in clause (iii) above to the holder of such
Senior Lien or its agent.

(b) If the requirements set forth in subsection (a) above have been met with
respect to any Senior Lien, the Trustee will, at Navistar Financial’s expense,
execute and deliver to the holder of such Senior Lien or its agent as set forth
in subsection (a) above such documents as Navistar Financial shall reasonably
request (copies of which documents shall have been attached to the certificate
delivered pursuant to subsection (a) above in accordance with clause
(iv) thereof):

(i) evidencing the subordination of the Trustee’s Security Interest in the
relevant cash, marketable securities and/or Equipment and any Proceeds thereof
to such Senior Lien,

(ii) waiving any objection the Trustee may otherwise be entitled to make under
this Agreement or under applicable law to the sale or other disposition of the
Collateral subject to such Senior Lien or any exercise by the holder of such
Senior Lien of remedies permitted by applicable law or contract, provided that
the Trustee’s Security Interest shall continue in any Proceeds of such
Collateral so sold or disposed of, subject in all respects to the rights of the
holder of such Senior Lien; and

(iii) waiving any right of the Trustee under this Agreement or under applicable
law to sell, or require the holder of such Senior Lien to sell, such Collateral
prior to the satisfaction in full of the obligations secured by such Senior
Lien.

If the holder of any such Senior Lien shall at any time sell or dispose of any
marketable securities subject to such Senior Lien for materially less than fair
market value, Navistar Financial agrees to use reasonable efforts to recover, as
promptly as is practicable, damages from such holder if Navistar Financial
determines in its reasonable discretion that such holder failed to act in a
commercially reasonable manner in connection with such sale or disposal.

(c) If the requirements set forth in subsection (a) above have been met with
respect to any Senior Lien and the certificate delivered pursuant to such
subsection requests the delivery and/or transfer of any marketable securities,
then the Trustee (either directly, through one or more of its agents referred to
in Section 4.02 or, in the case of any marketable securities as to which
ownership or the existence of a security interest is evidenced by book entries,
through the relevant Permitted Financial Intermediary) will make appropriate
arrangements for such delivery and/or transfer.

 

17



--------------------------------------------------------------------------------

(d) Notwithstanding anything contained in this Agreement to the contrary, the
Trustee’s Security Interest in any cash, marketable securities or Equipment and
any Proceeds thereof shall be junior and subordinate in all respects to any Lien
(an “Existing Senior Lien”) on such Collateral existing on the date hereof and
not prohibited by any Secured Instrument, and the holder of such Existing Senior
Lien may continue to hold (either directly, through a duly authorized agent or,
in the case of any marketable securities as to which ownership or the existence
of a security interest is evidenced by book entries, through a “securities
intermediary” (as defined in the UCC)) any such cash or marketable securities
held by it on the date hereof and any Proceeds thereof, provided that, on or
before the date hereof, with respect to such cash or marketable securities, the
Trustee shall have received, in each case in form and substance reasonably
satisfactory to the Trustee:

 

  (i) a certificate of a Responsible Officer:

(x) describing such Existing Senior Lien and the cash and/ or marketable
securities subject thereto and certifying that the creation and senior status of
such Existing Senior Lien is not prohibited by any Secured Instrument,

(y) specifying any cash or marketable securities subject to the Trustee’s
Security Interest that are to be held on or after the date hereof by the holder
of such Existing Senior Lien, its agent or, in the case of marketable securities
as to which ownership or the existence of a security interest is evidenced by
book entries, a “securities intermediary” (as defined in the UCC), and

(z) if any Collateral is to be held by or on behalf of the holder of such
Existing Senior Lien, certifying that Navistar Financial has provided the holder
of such Existing Senior Lien and any other Person who will hold such Collateral
(and, in the case of an Existing Senior Lien on marketable securities as to
which ownership or the existence of a security interest is evidenced by book
entries, the relevant “securities intermediary” (as defined in the UCC)), with
(1) written notice of the existence of the Trustee’s Security Interest in such
Collateral and (2) irrevocable written instructions to transfer to or as
directed by the Trustee any such Collateral and Proceeds thereof remaining after
the obligations secured by such Existing Senior Lien have been satisfied, unless
such Person shall have previously received notice from the Trustee of the
release of the Trustee’s Security Interest therein; and

 

  (ii) to the extent obtainable by Navistar Financial using commercially
reasonable efforts, a writing signed by the holder of such Existing Senior Lien:

(x) acknowledging and consenting to the creation of the Trustee’s Security
Interest in such Collateral, and

 

18



--------------------------------------------------------------------------------

(y) irrevocably agreeing to hold any such Collateral for the benefit of the
Trustee and the other Secured Parties, as holders of a junior Lien with respect
to such Collateral, and to transfer to or as directed by the Trustee any such
Collateral held or received by such holder immediately upon the satisfaction of
the obligations secured by such Existing Senior Lien, unless such holder has
previously received written notice from the Trustee of the release of the
Trustee’s Security Interest therein.

As of the date hereof, the Trustee hereby irrevocably waives, for the benefit of
the holders of Existing Senior Liens

(i) any objection the Trustee may otherwise be entitled to make under this
Agreement or under applicable law to the sale or other disposition of the
Collateral subject to such Existing Senior Lien or any exercise by the holder of
such Existing Senior Lien of remedies permitted by applicable law or contract,
provided that (1) the Trustee’s Security Interest shall continue in any Proceeds
of such Collateral so sold or disposed of, subject in all respects to the rights
of the holder of such Existing Senior Lien, and (2) if any marketable securities
are to be so sold or disposed of in connection with any sale or disposition as
to which the Trustee shall not have consented, the Trustee shall have received a
certificate of a Responsible Officer certifying that the consideration received
for such marketable securities is at least equal to the fair market value
thereof, and

(ii) any right of the Trustee under this Agreement or under applicable law to
sell, or require the holder of such Existing Senior Lien to sell, such
Collateral prior to the satisfaction in full of the obligations secured by such
Existing Senior Lien.

SECTION 2.07. Additional Secured Obligations. (a) If at any time Navistar
Financial desires to designate any of its proposed or existing Indebtedness or
other obligations as an Additional Secured Obligation for purposes hereof (other
than any Additional Short-Term Debt), Navistar Financial shall deliver to the
Trustee (and concurrently deliver to the Administrative Agent for distribution
to each of the Lenders) a certificate signed by a Responsible Officer which
shall (x) identify such proposed or existing Indebtedness or other obligation,
(y) certify that the designation thereof as an Additional Secured Obligation is
not prohibited by any provision of any Secured Instrument and (z) specify the
name and address of the proposed or existing holder or holders of each
Additional Secured Obligation so designated or of an Indenture Trustee, agent or
other duly authorized representative of such holder or holders designated in
accordance with Section 7.11(b). Unless the Trustee (at the written direction of
the Administrative Agent) or the Administrative Agent, by no later than the
ninth Domestic Business Day following the receipt of such certificate by the
Trustee or the Administrative Agent, notifies Navistar Financial that the
Required Lenders have determined that such designation is prohibited by the
Credit Agreement, such Indebtedness or other obligation shall be, from and after
the later of (i) the tenth Domestic Business Day after the receipt of such
certificate by the Trustee and (ii) the incurrence of such Indebtedness or other
obligation, an Additional Secured Obligation for purposes of this Agreement;
provided that in the case of any such Indebtedness in a principal amount of
$25,000,000 or less, such Indebtedness shall be, from and after the later of
(i) the date of the receipt of such certificate by the Trustee and (ii) the
incurrence of such Indebtedness, an Additional Secured Obligation for purposes
of this Agreement. The proviso to the immediately preceding sentence shall be
applicable during each fiscal year of Navistar Financial only to the extent that
the aggregate principal amount of Indebtedness designated as Additional Secured
Obligations during such fiscal year does not exceed $100,000,000.

 

19



--------------------------------------------------------------------------------

(b) If at any time Navistar Financial desires to designate any Additional
Short-Term Debt as an Additional Secured Obligation for purposes hereof,
Navistar Financial shall deliver to the Trustee (and concurrently deliver to the
Administrative Agent for distribution to each of the Lenders) a certificate
signed by a Responsible Officer which shall (w) state that Navistar Financial
proposes to issue commercial paper and/or to incur other Additional Short-Term
Debt owing to one or more banks, (x) specify the name and address of each Person
acting as a dealer with respect to any such commercial paper, (y) certify that
the designation of such Additional Short-Term Debt as an Additional Secured
Obligation is not prohibited by any provision of any Secured Instrument and
that, after giving effect to the issuance or incurrence thereof, the aggregate
amount of the unused commitments under (or, if less, the amount actually
available to be borrowed or received in connection with a purchase under) the
Credit Agreement, the TRIP Receivables Purchase Agreement and all Permitted
Receivables Sales Agreements shall be sufficient (taking into account any
scheduled terminations of any such commitments) to provide funds to repay in
full at maturity the aggregate outstanding principal or face amount of all
Additional Secured Obligations constituting Additional Short-Term Debt and
(z) specify the name and address of each bank (other than a Lender) to which any
such other Additional Short-Term Debt is owing or proposed to be owing. Such
commercial paper (if issued through a dealer so specified) and such other
Additional Short-Term Debt (if owing to a Lender or another bank so specified)
shall be, from and after the later of (i) the date of the receipt of such
certificate by the Trustee and (ii) the issuance or incurrence thereof,
Additional Secured Obligations for purposes of this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

SECTION 3.01. Title to Collateral: Validity of Security Interest. In respect of
all Collateral, Navistar Financial represents and warrants that:

(a) Navistar Financial owns or has rights in the Collateral free and clear of
any Lien of any creditor of Navistar Financial or, to the knowledge of Navistar
Financial, of any other Person, except for Permitted Liens.

(b) Except for errors and omissions, the aggregate effect of which is
immaterial, Navistar Financial has taken all actions necessary under the UCC to
perfect, as against its assignors and their creditors, its interest in
Receivables purchased or otherwise acquired by it from such assignors and, upon
compliance with the applicable provisions of Article IV, the Trustee will have a
valid, perfected security interest in each such Receivable under the UCC which
is prior, subject only to Permitted Liens, to the extent priority is governed by
the UCC, to claims of creditors, or a trustee in bankruptcy, of the assignor of
such Receivable.

 

20



--------------------------------------------------------------------------------

(c) The Subsidiary Shares include all of the issued and outstanding stock of
each Navistar Financial Subsidiary which is directly owned by Navistar
Financial.

(d) The Subsidiary Shares have been duly and validly issued.

(e) The Subsidiary Shares (other than LLC membership interests) are fully paid
and nonassessable.

(f) Each Subsidiary Note constitutes the legal, valid and binding obligation of
the obligor with respect thereto, enforceable in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

(g) Navistar Financial is the record and beneficial owner of, and has good and
marketable title to, the Pledged Securities pledged by it hereunder, free of any
and all Liens or options in favor of, or claims of, any other Person, except the
Permitted Liens.

(h) To the extent the UCC is applicable thereto, the Trustee’s Security Interest
constitutes a valid security interest under the UCC securing the Secured
Obligations. When UCC financing statements in the form specified in the
Perfection Certificate shall have been filed in the offices specified by
Navistar Financial in the Perfection Certificate the Trustee’s Security Interest
shall constitute a perfected security interest in the Collateral (except
Inventory in transit) to the extent that a security interest therein may be
perfected by filing financing statements pursuant to the UCC. Upon, and assuming
the continuation of, compliance with Sections 4.01(a)(i), 4.01(a)(vii), 4.02,
4.03 and, if applicable, 2.06, the Trustee will have a valid and perfected
security interest in the Instruments, marketable securities, Subsidiary Shares
and Subsidiary Notes, to the extent the UCC and, in the case of marketable
securities issued by the United States, Treasury regulations are applicable
thereto.

(i) So long as (i) the relevant Instrument remains in the possession of the
Trustee, a co-trustee or any of their respective agents or (ii) the relevant
marketable security, Subsidiary Note or certificate representing any Subsidiary
Shares continues to be held as described below, the security interest of the
Trustee in, as the case may be, (x) any Instrument that is delivered to the
Trustee, a co-trustee or any of their respective agents in accordance with
Section 4.01(a)(ii), (y) any marketable security that is an “instrument” (as
defined in Article 9 of the UCC) and is delivered to the Trustee or any agent
thereof and held in any Securities Account, or is otherwise held in accordance
with Section 2.06(d), and (z) any Subsidiary Note and any certificate
representing any Subsidiary Shares, will be prior to all Liens thereon of any
creditor of Navistar Financial arising under the UCC and existing at the time of
such delivery and prior to all Liens created or arising under the UCC after such
delivery, subject only to Permitted Liens. The security interest of the Trustee
in all other Collateral will be prior, to the extent that applicable law permits
such priority to be determined by the absence of previously filed conflicting
UCC financing statements, to all other Liens thereon of any creditor of Navistar
Financial now existing or arising or created hereafter, subject only to
Permitted Liens.

 

21



--------------------------------------------------------------------------------

No financing statement or other similar document covering all or any part of the
Collateral and naming Navistar Financial as debtor or seller is on file in any
recording office in any jurisdiction in which such filing would be effective to
perfect a security interest in such Collateral, except for financing statements
with respect to Permitted Liens and filings to be terminated on or prior to the
Effective Date. No Collateral is in the possession of any Person (other than
Navistar Financial) asserting any claim thereto or security interest therein,
except (A) such Collateral as may be in the possession of the Trustee, a
co-trustee or any of their respective agents and (B) Collateral securing
Permitted Liens or Senior Liens.

(j) Upon compliance by Navistar Financial with Section 4.01 (a)(vii), a valid
and perfected security interest (as to the creation of which any consent
required from any third party has been obtained), subject only to Permitted
Liens, will have been created under the Relevant UCC in favor of the Trustee for
the benefit of the Secured Parties in all existing Collateral referred to in
Section 2.01 (xiii).

(k) Other than the filing of financing statements with respect to the Trustee’s
Security Interest in the jurisdictions specified in the Perfection Certificate,
no registration, recordation or filing with any governmental body, agency or
official is required in connection with the execution or delivery of this
Agreement or necessary for the validity or enforcement hereof or for the
perfection or enforcement of the Trustee’s Security Interest (except as may be
required pursuant to Section 4.13). Neither Navistar Financial nor any of the
Navistar Financial Subsidiaries has performed or will perform any acts which
might prevent the Trustee from enforcing any of the terms and conditions of this
Agreement or which would limit the Trustee in any such enforcement.

(l) As of the date hereof, except as specified in Schedule E hereto, (i) none of
the Collateral is evidenced by any Instrument and (ii) no collateral security
for any Collateral is evidenced by any promissory note or other “instrument” (as
defined in Article 9 of the UCC) or any “letter of credit” (as defined in the
UCC).

SECTION 3.02. Enforceability of Navistar Financial Receivables. Navistar
Financial represents and warrants that to the best knowledge of Navistar
Financial, (1) each Navistar Financial Receivable (i) constitutes a legal, valid
and binding obligation of the related Account Debtor, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law and (ii) complies in all material respects with all
applicable legal requirements, including, without limitation, all state and
federal usury laws and (2) the amounts represented by Navistar Financial to the
Trustee from time to time as owing to Navistar Financial in respect of the
Navistar Financial Receivables will at such times be accurate in all material
respects.

SECTION 3.03. Location of Collateral. As of the date hereof, the Perfection
Certificate is correct and complete in all material respects and correctly sets
forth the location of all of the Collateral (other than (i) Collateral to be
delivered to the Trustee under this Agreement and (ii) repossessed and/or seized
Inventory and Equipment held by any Dealer that is not a Used Truck Center) and
the chief executive office of Navistar Financial.

 

22



--------------------------------------------------------------------------------

SECTION 3.04. Jurisdiction of Organization: Chief Executive Office. As of the
date hereof, the Perfection Certificate correctly sets forth the jurisdiction of
organization of Navistar Financial and the location of the chief executive
office of Navistar Financial.

SECTION 3.05. Subsidiaries. As of the Effective Date, Schedule D sets forth the
name, jurisdiction of incorporation and capital stock ownership of each
Subsidiary owned by Navistar Financial. The amount listed directly opposite the
name of each Subsidiary of Navistar Financial under the column heading
“Subsidiary Shares” in such Schedule correctly states the number of shares of
such Subsidiary’s capital stock outstanding as of the date hereof.

ARTICLE IV

COVENANTS

SECTION 4.01. Filings and Further Assurances. (a) In respect of all Collateral,
Navistar Financial will, at its expense, take the following steps:

(i) as to all (a) Navistar Financial Receivables (except those covered by clause
(ii) below), (b) Related Receivable Rights, (c) marketable securities which are
not “instruments” (as defined in Article 9 of the UCC), (d) General Intangibles
and related rights and privileges described in Section 2.01(iv) (except any such
rights and privileges covered by clause (iv) below), (e) Documents,
(f) Inventory, (g) Equipment and (h) Books and Records, Navistar Financial will
at all times on and after the date hereof cause UCC financing statements and
continuation statements to be filed in all applicable jurisdictions as required
to perfect the Trustee’s Security Interest, to the extent that applicable law
permits perfection thereof by filing against Navistar Financial under the UCC;

(ii) as to any Instrument (other than any Subsidiary Note, as to which the
provisions of Section 4.03 will apply) (including, without limitation, any
Instrument received by Navistar Financial as a result of Navistar Financial’s
realization upon the collateral security for any Collateral), other than any
check or draft constituting a payment in respect of any Navistar Financial
Receivable, as to which the provisions of Section 4.07 shall apply, Navistar
Financial will, immediately upon receiving such Instrument, deliver it or cause
it to be delivered to the Trustee, a co-trustee or any of their respective
agents;

(iii) as to all marketable securities that are “instruments” (as defined in
Article 9 of the UCC) (including, without limitation, any such instrument
received by Navistar Financial as a result of Navistar Financial’s realization
upon the collateral security for any Collateral), Navistar Financial will comply
with the provisions of Section 4.02;

(iv) as to all Subsidiary Shares and Subsidiary Notes, Navistar Financial will
comply with Section 4.03;

(v) as to Insurance Policies, Navistar Financial will comply with the provisions
of Section 4.06; and

 

23



--------------------------------------------------------------------------------

(vi) as to all UCC Deposit Accounts, all funds deposited therein and any
interest earned thereon, by the later of the date hereof and the date each such
UCC Deposit Account is established, Navistar Financial will notify the
organization with which such UCC Deposit Account is maintained of the Trustee’s
Security Interest therein and obtain from such organization and furnish to the
Trustee a written acknowledgment of and consent to such notice and written
confirmation that such organization (x) has not received notice of any other
Lien or claim on such UCC Deposit Account, (y) does not itself have any Lien or
other claim on such UCC Deposit Account other than any Permitted Lien and (z) to
the extent obtainable by Navistar Financial using commercially reasonable
efforts, irrevocably waives its right of set-off with respect to such UCC
Deposit Account except its right to set-off against such UCC Deposit Account the
face amount of any check deposited in and credited to such UCC Deposit Account
which is subsequently returned for any reason, and will take such other action
as may be necessary or appropriate from time to time under the Relevant UCC to
perfect the Trustee’s ‘ Security Interest in any UCC Deposit Account.

(b) Navistar Financial will and will cause each Navistar Financial Subsidiary
to, from time to time, at its expense, execute, deliver, file and record any
other statement, assignment, instrument, document, agreement or other paper and
take any other action that from time to time may be necessary, or that the
Trustee may reasonably request, in order to create, preserve, perfect, confirm
or validate the Trustee’s Security Interest or any security interest granted as
collateral security for any Collateral, or to enable the Trustee to obtain the
full benefits of this Agreement or any security agreement securing any
Collateral, or to exercise and enforce any of its rights, powers and remedies
hereunder or thereunder with respect to any of the Collateral. If Navistar
Financial or the servicer of any mortgage or deed of trust securing any
Collateral acquires title to any real property on foreclosure of any such
mortgage or deed of trust then pledged hereunder (or pursuant to any deed in
lieu of foreclosure) or repossesses any other real property collateral securing
any Collateral, Navistar Financial will promptly notify the Trustee thereof and,
at the reasonable request of the Required Secured Parties and at its own
expense, execute and record, or cause such servicer to execute and record, a
mortgage or deed of trust with respect to any such real property in favor of the
Trustee for the benefit of the Secured Parties and take all further action as
may be necessary, or that the Trustee may reasonably request, so that the
Trustee shall have a valid and perfected Lien on such real property prior to all
Liens other than Permitted Liens.

(c) Navistar Financial will not, and will not permit any Navistar Financial
Subsidiary to, change its name, identity or corporate structure in any manner
which would be reasonably likely to make any financing or continuation statement
filed hereunder seriously misleading within the meaning of Section 9-507 of the
UCC (or any other then applicable provision of the UCC) unless Navistar
Financial shall have given the Trustee at least 15 days’ prior written notice
thereof and shall have taken all action (or made arrangements to take such
action substantially simultaneously with such change if it is impossible to take
such action in advance) necessary or reasonably requested by the Trustee to
amend such financing statement or continuation statement so that it is not
seriously misleading.

 

24



--------------------------------------------------------------------------------

(d) To the fullest extent permitted by law, Navistar Financial authorizes the
Trustee to file or record financing and continuation statements and amendments
thereto with respect to the Collateral without the signature of Navistar
Financial thereon. Navistar Financial authorizes the Trustee to use the
Collateral description “all personal property” in any such financing statements.

(e) If any Collateral is at any time in the possession or control of any
warehouseman or bailee or any of Navistar Financial’s agents or processors
(including, without limitation, any Dealer or any Used Truck Center), Navistar
Financial shall, at its expense, notify such warehouseman, bailee, agent or
processor of Navistar Financial’s ownership interest in such Collateral and the
Trustee’s Security Interest therein and to hold all such Collateral for the
Trustee’s account; provided that, in the case of any such Person that is a
Dealer, such notification may be made by inserting in Navistar Financial’s next
regularly scheduled general mailing to Dealers a statement to the effect that
(i) Navistar Financial has entered into this Agreement and (ii) any property of
Navistar Financial (including, without limitation, any repossessed trucks) that
may be held from time to time by such Dealer is owned by Navistar Financial in
accordance with the terms of certain agreements between Navistar Financial and
International and is subject to the Trustee’s Security Interest therein. If any
collateral security for any Collateral is at any time in the possession or
control of any warehouseman or bailee or any of Navistar Financial’s or any
Navistar Financial Subsidiary’s agents or processors, Navistar Financial shall,
at its expense, notify such warehouseman, bailee, agent or processor of the
security interest to hold all such collateral security for the account of
Navistar Financial. The foregoing shall apply to single items of Collateral
described herein with a fair market value greater than $100,000; provided that
if the aggregate amount of Collateral with a fair market value not exceeding
$100,000 exceeds $10,000,000 (the “Maximum Level”), the foregoing shall apply to
all Collateral acquired after such Maximum Level has been exceeded.

(f) If any Collateral constituting “goods” (as defined in the UCC) is regularly
held for sale by any third party (including, without limitation, any Used Truck
Center), Navistar Financial shall, at its expense, promptly following the later
of the date hereof and the date on which such third party begins regularly to
receive any such goods, (i) file in the applicable filing offices appropriately
completed UCC financing statements, and (ii) execute, deliver, file and record
any other statement, assignment, instrument, document, agreement or other paper
and take any other action that from time to time may be necessary, or that the
Trustee may reasonably request, to ensure that such goods shall not be subject
to the claims of such third party’s creditors. The foregoing provision shall
apply to single items of Collateral described herein with a fair market value
greater than $100,000; provided that if the aggregate amount of Collateral with
a fair market value not exceeding $100,000 exceeds the Maximum Level, the
foregoing provision shall apply to all Collateral acquired after such Maximum
Level has been exceeded.

(g) Within 60 days after the date hereof, Navistar Financial shall furnish to
the Trustee file search reports from each UCC filing office set forth in
Schedule 6 to the Perfection Certificate confirming the filing information set
forth in such Schedule; provided mat if Navistar Financial’s reasonable efforts
to provide such a search report within such 60-day period from any such filing
office are unsuccessful, Navistar Financial shall famish to the Trustee such a
file search report from such filing office as promptly as is reasonably
practicable.

(h) If a Notice of Acceleration is in effect, Navistar Financial shall, subject
to Section 2.06, immediately upon its receipt thereof, deliver or cause to be
delivered to the Trustee for deposit in the Collateral Account all Proceeds of
Equipment, General Intangibles or Inventory that is sold or otherwise disposed
of pursuant to Section 2.05.

 

25



--------------------------------------------------------------------------------

(i) Navistar Financial will not, without the prior consent of the Releasing
Secured Parties, sell, lease, exchange, assign or otherwise dispose of or grant
any option with respect to any Collateral, except as permitted by the Credit
Agreement, Section 2.02, Section 2.05, Section 4.02 or Section 4.07(d).

SECTION 4.02. Marketable Securities. (a) On or before the date hereof, Navistar
Financial shall, subject to Section 2.06(d), transfer or cause to be transferred
to one or more of the Securities Accounts referred to below (i) all marketable
securities (other than (x) repurchase agreements and (y) marketable securities
as to which ownership or the existence of a security interest is evidenced by
entries on the books of a “securities intermediary” (as defined in the UCC),
custodian or other entity) owned by Navistar Financial on the date hereof, and
(ii) all securities subject to, and all confirmations relating to, repurchase
agreements constituting marketable securities owned by Navistar Financial on the
date hereof. The marketable securities so transferred (other than repurchase
agreements and confirmations) shall be in suitable form for transfer by delivery
or shall be accompanied by duly executed and undated instruments of transfer or
assignment in blank, in form and substance reasonably satisfactory to the
Trustee.

(b) On and after the date hereof, all investments in marketable securities by
Navistar Financial (except investments in marketable securities that are UCC
Deposit Accounts or are covered by subsection (c) below) shall be made by and in
the name of the Trustee at the written direction of Navistar through one or more
accounts (each a “Securities Account”) established in the name of the Trustee
and maintained with the Trustee or any agent thereof appointed for the purpose
as provided in subsections (c) and (d) below. Unless a Notice of Acceleration is
in effect, the purchase, sale or presentation for payment of any such marketable
securities and the receipt by Navistar Financial of the proceeds of the sale or
collection thereof and any interest paid thereon shall all occur as provided
below in this subsection. To initiate the purchase of such marketable
securities, Navistar Financial will in writing (i) inform the Trustee as to the
particulars of such purchase and (ii) cause to be transferred to a bank account
designated by, and in the name of, the Trustee (either as Trustee or in its
individual capacity) funds, and/or instruct the Trustee to apply funds received
by the Trustee in respect of other marketable securities, in an amount equal to
the sum of (x) the purchase price plus (y) any brokers’ fees and other
out-of-pocket expenses reasonably expected to be incurred in connection with
such purchase, whereupon the Trustee will make arrangements (either directly or
through one or more agents) for the purchase of such marketable securities,
including the payment of the purchase price thereof. All marketable securities
(other than repurchase agreements) purchased by the Trustee as aforesaid (and
all securities subject to, together with all confirmations relating to,
repurchase agreements) will be delivered to and, subject to the following
sentence, held in the Securities Accounts. To initiate a sale or presentation
for payment of such marketable securities, Navistar Financial will inform the
Trustee in writing as to the particulars of such sale or presentation, whereupon
the Trustee will make arrangements (either directly or through the appropriate
agents) for the sale or presentation of such marketable securities, and the
transfer of funds received by the Trustee or such agents on the sale or
collection of such marketable securities to such bank account of Navistar
Financial (other than a Proceeds Deposit Account that is not a UCC Deposit
Account) as shall have been designated by Navistar Financial for the

 

26



--------------------------------------------------------------------------------

purpose, or for the application of such funds to another investment in
marketable securities, as Navistar Financial shall elect; provided that the
Trustee shall revoke any such arrangements previously made for the transfer of
such funds to a bank account of Navistar Financial promptly after receiving a
Notice of Acceleration. Any interest received by the Trustee or any agent,
thereof in respect of marketable securities held in a Securities Account will be
similarly transferred or applied.

(c) Notwithstanding anything contained in this Agreement to the contrary, on and
after the date hereof Navistar Financial may make investments through a
Securities Account in marketable securities as to which ownership or the
existence of a security interest is evidenced by entries on the books of a
“securities intermediary” (as defined in the UCC), custodian or other entity;
provided that,

(i) (A) such investment is made through a Securities Account maintained by the
Trustee with a Permitted Financial Intermediary,

(B) concurrently with the making of such investment, such Permitted Financial
Intermediary sends to the Trustee confirmation, substantially in the form of
Exhibit B hereto, of the purchase of such marketable securities, and also by
book entry to the relevant Securities Account identifies such marketable
securities as subject to the Trustee’s Security Interest,

(C) such Permitted Financial Intermediary shall have previously received a copy
of this Agreement signed by Navistar Financial, and

(D) Navistar Financial promptly takes any other action that may be necessary
under the UCC, or that the Trustee may reasonably request, to perfect the
Trustee’s Security Interest in such marketable securities;

or

(ii) (A) before Navistar Financial makes such investment, the Trustee (1) has
received an Opinion of Counsel setting forth the procedures to be followed so
that, after making such investment, the Trustee will have a valid security
interest in the relevant marketable securities which is perfected to the same
extent as if physical delivery were made to the Trustee of marketable securities
in bearer definitive form or in other suitable form for such delivery, and
(2) has not received notice of any change in the law upon which such Opinion of
Counsel is based, and

(B) the procedures set forth in such Opinion of Counsel are followed.

Navistar Financial shall promptly notify the Trustee as to any change in the law
upon which any Opinion of Counsel referred to in clause (ii)(A) above is based
and shall not make any investment in marketable securities of the type covered
in such Opinion of Counsel (other than any such investment made in compliance
with clause (i) above) until it furnishes the Trustee with a new Opinion of
Counsel to the effect set forth in clause (ii)(A)(l) above.

 

27



--------------------------------------------------------------------------------

To initiate the purchase of any marketable securities in accordance with clause
(i) above, Navistar Financial will (x) inform the Trustee in writing as to the
particulars of such purchase and (y) cause to be transferred to a bank account
designated by, and in the name of, the Trustee (either as Trustee or in its
individual capacity) funds, and/or instruct the Trustee to apply funds received
by the Trustee in respect of other marketable securities, in an amount equal to
the sum of (x) the purchase price plus (y) any brokers’ fees and other
out-of-pocket expenses reasonably expected to be incurred in connection with
such purchase, whereupon the Trustee will make arrangements through a Permitted
Financial Intermediary for the purchase of such marketable securities, including
the payment of the purchase price thereof.

Unless a Notice of Acceleration is in effect, the Trustee shall, upon the
written instructions and for the account of Navistar Financial, sell or
otherwise dispose of marketable securities in which Navistar Financial has
invested pursuant to this subsection (c). To initiate a sale or other
disposition of such marketable securities, Navistar Financial will inform the
Trustee in writing as to the particulars of such sale or presentation, whereupon
the Trustee will make arrangements through, and in accordance with the usual
procedures of, the relevant Permitted Financial Intermediary for the sale or
disposition of such marketable securities, and the transfer of funds received by
the Trustee on the sale or collection of such marketable securities to such bank
account of Navistar Financial (other than a Proceeds Deposit Account that is not
a UCC Deposit Account) as shall have been designated by Navistar Financial for
the purpose, or for the application of such funds to another investment in
marketable securities, as Navistar Financial shall elect; provided that the
Trustee shall revoke any such arrangements previously made for the transfer of
such funds to a bank account of Navistar Financial promptly after receiving a
Notice of Acceleration. Any interest received by the Trustee or any agent
thereof in respect of marketable securities held in accordance with this
subsection (c) will be similarly transferred or applied.

(d) The Trustee shall from time to time appoint, as its agent or agents, one or
more Persons (which in no case shall be Navistar Financial or an Affiliate,
employee or agent of Navistar Financial) designated by Navistar Financial and
reasonably acceptable to the Trustee, located in New York, with whom a
Securities Account shall be established and maintained. Prior to establishing
such a Securities Account, the Person so appointed shall deliver to the Trustee
a writing acknowledging that (i) in opening such Securities Account and holding
securities therein, such Person is acting as agent of the Trustee, and will
conduct transactions in securities in such account in the name and upon the
instruction of the Trustee (with any confirmations of such transactions sent by
such Person to reflect that fact), and (ii) such Person shall in no event
(except upon the termination of this Agreement as provided in Section 9.10)
deliver any securities held in such Securities Account to Navistar Financial or
any Affiliate, employee or agent of Navistar Financial. The provisions of clause
(ii) of the preceding sentence shall also apply to any Securities Account
maintained with the Trustee.

(e) Upon receipt of a Notice of Acceleration and thereafter so long as such
Notice of Acceleration is in effect, the Trustee shall transfer or cause to be
transferred for deposit in the Collateral Account any funds in the Securities
Accounts.

 

28



--------------------------------------------------------------------------------

(f) Upon the sale or disposition of any marketable securities pursuant to this
Section, the Trustee’s Security Interest therein (but not in the Proceeds
arising from such sale or disposition) shall, without any further action on the
part of the Trustee, be automatically released.

SECTION 4.03. Subsidiary Shares and Subsidiary Notes. (a) On or before the date
hereof, Navistar Financial shall deliver or cause to be delivered to the
Trustee, a co-trustee or any of their respective agents, all Subsidiary Notes
and certificates representing Subsidiary Shares endorsed or accompanied by duly
executed and undated instruments of transfer and assignment in blank so as to be
in suitable form for transfer by endorsement and delivery by the Trustee, all in
form and substance reasonably satisfactory to the Trustee.

(b) If a Notice of Acceleration is in effect, the Trustee may, in its sole
discretion, cause any or all of the Subsidiary Shares to be transferred of
record into the name of the Trustee or its nominee. If a Notice of Acceleration
is in effect, Navistar Financial will promptly give or cause to be given to the
Trustee copies of any notices or other communications received by it with
respect to Subsidiary Shares registered in the name of Navistar Financial or any
Navistar Financial Subsidiary and required to be delivered to the Trustee
hereunder and the Trustee will promptly give to Navistar Financial copies of any
notices and communications received by the Trustee with respect to Subsidiary
Shares registered in the name of the Trustee or its nominee.

(c) If any Navistar Financial Subsidiary at any time issues any shares of
capital stock of any class (including, without limitation, substitute shares of
capital stock) to Navistar Financial or owes any Intercompany Debt which is
evidenced by a promissory note or “instrument” (as defined in Article 9 of the
UCC), including any substitute note or instrument, which has not previously been
delivered hereunder, Navistar Financial will immediately pledge and deposit with
the Trustee, a co-trustee or any of their respective agents certificates
representing all such shares and such notes or instruments evidencing such
Intercompany Debt as additional security for the Secured Obligations; provided
that in no event shall more than 65% of the total outstanding capital stock of
any Excluded Foreign Subsidiary be required to be so pledged and deposited. All
such shares, notes or instruments shall be endorsed or accompanied by duly
executed and undated instruments of transfer and assignment in blank so as to be
in suitable form for transfer by endorsement and delivery by the Trustee, all in
form and substance reasonably satisfactory to the Trustee. All such shares,
notes and instruments constitute Pledged Securities and are subject to all
relevant provisions of this Agreement.

(d) If any Navistar Financial Subsidiary at any time holds any certificate or
“instrument” (as defined in Article 9 of the UCC) representing such Navistar
Financial Subsidiary’s right to receive any payment from the purchasers of any
Receivables sold by such Navistar Financial Subsidiary or from any trust to
which any Receivables shall have been transferred (including, without
limitation, any substitute certificate or instrument) which has not been
previously delivered hereunder, Navistar Financial will immediately cause such
Navistar Financial Subsidiary to pledge and deposit such certificate or
instrument with Navistar Financial, and Navistar Financial will immediately
deliver such certificate or instrument to the Trustee hereunder as additional
security (to the extent of Navistar Financial’s interest therein) for the
Secured Obligations.

 

29



--------------------------------------------------------------------------------

(e) If a Notice of Acceleration is in effect, Navistar Financial shall promptly
upon the request of the Required Secured Parties, (i) deliver to the Trustee
hereunder as additional security (to the extent of Navistar Financial’s interest
therein) for the Secured Obligations any “instruments” (as defined in Article 9
of the UCC) or “letters of credit” (as defined in the UCC) which are pledged to
and held by or on behalf of Navistar Financial and (ii) make appropriate
arrangements for any marketable securities as to which ownership or the
existence of a security interest is evidenced by book entries which are pledged
to Navistar Financial to be held by a Permitted Financial Intermediary in the
name and for the account of the Trustee as additional security (to the extent of
Navistar Financial’s interest therein) for the Secured Obligations. All such
instruments and letters of credit shall be endorsed or accompanied by duly
executed and undated instruments of transfer and assignment in blank so as to be
in suitable form for transfer by endorsement and delivery by the Trustee, all in
form and substance reasonably satisfactory to the Trustee.

(f) The Trustee shall have the right to receive and, while any Notice of
Acceleration is in effect, to retain as Collateral hereunder in the Collateral
Account all dividends and other payments and distributions made upon or with
respect to (A) the Subsidiary Shares and (B) any Instruments delivered hereunder
pursuant to Section 4.01(a)(ii). Navistar Financial shall take all such action
as the Trustee may deem necessary or appropriate to give effect to such right.
All such dividends and other payments and distributions which are received by
Navistar Financial shall be received in trust for the benefit of the Trustee and
the other Secured Parties and, if the Trustee so directs so long as a Notice of
Acceleration is in effect, shall be segregated from other funds of Navistar
Financial and shall forthwith upon demand by the Trustee so long as a Notice of
Acceleration is in effect be paid over to the Trustee as Collateral for deposit
in the Collateral Account in the same form as received (with any necessary
endorsement). After a Notice of Acceleration has been cancelled, the Trustee’s
right to retain dividends, interest and other payments and distributions under
this Section 4.03(g) shall cease and the Trustee shall pay over to Navistar
Financial any such Collateral retained by it while such Notice of Acceleration
was in effect.

(g) (i) Unless a Notice of Acceleration shall be in effect, Navistar Financial
shall have the right, from time to time, to vote and to give consents,
ratifications and waivers with respect to the Subsidiary Shares and the Trustee
shall, upon receiving a written request from Navistar Financial, deliver to
Navistar Financial or as specified in such request such proxies, powers of
attorney, consents, ratifications and waivers in respect of any of the
Subsidiary Shares which are registered in the name of the Trustee or its nominee
as shall be specified in such request and be in form and substance satisfactory
to die Trustee.

(ii) If a Notice of Acceleration has been received by the Trustee and so long as
such Notice of Acceleration is in effect, the Trustee shall have the right (to
the extent permitted by law), and Navistar Financial shall take all such action
as may be necessary, or as the Trustee may reasonably request, to give effect to
such right, to vote and to give consents, ratifications and waivers, and take
any other action with respect to any or all of the Subsidiary Shares with the
same force and effect as if the Trustee were the absolute and sole owner
thereof.

 

30



--------------------------------------------------------------------------------

SECTION 4.04. Liens on the Collateral. Navistar Financial shall not create or
suffer to exist any Lien on any Collateral other than (except with respect to
Subsidiary Shares) Permitted Liens. Without limiting the generality of the
foregoing, if any Lien on all or any part of the Collateral shall be filed
pursuant to Section 4068 or 302(f) of ERISA or Section 6323 of the internal
Revenue Code, Navistar Financial shall cause such Lien to be released within 30
days after such filing. ,

SECTION 4.05. Place of Business and Collateral. Navistar Financial will not
change the location of any of (i) its places of business, (ii) its chief
executive office, (iii) its jurisdiction of incorporation or (iv) the offices or
other locations where it keeps or holds any Collateral or any records relating
thereto from the location listed in the Perfection Certificate (except to the
extent temporary location elsewhere is needed in connection with litigation,
repossession or other collection activities) unless Navistar Financial,
promptly, and in any event within 30 days after making such change, notifies the
Trustee of such change, makes all UCC filings required by Section 4.01(a) and
takes all other action necessary, or that the Trustee may reasonably request, to
preserve, perfect, confirm and protect (to the extent contemplated hereby) the
Trustee’s Security Interest. Navistar Financial will not in any event change the
location of any Collateral, if such change would cause the Trustee’s Security
Interest in such Collateral to lapse or cease to be perfected. Navistar
Financial will at all times maintain its chief executive office within one of
the 48 contiguous states in which Article 9 of the Uniform Commercial Code
(Secured Transactions) is in effect. Navistar Financial will permit the Trustee,
or any agent designated by it, at any time and from time to time at the
Trustee’s reasonable request during normal business hours with reasonable prior
notice, to inspect, audit, check and make abstracts from Navistar Financial’s
Books and Records.

SECTION 4.06. Insurance. Navistar Financial will cause any group, property or
casualty insurance policy maintained by it on the Collateral to name the
Trustee, for the benefit of the Secured Parties, as an additional named insured,
loss payee, beneficiary or otherwise, as appropriate, to the extent its interest
may appear.

SECTION 4.07. Collection Procedures. (a) On or before the date hereof, Navistar
Financial will establish a system of operations, accounts and instructions to
the Concentration Bank, Collection Banks, Proceeds Account Banks, International,
Dealers and Account Debtors, as provided in this Section.

Navistar Financial shall, subject to the provisions of Section 4.13,
(i) instruct any Account Debtor obligated to make payments under any Navistar
Financial Receivable (other than any Navistar Financial Receivable referred to
in clause (ii) below) to make such payments directly to a separate special
purpose account of Navistar Financial maintained at a Proceeds Account Bank and
containing only Proceeds (a “Proceeds Deposit Account”) and (ii) subject to the
provisions of Section 4.13, instruct any Account Debtor obligated to make
payments under any Navistar Financial Receivable referred to in clause (d) of
the definition of Navistar Financial Receivables to make such payments (except
to the extent mat any Permitted Receivables Sale Agreement may require otherwise
with respect to Receivables sold thereunder) to lock-boxes (the “Lock-boxes”)
(in the case of any payments in the form of cash, checks, drafts and other
instruments or items for the payment of money) and accounts (the “Collection
Accounts”) (in the case of any payments made by wire transfer or similar
electronic means) maintained by Navistar Financial with the Collection Banks.
Payments on account of Wholesale Receivables shall be paid to Lock-boxes and
Collection Accounts which are separate from those to which payments

 

31



--------------------------------------------------------------------------------

on account of Retail Receivables are made. Navistar Financial shall, and shall
request International and each Dealer to, pay forthwith into Lock-boxes and
Collection Accounts, as appropriate, in the form received (or, in the case of
any such payment received by wire transfer or similar electronic means, by such
means), all payments on account of Wholesale Receivables and Retail Receivables
received directly by Navistar Financial, International or any such Dealer;
provided that any such payments received by International shall be deposited
forthwith by International into the applicable retail suspense account of
Navistar Financial (each such suspense account and each suspense account
referred to in the next succeeding sentence, a “Suspense Account”) maintained by
a Collection Bank. Navistar Financial shall instruct each Collection Bank to
transfer by wire transfer or similar electronic means, on the same business day
as received, all amounts deposited by wire transfer or similar electronic means
into the wholesale or retail Collection Account maintained by such Collection
Bank pursuant to this Section into a special purpose account of Navistar
Financial maintained at the Concentration Bank (the “Proceeds Allocation
Account”); provided that, if such Collection Bank receives any such amounts on a
day that is not a business day, or too late on a business day to make such a
transfer in accordance with such Collection Bank’s normal procedures, then such
Collection Bank may make such transfer on the next succeeding business day.
Navistar Financial shall instruct each Collection Bank (x) to deposit all cash,
checks, drafts and other instruments or items for the payment of money paid into
the wholesale or retail Lock-box (if any) maintained by such Collection Bank
pursuant to this Section forthwith in the wholesale or retail Suspense Account
of Navistar Financial, as appropriate, maintained by such Collection Bank
(except that such Collection Bank may deal with items which are postdated,
improperly endorsed or otherwise irregular in accordance with such Collection
Bank’s usual procedures) and (y) to transfer by wire transfer or similar
electronic means all cash, checks, drafts and other instruments or items
deposited into any Suspense Account maintained by such Collection Bank to the
Proceeds Allocation Account on the same business day as such items clear in
accordance with such Collection Bank’s customary clearing schedule; provided
that, if any such items so clear too late on a business day to make such a
transfer in accordance with such Collection Bank’s normal procedures, then such
Collection Bank may make such transfer on the next succeeding business day.
Navistar Financial shall not deposit or, except as set forth above in this
subsection (a), cause to be deposited any amount in any Proceeds Deposit
Account.

The Trustee is hereby directed to instruct the Concentration Bank to follow the
instructions of Navistar Financial given pursuant to this subsection (a).
Navistar Financial shall instruct the Concentration Bank to retain all amounts
transferred into the Proceeds Allocation Account in such account until they have
been identified by Navistar Financial, either by actual identification or, so
long as no Notice of Acceleration is in effect, by reasonable estimation in
accordance with Navistar Financial’s usual procedures, as (i) Sold Collections,
(ii) Retained Collections or (iii) other amounts. Upon such identification,
(w) Navistar Financial shall provide prompt notice thereof to the Concentration
Bank and the Trustee, (x) Retained Collections shall be transferred forthwith to
a Proceeds Deposit Account, (y) Sold Collections shall be transferred in
accordance with the terms under which the underlying Receivables were sold and
(z) other amounts shall be transferred in accordance with Navistar Financial’s
usual procedures. Such identification by Navistar Financial shall be effected as
soon as reasonably practicable.

 

32



--------------------------------------------------------------------------------

Navistar Financial shall not permit any Proceeds to remain in any account
described in this subsection (a) (other than any such account that is a UCC
Deposit Account) more than 10 days after receipt of such Proceeds by a
Collection Bank.

If, notwithstanding the foregoing, the Trustee or any Purchaser shall in good
faith challenge Navistar Financial’s identification of any item of payment or
shall in good faith challenge any of Navistar Financial’s formulas for
allocating items of payment, Deloitte & Touche LLP (or such other accounting
firm as shall be acceptable to Navistar Financial, such Purchaser and the
Trustee), at Navistar Financial’s expense, shall determine the proper
identification of such item of payment or the propriety of such allocation
formula. If any such determination shall result in additional amounts being
transferable to a Proceeds Deposit Account with respect to any such item of
payment, Navistar Financial shall promptly so transfer such additional amounts
and, if it has been determined that Navistar Financial’s formula for allocation
was in error, the proper allocation formula shall thereafter be applied to
allocate items of payment, subject to any subsequent revision as provided
herein. No such determination shall prevent Navistar Financial, the Trustee or
any Purchaser from litigating a claim to a greater portion of such funds.

Navistar Financial will use all reasonable efforts to cause International and
each Account Debtor, Dealer, Proceeds Account Bank and Collection Bank to comply
with the foregoing procedures and instructions; provided that the failure of any
of them so to comply shall not constitute a breach of this subsection.

(b) The name in which such Lock-boxes, Collection Accounts, Suspense Accounts
and Proceeds Allocation Account are carried shall clearly indicate that
(i) certain of the items and funds deposited therein are the property of
Navistar Financial subject to the Trustee’s Security Interest and (ii) certain
other items and funds deposited therein are the property of one or more other
Persons. The name in which each Proceeds Deposit Account is carried shall
reflect the fact that all items and funds deposited therein are the property of
Navistar Financial subject to the Trustee’s Security Interest hereunder. The
instructions governing such Lock-boxes and accounts shall not be altered in any
material manner which is inconsistent with any Secured Instrument or which could
reasonably be expected to adversely affect the Trustee, any Secured Party or any
other holder of a Secured Obligation without the prior consent of the Required
Secured Parties.

(c) Not later than the date hereof, as to (i) any Lock-box, Suspense Account or
Collection Account with a Collection Bank established on or before the date
hereof and (ii) any Proceeds Deposit Account with a Proceeds Account Bank
established on or before the date hereof, and prior to establishing any such
lock-boxes and accounts with any bank after the date hereof, Navistar Financial
will cause such bank to deliver a writing to the Trustee confirming that the
bank in question has received the instructions and established the relevant
accounts and procedures referred to in this Section. Navistar Financial may,
from time to time after the date hereof, designate a bank to act as a Collection
Bank or a Proceeds Account Bank and such bank shall become a Collection Bank or
a Proceeds Account Bank for purposes of this Agreement, provided that (i) such
bank is located in one of the 48 contiguous states in which Article 9 of the
Uniform Commercial Code (Secured Transactions) is in effect, (ii) such bank has
delivered a writing to the Trustee confirming the matters set forth in the first
sentence of this subsection (c), and (iii) Navistar Financial has delivered to
the Trustee an amended Schedule B or C, setting forth the then current list of
Collection Banks or Proceeds Account Banks, as the case may be.

 

33



--------------------------------------------------------------------------------

(d) Unless a Proceeds Account Bank has received notice from the Trustee that a
Notice of Acceleration is in effect, Navistar Financial shall be entitled to
instruct such Proceeds Account Bank to transfer amounts held in a Proceeds
Deposit Account maintained with such bank to or upon the order of Navistar
Financial, whereupon, unless such amounts are deposited in a UCC Deposit
Account, the Trustee’s Security Interest in such amounts (but not in any
property or rights concurrently or subsequently acquired by Navistar Financial
in consideration of Navistar Financial’s payment of any such amounts) shall
cease immediately without any further action on the part of the Trustee;
provided that Navistar Financial shall not instruct any Proceeds Account Bank to
transfer funds from a Proceeds Deposit Account to any other bank account
maintained by Navistar Financial which is not a Proceeds Deposit Account except
to facilitate the prompt application thereof in Navistar Financial’s business.
After receiving notice from the Trustee that a Notice of Acceleration is in
effect, each Proceeds Account Bank shall immediately and from time to time
thereafter (unless it receives notice from the Trustee stating that such Notice
of Acceleration is no longer in effect) transfer all funds held in its Proceeds
Deposit Account to the Trustee for deposit in the Collateral Account and shall
notify the Trustee by facsimile transmission as to the details of each such
transfer.

(e) Unless a Notice of Acceleration is in effect, Navistar Financial will, at
its expense and in accordance with its normal commercial practices, for the
benefit of the Trustee:

(i) ask for, demand, sue for, collect or cause to be collected from the Account
Debtor or Account Debtors on each Navistar Financial Receivable, as and when
due, any and all amounts, including interest, owing under or on account of such
Navistar Financial Receivable;

(ii) compromise and settle any dispute related to any Navistar Financial
Receivable; and

(iii) take or cause to be taken such action to repossess goods securing any
Navistar Financial Receivable, or to enforce any rights or liens arising
thereunder and to dispose of such repossessed goods as Navistar Financial may
deem proper;

provided that Navistar Financial will not be required to take any action under
this subsection which would be contrary to any applicable law or court order.

(f) Not later than the date hereof, the Trustee will cause the Concentration
Bank to deliver a writing to the Trustee and Navistar Financial, confirming that
the Concentration Bank has received the instructions of the Trustee and Navistar
Financial referred to in subsection (a) of this Section. The Concentration Bank
may at any time, by giving written notice to the Trustee and Navistar Financial,
resign its position as the Trustee’s agent and be discharged of its
responsibilities hereunder, such resignation to be effective upon the
appointment by the Trustee of a successor Concentration Bank (which Navistar
Financial shall have the right to designate) and the acceptance of such
appointment by such successor Concentration Bank. If no successor Concentration
Bank shall be appointed and shall have

 

34



--------------------------------------------------------------------------------

accepted such appointment within 30 days after the Concentration Bank gives the
aforesaid notice of resignation, the Trustee may appoint a successor
Concentration Bank with the consent of Navistar Financial or apply to any court
of competent jurisdiction to appoint a successor Concentration Bank. Upon the
instruction of Navistar Financial, the Trustee shall, upon ten days’ prior
notice, remove the Concentration Bank and appoint as its agent a successor
Concentration Bank designated by Navistar Financial, provided that such
successor Concentration Bank shall have accepted such appointment and delivered
a writing to the Trustee and Navistar Financial confirming the matters set forth
in the first sentence of this subsection (f). Any successor Concentration Bank
shall be a bank (i) located in one of the 48 contiguous states in which Article
9 of the Uniform Commercial Code (Secured Transactions) is in effect and in a
state in which Section 9-306 of the Uniform Commercial Code provides for
continuous perfection of a security interest in separate deposit accounts
containing only proceeds and (ii) having capital, surplus and undivided profits
of at least $250,000,000 if there be such a bank with such capital, surplus and
undivided profits willing, qualified and able to act as Concentration Bank upon
reasonable or customary terms.

SECTION 4.08. Delivery of Secured Instruments. Within 30 days after the date
hereof, Navistar Financial shall deliver to the Trustee true and complete copies
of all Secured Instruments as in effect on the date hereof. Navistar Financial
will deliver to the Trustee, promptly upon the execution thereof, a true and
complete copy of (i) each Secured Instrument entered into after the date hereof
and (ii) each amendment, modification or supplement to any Secured Instrument.

SECTION 4.09. Information as to Secured Parties. Navistar Financial shall
deliver to the Trustee between November 1 and November 15 in each year, and from
time to time upon reasonable request of the Trustee, a list setting forth as of
a date not more than 30 days prior to the date of such delivery, (i) for each
Secured Instrument (other than any Secured Instrument referred to in clause
(iii), (iv) or (v) below), the aggregate unpaid principal or face amount
outstanding thereunder, (ii) for each Secured Instrument (other than any Debt
Indenture and the Credit Agreement), to the extent known, the names of the
holders of Secured Obligations outstanding thereunder and the unpaid principal
or face amount thereof owing to each such holder, (iii) the aggregate unpaid
principal amount of Indenture Obligations outstanding under each Debt Indenture
and the name and address of the Indenture Trustee thereunder, (iv) the aggregate
unpaid principal amount of loans outstanding under the Credit Agreement and the
name and address of the Administrative Agent thereunder, and (v) in the case of
Secured Obligations other than Indenture Obligations and the Credit Agreement,
the name and address of any duly authorized representative of the Secured
Parties holding such Secured Obligations designated in accordance with
Section 7.11(b). Navistar Financial shall furnish to the Trustee within 30 days
after the date hereof a list setting forth the name and address of each party to
whom notices must be sent under each Secured Instrument in effect on the date
hereof and Navistar Financial shall furnish promptly to the Trustee any changes
or additions to such list of which it receives notice. The Trustee shall provide
a copy of such list to any Secured Party requesting it.

SECTION 4.10. Stamp and Other Similar Taxes. Navistar Financial shall indemnify
and hold harmless the Trustee and each Secured Party from any present or future
claim or liability for any stamp or any other similar tax and any penalties or
interest with respect thereto which may be assessed, levied or collected by any
jurisdiction in connection with this Agreement, the Trust Estate or any
Collateral.

 

35



--------------------------------------------------------------------------------

SECTION 4.11. Filing Fees: Excise Taxes. Navistar Financial shall make any and
all payments in respect of all search, filing, recording and registration fees,
taxes, excise taxes and other similar imposts which may be payable or determined
to be payable in respect of the execution, delivery and performance of this
Agreement.

SECTION 4.12. Collateral Reports. Navistar Financial shall furnish or cause to
be furnished to the Trustee from time to time, as promptly as feasible upon the
Trustee’s reasonable request, schedules or other reports generated by Navistar
Financial in the ordinary course of business identifying and describing the
Collateral (including, without limitation, the locations of Books and Records
and other Collateral), all as the Trustee may reasonably request.

SECTION 4.13. Government Receivables. (a) Navistar Financial’s right, title and
interest in any Receivables as to which the United States of America or any
agency or a department thereof is the obligor (“Government Receivables”) shall
constitute “Navistar Financial Receivables” except for purposes of Sections
3.01(d), (e) and (g); provided that nothing in this Agreement shall obligate
Navistar Financial to comply with the federal Assignment of Claims Act as set
forth in 31 U.S.C.A. § 3727 (1983) and 41 U.S.C.A. § 15 (1987) (the “FACA”)
until it is required to do so pursuant to subsection (b) below or to instruct
any Account Debtor under any Government Receivable to make any payment into a
Lock-box or Collection Account referred to in Section 4.07.

(b) If at any time:

(i) Navistar Financial notifies the Trustee that it desires to comply with the
FACA with respect to the assignment to the Trustee of any Government Receivable,
or

(ii) the Required Secured Parties notify the Trustee and Navistar Financial that
(A) they have determined that Government Receivables constituted at the end of
any month more than 5% of the total (net) receivables of Navistar Financial,
determined on a basis consistent with the statement of consolidated financial
condition of Navistar Financial and its consolidated Subsidiaries as of
October 31, 2004 and the related statements of consolidated income and retained
earnings and consolidated cash flow for the fiscal year then ended, together
with the notes thereto, included in the 2004 Annual Report and reported on by
Deloitte & Touche LLP, and (B) they have decided to require Navistar Financial
to comply with the FACA with respect to the assignment to the Trustee of
Government Receivables to the extent necessary so that Government Receivables as
to which Navistar Financial has not so complied will constitute less than 5% of
such total (net) receivables,

then Navistar Financial will file with the appropriate contracting officer, head
of department or agency or disbursing officer appropriate written notices of
assignment which comply with the FACA

 

36



--------------------------------------------------------------------------------

(x) within 30 days after the Trustee’s receipt of a notice described in clause
(i) or (ii) above as to Government Receivables arising before the receipt of
such notice, and

(y) promptly after the execution of the relevant contract as to Government
Receivables arising after receipt of such notice

to the extent required to comply with clause (i) or (ii) above and permitted by
the terms of such Government Receivables.

(c) Notwithstanding any other provision of this Agreement, unless a Notice of
Acceleration is in effect, any amounts received by the Trustee with respect to
any Government Receivables assigned pursuant to the FACA shall be deposited in
one or more special demand accounts of the Trustee or any of its agents (each a
“Government Account”), the balance of which shall be subject to withdrawal or
transfer upon the order of Navistar Financial in accordance with the Trustee’s
or such agent’s normal rules and regulations governing commercial demand deposit
accounts. If a Notice of Acceleration is delivered and so long as it remains in
effect, any amounts in Government Accounts shall be held and applied by the
Trustee or such agent in accordance with the provisions of Article VI. The
Trustee agrees that such reports as may be requested by Navistar Financial as to
the source of funds deposited in the Government Accounts will be rendered at
reasonable intervals.

ARTICLE V

ACCELERATION OF SECURED OBLIGATIONS; REMEDIES

SECTION 5.01. Notice of Acceleration. (a) Upon receipt of a Notice of
Acceleration, the Trustee shall (i) immediately notify Navistar Financial, any
co-trustee, each Purchaser, the Concentration Bank, each Proceeds Account Bank
and each insurance company that has issued an insurance policy naming the
Trustee as an additional named insured, loss payee, beneficiary or otherwise in
accordance with Section 4.06 (provided that Navistar Financial shall have
notified, and hereby agrees to notify, the Trustee of the proper address, or
facsimile number for such each such notice) of the receipt and contents thereof
and (ii) within ten days thereafter, notify each Secured Party thereof. So long
as such Notice of Acceleration is in effect, the Trustee shall exercise the
rights and remedies provided in this Article. The Trustee is not empowered to
exercise any remedy hereunder unless a Notice of Acceleration is in effect.

(b) A Notice of Acceleration shall become effective upon receipt thereof by the
Trustee. A Notice of Acceleration, once effective, shall remain in effect unless
and until it is cancelled as provided in Section 5.01(c).

(c) The party or parties giving a Notice of Acceleration shall be entitled to
cancel such notice by delivering a written notice of cancellation to the Trustee
(i) before the Trustee takes any action to exercise any remedy with respect to
the Collateral or (ii) thereafter, if the Trustee believes that all actions it
has taken to exercise any remedy or remedies with respect to the Collateral can
be reversed without undue difficulty, provided that no Notice of

 

37



--------------------------------------------------------------------------------

Acceleration shall be cancelled more than 30 days after it is received by the
Trustee. The Trustee shall immediately notify Navistar Financial as to the
receipt and contents of any such notice of cancellation and shall promptly
notify Navistar Financial, any co-trustee, the Concentration Bank, each Proceeds
Account Bank, each insurance company that has received notice of the relevant
Notice of Acceleration in accordance with Section 5.01(a), each Purchaser and
each other Secured Party as to the cancellation of any Notice of Acceleration.

SECTION 5.02. General Authority of the Trustee over the Collateral. Navistar
Financial hereby irrevocably constitutes and appoints the Trustee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of Navistar
Financial or in its own name, from time to time in the Trustee’s discretion, so
long as any Notice of Acceleration is in effect, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary or desirable to carry out the terms of this Agreement and accomplish
the purposes hereof and, without limiting the generality of the foregoing,
Navistar Financial hereby gives the Trustee the power and right on behalf of
Navistar Financial, without notice to or further assent by Navistar Financial,
except as provided in Section 5.03(b), to do the following:

(i) to ask for, demand, sue for, collect, receive and give acquittance for any
and all moneys due or to become due upon, or in connection with, the Collateral;

(ii) to receive, take, endorse, assign and deliver any and all checks, notes,
drafts, acceptances, documents and other negotiable and non-negotiable
instruments and Chattel Paper taken or received by the Trustee as, or in
connection with, the Collateral;

(iii) to commence, prosecute, defend, settle, compromise or adjust any claim,
suit, action or proceeding with respect to, or in connection with, the
Collateral;

(iv) to sell, transfer, assign or otherwise deal in or with the Collateral or
any part thereof or the proceeds or avails thereof as fully and effectively as
if the Trustee were the absolute owner thereof;

(v) to extend the time of payment of any or all thereof and to make any
allowance and other adjustments with reference thereto; and

(vi) to do, at its option and at the expense and for the account of Navistar
Financial, at any time or from time to time, all acts and things which the
Trustee deems necessary to protect or preserve the Collateral and to realize
upon the Collateral.

SECTION 5.03. Remedies: Rights Upon Acceleration of Secured Obligations. (a) If
a Notice of Acceleration is in effect and the related 30-day cancellation period
referred to in the proviso to the first sentence of Section 5.01(c) shall have
expired:

(i) The Trustee may at any time, without further notice to Navistar Financial,
notify Account Debtors that a security interest in their obligations has been
granted to the Trustee and that payments thereunder or in respect thereof should
be made directly to the Trustee. If requested by the Trustee, Navistar Financial
will so notify Account Debtors. The Trustee may in its own name or in the name
of others communicate with Account Debtors.

 

38



--------------------------------------------------------------------------------

(ii) All payments received by Navistar Financial under or in connection with the
Collateral shall be held by Navistar Financial in trust for the Trustee, shall
be segregated from other funds of Navistar Financial and shall, forthwith upon
receipt by Navistar Financial, be turned over to the Trustee, in the same form
as received by Navistar Financial (duly endorsed to the Trustee, if required)
for deposit in the Collateral Account.

(iii) Any and all such payments so received by the Trustee (whether from
Navistar Financial or otherwise) shall be deposited by the Trustee in the
Collateral Account. Any Proceeds, whether consisting of cash, checks, notes,
drafts, bills of exchange, money orders or commercial paper of any kind
whatsoever, shall be deposited or held in the Collateral Account when received.

(b) If a Notice of Acceleration is in effect, the Trustee may exercise, in
addition to all other rights and remedies granted to it in this Agreement, all
rights and remedies of a secured party under the UCC (whether or not in effect
in the jurisdiction where such rights are exercised) and, for the purpose of
enforcing any and all rights and remedies of the Trustee under this Agreement,
may (i) enter, with or without process of law and without breach of the peace,
any premises where any of the Collateral is or may be located, and without
charge or liability to the Trustee seize and remove such Collateral from such
premises and (ii) have access to and use Navistar Financial’s Books and Records
relating to the Collateral. Without limiting the generality of the foregoing,
Navistar Financial agrees that in any such event the Trustee, without demand of
performance or other demand, advertisement or notice of any kind (except the
notice specified below of the time and place of any public or private sale) to
or upon Navistar Financial or any other Person (all of which demands,
advertisements and/or notices are hereby waived by Navistar Financial), may
forthwith withdraw all cash and investments in the Collateral Account and apply
such cash and investments and other cash, if any, then held by it as Collateral
as specified in Section 6.04, withdraw all or any portion of the funds on
deposit in any UCC Deposit Account or Government Account and otherwise collect,
receive, appropriate and realize upon the Collateral or any part thereof, and/or
forthwith sell, lease, assign, give an option or options to purchase or
otherwise dispose of and deliver the Collateral (or contract to do so) or any
part thereof in one or more parcels at public or private sale, at any exchange,
broker’s board or at any office of the Trustee or elsewhere in such commercially
reasonable manner as it may deem best, for cash or on credit or for future
delivery and at such price or prices as the Trustee may deem satisfactory. Upon
any such sale the Trustee shall have the right to deliver, assign and transfer
to the purchaser thereof the Collateral so sold. Each purchaser at any such sale
shall hold the Collateral so sold to it absolutely and free from any claim or
right of whatsoever kind, including any equity or right of redemption of
Navistar Financial which may be waived, and Navistar Financial, to the extent
permitted by applicable law, hereby specifically waives all rights of
redemption, stay or appraisal which it has or may have under any law now
existing or hereafter adopted. The Trustee or any Secured Party shall have the
right upon any such public sale, and, to the extent permitted by law, upon any
such private sale or sales, to purchase the whole or any part of the Collateral
so sold. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Trustee may fix in
the notice of such

 

39



--------------------------------------------------------------------------------

sale. The Trustee shall not be obligated to make any such sale pursuant to any
such notice. The Trustee may, without notice or publication, adjourn any public
or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may be made at
any time or place to which the same may be so adjourned. In the case of any sale
of all or any part of the Collateral on credit or for future delivery, the
Collateral sold may be retained by the Trustee until the selling price is paid
by the purchaser thereof, but the Trustee shall not incur any liability in case
of the failure of such purchaser to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may again be sold upon like
notice. The Trustee is authorized, in connection with any such sale, if it deems
it advisable so to do, (i) to restrict the prospective bidders on or purchasers
of any of the Pledged Securities to a limited number of sophisticated investors
who will represent and agree that they are purchasing for their own account for
investment and not with a view to the distribution or sale of any of such
Pledged Securities, (ii) to cause to be placed on certificates’ for any or all
of the Pledged Securities or on any other securities pledged hereunder a legend
to the effect that such security has not been registered under the Securities
Act of 1933, as amended, and may not be disposed of in violation of the
provision of said Act, and (iii) to impose such other limitations or conditions
in connection with any such sale as the Trustee deems necessary or advisable in
order to comply with said Act or any other law. Navistar Financial covenants and
agrees that it will and will cause each Navistar Financial Subsidiary to execute
and deliver such documents and take such other action as the Trustee deems
necessary or advisable in order that any such sale may be made in compliance
with the law. Navistar Financial further agrees, at the Trustee’s request, to
assemble the Collateral, and to make it available to the Trustee at places which
the Trustee shall reasonably select, whether at Navistar Financial’s premises or
elsewhere. The Trustee shall deposit the net proceeds of any such collection,
recovery, receipt, appropriation, realization or sale in the Collateral Account.
To the extent permitted by applicable law, Navistar Financial waives all claims,
damages and demands against the Trustee or any other Secured Party arising out
of the foreclosure, repossession, retention or sale of the Collateral. The
Trustee shall give Navistar Financial not less than 10 business days’ notice
(which notification shall be deemed given when mailed, postage prepaid,
addressed to Navistar Financial at its address determined pursuant to
Section 9.01) of the time and place of any public sale or other intended
disposition or of the time after which a private sale or other intended
disposition may take place and Navistar Financial agrees that such notice is
“reasonable notification” within the meaning of Section 9-611 of the UCC;
provided that no such notice shall be required in the case of the public or
private sale or other intended disposition of any Collateral which is perishable
or threatens to decline speedily in value or is of a type customarily sold on a
recognized market. The Trustee may also render any or all of the Collateral
unusable at Navistar Financial’s premises and may dispose of such Collateral on
such premises without liability for rent or costs. Notwithstanding any provision
hereof to the contrary, the rights and remedies of the Trustee with respect to
any Collateral subject to a Senior Lien or an Existing Senior Lien shall be
subject to the terms of any subordination agreement with respect thereto
executed and delivered in accordance with Section 2.06. The Trustee shall be
entitled to consult with financial, advisors, accountants and counsel in
connection with the sale of any Collateral and the Trustee shall not be liable
for any actions it takes in reliance upon the advice of those financial
advisors, accountants and counsel selected by it without gross negligence or
willful misconduct.

 

40



--------------------------------------------------------------------------------

SECTION 5.04. Right to Initiate Judicial Proceedings. If a Notice of
Acceleration is in effect, the Trustee (i) shall have the right and power to
institute and maintain such suits and proceedings as it may deem appropriate to
protect and enforce the rights vested in it by this Agreement and (ii) may
proceed by suit or suits at law or in equity to enforce such, rights and to
foreclose upon the Collateral and to sell all or, from time to time, any of the
Collateral under the judgment or decree of a court of competent jurisdiction.

SECTION 5.05. Right to Appoint a Receiver. If a Notice of Acceleration is in
effect, upon the filing of a bill in equity or other commencement of judicial
proceedings to enforce the rights of the Trustee or of the other Secured Parties
under this Agreement, the Trustee shall, to the extent permitted by law, be
entitled as a matter of right to the appointment of a receiver or receivers (who
may be the Trustee) of the Trust Estate, or any part thereof, and of the
profits, revenues and other income thereof, pending such proceedings, with such
powers as the court making such appointment shall confer, and to the entry of an
order directing that the profits, revenues and other income of the property
constituting the whole or any part of the Trust Estate be segregated,
sequestered and impounded for the benefit of the Trustee and the Secured
Parties, and Navistar Financial irrevocably consents to the appointment of such
receiver or receivers and to the entry of such order; provided that,
notwithstanding the appointment of any receiver, the Trustee shall be entitled
to retain possession and control of all cash held by or deposited with it
pursuant to this Agreement.

SECTION 5.06. Instructions of Required Secured Parties. (a) The Required Secured
Parties shall have the right, by one or more instruments in writing executed and
delivered to the Trustee, to direct the time, method and place of conducting any
proceeding for any right or remedy available to the Trustee, or of exercising
any trust or power conferred on the Trustee, or for the appointment of a
receiver, or for the taking of any action authorized by this Article; provided
that (i) such direction shall not conflict with the provisions of law or of this
Agreement and (ii) the Trustee shall be indemnified as provided in
Section 7.04(d). Nothing in this Section shall impair the right of the Trustee
in its discretion to take any action which it deems proper and which is not
inconsistent with such direction by the Required Secured Parties. In the absence
of such direction, the Trustee shall have no duty to take or refrain from taking
any action unless explicitly required herein.

(b) If, within 45 days after the Trustee receives a Notice of Acceleration which
has not been cancelled, the Trustee shall not have received written directions
from the Required Secured Parties pursuant to subsection (a) above for the
exercise of rights or remedies by the Trustee, the Trustee shall, until it
receives written directions from the Required Secured Parties, follow written
directions from Secured Parties holding more than 50% of the Secured Obligations
then outstanding under the Secured Instruments in respect of which Notices of
Acceleration have been given; provided that (i) such direction shall not
conflict with the provisions of applicable law or of this Agreement, (ii) the
Trustee shall be indemnified as provided in Section 7.04(d) and (iii) if any
Secured Instrument is a Debt Indenture the relevant Indenture Trustee shall be
deemed to be the holder of all Secured Obligations outstanding thereunder.

SECTION 5.07. Remedies Not Exclusive. (a) No remedy conferred upon or reserved
to the Trustee herein is intended to be exclusive of any other remedy or
remedies, but every such remedy shall be cumulative and shall be in addition to
every other remedy conferred herein or now or hereafter existing at law or in
equity or by statute.

 

41



--------------------------------------------------------------------------------

(b) No delay or omission by the Trustee to exercise any right, remedy or power
hereunder shall impair any such right, remedy or power or shall be construed to
be a waiver thereof, and every right, power and remedy given under this
Agreement to the Trustee may be exercised from time to time and as often as may
be deemed expedient by the Trustee.

(c) If the Trustee shall have proceeded to enforce any right, remedy or power
under this Agreement and the proceeding for the enforcement thereof shall have
been discontinued or abandoned for any reason or shall have been determined
adversely to the Trustee, then Navistar Financial, the Trustee and the Secured
Parties shall, subject to any determination in such proceeding, severally and
respectively be restored to their former positions and rights hereunder with
respect to the Trust Estate and in all other respects, and thereafter all
rights, remedies and powers of the Trustee shall continue as though no such
proceeding had been taken.

(d) All rights of action and of asserting claims upon or under this Agreement
may be enforced by the Trustee without the possession of any Secured Instrument
or Indenture Obligation or the production thereof in any trial or other
proceeding relative thereto, and any suit or proceeding instituted by the
Trustee shall be brought in its name as Trustee and any recovery of judgment
shall be held as part of the Trust Estate.

SECTION 5.08. Waiver and Estoppel. (a) Navistar Financial agrees, to the extent
it may lawfully do so, that it will not at any time in any manner whatsoever
claim or take the benefit or advantage of any appraisement, valuation, stay,
extension, moratorium, turnover or redemption law, or any law permitting it to
direct the order in which the Collateral shall be sold, now or at any time
hereafter in force, which may delay, prevent or otherwise affect the performance
or enforcement of this Agreement and hereby waives all benefit or advantage of
all such laws and covenants that it will not hinder, delay or impede the
execution of any power granted to the Trustee in this Agreement but will suffer
and permit the execution of every such power as though no such law were in
force; provided that this subsection (a) shall not be construed as a waiver of
any rights of Navistar Financial under any applicable federal bankruptcy law.

(b) Navistar Financial, to the extent it may lawfully do so, on behalf of itself
and all who may claim through or under it, including, without limitation, any
and all subsequent creditors, vendees, assignees and lienors, waives and
releases all rights to demand or to have any marshalling of the Collateral upon
any sale, whether made under any power of sale herein granted or pursuant to
judicial proceedings or upon any foreclosure or any enforcement of this
Agreement and consents and agrees that all the Collateral may at any such sale
be offered and sold as an entirety.

(c) Navistar Financial waives presentment, demand, protest and any notice of any
kind (except notices explicitly required hereunder) in connection with this
Agreement and any action taken by the Trustee with respect to the Collateral.

 

42



--------------------------------------------------------------------------------

SECTION 5.09. Limitation by Law. All rights, remedies and powers provided by
this Article and by Article VI may be exercised only to the extent that the
exercise thereof does not violate any applicable provision of law, and all the
provisions of this Article are intended to be subject to all applicable
mandatory provisions of law which may be controlling and to be limited to the
extent necessary so that they will not render this Agreement invalid or
unenforceable in whole or in part.

ARTICLE VI

COLLATERAL ACCOUNT; DISTRIBUTIONS

SECTION 6.01. The Collateral Account. On the date hereof there shall be
established and, at all times thereafter until the trusts created by this
Agreement shall have terminated in accordance with the terms hereof, there shall
be maintained with the Trustee at the office of the Trustee’s corporate trust
division an account which shall be entitled the “Navistar Financial Collateral
Account” (the “Collateral Account”). All moneys which are required by this
Agreement to be delivered to the Trustee while a Notice of Acceleration is in
effect or which are received by the Trustee or any agent to the Trustee in
respect of the Collateral, whether in connection with the exercise of the
remedies provided in this Agreement or otherwise, while a Notice of Acceleration
is in effect shall be deposited in the Collateral Account and held by the
Trustee as part of the Trust Estate and applied in accordance with the terms of
this Agreement. Upon the cancellation of any Notice of Acceleration pursuant to
Section 5.01(c), the Trustee shall cause all funds on deposit in the Collateral
Account to be applied as follows:

(i) all amounts transferred to the Collateral Account from a Proceeds Deposit
Account pursuant to Section 4.07(d) shall be returned to such Proceeds Deposit
Account or, at the request of Navistar Financial, to any other Proceeds Deposit
Account, and

(ii) all other amounts remaining in the Collateral Account (including any
amounts transferred to the Collateral Account from a Securities Account pursuant
to Section 4.02(e), all dividends and other payments and distributions made upon
or with respect to the Subsidiary Shares transferred into the Collateral Account
pursuant to Section 4.03(e) and any insurance proceeds transferred into the
Collateral Account) shall be paid over by the Trustee to Navistar Financial or
as it may direct.

SECTION 6.02. Control of Collateral Account. All right, title and interest in
and to the Collateral Account shall vest in the Trustee, and funds on deposit in
the Collateral Account shall constitute part of the Trust Estate. The Collateral
Account shall be subject to the exclusive dominion and control of the Trustee.

SECTION 6.03. Investment of Funds Deposited in Collateral Account. The Trustee
shall invest and reinvest moneys on deposit in the Collateral Account at any
time at the written direction of Navistar Financial in:

(i) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more man
twenty-four months from the date of acquisition;

 

43



--------------------------------------------------------------------------------

(ii) certificates of deposit and eurodollar time deposits with maturities of
twenty-four months or less from the date of acquisition, bankers’ acceptances
with maturities not exceeding twenty-four months and overnight bank deposits, in
each case, with any commercial bank incorporated under the laws of the United
States of America, any state thereof or the District of Columbia having capital
and surplus in excess of $500,000,000 and a Thomson Bank Watch Rating of “B” or
better,

(iii) repurchase obligations or securities lending arrangements for underlying
securities of the types described in clauses (i) and (ii) above entered into
with any financial institution meeting the qualifications specified in clause
(ii) above;

(iv) commercial paper having a rating of at least “A-2” from S&P or “P-2” from
Moody’s and in each case maturing within 270 days after the date of acquisition
or asset-backed securities having a rating of at least “A” from S&P or “A2” from
Moody’s and in each case maturing within thirty-six months after the date of
acquisition;

(y) demand or time deposit accounts used in the ordinary course of business with
overseas branches of commercial banks incorporated under the laws of the United
States of America, any state thereof or the District of Columbia, provided that
such commercial bank has, at the time of the investment therein, (1) capital,
surplus and undivided profits (as of the date of such institution’s most
recently published financial statements) in excess of $100,000,000 and (2) the
long-term unsecured debt obligations (other than such obligations rated on the
basis of the credit of a Person other than such institution) of such
institution, at the time of the investment therein, are rated at least “A” from
S&P or “A2” from Moody’s;

(vi) obligations (including, but not limited to demand or time deposits,
bankers’ acceptances and certificates of deposit) issued or guaranteed by a
depository institution or trust company incorporated under the laws of the
United States of America, any state thereof or the District of Columbia,
provided that (A) such instrument has a final maturity not more than one year
from the date of purchase thereof and (B) such depository institution or trust
company has at the time of the investment therein or contractual commitment
providing for such investment, (x) capital, surplus and undivided profits (as of
the date of such institution’s most recently published financial statements) in
excess of $100,000,000 and (y) the long-term unsecured debt obligations (other
than such obligations rated on the basis of the credit of a Person other man
such institution) of such institution, at the time of the investment therein or
contractual commitment providing for such investment, are rated at least “A”
from S&P or “A2” from Moody’s; and

(vii) money market funds at least 95% of the assets of which constitute
permitted investments of the kinds described in clauses (i) through (v) above;

 

44



--------------------------------------------------------------------------------

provided that the aggregate amount invested in obligations of the types
described in clauses (ii), (iii) and (vii) above of any one issuer shall not
exceed $10,000,000 at any time. Notwithstanding the foregoing, investments which
would otherwise constitute permitted investments of the kinds described in
clauses (i), (ii), (iii) and (iv) that are permitted to have maturities in
excess of twelve months shall only be deemed to be permitted investments under
this section if and only if the total weighted average maturity of all permitted
investments of the kinds described in clauses (i), (ii), (iii) and (iv) does not
exceed twelve months on an aggregate basis. All such investments and the
interest and income received thereon and the net proceeds realized on the sale
or redemption thereof shall be held in the Collateral Account as part of the
Trust Estate. The Trustee shall not have any liability for any loss sustained as
a result of any investment made as provided above, any liquidation of any such
investment prior to its maturity, or the failure of an authorized person of
Navistar Financial to provide any written instruction to invest or reinvest
moneys on deposit in the Collateral Account or any earnings thereon.

SECTION 6.04. Application of Moneys. (a) The Trustee shall have the right at any
time to apply moneys of Navistar Financial held by it in the Collateral Account
to the payment of due and unpaid Trustee’s Fees. Subject to Section 6.05, all
remaining moneys held by the Trustee in the Collateral Account while a Notice of
Acceleration is in effect shall, to the extent available for distribution (it
being understood that the Trustee may liquidate investments prior to maturity in
order to make a distribution pursuant to this Section), be distributed by the
Trustee on dates fixed by the Trustee (the first of which shall be within 90
days after the Trustee receives a Notice of Acceleration and the remainder of
which shall be monthly thereafter on the day of the month corresponding to the
first Distribution Date (or, if there is no such corresponding day, the last day
of such month) for such distribution (individually a “Distribution Date” and
collectively “Distribution Dates”) in the following order of priority:

First: to any Secured Party which has theretofore advanced or paid any unpaid
Trustee’s Fees constituting administrative expenses allowable under
Section 503(b) of the Bankruptcy Code, an amount equal to the amount thereof so
advanced or paid by such Secured Party prior to such Distribution Date;

Second: to any Secured Party which has theretofore advanced or paid any unpaid
Trustee’s Fees other than such administrative expenses, an amount equal to the
amount thereof so advanced or paid by such Secured Party prior to such
Distribution Date;

Third: to fee Secured Parties entitled thereto, an amount equal to their
respective Catch-up Amounts (as defined in subsection (c) below), if any, and,
if such moneys shall be insufficient to pay such Catch-up Amounts in full, then
to such Secured Parties ratably in proportion to their respective Catch-up
Amounts;

Fourth: to the Secured Parties entitled thereto in an amount equal to the unpaid
principal of, premium, if any, and interest on fee Secured Obligations (other
than Financial Services Obligations) then outstanding whether or not then due
and payable, and all unpaid amounts then due and payable by Navistar Financial
in respect of the Financial Services Obligations, and all unpaid fees and
expenses of any Indenture Trustee under any Debt Indenture, and, if such moneys
shall be insufficient to pay such principal,

 

45



--------------------------------------------------------------------------------

premium, interest and other amounts in full, then ratably (without priority of
any one over any other, except in accordance with applicable subordination
provisions) to the Secured Parties in proportion to the unpaid amounts thereof
on such Distribution Date;

Fifth: to the Secured Parties, amounts equal to all other sums then due and
payable in respect of the Secured Obligations, including, without limitation,
the costs and expenses of the Secured Parties and their representatives which
are due and payable under the relevant Secured Instruments as of such
Distribution Date and, if such moneys shall be insufficient to pay such sums in
full, then ratably to the Secured Parties in proportion to such sums; and

Sixth: any surplus then remaining shall be paid to Navistar Financial or to
whomsoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

(b) The term “unpaid” as used in clause Fourth of subsection (a) above and in
subsection (c) below, with respect to any Secured Obligations, refers:

(i) in the absence of a bankruptcy proceeding with respect to Navistar
Financial, to all amounts of such Secured Obligations outstanding as of a
Distribution Date, and

(ii) during the pendency of a bankruptcy proceeding with respect to Navistar
Financial, to all amounts which have not been disallowed by the bankruptcy court
in respect of such Secured Obligations as a basis for distribution (including
estimated amounts, if any, allowed in respect of contingent claims),

to the extent that prior distributions (whether actually distributed or set
aside pursuant to Section 6.05) have not been made in respect thereof.

(c) Catch-up Amounts shall be calculated on any Distribution Date before giving
effect to any distribution on such Distribution Date pursuant to clauses Fourth,
Fifth and Sixth of subsection (a) above. The term “Catch-up Amount” means, with
respect to any Secured Instrument, the amount, if any, required to be
distributed to the Secured Party or Parties in respect of Secured Obligations
thereunder, so that, immediately after such distribution, the ratio of (i) all
amounts theretofore distributed hereunder to such Secured Party or Parties in
respect of such Secured Instrument to (ii) the unpaid amount then due and
payable to such Secured Party or Parties thereunder plus the amount of all
distributions theretofore made hereunder in respect thereof, is equal to the
highest ratio of (x) all amounts theretofore distributed hereunder in respect of
any other Secured Instrument to (y) the unpaid amount then due and payable to
the Secured Party or Parties with respect thereto plus the amount of all
distributions theretofore made hereunder in respect thereof.

(d) Nothing in this Agreement shall affect the subordinated status of any
subordinated Secured Obligation or affect the rights or obligations of any
Secured Party under any applicable subordination provisions, and payments made
to or by a Secured Party by reason of any subordination provisions shall be
disregarded for purposes of computing the amounts of distributions made pursuant
to this Section.

 

46



--------------------------------------------------------------------------------

SECTION 6.05. Application of Moneys Distributable to Indenture Trustees. If at
any time any moneys collected or received by the Trustee pursuant to this
Agreement are distributable pursuant to Section 6.04 to an Indenture Trustee and
if such Indenture Trustee shall notify the Trustee, which shall then notify
Navistar Financial, that no provision is made under the relevant Debt Indenture
for the application by such Indenture Trustee of moneys (whether because the
Secured Obligations issued under such Debt Indenture have not become due and
payable or otherwise) and that such Debt Indenture does not effectively provide
for the receipt and the holding by such Indenture Trustee of such moneys pending
the application thereof, then the Trustee shall invest such amounts at the
written direction of Navistar Financial in obligations of the Kinds referred to
in clauses (i) and (ii) of Section 6.03 maturing within 90 days after they are
acquired by the Trustee and shall hold all such amounts so distributable and all
such investments and the net proceeds thereof in trust solely for such Indenture
Trustee (in its capacity as trustee) and for no other purpose until such time as
such Indenture Trustee shall request the delivery thereof by the Trustee for
application pursuant to such Debt Indenture.

SECTION 6.06. Trustee’s Calculations. In making the determinations and
allocations required by Sections 6.04 and 6.05, the Trustee may rely upon
information supplied by each Secured Party as to the amounts payable with
respect to Secured Obligations held by such Secured Party or as to the amounts
of unpaid principal outstanding under the Debt Indentures, premium, if any, with
respect thereto, and interest accrued thereon, as the case may be, and the
Trustee shall have no liability to any of the other Secured Parties for actions
taken in reliance on such information. All distributions made by the Trustee
pursuant to such Sections shall be (subject to any decree of any court of
competent jurisdiction) final and the Trustee shall have no duty to inquire as
to the application by the Secured Parties of any amounts distributed to them.

SECTION 6.07. Pro Rata Sharing. If, through the operation of any bankruptcy,
reorganization, insolvency or other laws or otherwise, the Trustee’s Security
Interest is avoided with respect to some, but not all, of the Secured
Obligations then outstanding, the Trustee shall nonetheless apply the proceeds
of the Collateral net of any unpaid Trustee’s Fees collected by it for the
benefit of the holders of all Secured Obligations (except any holder as to which
such security interest would have been enforced but for the gross negligence or
willful misconduct of such holder or any predecessor in interest of such holder)
in the proportions and subject to the priorities specified above; provided that,
if the Trustee’s Security Interest is avoided with respect to any Additional
Secured Obligation, no proceeds of the Collateral collected with respect to
other Secured Obligations shall be distributed under this Section with respect
to such Additional Secured Obligation. To the extent that the Trustee
distributes proceeds collected with respect to Secured Obligations held by one
holder to or on behalf of Secured Obligations held by a second holder, the first
holder shall be deemed to have purchased a participation in the Secured
Obligations held by the second holder, or shall be subrogated to the rights of
the second holder to receive any subsequent payments and distributions made with
respect to the portion thereof paid or to be paid by the application of such
proceeds.

 

47



--------------------------------------------------------------------------------

ARTICLE VII

THE TRUSTEE

SECTION 7.01. Acceptance of Trust. The Trustee, for itself and its successors,
hereby accepts the trusts created by this Agreement upon the terms and
conditions hereof.

SECTION 7.02. Exculpatory Provisions. (a) The Trustee shall not be responsible
in any manner whatsoever for the correctness of any recitals, statements,
representations or warranties herein, all of which are made solely by Navistar
Financial. The Trustee makes no representations as to the value or condition of
the Collateral or the Trust Estate or any part thereof, or as to the title of
Navistar Financial thereto or as to the security afforded by this Agreement, or
as to the validity, execution (except its own execution), enforceability,
legality or sufficiency of this Agreement or of the Secured Obligations, and the
Trustee shall incur no liability or responsibility in respect of any such
matters. The Trustee shall not be responsible for insuring the Collateral or for
the payment of taxes, charges or assessments or discharging of Liens upon the
Collateral or otherwise as to the maintenance of the Collateral, except that if
the Trustee takes possession of any Collateral, the Trustee shall preserve the
Collateral in its possession.

(b) The Trustee shall not be required to ascertain or inquire as to the
performance by Navistar Financial of any of the covenants or agreements
contained herein or in any Secured Instrument or Indenture Obligation. Whenever
it is necessary, or in the reasonable opinion of the Trustee advisable, for the
Trustee to ascertain the amount of Secured Obligations then held by a Secured
Party, the Trustee may rely on a certificate of such Secured Party as to such
amount and, if any such Secured Party shall not give such information to the
Trustee, it shall not be entitled to receive distributions hereunder until it
does so, in which case distributions shall be calculated by the Trustee based,
with respect to such Secured Party, on the list then most recently delivered by
Navistar Financial pursuant to Section 4.09 and the amount so calculated to be
distributable to such Secured Party shall be held in trust for such Secured
Party until such Secured Party has given such information to the Trustee,
whereupon the amount distributable to such Secured Party shall be recalculated
on the basis of such information and distributed to it.

(c) Notwithstanding any other provision of this Agreement, the Trustee, in its
individual capacity, shall not be personally liable for any action taken or
omitted to be taken by it in accordance with this Agreement except for its own
gross negligence or willful misconduct. Other than as expressly set forth in
this Agreement, nothing in this Agreement shall be construed to require the
Trustee to take any action which would cause it to become liable, in its
individual capacity, to any Person.

(d) The Trustee shall have the same rights under any Secured Instrument under
which it is a party in its own right as any other Secured Party thereunder and
may exercise such rights as though it were not the Trustee hereunder, and may
accept deposits from, lend money to, and generally engage in any kind of banking
or trust business with, Navistar Financial, International and the Parent as if
it were not the Trustee.

 

48



--------------------------------------------------------------------------------

SECTION 7.03. Delegation of Duties. Subject to the first sentence of
Section 4.02(d) and subject to Section 4.07(f), the Trustee may execute any of
the trusts or powers hereof and perform any duty hereunder either directly or by
or through agents or attorneys-in-fact, who may include officers and employees
of Navistar Financial; provided that the Trustee shall directly hold all Pledged
Securities and other “instruments” (as defined in Article 9 of the UCC) and
“letters of credit” (as defined in the UCC) delivered hereunder. The Trustee
shall be entitled to advice of counsel concerning all matters pertaining to such
trusts, powers and duties. The Trustee shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it
without gross negligence or willful misconduct.

SECTION 7.04. Reliance by Trustee. (a) Whenever in the administration of this
Agreement, the Trustee shall deem it necessary or desirable that a factual
matter be proved or established in connection with the Trustee taking, suffering
or omitting any action hereunder, such matter (unless other evidence in respect
thereof is herein specifically prescribed) may be deemed to be conclusively
proved or established by a certificate of a Responsible Officer delivered to the
Trustee and not challenged by any Secured Party and such certificate shall be
full warrant to the Trustee for any action taken, suffered or omitted in
reliance thereon, subject, however, to the provisions of Section 7.05.

(b) The Trustee may consult with counsel, and any Opinion of Counsel shall be
full and complete authorization and protection in respect of any action taken or
suffered by it hereunder in accordance therewith. The Trustee shall have the.
right at any time to seek instructions concerning the administration of this
Agreement from any court of competent jurisdiction.

(c) The Trustee may rely, and shall be fully protected in acting, upon any
resolution, statement, certificate, instrument, opinion, report, notice,
request, consent, order, bond or other paper or document which it has no reason
to believe to be other than genuine and to have been signed or presented by the
proper party or parties or, in the case of facsimile transmissions, to have been
sent by the proper party or parties. Without limiting the generality of the
immediately preceding sentence, the Trustee may rely, and shall be fully
protected in acting, upon the information most recently delivered to the Trustee
by Navistar Financial in accordance with Section 4.09. In the absence of its
gross negligence or willful misconduct, the Trustee may conclusively rely, as to
the truth of the statements and the correctness of the opinions expressed
therein, upon any certificates or opinions furnished to the Trustee and
conforming to the requirements of this Agreement.

(d) The Trustee shall not be under any obligation to exercise any of the rights
or powers vested in the Trustee by this Agreement at the request or direction of
the Required Secured Parties pursuant to this Agreement unless the Trustee shall
have been provided adequate security and indemnity against the costs, expenses
and liabilities which may be incurred by it in compliance with such request or
direction, including such reasonable advances as may be requested by the
Trustee.

(e) Upon any application or demand by Navistar Financial to the Trustee to take
or permit any action under any of the provisions of this Agreement, Navistar
Financial shall furnish to the Trustee a certificate of a Responsible Officer
stating that all conditions precedent,

 

49



--------------------------------------------------------------------------------

if any, provided for in this Agreement relating to the proposed action have been
complied with, and in the case of any such application or demand as to which the
furnishing of any document is specifically required by any provision of this
Agreement relating to such particular application or demand, such additional
document shall also be furnished.

(f) Any Opinion of Counsel may be based, insofar as it relates to factual
matters, upon a certificate of a Responsible Officer or representations made by
a Responsible Officer in a writing filed with the Trustee.

SECTION 7.05. Limitations on Duties of Trustee. (a) Unless a Notice of
Acceleration is in effect, the Trustee shall be obligated to perform such duties
and only such duties as are specifically set forth in this Agreement, and no
implied covenants or obligations shall be read into this Agreement against the
Trustee. If and so long as a Notice of Acceleration is in effect, the Trustee
shall exercise the rights and powers vested in it by this Agreement, and shall
not be liable with respect to any action taken by it, or omitted to be taken by
it, in accordance with the direction of the Required Secured Parties or
directions given to the Trustee pursuant to Section 5.06(b).

(b) Except as herein otherwise expressly provided, the Trustee shall not be
under any obligation to take any action which is discretionary. The Trustee
shall make available for inspection and copying by each Lender and each
Indenture Trustee each certificate or other paper furnished to the Trustee by
Navistar Financial under or in respect of this Agreement or any of the
Collateral.

(c) Beyond the exercise of reasonable care in the custody and preservation
thereof, the Trustee shall have no duty as to any Collateral in its possession
or control or in the possession or control of any agent or bailee or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto. The Trustee shall be deemed to have exercised
reasonable care in the custody of the Collateral in its possession if such items
are accorded treatment substantially equal to that which it accords its own
property, and shall not be liable or responsible for any loss or damage thereto,
or for any diminution in the value thereof, by reason of the act or omission of
any warehouseman, carrier, forwarding agency, consignee or other agent or bailee
selected by the Trustee in good faith.

SECTION 7.06. Moneys to be Held in Trust. All moneys received by the Trustee
under or pursuant to any provision of this Agreement shall be held in trust for
the purposes for which they were paid or are held.

SECTION 7.07. Resignation and Removal of the Trustee. (a) The Trustee may at any
time, by giving written notice to Navistar Financial and the Secured Parties,
resign and be discharged of the responsibilities hereby created, such
resignation to become effective upon (i) the appointment of a successor Trustee,
(ii) the approval of such successor Trustee (evidenced in writing) by Navistar
Financial and the Administrative Agent (such approval not to be unreasonably
withheld), and (iii) the acceptance of such appointment by such successor
Trustee. If no successor Trustee shall be appointed and shall have accepted such
appointment within 45 days after the Trustee gives the aforesaid notice of
resignation, the Trustee shall, or any Secured Party may, apply to any court of
competent jurisdiction to appoint a successor Trustee to act until

 

50



--------------------------------------------------------------------------------

such time, if any, as a successor Trustee shall have been appointed as above
provided. Any successor Trustee so appointed by such court shall immediately and
without further act be superseded by any successor Trustee appointed by Navistar
Financial and the Administrative Agent as provided above. So long as no Event of
Default has occurred and is continuing, Navistar Financial may at any time, upon
at least 10 days’ prior written notice, remove the Trustee and appoint a
successor Trustee with the approval of the Administrative Agent (such approval
not to be unreasonably withheld or delayed), provided that such successor
Trustee shall have accepted such appointment. If an Event of Default has
occurred and is continuing, the Administrative Agent may at any time, upon at
least 10 days’ prior written notice, remove the Trustee and appoint a successor
Trustee with the approval of Navistar Financial (such approval not to be
unreasonably withheld or delayed). Promptly upon receipt of such notice, the
Trustee shall inform the Secured Parties of the contents thereof. Any Trustee
shall be entitled to Trustee’s Fees to the extent incurred or arising, or
relating to events occurring, before such resignation or removal.

(b) If at any time the Trustee shall resign or be removed or otherwise become
incapable of acting, or if at any time a vacancy shall occur in the office of
the Trustee for any other cause, a successor Trustee may, so long as no Event of
Default has occurred and is continuing, be appointed by Navistar Financial with
the approval of the Administrative Agent (such approval not to be unreasonably
withheld or delayed); provided that if an Event of Default has occurred and is
continuing, a successor Trustee shall be appointed by the Administrative Agent
with the approval of Navistar Financial (such approval not to be unreasonably
withheld or delayed), and the powers, duties, authority and title of the
predecessor Trustee shall be terminated and cancelled without procuring the
resignation of such predecessor Trustee and without any formality (except as may
be required by applicable law) other than appointment and designation of a
successor Trustee in writing duly acknowledged and delivered to the predecessor
Trustee and Navistar Financial. Such appointment and designation shall be full
evidence of the right and authority to make the same and of all the facts
therein recited, and this Agreement shall vest in such successor Trustee,
without any further act, deed or conveyance, all the estates, properties,
rights, powers, trusts, duties, authority and title of its predecessor Trustee;
but such predecessor Trustee shall, nevertheless, on the written request of
Navistar Financial or the successor Trustee, execute and deliver an instrument
transferring to such successor Trustee all the estates, properties, rights,
powers, trusts, duties, authority and title of such predecessor Trustee
hereunder and deliver all Collateral held by it or its agents to such successor
Trustee subject to the payment of all unpaid Trustee’s Fees due and owing to the
predecessor Trustee. Should any deed, conveyance or other instrument in writing
from Navistar Financial be required by any successor Trustee for more fully and
certainly vesting in such successor Trustee the estates, properties, rights,
powers, trusts, duties, authority and title vested or intended to be vested in
the predecessor Trustee, any and all such deeds, conveyances and other
instruments in writing shall, on request of such successor Trustee, be executed,
acknowledged and delivered by Navistar Financial.

SECTION 7.08. Status of Successor Trustees. Every successor Trustee appointed
pursuant to Section 7.07 shall be a bank or trust company in good standing and
having power to act as Trustee hereunder, incorporated under the laws of the
United States of America or any State thereof or the District of Columbia and
having its principal corporate trust office within the 48 contiguous States and
shall also have capital, surplus and undivided profits of not less than
$250,000,000, if there be such an institution with such capital, surplus and
undivided profits willing, qualified and able to accept the trust hereunder upon
reasonable or customary terms.

 

51



--------------------------------------------------------------------------------

SECTION 7.09. Merger of the Trustee. Any corporation into which the Trustee may
be merged, or with which it may be consolidated, or any corporation resulting
from any merger or consolidation to which me Trustee shall be a party, shall be
Trustee under this Agreement without the execution or filing of any paper or any
further act on the part of the parties hereto.

SECTION 7.10. Co-Trustee; Separate Trustees. (a) If at any time or times it
shall be necessary or prudent in order to conform to any law of any jurisdiction
in which any of the Collateral shall be located, or the Trustee shall be advised
by counsel, satisfactory to it, that it is necessary or prudent in the interest
of the Secured Parties, or the Required Secured Parties shall in writing so
request, or the Trustee shall deem it desirable for its own protection in the
performance of its duties hereunder, the Trustee and Navistar Financial shall,
following consultation with each other, execute and deliver all instruments and
agreements necessary or proper to constitute another bank or trust company, or
one or more persons approved by the Trustee and Navistar Financial, either to
act as co-trustee or co-trustees (each a “co-trustee”) of all or any of the
Collateral, jointly with the Trustee, or to act as separate trustee or trustees
of any such property. If Navistar Financial shall not have joined in the
execution of such instruments and agreements within 10 days after it receives a
written request from the Trustee to do so, or if a Notice of Acceleration is in
effect, the Trustee may act under the foregoing provisions of this Section
without the concurrence of Navistar Financial. Navistar Financial hereby
appoints the Trustee as its agent and attorney to act for it under the foregoing
provisions of this Section in either of such contingencies.

(b) Every separate trustee and every co-trustee, other than any successor
Trustee appointed pursuant to Section 7.07, shall, to the extent permitted by
law, be appointed and act and be such, subject to the following provisions and
conditions:

(i) except as the Required Secured Parties may otherwise expressly direct in
writing, all rights, powers, duties and obligations conferred upon the Trustee
in respect of the custody and management of moneys, marketable securities and
other securities (including, without limitation, Pledged Securities) shall be
exercised solely by the Trustee or, if applicable, (x) any agent appointed
pursuant to Section 4.02(d) and (y) to the extent set forth in Section 4.07(a),
the Concentration Bank;

(ii) all rights, powers, duties and obligations conferred or imposed upon the
Trustee hereunder shall be conferred or imposed and exercised or performed by
the Trustee and such separate trustee or separate trustees or co-trustee or
co-trustees, jointly, as shall be provided in the instrument appointing such
separate trustee or separate trustees or co-trustee or co-trustees, except to
the extent that under any law of any jurisdiction in which any particular act or
acts are to be performed the Trustee shall be incompetent or unqualified to
perform such act or acts, in which event such rights, powers, duties and
obligations shall be exercised and performed by such separate trustee or
separate trustees or co-trustee or co-trustees;

 

52



--------------------------------------------------------------------------------

(iii) no power given hereby to, or which it is provided herein may be exercised
by, any such co-trustee or co-trustees or separate trustee or separate trustees,
shall be exercised hereunder by such co-trustee or co-trustees or separate
trustee or separate trustees except jointly with, or with the consent in writing
of, the Trustee, anything contained herein to the contrary notwithstanding;

(iv) no trustee hereunder shall be personally liable by reason of any act or
omission of any other trustee hereunder;

(v) each such separate trustee or co-trustee shall be entitled to the benefits
of Sections 7.12 and 7.13 to the same extent as if such Person were the Trustee
hereunder; and

(vi) following consultation with each other, Navistar Financial and the Trustee,
at any time by an instrument in writing executed by them jointly, may accept the
resignation of or remove any such separate trustee or co-trustee and, in that
case by an instrument in writing executed by them jointly, may appoint a
successor to such separate trustee or co-trustee, as the case may be, anything
contained herein to the contrary notwithstanding. If Navistar Financial shall
not have joined in the execution of any such instrument within 10 days after it
receives a written request from the Trustee to do so, or if a Notice of
Acceleration is in effect, the Trustee shall have the power to accept the
resignation of or remove any such separate trustee or co-trustee and to appoint
a successor without the concurrence of Navistar Financial. Navistar Financial
hereby appoints the Trustee its agent and attorney to act for it in such
connection in such contingency. If the Trustee shall have appointed a separate
trustee or separate trustees or co-trustee or co-trustees as above provided, the
Trustee may at any time, by an instrument in writing, accept the resignation of
or remove any such separate trustee or co-trustee and the successor to any such
separate trustee or co-trustee shall be appointed by Navistar Financial and the
Trustee, or by the Trustee alone pursuant to this Section.

SECTION 7.11. Treatment of Payee or Indorsee by Trustee; Representatives of
Secured Parties. (a) The Trustee may treat the registered holder or, if none,
the payee or indorsee of any promissory note or debenture referred to in any
Secured Instrument as the absolute owner thereof for all purposes and shall not
be affected by any notice to the contrary, whether such promissory note or
debenture shall be past due or not.

(b) Any Person which shall be designated as the duly authorized representative
of one or more Secured Parties to act as such in connection with any matters
pertaining to this Agreement or the Collateral shall present to the Trustee such
documents, including, without limitation, Opinions of Counsel, as the Trustee
may reasonably require, in order to demonstrate to the Trustee the authority of
such Person to act as the representative of such Secured Parties.

SECTION 7.12. Compensation and Expenses. Navistar Financial shall pay to the
Trustee, from time to time promptly upon written demand (together with
appropriate backup documentation supporting such demand), (i) reasonable
compensation in the amounts agreed upon by Navistar Financial and the Trustee
(which shall not be limited by any provision of law in

 

53



--------------------------------------------------------------------------------

regard to compensation of a trustee of an express trust unless such provision
may not effectively be waived) for its services hereunder and for administering
the Trust Estate and (ii) all of the reasonable fees, costs and expenses
incurred by the Trustee (including, without limitation, the reasonable fees and
disbursements of its counsel and such special counsel as the Trustee elects to
retain, any fees, costs and expenses arising pursuant to computer software
license agreements and any amounts payable by the Trustee to any of its agents,
whether on account of fees, indemnities or otherwise) (A) arising in connection
with the preparation, execution, delivery, modification, and termination of this
Agreement or the enforcement of any of the provisions hereof or (B) incurred or
required to be advanced in connection with the administration of the Trust
Estate, the sale or other disposition of Collateral hereunder and the
preservation, protection or defense of the Trustee’s rights hereunder and in and
to the Collateral and the Trust Estate.

SECTION 7.13. Indemnification. (a) Navistar Financial shall pay, and indemnify
and hold harmless the Trustee and its officers, directors, employees and agents
from and against, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any,
kind or nature whatsoever, unless arising from the gross negligence or willful
misconduct of the indemnitee, with respect to the execution, delivery,
enforcement, performance and administration of this Agreement by the Trustee or
any of its directors, officers, agents or employees. As security for such
payment and for the payment of all other Trustee’s Fees, the Trustee shall have
a Lien prior to all other Secured Parties upon all the Collateral; provided that
the foregoing is not intended to relieve Navistar Financial of its obligation to
pay Trustee’s Fees.

(b) In any suit, proceeding or action brought by the Trustee under or with
respect to the Collateral for any sum owing hereunder or to enforce any
provision hereof, Navistar Financial will save, indemnify and hold harmless the
Trustee, its agents, officers, directors and employees and the holders of
Secured Obligations from and against all expense, loss or damage suffered by
reason of any defense, setoff, counterclaim, recoupment or reduction of
liability whatsoever of the obligor thereunder, arising out of a breach by
Navistar Financial of any obligation thereunder or arising out of any other
agreement, indebtedness or liability at any time owing to or in favor of such
obligor or its successors from Navistar Financial, and all such obligations of
Navistar Financial shall be and remain enforceable against and only against
Navistar Financial and shall not be enforceable against the Trustee, its agents
or employees or any other Secured Party.

In no event shall the Trustee be liable for any indirect, special, punitive or
consequential loss or damage of any kind whatsoever, including, but not limited
to, lost profits, even if the Trustee has been advised of the likelihood of such
loss or damage and regardless of the form of action.

In no event shall the Trustee be liable for any failure or delay in the
performance of its obligations hereunder because of circumstances beyond their
control, including, but not limited to, acts of God, flood, war (whether
declared or undeclared), terrorism, fire, riot, embargo, government action,
including any laws, ordinances, regulations, governmental action or the like
which delay, restrict or prohibit the providing of the services contemplated by
this Agreement.

 

54



--------------------------------------------------------------------------------

ARTICLE VIII

RELEASE OF COLLATERAL

SECTION 8.01. Permitted Releases. Unless a Notice of Acceleration is in effect,
the Trustee may, at any time and from time to time prior to the termination of
the Trustee’s Security Interest and release of all Collateral pursuant to
Sections 8.02 and 8.03, release any portion of the Collateral with the prior
written consent of the Releasing Secured Parties; provided that the Trustee
shall have received a certificate of a Responsible Officer of Navistar Financial
to the effect that no default, or event or condition which with notice or lapse
of time or both would constitute a default, exists or, immediately after such
release, will exist with respect to any of the Indenture Obligations. Upon any
release in accordance with this Section 8.01, the Trustee will promptly, at
Navistar Financial’s written request and expense, execute and deliver to
Navistar Financial such documents as Navistar Financial shall reasonably request
to evidence such release.

SECTION 8.02. Conditions to Termination of Security Interest and Release of All
Collateral. The Trustee’s Security Interest shall terminate and all right, title
and interest of the Trustee in and to the Collateral shall terminate and shall
revert to Navistar Financial and its assigns upon the request of Navistar
Financial as provided in Section 8.03 if (a):

(i) no default, or event or condition which with notice or lapse of time or both
would constitute a default, exists or, immediately after such termination, will
exist with respect to any of the Indenture Obligations or any Letter of Credit;

(ii) all principal of and interest on the Loans and all other amounts due under
the Credit Agreement shall have been paid in full or shall have been extended
(or refinanced) on an unsecured basis; and

(iii) the Commitments of the Lenders under the Credit Agreement shall have
terminated (except to the extent that the relevant Lenders shall have agreed to
maintain such respective Commitments on an unsecured basis).

or (b) an Upgrading shall have occurred.

SECTION 8.03. Procedure for Termination and Release. (a) Upon satisfaction of
the conditions set forth in Section 8.02 necessary for terminating the Trustee’s
Security Interest in the Collateral, Navistar Financial may request the
termination of such security interest and the release of the Collateral by
delivering to the Trustee written notice (a “Collateral Release Notice”), signed
by a Responsible Officer of Navistar Financial. Such Collateral Release Notice
shall certify that the conditions for release set forth in Section 8.02 have
been satisfied. Promptly upon receiving a Collateral Release Notice, the Trustee
shall mail a copy thereof (and of the accompanying accountants’ certificate, if
any) to each Secured Party.

(b) Upon the termination of the Trustee’s Security Interest and the release of
the Collateral, the Trustee will promptly, at Navistar Financial’s written
request and expense, (i) execute and deliver to Navistar Financial such
documents as Navistar Financial or its assigns

 

55



--------------------------------------------------------------------------------

shall reasonably request to evidence the termination of such security interest
or the release of the Collateral and (ii) deliver or cause to be delivered to
Navistar Financial, all property of Navistar Financial then held by the Trustee,
any co-trustee or any of their respective agents. Any release of Collateral
shall be without prejudice to the rights of the Trustee or any successor
Trustee, to charge and be reimbursed for any expenditures which it may
thereafter incur in connection herewith.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices. Unless otherwise specified in this Agreement, all
notices, requests, demands, consents or other communications given to Navistar
Financial, the Trustee or any Secured Party shall be given in writing or by
facsimile transmission and shall be deemed to have been duly given when
personally delivered or when duly deposited in the mails, registered or
certified mail postage prepaid, or when transmitted by facsimile transmission,
addressed (i) if to Navistar Financial or the Trustee, to such party at its
address, telecopy number specified on the signature pages hereof or any other
address, telecopy number which such party shall have specified for the purpose
of communications hereunder, by notice in writing to the party sending such
communication or (ii) if to any Secured Party, to it at its address, telecopy
number specified from time to time by it or in the list provided by Navistar
Financial to the Trustee pursuant to Section 4.09; provided that any notice,
request or demand to or upon the Trustee shall not be effective until received.

SECTION 9.02. No Waivers. No failure on the part of the Trustee, any co-trustee,
any separate trustee or any Secured Party to exercise, no course of dealing with
respect to, and no delay in exercising, any right, power or privilege under this
Agreement shall operate as a waiver thereof nor shall any single or partial
exercise of any such right, power or privilege preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

SECTION 9.03. Amendments, Supplements and Waivers. (a) With the consent of the
Required Secured Parties, the Trustee and Navistar Financial may, from time to
time, enter into written agreements supplemental hereto for the purpose of
adding any provisions to this Agreement, waiving any provisions hereof or
changing in any manner the rights of the Trustee, the Secured Parties, the
holders of Secured Obligations or Navistar Financial hereunder; provided that no
such supplemental agreement shall (i) amend, modify or waive any provision of
this subsection (a) without the consent of each Secured Party, (ii) change the
definition of “Required Secured Parties” or the definition of “Required Lenders”
incorporated by reference therein, or change the definition of “Releasing
Secured Parties” without the consent of each Secured Party adversely affected
thereby, (iii) amend, modify or waive any provision of this Agreement which
requires the consent of all of the Releasing Secured Parties without the consent
of all of the Releasing Secured Parties, (iv) amend, modify or waive any
provision of Section 6.04 or the definition of “Secured Obligations” without the
consent of (x) each Secured Party whose rights would be adversely affected
thereby and (y) each Indenture Trustee of a Debt Indenture under which lights to
equal and ratable security would be adversely affected thereby, or (v) amend,

 

56



--------------------------------------------------------------------------------

modify or waive any provision of Article VII hereof or alter the duties or
obligations of the Trustee hereunder without the consent of the Trustee. Any
such supplemental agreement shall be binding upon Navistar Financial, the
Secured Parties, the holders of Secured Obligations, the Trustee and their
respective successors. The Trustee shall not enter into any such supplemental
agreement unless it shall have received an Opinion of Counsel to the effect that
such supplemental agreement will not result in a breach of any provision or
covenant contained in any Debt Indenture which requires the securing of the
indebtedness outstanding thereunder equally and ratably with other obligations
or indebtedness of Navistar Financial.

(b) Without the consent of any Secured Party, the Trustee and Navistar
Financial, at any time and from time to time, may enter into one or more
agreements supplemental hereto, in form satisfactory to the Trustee, (i) to add
to the covenants of Navistar Financial for the benefit of the Secured Parties or
to surrender any right or power herein conferred upon Navistar Financial,
(ii) to mortgage or pledge to the Trustee, or grant a security interest in favor
of the Trustee in, any property or assets as additional security for the Secured
Obligations, or (iii) to cure any ambiguity, to correct or supplement any
provision herein which may be defective or inconsistent with any other provision
herein, or to make any other provision with respect to matters or questions
arising hereunder which shall not be inconsistent with any provision hereof;
provided that any such action contemplated by this clause (iii) shall not
adversely affect the interests of the Secured Parties.

SECTION 9.04. Headings. The table of contents and the headings of Articles and
Sections have been included herein for convenience only and should not be
considered in interpreting this Agreement.

SECTION 9.05. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall not invalidate the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 9.06. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of each of the parties hereto and shall inure to the
benefit of each of the Secured Parties and their respective successors and
permitted assigns and nothing herein is intended or shall be construed to give
any other Person any right, remedy or claim under, to or in respect of this
Agreement or any Collateral. In addition, the final sentence of Section 2.06(d)
shall inure to the benefit of the holders of any Existing Senior Liens.

SECTION 9.07. Currency Conversions. In calculating the amount of Secured
Obligations for any purpose hereunder, including, without limitation, voting or
distribution purposes, the amount of any Secured Obligation which is denominated
in a currency other than Dollars shall be converted into Dollars at the spot
rate of exchange in London that appears on the display page, applicable to such
currency, on the Reuters System (or other such page as may replace such page on
such service for the purpose of displaying the spot rate of exchange in London)
for the conversion of such currency into Dollars; provided that if at any time
there shall no longer exist such a page on such service, the spot rate of
exchange shall be determined by reference to another similar rate publishing
service selected by the Administrative Agent and if no such similar rate
publishing service is available, by reference to the published rate of the
Administrative Agent in effect at such date for similar commercial transactions.

 

57



--------------------------------------------------------------------------------

SECTION 9.08. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, except as otherwise
required by mandatory provisions of law; provided that all provisions of this
Agreement relating to the Trustee’s Security Interest in any UCC Deposit Account
shall be governed by and construed in accordance with the substantive laws of
the applicable UCC Deposit Account Jurisdiction without regard to the choice of
law principles of such jurisdiction.

SECTION 9.09. Counterparts; Integration. This Agreement may be signed in any
number of counterparts with the same effect as if the signatures thereto and
hereto were upon the same instrument. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement constitutes the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. This Agreement amends and restates in its
entirety the terms and provisions of the Security, Pledge and Trust Agreement,
dated as of June 8, 2001, between Navistar Financial and Deutsche Bank Trust
Company Americas (f/k/a Bankers Trust Company), as trustee, and supersedes and
replaces the terms thereof in their entirety.

SECTION 9.10. Termination. This Agreement shall terminate when the security
interest granted hereunder has terminated and all the Collateral has been
released; provided that the provisions of Sections 4.10, 4.11, 7.12 and 7.13
shall not be affected by any such termination.

 

58



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

NAVISTAR FINANCIAL CORPORATION By   /s/ Andrew J. Cederoth Name:   Title:  

425 N. Martingale Road

Schaumburg, IL 60173

Telecopy number:

Attention: Treasurer

Copies of notices should be sent to each of the following:

Navistar Financial Corporation

425 N. Martingale Road

Schaumburg, IL 60173

Telecopy number:

Attention: General Counsel

International Truck and Engine Corporation

4201 Winfield Road

Warrenville, IL 60555-4025

Telecopy number: (630) 753-2305

Attention: Treasurer

DEUTSCHE BANK TRUST COMPANY AMERICAS By     Name   Title:   Deutsche Bank Trust
Company Americas

Trust & Security Services

60 Wall Street

New York, NY 10005

Telecopy: (212) 797-8614

Attn: Irina Golovashchuk

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

STATE OF ILLINOIS

       )             :      ss: COUNTY OF COOK        )     

On the ____ day of June, 2005 before me personally came Andrew J. Cederoth and,
to me personally known and known to me to be the persons described in and who
executed the foregoing instrument as VP & Treasurer of NAVISTAR FINANCIAL
CORPORATION, who, being by me duly sworn, did depose and say that he resides at
Naperville, IL; that he is VP & Treasurer of NAVISTAR FINANCIAL CORPORATION, one
of the corporations described in and which executed the foregoing instrument;
that said instrument was signed and sealed on behalf of said corporation by
order of its Board of Directors; that he signed his name thereto by like order;
and that he acknowledged said instrument to be the free act and deed of said
corporation.

 

LOGO [g265416g87s45.jpg]    

/s/ Kristin L. Moran

[NOTARIAL SEAL]    

My commission expires: 10/12/07



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

NAVISTAR FINANCIAL CORPORATION By     Name:   Title:  

425 N. Martingale Road

Schaumburg, IL 60173

Telecopy number:

Attention: Treasurer

Copies of notices should be sent to each of the following:

Navistar Financial Corporation

425 N. Martingale Road

Schaumburg, IL 60173

Telecopy number:

Attention: General Counsel

International Truck and Engine Corporation

4201 Winfield Road

Warrenville, IL 60555-4025

Telecopy number: (630) 753-2305

Attention: Treasurer

DEUTSCHE BANK TRUST COMPANY AMERICAS By   /s/ Irina Golovashchuk Name:   IRINA
GOLOVASHCHUK Title:   ASSOCIATE

Deutsche Bank Trust Company Americas

Trust & Security Services

60 Wall Street

New York, NY 10005

Telecopy: (212) 797-8614

Attn: Irina Golovashchuk

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

TATE OF NEW YORK

   )       :    ss:

COUNTY OF NEW YORK

   )   

On the 29 day of June, 2005 before me personally came Irina Golovashchuk known
to me to be the person described in and who executed the foregoing instrument as
an Associate of Deutsche Bank trust Company Americas, who, being by me duly
sworn, did depose and say that she resides at 153 Winston Drive, Matawan NJ
07747; that she is an Associate of Deutsche Bank trust Company Americas, one of
the corporations described in and which executed the foregoing instrument; that
said instrument was signed and sealed on behalf of said corporation by order of
its Board of Directors; that he signed his name thereto by like order; and that
he acknowledged said instrument to be the free act and deed of said corporation.

 

/s/ Boris Treyger

[NOTARIAL SEAL]

My commission expires:

 

BORIS TREYGER

Notary Public, State of New York

No. 01TR6016003

Qualified in Kings County

Commission Expires 12/30/2006

  



--------------------------------------------------------------------------------

EXHIBIT H2

FORM OF FIRST AMENDMENT TO AMENDED AND RESTATED SECURITY

AGREEMENT

[SEE ATTACHED]



--------------------------------------------------------------------------------

FIRST AMENDMENT

First Amendment dated as of December 16, 2009 (this “First Amendment”) relates
to the Amended and Restated Security, Pledge and Trust Agreement dated as of
July 1, 2005 (as modified or supplemented from time to time, the “Security
Agreement”), between Navistar Financial Corporation, a Delaware Corporation
(“Navistar Financial”) and Deutsche Bank Trust Company Americas, a banking
corporation duly organized and existing under the laws of the State of New York
(the “Trustee”), acting individually and as trustee for the holders of the
Secured Obligations.

WITNESSETH

WHEREAS, Navistar Financial and Navistar Financial, S.A. De C.V., Sociedad
Financiera De Objecto Multiple, Entidad No Regulada (together with Navistar
Financial, the “Borrowers”), the Lenders parties thereto, JPMorgan Chase Bank,
N.A., as administrative agent (the “Administrative Agent”), Bank of America,
N.A., as syndication agent, and The Bank of Nova Scotia, as documentation agent,
are entering into an Amended and Restated Credit Agreement (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“2009 Credit Agreement”) on the date hereof;

WHEREAS, pursuant to the 2009 Credit Agreement, the Lenders have severally
agreed to make extensions of credit to the Borrowers upon the terms and subject
to the conditions set forth therein;

WHEREAS, the Required Secured Parties have consented to Navistar Financial and
the Trustee entering into this First Amendment; and

WHEREAS, in connection with, and as a condition to the initial extensions of
credit under the 2009 Credit Agreement, Navistar Financial has agreed to enter
into this First Amendment;

NOW, THEREFORE, the parties hereto agree as follows:

Section 1. Capitalized terms used but not defined herein have the meanings
assigned to such terms in the Security Agreement or the 2009 Credit Agreement,
as applicable.

Section 2. Amendments.

(a) The definition of “Credit Agreement” in Section 1.01 of the Security
Agreement shall be amended in its entirety to read as follows:

“Credit Agreement” means the Amended and Restated Credit Agreement, dated as of
December 16, 2009 among Navistar Financial Corporation, a Delaware corporation
and Navistar Financial, S.A. De C.V., Sociedad Financiera De Objecto Multiple,
Entidad No Regulada, a Mexican corporation, the Lenders parties thereto,
JPMorgan Chase Bank, N.A. as administrative agent, Bank of America, N.A. as
syndication agent, and The Bank of Nova Scotia, as documentation agent, as
amended, supplemented or otherwise modified from time to time.



--------------------------------------------------------------------------------

(b) The definition of “International” in Section 1.01 of the Security Agreement
shall be amended in its entirety to read as follows:

“International” means Navistar Inc. (formerly known as International Truck and
Engine Corporation), a Delaware corporation.

(c) The definition of “Receivable” in Section 1.01 of the Security Agreement
shall be amended such that (i) the two references to “2004” shall be deleted and
replaced with “2008” and (ii) the reference to “Deloitte & Touche” shall be
deleted and replaced with “KPMG”.

(d) The definition of “Retail Receivables” in Section 1.01 of the Security
Agreement shall be amended such that (i) the two references to “2004” shall be
deleted and replaced with “2008” and (ii) the reference to “Deloitte & Touche
LLP” shall be deleted and replaced with “KPMG”.

(e) The definition of “2004 Annual Report” in Section 1.01 of the Security
Agreement shall be amended in its entirety to read as follows:

“2008 Annual Report” means Navistar Financial’s 2008 Annual Report on Form 10-K
for the fiscal year ended October 31, 2008, in the form delivered to the Lenders
prior to the date hereof.

(f) The definition of “Wholesale Receivables” in Section 1.01 of the Security
Agreement shall be amended such that (i) the two references to “2004” shall be
deleted and replaced with “2008” and (ii) the reference to “Deloitte & Touche
LLP” shall be deleted and replaced with “KPMG”.

(g) Section 1.01 of the Security Agreement shall be amended by inserting in
appropriate alphabetical order:

“KPMG” means KPMG LLP.

“Intercreditor Agreement” has the meaning specified in the Credit Agreement.

“Loan Documents” has the meaning specified in the Credit Agreement.

 

2



--------------------------------------------------------------------------------

(h) Section 2.01 of the Security Agreement is hereby amended by deleting the
period at the end of the first sentence and adding the following proviso at the
end of such sentence:

; provided, further, that notwithstanding any of the other provisions set forth
in this Section 2, this Agreement shall not constitute a grant of a security
interest in the equity interests of Servicios Corporativos NFC, S.A. de C.V., a
Mexican corporation (“Servicos”), or a pledge of such ownership interests, the
certificates representing Navistar Financial’s ownership interests in Servicios,
to the extent held by the Trustee, shall be returned to Navistar Financial on or
promptly following the date hereof.

(i) Section 2.07 of the Security Agreement shall be amended by adding thereto a
new clause (c) reading in its entirety as follows:

(c) Navistar Financial shall not designate any proposed or existing Indebtedness
or other obligations (other than any Secured Interest Rate Agreement) as an
Additional Secured Obligation for purposes hereof on or after December 16, 2009.

(k) Section 4.07(a) of the Security Agreement shall be amended such that the
reference to “Deloitte & Touche LLP” in the first sentence of the second to last
paragraph in Section 4.07(a) shall be deleted and replaced with “KPMG”.

(1) Section 4.13(b)(ii) of the Security Agreement shall be amended such that
(i) the two references to “2004” shall be deleted and replaced with “2008” and
(ii) the reference to “Deloitte & Touche LLP” shall be deleted and replaced with
“KPMG”.

(m) A new Section 7.14 shall be added to the Security Agreement:

SECTION 7.14. Intercreditor Agreement. The Trustee agrees to act as agent on
behalf of the Administrative Agent and the Lenders under the Intercreditor
Agreement and to take such actions on the Administrative Agent’s and Lenders’
behalf and to exercise such powers as are delegated to it or at the written
direction of the Administrative Agent (provided that the Administrative Agent
shall provide the Trustee with a Certificate setting forth the names of
individuals and titles of officers authorized at such time to take specified
actions pursuant to the Intercreditor Agreement) by the terms of the
Intercreditor Agreement, together with such actions and powers as are reasonably
incidental thereto, it being understood that in so acting the Trustee shall be
entitled to the protections and benefits of Article VII.

(n) A new Section 9.11 shall be added to the Security Agreement:

SECTION 9.11. Notwithstanding anything to the contrary contained in this
Agreement, the Liens, security interests and rights granted pursuant to this
Agreement or any other Loan Document shall be as set forth in, and subject to
the terms and conditions of (and the exercise of any right or remedy by the
Administrative Agent (or by the Trustee on behalf of the Administrative Agent)
hereunder or thereunder shall be subject to the terms and conditions of), the
Intercreditor Agreement. In the event of any conflict between this Agreement or
any other Loan Document and the Intercreditor Agreement, the Intercreditor
Agreement shall control, and no right, power, or remedy granted to the

 

3



--------------------------------------------------------------------------------

Administrative Agent (or by the Trustee on behalf of the Administrative Agent)
hereunder or under any other Loan Document shall be exercised by the
Administrative Agent (or by the Trustee on behalf of the Administrative Agent),
and no direction shall be given by the Administrative Agent (or by the Trustee
on behalf of the Administrative Agent) in contravention of the Intercreditor
Agreement.

Section 3. Effectiveness. This First Amendment shall become effective upon
(i) its execution and delivery by Navistar Financial and the Trustee and
(ii) the 2009 Credit Agreement becoming effective in accordance with its terms.

Section 4. Representations and Warranties. Navistar Financial hereby represents
and warrants that each of the representations and warranties contained in
Article III of the Security Agreement shall be, after giving effect to this
First Amendment, true and correct in all material respects as if made on and as
of the Effective Date (unless such representations and warranties are stated to
relate to a specific earlier date, in which case, such representations and
warranties shall be true and correct in all material respects as of such earlier
date).

Section 5. Continuing Effect of Operative Documents. Except as expressly set
forth herein, this First Amendment shall not constitute an amendment or waiver
of any provision of the Security Agreement not expressly referred to herein and
shall not be construed as a waiver or consent to any further or future action on
the part of any Secured Party that would require a waiver or consent. Except as
expressly amended, modified and supplemented hereby, the provisions of the
Security Agreement are and shall remain in full force and effect in accordance
with its terms.

Navistar Financial shall provide complete and updated schedules to the Security
Agreement, including: Schedule A - Permitted Receivables Sale Agreements,
Schedule B - List of Collection Banks, Lock-boxes, Suspense Accounts and
Collection Accounts, Schedule C - List of Proceeds Account Banks and Proceeds
Deposit Accounts, Schedule D - Subsidiaries and Capitalization and Schedule E -
Instruments as of recent date. Such Schedules shall replace the existing
Schedules A-E in their respective entireties.

Section 6. Governing Law. THIS FIRST AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed this First Amendment as of
the date first above written.

 

NAVISTAR FINANCIAL CORPORATION By   /s/ William V. McMenamin   Title:   Vice
President, CFO & Treasurer

425 N. Martingale Road

Schaumburg, IL 60173

Telecopy number: (630) 753-4420

Attention: Treasurer

Copies of notices should be sent to each of the

following:

Navistar Financial Corporation

425 N. Martingale Road

Schaumburg, IL 60173

Telecopy number: (708) 734-4090

Attention: General Counsel

Navistar Inc.

4201 Winfield Road

Warrenville, IL 60555-4025

Telecopy number:

Attention: Treasurer

[Signature Page to Security Agreement First Amendment]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY

AMERICAS

By   Deutsche Bank National Trust Company By   /s/ Irina Golovashchuk  

Title:

 

Irina Golovashchuk

Assistant Vice President

By   /s/ Kenneth R. Ring  

Title:

 

Kenneth R. Ring

Vice President

Deutsche Bank Trust Company Americas

Trust & Security Services

60 Wall Street

New York, NY 10005

Telecopy number: 732-578-4695

Attention: Irina Golovashchuk

Copies of notices should be seat to the following:

Deutsche Bank National Trust Company

Global Transaction Banking

Trust & Securities Services

100 Plaza One, 6th Floor - MS 0699

Jersey City, NJ 07311-3901

Telecopy number: 732-578-4635

[Signature Page to Security Agreement First Amendment]



--------------------------------------------------------------------------------

Acknowledged and Consented to by:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent on behalf of Required

Secured Parties under Section 9.03(a) of the

Security Agreement

By:   /s/ Richard W. Duker  

Title:

 

RICHARD W. DUKER

MANAGING DIRECTOR

[Signature Page to Security Agreement First Amendment]



--------------------------------------------------------------------------------

EXHIBIT I

SECOND AMENDMENT

Second Amendment dated as of December 2, 2011 (this “Second Amendment”) relates
to the Amended and Restated Security, Pledge and Trust Agreement dated as of
July 1, 2005 (as modified or supplemented from time to time, the “Security
Agreement”), between Navistar Financial Corporation, a Delaware corporation
(“Navistar Financial”) and Deutsche Bank Trust Company Americas, a banking
corporation duly organized and existing under the laws of the State of New York
(the “Trustee”), acting individually and as trustee for the holders of the
Secured Obligations.

WITNESSETH

WHEREAS, Navistar Financial and Navistar Financial, S.A. De C.V., Sociedad
Financiera De Objecto Multiple, Entidad No Regulada (together with Navistar
Financial, the “Borrowers”), the Lenders parties thereto, JPMorgan Chase Bank,
N.A., as administrative agent (the “Administrative Agent”), Bank of America,
N.A., as syndication agent, and Citibank, N.A., as documentation agent, are
entering into a Second Amended and Restated Credit Agreement (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) on the date hereof;

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Required Secured Parties have consented to Navistar Financial and
the Trustee entering into this Second Amendment; and

WHEREAS, in connection with, and as a condition to the initial extensions of
credit under the Credit Agreement, Navistar Financial has agreed to enter into
this Second Amendment;

NOW, THEREFORE, the parties hereto agree as follows:

Section 1. Capitalized terms used but not defined herein have the meanings
assigned to such terms in the Security Agreement or the Credit Agreement, as
applicable.

Section 2. Amendments.

(a) The definition of “Credit Agreement” in Section 1.01 of the Security
Agreement shall be amended in its entirety to read as follows:

“Credit Agreement” means the Second Amended and Restated Credit Agreement, dated
as of December 2, 2011 among Navistar Financial Corporation, a Delaware
corporation and Navistar Financial, S.A. De C.V., Sociedad Financiera De Objecto
Multiple, Entidad No Regulada, a Mexican corporation, the Lenders parties
thereto, JPMorgan Chase Bank, N.A. as administrative agent, Bank of America,
N.A. as syndication agent, and Citibank, N.A., as documentation agent, as
amended, supplemented or otherwise modified from time to time.

 



--------------------------------------------------------------------------------

(b) The definition of “Receivable” in Section 1.01 of the Security Agreement
shall be amended such that the two references to “2008” shall be deleted and
replaced with “2010”.

(c) The definition of “Retail Receivables” in Section 1.01 of the Security
Agreement shall be amended such that (i) the two references to “2008” shall be
deleted and replaced with “2010” and (ii) the following is inserted at the end
thereof: “provided, that the term “Retail Receivables” shall not include any
Sold Receivables”.

(d) The definition of “2008 Annual Report” in Section 1.01 of the Security
Agreement shall be amended in its entirety to read as follows:

“2010 Annual Report” means Navistar Financial’s 2010 Annual Report on Form 10-K
for the fiscal year ended October 31, 2010, in the form delivered to the Lenders
prior to the date hereof.

(e) The definition of “Wholesale Receivables” in Section 1.01 of the Security
Agreement shall be amended such that (i) the two references to “2008” shall be
deleted and replaced with “2010” and (ii) the following is inserted at the end
thereof: “provided, that the term “Wholesale Receivables” shall not include any
Sold Receivables”.

(f) Section 2.07(c) of the Security Agreement shall be amended in its entirety
to read as follows:

(c) Navistar Financial shall not designate any proposed or existing Indebtedness
or other obligations in excess of $30,000,000 (other than any Secured Interest
Rate Agreement) as an Additional Secured Obligation for purposes hereof on or
after December 2, 2011.

(g) Section 4.13(b)(ii) of the Security Agreement shall be amended in its
entirety to read as follows:

(ii) the Required Secured Parties notify the Trustee and Navistar Financial that
(A) they have determined that Government Receivables at the end of any month are
more than $100,000,000, and (B) they have decided to require Navistar Financial
to comply with the FACA with respect to the assignment to the Trustee of
Government Receivables to the extent necessary so that Government Receivables as
to which Navistar Financial has not so complied will be less than $100,000,000,

Section 3. Effectiveness. This Second Amendment shall become effective upon
(i) its execution and delivery by Navistar Financial and the Trustee and
(ii) the Credit Agreement becoming effective in accordance with its terms.

 

2



--------------------------------------------------------------------------------

Section 4. Representations and Warranties. Navistar Financial hereby represents
and warrants that each of the representations and warranties contained in
Article III of the Security Agreement shall be, after giving effect to this
Second Amendment, true and correct in all material respects as if made on and as
of the Effective Date (unless such representations and warranties are stated to
relate to a specific earlier date, in which case, such representations and
warranties shall be true and correct in all material respects as of such earlier
date).

Section 5. Continuing Effect of Operative Documents. Except as expressly set
forth herein, this Second Amendment shall not constitute an amendment or waiver
of any provision of the Security Agreement not expressly referred to herein and
shall not be construed as a waiver or consent to any further or future action on
the part of any Secured Party that would require a waiver or consent. Except as
expressly amended, modified and supplemented hereby, the provisions of the
Security Agreement are and shall remain in full force and effect in accordance
with its terms.

Navistar Financial shall provide complete and updated schedules to the Security
Agreement, including: Schedule A - Permitted Receivables Sale Agreements,
Schedule B - List of Collection Banks, Lock-boxes, Suspense Accounts and
Collection Accounts, Schedule C - List of Proceeds Account Banks and Proceeds
Deposit Accounts, Schedule D - Subsidiaries and Capitalization and Schedule E -
Instruments as of recent date. Such Schedules shall replace the existing
Schedules A-E in their respective entireties.

Section 6. Governing Law. THIS SECOND AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed this Second Amendment as of
the date first above written.

 

NAVISTAR FINANCIAL CORPORATION By       Title:  

425 N. Martingale Road

Schaumburg, IL 60173

Telecopy number: (630) 753-4420

Attention: Treasurer

  Copies of notices should be sent to each of the following:  

Navistar Financial Corporation

425 N. Martingale Road

Schaumburg, IL 60173

Telecopy number: [(708) 734-4090]

Attention: General Counsel

Navistar Inc.

  ADDRESS  

Telecopy number:

Attention: Treasurer

[Signature Page to Security Agreement Second Amendment]

 



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS By   Deutsche Bank National Trust Company  
By       Title: By       Title:  

Deutsche Bank Trust Company Americas

Trust & Security Services

60 Wall Street

New York, NY 10005

Telecopy number: 732-578-4695

Attention: Irina Golovashchuk

 

Copies of notices should be sent to the following:

 

Deutsche Bank National Trust Company

Global Transaction Banking

Trust & Securities Services

100 Plaza One, 6th Floor-MS 0699

Jersey City , NJ 07311-3901

Telecopy number: 732-578-4635

[Signature Page to Security Agreement Second Amendment]

 



--------------------------------------------------------------------------------

Acknowledged and Consented to by:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent on behalf of Required Secured
Parties under Section 9.03(a) of the Security Agreement

By:       Title:

[Signature Page to Security Agreement Second Amendment]

 



--------------------------------------------------------------------------------

EXHIBIT J

AMENDED AND RESTATED BLOCKED ACCOUNT CONTROL AGREEMENT

(“Agent Control”)

AGREEMENT dated as of December 2, 2011, by and among Navistar Financial
Corporation (“Company”), JPMorgan Chase Bank, N.A., as administrative agent for
the lenders under the Second Amended and Restated Credit Agreement (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”) dated as of December [    ], 2011 with Company (in such
capacity, “Agent”) and JPMorgan Chase Bank, N.A. (in such capacity,
“Depositary”).

The parties hereto refer to Account No. 304279161 in the name of Company
maintained at Depositary (the “Account”) and hereby agree as follows:

1. Company and Agent notify Depositary that by separate agreement Company has
granted Agent a security interest in the Account and all funds on deposit from
time to time therein. Depositary acknowledges being so notified and confirms
that Depositary is a national banking association corporation and the Account is
a money market deposit account maintained by Depositary in the ordinary course
of business.

2. Depositary shall honor only withdrawal, payment, transfer or other fund
disposition or other instructions which the Company is entitled to give under
the Account Documentation (as hereinafter defined) (collectively,
“instructions”) received from the Agent (without Company’s consent) concerning
the Account. Company shall have no right to issue instructions or any other
right or ability to access or withdraw or transfer funds from the Account
without Agent’s express written consent with respect thereto.

3. This Agreement supplements, rather than replaces, Depositary’s deposit
account agreement, terms and conditions and other standard documentation in
effect from time to time with respect to the Account or services provided in
connection with the Account (the “Account Documentation”), which Account
Documentation will continue to apply to the Account and such services, and the
respective rights, powers, duties, obligations, liabilities and responsibilities
of the parties thereto and hereto, to the extent not expressly conflicting with
the provisions of this Agreement (however, in the event of any such conflict,
the provisions of this Agreement shall control). Prior to issuing any
instructions, Agent shall provide Depositary with such documentation as
Depositary may reasonably request to establish the identity and authority of the
individuals issuing instructions on behalf of Agent. Agent may request the
Depositary to provide other services (such as automatic daily transfers) with
respect to the Account; however, if such services are not authorized or
otherwise covered under the Account Documentation, Depositary’s decision to
provide any such services shall be made in its sole discretion (including
without limitation being subject to Company and/or Agent executing such Account
Documentation or other documentation as Depositary may require in connection
therewith).

4. Depositary agrees not to exercise or claim any right of offset, banker’s lien
or other like right against the Account for so long as this Agreement is in
effect except with respect to (i) returned or charged- back items, reversals or
cancellations of payment orders and other electronic fund transfers or other
corrections or adjustments to the Account or transactions therein,
(ii) overdrafts in the Account or (iii) Depositary’s reasonable charges, fees
and expenses with respect to the Account or the services provided hereunder.
Except for the claims and interests of Agent and Company in the Account, neither
the employees of Depositary with direct responsibility for interacting with
Agent and/or Company concerning the operation or maintenance of the Account (the
“Responsible Employees”) nor the unit of Depositary designated to receive
restraining orders, subpoenas and other legal process concerning the Account, is
aware, as of the date of this Agreement, of any claim to, or interest in, the
Account or in any of the funds credited thereto. If any Responsible Employee or
the unit designated to receive restraining orders, subpoenas and other legal
process concerning the Account becomes aware of any person asserting any lien,
encumbrance or adverse claim (including any writ, garnishment, judgment, warrant
of attachment, execution or similar process) against the Account or in any funds
therein, Depositary will promptly notify Agent and Company thereof (unless such
notification is prohibited by applicable law or regulatory authority).

 



--------------------------------------------------------------------------------

5. Notwithstanding anything to the contrary in this Agreement: (i) Depositary
shall have only the duties and responsibilities with respect to the matters set
forth herein as is expressly set forth in writing herein and shall not be deemed
to be an agent, bailee or fiduciary for any party hereto; (ii) Depositary shall
be fully protected in acting or refraining from acting in good faith without
investigation on any notice, instruction or request purportedly furnished to it
by Company or Agent in accordance with the terms hereof, in which case the
parties hereto agree that Depositary has no duty to make any further inquiry
whatsoever; (iii) it is hereby acknowledged and agreed that Depositary has no
knowledge of (and is not required to know) the terms and provisions of the
Credit Agreement referred to in the introductory paragraph hereof or the
separate agreement referred to in paragraph 1 above or any other related
documentation or whether any actions by Agent, Company or any other person or
entity are permitted or a breach thereunder or consistent or inconsistent
therewith, (iv) Depositary shall not be liable to any party hereto or any other
person for any action or failure to act under or in connection with this
Agreement except to the extent such conduct constitutes its own willful
misconduct or gross negligence (and to the maximum extent permitted by law,
shall under no circumstances be liable for any indirect, special, consequential
or punitive damages (as opposed to direct or actual damages)) and (v) Depositary
shall not be liable for losses or delays caused by force majeure, interruption
or malfunction of computer, transmission or communications facilities, labor
difficulties, court order or decree, the commencement of bankruptcy or other
similar proceedings or other matters beyond Depositary’s reasonable control.

6. Company hereby agrees to indemnify, defend and save harmless Depositary
against any loss, liability or expense (including reasonable fees and
disbursements of counsel who may be an employee of Depositary) (collectively,
“Covered Items”) incurred in connection with this Agreement or the Account
(except to the extent due to Depositary’s willful misconduct or gross
negligence) or any interpleader proceeding relating thereto or incurred at
Company’s direction or instruction. Agent hereby agrees to indemnify, defend and
save harmless Depositary against any Covered Items incurred (i) in connection
with this Agreement or the Account (except to the extent due to Depositary’s
willful misconduct or gross negligence) or any interpleader proceeding related
thereto, (ii) at Agent’s direction or instruction or (iii) due to any claim by
Agent of an interest in the Account or the funds on deposit therein.

7. Depositary may terminate this Agreement (a) in its discretion upon the
sending of at least thirty (30) days’ advance written notice to the other
parties hereto or (b) because of a material breach by Company or Agent of any of
the terms of this Agreement or the Account Documentation, upon the sending of at
least five (5) days advance written notice to the other parties hereto. Agent
may terminate this Agreement upon the sending of at least three (3) days advance
written notice to the other parties hereto. Any other termination or any
amendment or waiver of this Agreement shall be effected solely by an instrument
in writing executed by all the parties hereto. The provisions of paragraphs 5
and 6 above shall survive any such termination.

8. Company shall compensate Depositary for the opening and administration of the
Account and services provided hereunder in accordance with the Account
Documentation.

9. This Agreement: (i) may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument; (ii) shall become effective when
counterparts hereof have been signed by the parties hereto; and (iii) shall be
governed by and construed in accordance with the laws of the State of New York.
Regardless of any provision in any other agreement, for purposes of the UCC, New
York shall be deemed to be Depositary’s jurisdiction (within the meaning of
Section 9-304 of the UCC). All parties hereby waive all rights to a trial by
jury in any action or proceeding relating to the Account or this Agreement. All
notices under this Agreement shall be in writing and sent (including via
facsimile transmission) to the parties hereto at their respective addresses or
fax numbers set forth below (or to such other address or fax number as any such
party shall designate in writing to the other parties from time to time).

 

2



--------------------------------------------------------------------------------

10. Amendment: This Agreement amends and restates in its entirety the terms and
provisions of the Blocked Account Agreement, dated as of December 16, 2009,
among the Company, the Agent and the Depository and supersedes and replaces the
terms thereof in their entirety.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

NAVISTAR FINANCIAL CORPORATION  

JPMORGAN CHASE BANK, N.A.,

as Agent

By:   /s/ William V. McMenamin     By:   /s/ Robert P. Kellas   Name:   William
V. McMenamin       Name:   Robert P. Kellas   Title:   Vice President, Chief
Financial Officer and Treasurer       Title:   Executive Director            
Address for Notices:  

Navistar Financial Corporation

425 N. Martingale Road

Schaumburg, IL 60173

Fax No.: (603) 753-4420

       

JPMorgan Chase Bank, N.A.

270 Park Avenue

New York, NY 10017

Fax No.: 212-270-5100

 

JPMORGAN CHASE BANK, N.A.,

as Depositary

By:   /s/ Robert P. Kellas   Name:   Robert P. Kellas   Title:   Executive
Director    

Address

For Notices

 

4



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF

BLOCKED ACCOUNT CERTIFICATE

Pursuant to Section 12.21(b) of the Second Amended and Restated Credit
Agreement, dated as of December 2, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among NAVISTAR FINANCIAL
CORPORATION, a Delaware corporation (the “US Borrower”), NAVISTAR FINANCIAL,
S.A. DE C.V., SOCIEDAD FINANCIERA DE OBJETO MULTIPLE, ENTIDAD NO REGULADA, a
Mexican corporation (the “Mexican Borrower”; together with the US Borrower, the
“Borrowers”), the LENDERS party thereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, BANK OF AMERICA, N.A., as Syndication Agent, and CITIBANK,
N.A., as Documentation Agent, the undersigned hereby delivers this Blocked
Account Certificate. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

The undersigned hereby requests consent from the Administrative Agent to access
or withdraw or transfer funds from the Blocked Account.

The undersigned hereby certifies as follows:

(a) as of the date hereof, no Default or Event of Default has occurred and is
continuing;

(b) such funds shall be utilized (A) for normal operating expenses of the US
Borrower and its Subsidiaries consistent with the US Borrower’s and its
Subsidiaries’ past business practices, (B) to purchase receivables in the normal
course of business or (C) to make payments of permitted dividends consistent
with the US Borrower’s past business practices; and

(c) the Cash Balance is less than $75,000,000.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand on behalf of the Corporation
this      day of                     , 20__.

 

NAVISTAR FINANCIAL CORPORATION By:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT L

AMENDED AND RESTATED INTERCREDITOR AGREEMENT

THIS AMENDED AND RESTATED INTERCREDITOR AGREEMENT (this “Agreement”) is made
this 2nd day of December, 2011 (the “Closing Date”), by and among WELLS FARGO
EQUIPMENT FINANCE, INC., a Minnesota corporation (the “Senior Lender”), DEUTSCHE
BANK TRUST COMPANY AMERICAS, a New York banking corporation, acting individually
and as trustee for the holders of the Junior Obligations (as defined herein)
(the “Trustee”), JPMORGAN CHASE BANK, N.A. (in its capacity as Administrative
Agent for the Lenders under the Credit Agreement (as such terms are defined
below) (the “Administrative Agent”), and NAVISTAR FINANCIAL CORPORATION, a
Delaware corporation (the “Company”).

W I T N E S S E T H:

WHEREAS, the Senior Lender has (x) made a loan to the Company pursuant to that
certain Loan and Security Agreement dated December 16, 2009 (as such Loan
Agreement may be amended, supplemented, extended, restated, amended and
restated, or otherwise modified from time to time, together with the other
Transaction Documents (as defined therein), the “Loan Agreement”) and
(y) purchased from Navistar Financial Assets Sales Corp., a Delaware corporation
(“NFASC”) certain assets (the “Purchased Assets”) pursuant to that certain Note
Purchase Agreement dated December 16, 2009 (as such Note Purchase Agreement may
be amended, supplemented, extended, restated, amended and restated, or otherwise
modified from time to time, and together with the other Basic Documents (as
defined therein), the “Note Purchase Agreement”); and

WHEREAS, the Senior Obligations (as such term is defined below) are secured by,
among other things, a first priority lien and security interest in, to and on
the Senior Collateral (as such term is defined below); and

WHEREAS, the Administrative Agent, the Lenders and the Company have, among other
things, entered into a credit facility pursuant to that certain Amended and
Restated Credit Agreement dated December 16, 2009, (as such Amended and Restated
Credit Agreement may be amended, supplemented, extended, restated, amended as
restated or otherwise modified from time to time, including pursuant to that
certain Second Amended and Restated Credit Agreement dated as of the date
hereof, the “Credit Agreement”); and

WHEREAS, the Company and the Trustee have entered into that certain Amended and
Restated Security, Pledge and Trust Agreement dated as of July 1, 2005 between
the Company and the Trustee, as amended by that certain First Amendment dated as
of December 16, 2009, and as further amended by that certain Second Amendment
dated as of the date hereof (as so amended and as such Amended and Restated
Security, Pledge and Trust Agreement may be amended, supplemented, extended,
restated, amended as restated or otherwise modified from time to time, the
“Security Agreement”); and

WHEREAS, the Company’s obligations under the Credit Agreement are secured by,
among other things, a lien and security interest in, to and on the collateral
described in the Security Agreement; and



--------------------------------------------------------------------------------

WHEREAS, in order to induce the Senior Lender to maintain the Loan Agreement and
the Note Purchase Agreement, and to extend credit to the Company thereunder,
respectively, and in order to induce the Administrative Agent, the Lenders and
the Trustee to maintain or enter into, as applicable, the Junior Debt Documents
(as such term is defined below) to which they are party, the Senior Lender, the
Administrative Agent and the Trustee have agreed to enter into this Agreement in
order to set forth the respective priorities of the security interests of the
Senior Lender and the Trustee in, to and on the Senior Collateral.

NOW, THEREFORE, in consideration of each of the parties’ entry into the above
referenced agreements and arrangements and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, it
is hereby agreed as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings, unless the context otherwise requires:

Administrative Agent means JPMorgan Chase Bank, N.A., and its successors and
assigns under the Credit Agreement.

Affiliate means, with respect to any Person, any other Person which:
(a) directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with, such other Person, or
(b) beneficially owns or holds the voting securities or other equity interest of
such other Person. For the purposes of this Agreement, “control” of a Person
means the power, directly or indirectly, either to (i) vote ten percent (10%) or
more of the securities or other equity interests having ordinary voting power
for the election of directors or managers (or Persons performing similar
functions) of such Person, or (ii) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

Bankruptcy Code means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.), as amended from time to time, and any successor statute, and all rules
and regulations promulgated thereunder.

Business Day means any day of the year excluding Saturday, Sunday or any day
which shall be, in the cities of Minneapolis, Minnesota, Chicago, Illinois, and
New York, New York, a legal holiday or any day on which banking institutions are
authorized or required by law or other governmental actions to close.

Claim has the meaning set forth in Section 21 hereof.

Closing Date has the meaning set forth in the Preamble hereto.

Company has the meaning set forth in the Preamble hereto.

Credit Agreement has the meaning set forth in the Recitals hereto.

Junior Debt Documents means the Credit Agreement, the Security Agreement, and
all other instruments, documents and agreements executed in connection therewith
or in furtherance thereof, as the same may be amended, supplemented, extended,
restated, amended and restated or otherwise modified from time to time.

 

2



--------------------------------------------------------------------------------

Junior Loan Default means the occurrence of any default, event of default or
breach under the Credit Agreement and/or Security Agreement, or any of the other
Junior Debt Documents which entitles the Administrative Agent and/or the Lenders
to accelerate the Junior Obligations, whether or not the Administrative Agent
and/or the Lenders elects to do so.

Junior Obligations means all obligations, liabilities and indebtedness of the
Company to the Administrative Agent, the Lenders and the Trustee of whatsoever
nature and howsoever evidenced, whether now existing or hereafter incurred,
under the Junior Debt Documents, including any partial or complete refinancings
thereof.

Lenders means the holders of the Junior Obligations.

Loan Agreement has the meaning set forth in the Recitals hereto.

NFASC has the meaning set forth in the Recitals hereto.

Note Purchase Agreement has the meaning set forth in the Recitals hereto.

Obligations mean, collectively, the Senior Obligations and the Junior
Obligations.

Person means any individual, partnership, corporation, association, trust,
business trust, joint venture, joint stock company, limited liability company,
limited liability partnership, limited partnership, unincorporated organization
or enterprise or governmental entity.

Proceeds means all proceeds as defined in the UCC as well as all cash,
securities, dividends, insurance proceeds, condemnation awards and other income
or property received in respect of any Senior Collateral or Purchased Assets, as
applicable, including any cash, securities or other property received from any
liquidations or adjustment of the Senior Collateral or Purchased Assets, as
applicable, or the proceeds thereof which may be distributed in kind.

Purchased Assets means the property transferred by the Company to NFASC pursuant
to that certain Note Sale Agreement dated as of December 16, 2009 and purchased
by Senior Lender from NFASC pursuant to the Note Purchase Agreement.

Remedies has the meaning set forth in Section 7(a) hereof.

 

3



--------------------------------------------------------------------------------

Reorganization means, with respect to the Company, any filing, whether voluntary
or involuntary, of any petition under the Bankruptcy Code, the bringing of any
proceeding for the relief of the Company, distribution of the assets of the
Company upon any voluntary or involuntary dissolution, winding-up, total or
partial liquidation or reorganization, or bankruptcy, insolvency, receivership
or other statutory or common law proceedings or arrangements involving the
Company or the readjustment of the liabilities of the Company or any assignment
for the benefit of creditors or any marshaling of the assets or liabilities of
the Company.

Senior Collateral means the “Collateral”, as defined in the Loan Agreement.

Senior Debt Documents means the Loan Agreement, the Note Purchase Agreement and
any and all other instruments, documents and agreements executed in connection
with or in furtherance of either or both of the Loan Agreement and the Note
Purchase Agreement, including, but not limited to, any guaranties thereof, as
the same may be amended, supplemented, extended, restated, amended and restated
or otherwise modified from time to time.

Senior Lender means Wells Fargo Equipment Finance, Inc., a Minnesota
corporation, and its successors and assigns.

Senior Loan Default means the occurrence of any default, event of default or
breach under any of the Senior Debt Documents which, by the terms of the Senior
Debt Documents, entitles the Senior Lender to accelerate the Senior Obligations,
whether or not the Senior Lender elects to do so.

Senior Obligations means all obligations, liabilities and indebtedness of the
Company or NFASC to the Senior Lender of whatsoever nature and howsoever
evidenced, whether now existing or hereafter incurred, under the Senior Debt
Documents, including any partial or complete refinancings thereof.

UCC shall mean the Uniform Commercial Code as in effect in the State of New York
as amended from time to time.

2. Certain Representations, Warranties, Covenants and Acknowledgments.

(a) The Trustee in its individual capacity as set forth herein and otherwise as
trustee for the Lenders hereby:

(i) acknowledges that the Senior Lender’s agreement to provide financing to the
Company under the Loan Agreement and purchase certain assets from NFASC under
the Note Purchase Agreement is and was made in reliance upon the Trustee’s
agreement to, and the Trustee and the Lenders each agree to: (x) subordinate any
security interests, liens and encumbrances it has or may claim to have in and to
the Senior Collateral, (y) release and disclaim any interest it has or may have
in the Purchased Assets (other than such interests as are indirectly subject of
the pledge of the stock of NFASC), and (z) refrain from exercising any rights
and remedies it may have under the Security Agreement with respect to the Senior
Collateral and the stock of NFASC until Senior Lender has received indefeasible
payment in full and full performance of all Senior Obligations;

 

4



--------------------------------------------------------------------------------

(ii) covenants and agrees that any purchaser, assignee, transferee or other
successor of the Trustee under the Security Agreement shall be bound by the
terms of this Agreement;

(iv) represents and warrants that it both as Trustee and in its individual
capacity is not subject to any contractual limitation or restriction which would
impair in any way the execution of or its performance under this Agreement;

(v) represents and warrants that both as Trustee and in its individual capacity
this Agreement shall be binding upon it and enforceable against it in accordance
with the terms hereof;

(vi) covenants and agrees that no payment or distribution to the Senior Lender
pursuant to the provisions of this Agreement shall entitle the Trustee to
exercise any rights of subrogation in respect thereof until all of the Senior
Obligations shall have been indefeasibly paid in full; and

(vii) covenants and agrees that all rights and interests of Senior Lender under
this Agreement, and all agreements and obligations of Trustee under this
Agreement, shall remain in full force and effect irrespective of (w) any lack of
validity or enforceability of any of the Senior Debt Documents or any other
agreement or instrument relating thereto; (x) any change in the time, manner or
place of payment of, or in any other term of, all or any of the Senior
Obligations, or any other amendment or waiver of or any consent to departure
from any of the Senior Debt Documents; (y) any exchange, release or
non-perfection of any Senior Collateral, or any release or amendment or waiver
of or consent to departure from any guaranty, for all or any of the Senior
Obligations; or (z) any other circumstances which might otherwise constitute a
defense available to, or a discharge of, the Company or a subordinate creditor.
This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Senior Obligations is rescinded or
must otherwise be returned by the Senior Lender upon the insolvency, bankruptcy
or reorganization of the Company or otherwise, all as though such payment had
not been made.

(b) The Administrative Agent on behalf of itself and the Lenders hereby:

(i) acknowledges that the Senior Lender’s agreement to provide financing to the
Company under the Loan Agreement and purchase certain assets from the Company
under the Note Purchase Agreement is and was made in reliance upon the
Administrative Agent’s agreement to, and the Administrative Agent on behalf of
the Lenders agrees to: (x) subordinate any security interests, liens and
encumbrances it has or may claim to have in and to the Senior Collateral,
(y) release and disclaim any interest it has or may have in the Purchased Assets
(other than such interests as are indirectly subject of the pledge of the stock
of NFASC), and (z) refrain from instructing the Trustee to exercise any rights
and remedies it may have under the Security Agreement with respect to the Senior
Collateral and the stock of NFASC until Senior Lender has received indefeasible
payment in full and full performance of all Senior Obligations;

 

5



--------------------------------------------------------------------------------

(ii) covenants and agrees that any purchaser, assignee, transferee or other
successor of the Administrative Agent, the Lenders and the Trustee under the
Junior Debt Documents, respectively, shall be bound by the terms of this
Agreement;

(iv) represents and warrants that it is not subject to any contractual
limitation or restriction which would impair in any way the execution of or its
performance under this Agreement;

(v) represents and warrants that this Agreement shall be binding upon it and
enforceable against it in accordance with the terms hereof;

(vi) certifies that the Senior Lender has been provided with true, correct and
complete copies of the Junior Debt Documents, as they exist as of the Closing
Date;

(vii) acknowledges that it has received from the Senior Lender copies of all of
the Senior Debt Documents as in effect on the Closing Date, and consents to the
transactions contemplated therein and thereby and acknowledges that the
transactions contemplated therein and thereby do not violate or conflict with
the Junior Debt Documents;

(viii) covenants and agrees that no payment or distribution to the Senior Lender
pursuant to the provisions of this Agreement shall entitle the Administrative
Agent, any Lender or the Trustee to exercise any rights of subrogation in
respect thereof until all of the Senior Obligations shall have been indefeasibly
paid in full; and

(ix) covenants and agrees that all rights and interests of Senior Lender under
this Agreement, and all agreements and obligations of the Administrative Agent
and the Trustee under this Agreement, shall remain in full force and effect
irrespective of (w) any lack of validity or enforceability of any of the Senior
Debt Documents or any other agreement or instrument relating thereto; (x) any
change in the time, manner or place of payment of, or in any other term of, all
or any of the Senior Obligations, or any other amendment or waiver of or any
consent to departure from any of the Senior Debt Documents; (y) any exchange,
release or non-perfection of any Senior Collateral, or any release or amendment
or waiver of or consent to departure from any guaranty, for all or any of the
Senior Obligations; or (z) any other circumstances which might otherwise
constitute a defense available to, or a discharge of, the Company or a
subordinate creditor. This Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the Senior
Obligations is rescinded or must otherwise be returned by the Senior Lender upon
the insolvency, bankruptcy or reorganization of the Company or otherwise, all as
though such payment had not been made.

(c) The Senior Lender hereby:

(i) covenants and agrees that any purchaser, assignee, transferee or other
successor of the Senior Lender under the Loan Agreement shall be bound by the
terms of this Agreement;

 

6



--------------------------------------------------------------------------------

(ii) represents and warrants that it is not subject to any contractual
limitation or restriction which would impair in any way the execution of or its
performance under this Agreement;

(iii) represents and warrants that this Agreement shall be binding upon it and
enforceable against it in accordance with the terms hereof; and

(iv) certifies that it has delivered to the Administrative Agent copies of all
of the Senior Debt Documents as in effect on the Closing Date.

3. Priorities in Senior Collateral.

(a) Irrespective of (i) the time, order, manner or method of creation,
attachment and/or perfection of any security interest and/or lien granted in
favor of a Lender in or on any or all of the Senior Collateral, (ii) any
provision of the UCC or any other applicable laws or decisions to the contrary,
(iii) the dating, execution or delivery of any document or agreement granting
the Senior Lender a security interest and/or lien in or on any Senior
Collateral, (iv) the provisions of any contract or document in effect between
the Senior Lender, the Lenders, the Administrative Agent and/or the Trustee, on
the one hand, and the Company, on the other, (v) the giving or failure to give
notice of the acquisition or expected acquisition of any purchase money or other
security interests, and (vi) whether Senior Lender or any agent, custodian or
bailee holds possession of any part or all of the Senior Collateral, any and all
security interests, liens, mortgages, rights and interests of the Trustee,
Administrative Agent and the Lenders, whether now or hereafter arising and
howsoever existing, in or on any or all of the Senior Collateral, are and shall
at all times continue to be subordinated to any and all security interests,
liens, mortgages, rights and interests of the Senior Lender in and to the Senior
Collateral. For purposes of the foregoing, any claim of a right of setoff shall
be treated in all respects as a security interest, and no claimed right of
setoff shall be asserted to defeat or diminish the rights or priorities provided
for herein.

(b) The Administrative Agent and the Trustee each acknowledges that the Senior
Lender, Company and NFASC have structured and agreed to treat the transactions
contemplated by the Note Purchase Agreement as a sale; the Administrative Agent
and the Trustee each hereby covenants and agrees that neither the Administrative
Agent nor the Trustee shall (directly or by permitting or cooperating with such
action by the Company or its Affiliates or any bankruptcy trustee) contest,
assert any claim or otherwise seek to recharacterize the Senior Lender’s
purchase of the Purchased Assets pursuant to the Note Purchase Agreement as a
loan. Notwithstanding the previous sentence, should a court of competent
jurisdiction determine that the sale and assignment of the Purchased Assets did
not constitute a sale or that such sale for any reason is ineffective or
unenforceable or otherwise that the Purchased Assets are part of Company or
NFASC’s estate, the Administrative Agent and the Trustee each acknowledges and
agrees that the Senior Lender has a first priority perfected security interest
in such Purchased Assets, and in such event such Purchased Assets are and shall
be deemed to be included as “Senior Collateral” for all purposes of this
Agreement and accordingly any security interest of the Trustee in such Purchased
Assets and the stock of NFASC shall be subordinate to the Senior Lender’s
security interest in such Purchased Assets on the terms and provisions of this
Agreement.

 

7



--------------------------------------------------------------------------------

(c) The Senior Lender hereby consents to the granting by the Company to the
Trustee of a second, subordinate and inferior lien on the Senior Collateral,
subject to the terms and conditions of this Agreement, as security for the
Junior Obligations. The Trustee hereby (i) subordinates the lien, operation and
effect of the Junior Debt Documents in and to the Senior Collateral to the lien,
operation and effect of the Senior Debt Documents in and to the Senior
Collateral, and (ii) agrees that the lien, operation and effect of the Senior
Debt Documents in and to the Senior Collateral shall be deemed to be prior and
senior to the lien, operation and effect of the Junior Debt Documents in and to
the Senior Collateral, and the lien, operation and effect of the Junior Debt
Documents in and to the Senior Collateral shall be in all respects subject and
subordinate to the lien, operation and effect of the Senior Debt Documents in
and to the Senior Collateral, irrespective of the time, order or method of
attachment or perfection of the respective liens of the Senior Lender and the
Trustee in and to the Senior Collateral or the time or order of the applicable
filings.

4. No Trustee Action With Respect to Senior Collateral; Payments In Trust.

Until the Senior Obligations have been indefeasibly paid in full and performed,
the Trustee shall not commence or continue any foreclosure or liquidation
proceedings or any other enforcement actions or otherwise exercise any rights
and remedies it may have under the Security Agreement with respect to the Senior
Collateral and the stock of NFASC. The Administrative Agent on behalf of itself
and the Lenders agrees not to instruct the Trustee to take any of the actions
referred to in the previous sentence. In the event any collections or any
proceeds of the Senior Collateral shall be received by the Trustee or the
Administrative Agent for any reason at any time prior to the indefeasible
payment in full of all Senior Obligations and termination of all of the
financing arrangements and commitments between the Company and the Senior Lender
under the Senior Debt Documents, such collections or proceeds shall be held in
trust for the benefit of, and within two (2) Business Days of receipt deliver
the same to the Senior Lender in precisely the form received (except for the
addition of any endorsement or assignment necessary to effect a transfer of all
rights therein to the Senior Lender) for application to the Senior Obligations,
whether due or not due. The Senior Lender is irrevocably authorized to supply
any required endorsement or assignment which may have been omitted. Until the
Senior Obligations have been indefeasibly paid in full, the Administrative Agent
and the Trustee will not, without the prior written consent of the Senior
Lender, amend or consent to any amendment of any provision of the Junior Debt
Documents with respect to the Senior Collateral, the Purchased Assets, and the
stock of NFASC.

5. Reorganization.

(a) The Administrative Agent and the Trustee each hereby acknowledges and agrees
that this Agreement shall survive any Reorganization and shall continue
unimpaired and in full force and effect and shall apply with full force and
effect with respect to all of the Senior Collateral and the Purchased Assets.

 

8



--------------------------------------------------------------------------------

(b) During the pendency of any Reorganization, the Administrative Agent and the
Trustee each hereby acknowledges and agrees as follows:

(i) If the Senior Lender shall desire to permit the use by the Company of any of
the Senior Collateral that constitutes “cash collateral”, under 11 U.S.C. §363
or any successor statute or similar statute, or to provide or permit
post-petition financing to the Company, under 11 U.S.C. §364 or any successor
statute or similar statute: (1) adequate notice shall be deemed to have been
provided for such use of cash collateral or such post-petition financing if the
Trustee receives notice thereof at least five (5) Business Days prior to the
earlier of (x) any hearing on a request to approve such use of cash collateral
or such post-petition financing, or (y) the date of entry of an order approving
the same; and (2) no objection, directly or indirectly, will be raised by the
Administrative Agent or the Trustee to any such use of cash collateral or such
post-petition financing.

(ii) No objection, directly or indirectly, will be raised by the Administrative
Agent or the Trustee to any motion by the Senior Lender for relief from the
automatic stay in any Reorganization (including the automatic stay under 11
U.S.C. §362 or any successor statute) to foreclose on, sell or otherwise realize
upon the Senior Collateral.

(iii) No objection or other challenge, directly or indirectly, will be raised by
the Administrative Agent or the Trustee to the validity, perfection or priority
of the Senior Lender’s security interest in the Senior Collateral, or to the
Senior Lender’s ownership of the Purchased Assets.

(iv) No objection, directly or indirectly, will be raised by the Administrative
Agent or the Trustee to any sale or other disposition of the Senior Collateral
under 11 U.S.C. §363, or any successor statute, to which the Senior Lender has
consented.

(v) The Administrative Agent and the Trustee generally will not take any action
in connection with any such Reorganization with respect to the Senior Collateral
and the Purchased Assets that the Administrative Agent and the Trustee would not
be permitted to take under this Agreement.

(vi) Nothing contained in this Section 5(b) shall prohibit the Trustee from
making a claim in any Reorganization with respect to the Senior Collateral on
the same basis as an unsecured creditor, so long as (1) such action is not based
on the Trustee’s status as a secured creditor; (2) the Trustee shall not contest
the validity, perfection or priority of the Senior Lender’s claim in such
Reorganization or its lien on the Senior Collateral or any other collateral for
the Senior Obligations and the Senior Lender’s ownership of the Purchased
Assets; (3) payments received by the Trustee shall be held and distributed as
otherwise provided in this Agreement; and (4) the Trustee shall not take any
action inconsistent with the rights or priorities established for the parties
under this Agreement.

(c) The Trustee may, in any Reorganization, file claims, proofs of claims and
other instruments of similar character necessary to enforce the obligations of
the Company in respect of the Junior Obligations. The Trustee shall not vote any
claim in a manner inconsistent with this Agreement.

 

9



--------------------------------------------------------------------------------

6. Exercise of Rights and Remedies.

(a) So long as any of the Senior Debt Documents remain in effect or any of the
Senior Obligations remain outstanding, the Senior Lender shall have the
exclusive right to carry out the provisions of the Senior Debt Documents and to
enforce and collect any loans or advances included within the Senior Collateral,
or the Senior Obligations secured thereby and to exercise and enforce all rights
and privileges accruing to the Senior Lender by reason of the Senior Debt
Documents and any other agreements, security, guaranties or claims given to the
Senior Lender in connection therewith, all in the Senior Lender’s sole
discretion and in the exercise of its sole business judgment. This includes more
specifically, without limitation, the rights: (i) in the Senior Lender’s sole
discretion, to make overadvances or other extensions of credit to the Company in
excess of the amounts otherwise available to the Company under the Senior Debt
Documents, (ii) to effect collection of all Senior Collateral and to settle and
adjust the amounts due thereon directly with the applicable Portfolio Obligors
(to the extent provided in and as defined in the Senior Debt Documents),
(iii) to sell or otherwise dispose of Senior Collateral, and (iv) to incur
expenses in relation to the foregoing; all as may be necessary in the Senior
Lender’s reasonable discretion, and all as more fully provided in the Senior
Debt Documents and to exercise all the rights and remedies of a secured lender
under the UCC. In exercising its rights as aforesaid, the Senior Lender agrees
that it shall handle all transactions relating to the Senior Collateral in
accordance with its usual practices in the ordinary course of its business. The
Trustee agrees that, so long as the Company may be indebted or obligated to the
Senior Lender in any manner whatsoever under the Senior Debt Documents, the
Trustee shall not exercise any rights with respect to the Senior Collateral, the
Purchased Assets and the stock of NFASC, except in compliance with the terms and
conditions of this Agreement and the Senior Debt Documents; the Administrative
Agent hereby consents to the foregoing.

(b) At the request of the Senior Lender, the Trustee shall promptly release any
and all security interests, liens, claims and/or rights which they may have on
or in the Senior Collateral to facilitate the collection, sale or other
disposition of such Senior Collateral by the Senior Lender or by the Company
(with the written consent of the Senior Lender) so long as the Proceeds thereof
are applied in accordance with the provisions of Section 9 of this Agreement;
the Administrative Agent hereby consents to the foregoing.

7. Limit on Trustee’s Right of Action.

(a) The Trustee may take any of the following actions with respect to any Junior
Loan Default, so long as the taking of such actions does not unduly delay or
materially impair the Senior Lender’s rights to realize upon the Senior
Collateral or impair or challenge the Senior Lender’s ownership of the Purchased
Assets: (1) take such actions as may be required to obtain or preserve its
judgment lien or claim on the Senior Collateral and the stock of NFASC
(including joining in (but not initiating or controlling) any foreclosure, sale
or other judicial lien enforcement proceeding with respect to the Senior
Collateral initiated by the Senior Lender); (2) file any responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any Person objecting to or otherwise seeking the disallowance
of the claims of the Trustee, including any claims secured by the Senior
Collateral and the pledge of the stock of NFASC; (3) bid for and purchase Senior
Collateral at any private or judicial foreclosure sale of such Senior
Collateral; (4) exercise its rights under the Junior Debt

 

10



--------------------------------------------------------------------------------

Documents to impose the default rate of interest in accordance with the Credit
Agreement; and (5) make any filing that may be necessary to prevent the
expiration of or to toll the running of any applicable statute of limitations
(so long as such filing is not made earlier than thirty (30) days prior to the
expiration of such statute of limitations or such earlier date by which such
filing is required to prevent the expiration of or to toll such statute of
limitations). In the event that the Trustee is delayed in the exercise of any
right or remedy by the provisions of this Agreement, the Company agrees that it
will not assert, and waives any right to assert, that the exercise of such right
or remedy is untimely or that failure or delay to exercise such right or remedy
constitutes a waiver thereof.

(b) The Administrative Agent and the Trustee shall not take or permit any action
prejudicial to or inconsistent with the provisions of this Agreement or the
Junior Debt Documents.

(c) So long as the Senior Obligations have not been indefeasibly paid in full,
any amounts collected by the Trustee as Proceeds of the Senior Collateral shall
be promptly paid over to the Senior Lender in payment of the Senior Obligations.

8. Further Assurances. The Senior Lender, Administrative Agent and the Trustee
each agree to execute such further documents or instruments at the reasonable
expense of the Company as may be necessary to effect the purpose of this
Agreement.

9. Application of Proceeds after Acceleration of the Obligations. Upon the
Senior Lender’s or the Administrative Agent (or the Lenders) acceleration of the
Senior Obligations or the Junior Obligations (as the case may be), all Proceeds
received by either the Senior Lender or the Trustee as a result of the exercise
of any of its rights and remedies, realized from the sale or other disposition
of any Senior Collateral, shall be applied as follows (to which the
Administrative Agent and the Company hereby irrevocably consents):

first, to the payment in full of all of the Senior Obligations;

second, unless otherwise directed by court order, to the payment in full of all
of the Junior Obligations; and

third, unless otherwise directed by court order, to pay to the Company, or its
representatives or as a court of competent jurisdiction may direct, any surplus
then remaining.

10. Waivers. The Administrative Agent, the Trustee and the Senior Lender each
agree not to assert and hereby waive, to the maximum extent permissible by law,
any right to demand, request, plead or otherwise assert or claim the benefit of,
any marshaling or other similar right that may otherwise be available under
applicable law.

 

11



--------------------------------------------------------------------------------

11. Additional Rights of the Senior Lender.

(a) If the Administrative Agent or the Trustee, in violation of this Agreement,
shall commence or prosecute any suit, action or proceeding against the Company,
the Company may interpose as a defense or plea the making of this Agreement and
the Senior Lender may intervene and interpose such defense or plea in the Senior
Lender’s name or in the name of the Company. If the Administrative Agent or the
Trustee obtains any assets of the Company as a result of any administrative,
legal or equitable action, or otherwise, in violation of the terms of this
Agreement, the Administrative Agent or the Trustee shall receive and hold such
assets in trust, to and for the benefit of the Senior Lender, and shall promptly
(within three (3) Business Days) pay over, deliver and assign to the Senior
Lender any such assets for the application to the Senior Obligations.

(b) The Senior Lender shall have the right, in its sole discretion, to exercise
or refrain from exercising any powers or rights which the Senior Lender may have
under the Senior Debt Documents, and such exercise or failure to exercise shall
not affect any of the Senior Lender’s rights under this Agreement. The
Administrative Agent and the Trustee each hereby agrees that the Senior Lender
may from time to time in the Senior Lender’s sole discretion, amend any of the
terms of the Senior Debt Documents, grant extensions of time of payment or
performance and make compromises and settlements with the Company or other
lenders of the Company, without affecting the agreements of the Administrative
Agent, the Trustee or the Company hereunder. This Agreement shall continue in
full force and effect until the Senior Obligations have been indefeasibly paid
in full in immediately available funds or other consideration acceptable to the
Senior Lender and Senior Lender’s obligations under the Senior Debt Documents
are terminated. Except as otherwise set forth in this Agreement and to the
extent provided in the Senior Debt Documents, without notice to, or consent of,
the Administrative Agent and the Trustee, and without in any way affecting,
limiting, modifying, discharging or releasing the right of the Senior Lender to
enforce this Agreement, the Senior Lender may, in its sole discretion, at any
time and from time to time (i) extend, renew, accelerate, modify, amend,
restate, change, increase, decrease, substitute, subordinate, exchange, sell,
assign, compromise, settle, waive, terminate, release, discharge, grant
indulgences with respect to, or otherwise deal with in any manner all or any
part of the Senior Obligations, any collateral and security therefor, the
Company, or any other maker, guarantor, endorser, surety or other person
directly or contingently liable or obligated for all or any part of the Senior
Obligations or any of the provisions of the Loan Agreement or of any of the
other Senior Debt Documents, (ii) fail, omit, lack diligence or delay to
perfect, maintain, enforce, assert or exercise any Lien, right or remedy
conferred on the Senior Lender under the provisions of the Senior Debt Documents
or applicable laws or otherwise, or (iii) take or omit to take any other action
which may or might in any manner or to any extent constitute a defense available
to, or discharge of, the Company, or any obligor in respect of the Senior
Obligations or of the Administrative Agent or the Trustee in respect of this
Agreement. The Administrative Agent and the Trustee each hereby waives any and
all notices of the creation, renewal, extension or accrual of any of the Senior
Obligations.

12. Additional Rights of Administrative Agent and the Trustee

(a) Subject to the limitations set forth in Section 12(b), the Administrative
Agent and the Trustee each shall have the right, in its sole discretion, to
modify, amend, waive or release any of the terms of the Junior Debt Documents,
and to exercise or refrain from exercising any powers or rights which they may
have thereunder, and such modification, amendment, waiver, release, exercise or
failure to exercise shall not affect any of the Senior Lender’s rights under
this

 

12



--------------------------------------------------------------------------------

Agreement. The Senior Lender hereby agrees that, subject to the limitations set
forth in Section 12(b), the Administrative Agent and the Trustee may from time
to time in its sole discretion amend any of the terms of the Junior Debt
Documents, grant extensions of time of payment or performance and make
compromises and settlements with the Company without affecting the agreements of
the Administrative Agent, the Trustee, the Senior Lender or the Company
hereunder.

(b) Notwithstanding anything contained in Section 12(a) to the contrary, it is
understood that the Junior Debt Documents may not be amended or modified with
respect to the Senior Collateral, the Purchased Assets and the pledge of the
stock of NFASC if such modification conflicts with or is inconsistent with this
Agreement and is otherwise adverse to the rights and interests of the Senior
Lender in the Senior Collateral and the Purchased Assets.

13. Reliance, Independent Credit Investigations. The Administrative Agent and
the Trustee each expressly waives all notice of the acceptance by the Senior
Lender of the provisions of this Agreement and all other notices not
specifically required pursuant to the terms of this Agreement. None of the
Senior Lender, the Administrative Agent and the Trustee, nor any of their
respective directors, officers, members, agents or employees shall be
responsible to the other or to any other Person or entity for the Company’s
solvency, creditworthiness, financial condition or ability to repay any of the
Senior Obligations or Junior Obligations (as the case may be) or for the
accuracy of any recitals, statements, representations or warranties of the
Company, oral or written, or for the validity, sufficiency, enforceability,
collectability or perfection of any liabilities, agreements, instruments or
documents, or any security interests or liens granted by the Company in
connection therewith. Each of the Senior Lender, the Administrative Agent and
the Trustee has entered into its respective agreements with the Company based
upon its own independent investigation, and makes no warranty or representation
to the other, nor does it rely upon any representation of the other with respect
to matters identified or referred to in this Section 13. None of the Senior
Lender, the Administrative Agent, and the Trustee shall have any responsibility
under this Agreement to the other for monitoring or assuring compliance by the
Company with any covenants or representations made to any party. Each of the
Senior Lender, the Administrative Agent and the Trustee hereby assumes
responsibility for keeping itself informed of the financial condition of the
Company and of all other circumstances bearing upon the risk of non-payment of
its respective obligations that diligent inquiry would reveal and each of such
parties hereby agrees that it shall have no duty to advise the other party of
any information regarding such condition or any such circumstances. Each of the
Senior Lender, the Administrative Agent and the Trustee agrees, upon the written
request of the other, to provide a written statement as to the amount of Senior
Obligations or Junior Obligations, as the case may be, then outstanding.

14. Notices.

(a) Each of the Senior Lender, the Administrative Agent, and the Trustee agrees
to use commercially reasonable efforts to furnish the other with copies of any
notices of default, acceleration, demand or foreclosure as the party giving the
notice may send to the Company, provided that failure to give any of the
foregoing notices shall not (x) affect the priorities of the liens upon the
Senior Collateral set forth herein, or (y) so long as such failure to notify
would not otherwise constitute a breach of the terms of this Agreement result in
any liability whatsoever to the other party.

 

13



--------------------------------------------------------------------------------

(b) All notices, requests, demands and other communications hereunder to or upon
Senior Lender, the Administrative Agent, the Trustee or the Company shall be in
writing and shall be delivered by confirmed facsimile (so long as such facsimile
notice is simultaneously provided by another method provided herein) or by
depositing the same with a recognized overnight courier service or with the
United States Postal Service (certified mail, postage prepaid, return receipt
requested) and addressed as provided below:

If to the Company, to the following address:

Navistar Financial Corporation

425 N. Martingale Road

Schaumburg, Illinois 60173

Attention: General Counsel

Facsimile No.: (630) 753-4410

If to the Administrative Agent, to the following address:

JPMorgan Chase Bank, N.A.

1111 Fannin Street, 10th Floor

Houston, Texas 77002-6925

Attention: Loan and Agency Services

Facsimile No.: (713) 750-2938

with a copy to:

JPMorgan Chase Bank, N.A.

270 Park Avenue

New York, New York 10017

Attention: Richard W. Duker

Facsimile No.: (212) 270-5100

 

14



--------------------------------------------------------------------------------

If to the Trustee, to the following address:

Deutsche Bank Trust Company Americas

Trust & Security Services

60 Wall Street

New York, New York 10005

Attention: Irina Golovashchuk

Facsimile No.: (732) 578-4695

with a copy to:

Deutsche Bank National Trust Company

Global Transaction Banking

Trust & Securities Services

100 Plaza One, 6th Floor - MS 0699

Jersey City, New Jersey 07311-3901

Facsimile No.: (732) 578-4635

If to the Senior Lender, to the following address:

Wells Fargo Equipment Finance, Inc.

733 Marquette Avenue

Minneapolis, Minnesota 55402

Attn: Lease Portfolio Administrator

Facsimile No.: (866) 687-5578

with copy to:

Ober, Kaler, Grimes & Shriver

A Professional Corporation

100 Light Street

Baltimore, Maryland 21202

Attention: Ethan J. Blank, Esq.

Facsimile No.: (443) 263-7565

or to such other address or addresses as the parties to whom such notices are to
be directed may have designated in writing to the other parties hereto. Notices
shall be deemed given upon the business day received in the case of facsimile
(or if received after normal business hours on the next succeeding business
day), on the business day following deposit with a recognized overnight courier
service, or five (5) Business Days after deposit with the Postal Service.

15. Successors; Continuing Effect, Etc. This Agreement is being entered into for
the benefit of and shall be binding upon the Senior Lender, the Administrative
Agent, the Trustee, and their respective successors and assigns. This Agreement
shall be a continuing agreement and shall be irrevocable and shall remain in
full force and effect so long as there are both Senior Obligations outstanding
and Junior Obligations outstanding. The obligations of the Administrative Agent
and the Trustee hereunder shall be reinstated and revived, and the rights of the
Senior Lender shall continue, with respect to any amount at any time paid on
account of the Senior Obligations which shall thereafter be required to be
restored or returned by the Senior Lender in any Reorganization (including
without limitation, any repayment made pursuant to any provision of Chapter 5 of
the Bankruptcy Code), all as though such amount had not been paid.

 

15



--------------------------------------------------------------------------------

16. Entire Agreement; Amendment; Waiver.

(a) This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof, and no modification or waiver of any provision of
this Agreement shall in any event be effective unless the same shall be in
writing signed by the Senior Lender, the Administrative Agent and the Trustee
(unless such amendment or modification shall impose any additional obligations
upon the Company, in which case such amendment or modification shall also
require execution by the Company, as applicable).

(b) No failure or delay on the part of any party in the exercise of any power,
right, remedy, or privilege under this Agreement shall impair such power, right,
remedy, or privilege or shall operate as a waiver thereof; nor shall any single
or partial exercise of any such power, right, or privilege preclude any other or
further exercise of any other power, right, or privilege. The waiver of any such
right, power, remedy, or privilege with respect to particular facts and
circumstances shall not be deemed to be a waiver with respect to other facts and
circumstances.

17. Execution in Counterparts. This Agreement may be executed on separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement. This Agreement shall become effective
upon the execution and delivery of a counterpart hereof by each of the parties
hereto. This Agreement may be reproduced by any photostatic, microfilm,
micro-card, miniature photographic, facsimile or other similar process and the
original thereof may be destroyed. The parties agree that any such reproduction
shall, to the extent permitted by law, be as admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not the reproduction was made in the
regular course of business) and that any enlargement, facsimile or further
reproduction shall likewise be admissible in evidence.

18. Governing Law. This Agreement and all other related instruments and
documents and the rights and obligations of the parties hereunder and thereunder
shall, in all respects, be governed by, and construed in accordance with, the
internal laws of the State of New York (without regard to the conflict of laws
principles of such state (other than Sections 5-1401 and 5-1402 of the General
Obligations Law)), including all matters of construction, validity and
performance regardless of the location of the Senior Collateral.

19. Jurisdiction. The parties agree that any action or proceeding arising out of
or relating to this Agreement may be commenced in any state or Federal court of
competent jurisdiction in the City of New York, in the Borough of Manhattan, and
each party submits to the jurisdiction of such court and agrees that a summons
and complaint commencing an action or proceeding in any such court shall be
properly served and shall confer personal jurisdiction if served personally or
by certified mail to it at its address designated pursuant hereto, or as
otherwise provided under the laws of the State of New York.

 

16



--------------------------------------------------------------------------------

20. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TRIAL BY JURY
IN ANY ACTION OR PROCEEDING TO WHICH SUCH PARTY MAY BE A PARTY, ARISING OUT OF
OR IN ANY WAY PERTAINING TO THIS AGREEMENT. IT IS HEREBY AGREED AND UNDERSTOOD
THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST
PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE
NOT PARTIES TO THIS AGREEMENT. THIS WAIVER IS KNOWINGLY, WILLINGLY AND
VOLUNTARILY MADE BY EACH PARTY, AND EACH PARTY HEREBY ACKNOWLEDGES THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT. EACH
PARTY FURTHER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND IN THE MAKING OF THIS WAIVER
BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD
THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

21. Equitable Relief. Each party acknowledges that the breach by it of any of
the provisions of this Agreement is likely to cause irreparable damage to the
other parties. Therefore, the relief to which a party shall be entitled in the
event of any such breach or threatened breach shall include, but not be limited
to, a mandatory injunction for specific performance, injunctive or other
judicial relief to prevent a violation of any of the provisions of this
Agreement, damages and any other relief to which it may be entitled at law or in
equity.

22. Heading. The captions and headings in this Agreement are for convenience of
reference only and shall not alter or otherwise affect the meaning hereof.

23. Inconsistent Terms. In the event of any conflict between the provisions of
this Agreement and the provisions of any of the Senior Debt Documents, the
Junior Debt Documents or any of the documents, instruments and agreements
executed at any time in conjunction therewith or in furtherance thereof, the
provisions of this Agreement shall control.

24. Construction and Interpretation. For the purposes of this Agreement: (i) the
masculine shall include the feminine and the singular the plural and vice versa;
and (ii) any reference to the Senior Lender, the Lenders, the Administrative
Agent, the Trustee or the Company shall be deemed to refer to any successors and
assigns of such Person and, in the case of the Senior Lender and the Lenders,
any subsequent holder of any of the Senior Obligations or the Junior
Obligations, as applicable.

25. No Third Party Beneficiary. This Agreement is intended solely for the
purpose of defining the relative rights of the Senior Lender on the one hand and
the Trustee on the other hand and no other Person, specifically including, but
without limitation, the Company, shall have any right, benefit or other interest
under this Agreement. Nothing contained in this Agreement is intended to or
shall impair, as between the Company and the Senior Lender and the
Administrative Agent, the Lenders and the Trustee, as applicable, the
obligations of the Company, which are

 

17



--------------------------------------------------------------------------------

absolute and unconditional, to pay the Senior Obligations and the Junior
Obligations as and when the same shall become due and payable in accordance with
their respective terms. The existence of this Agreement shall not commit or
obligate any party to make loans or extend credit to the Company.

26. Reservation of Security Interests as Against Third Parties. Nothing
contained in this Agreement is intended to affect or limit in any way any
consensual security interests and/or liens the Senior Lender may have now or in
the future in or on any other property and assets of the Company, whether
tangible or intangible, insofar as the Company and third parties are concerned.
The Senior Lender specifically reserves all such security interests and/or liens
and rights to assert such security interests and/or liens as against the Company
and third parties, subject to the terms of this Agreement.

27. Severability. Any provision of this Agreement which may be determined by
competent authority to be prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

28. Subrogation. Subject to the Senior Obligations having been indefeasibly paid
in full and all Senior Obligations being performed in full, the Trustee shall be
subrogated to the rights of the Senior Lender to receive payments or
distributions of cash, property or securities of the Company applicable to the
Senior Obligations until all amounts owing on the Junior Obligations shall be
indefeasibly paid in full (and, for this purpose, no distribution on the Junior
Obligations paid to or turned over to the Senior Lender shall be deemed to have
reduced the Junior Obligations), it being understood that the provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Trustee and the Senior Lender. A distribution made or turned over
to the Senior Lender pursuant to this Agreement which otherwise would have been
made to Trustee is not, as between the Company or its other creditors and
Trustee, a payment by the Company to or on account of the Senior Obligations.

29. Representative Capacity. The Administrative Agent is executing and
delivering this Agreement in its capacity as the agent of the Lenders pursuant
to the Credit Agreement. The Administrative Agent, on behalf of the Lenders (who
are deemed to have consented to this Agreement) hereby authorizes and instructs
the Trustee to enter into this Agreement. In entering into this Agreement, the
Trustee shall be afforded the same rights, protections, immunities and
indemnities as are set forth in the Security Agreement.

30. Effect of Amendment and Restatement. This Agreement amends and restates in
its entirety that certain Intercreditor Agreement, dated as of December 16,
2009, among the Senior Lender, the Trustee, the Administrative Agent and the
Company and supersedes and replaces the terms thereof in their entirety.

[Signature page follows]

 

18



--------------------------------------------------------------------------------

EXHIBIT L

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers as of the day and year first above
written.

 

WELLS FARGO EQUIPMENT FINANCE, INC. By:       Name:     Title:   JPMORGAN CHASE
BANK, N.A., as Administrative Agent By:       Name:     Title:  

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee

by Deutsche Bank National Trust Company

By:       Name:     Title:   By:       Name:     Title:  

NAVISTAR FINANCIAL CORPORATION By:     Name:   William V. McMenamin Title:  
Vice President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of December [    ], 2011 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among NAVISTAR FINANCIAL CORPORATION, a
Delaware corporation (the “US Borrower”), NAVISTAR FINANCIAL, S.A. DE C.V.,
SOCIEDAD FINANCIERA DE OBJETO MULTIPLE, ENTIDAD NO REGULADA, a Mexican
corporation (the “Mexican Borrower”; together with the US Borrower, the
“Borrowers”), the LENDERS party thereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, BANK OF AMERICA, N.A., as Syndication Agent, and CITIBANK,
N.A., as Documentation Agent. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement. ____________ (the “Non-U.S. Lender”) is providing this
certificate pursuant to Section 4.12(d) of the Credit Agreement.

Pursuant to the provisions of Section 4.12(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended
(the “Code”), (iii) it is not a “10-percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, (iv) it is not a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:     Title:  

Date: ______, ___, 2011



--------------------------------------------------------------------------------

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purposes)

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of December 2, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among NAVISTAR FINANCIAL CORPORATION, a Delaware
corporation (the “US Borrower”), NAVISTAR FINANCIAL, S.A. DE C.V., SOCIEDAD
FINANCIERA DE OBJETO MULTIPLE, ENTIDAD NO REGULADA, a Mexican corporation (the
“Mexican Borrower”; together with the US Borrower, the “Borrowers”), the LENDERS
party thereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, BANK OF
AMERICA, N.A., as Syndication Agent, and CITIBANK, N.A., as Documentation Agent.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
____________ (the “Non-U.S. Lender”) is providing this certificate pursuant to
Section 4.12(d) of the Credit Agreement.

Pursuant to the provisions of Section 4.12(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement
or any other Loan Document, neither the undersigned nor any of its
partners/members is a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”), (iv) none of its
partners/members is a “10-percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, (v) none of its partners/members is
a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question are
not effectively connected with the undersigned’s or its partners/members’
conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN (or other applicable form) from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:     Title:  

Date: ______, ___, 2011

 

2



--------------------------------------------------------------------------------

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement, dated as of
December 2, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among NAVISTAR FINANCIAL CORPORATION, a Delaware
corporation (the “US Borrower”), NAVISTAR FINANCIAL, S.A. DE C.V., SOCIEDAD
FINANCIERA DE OBJETO MULTIPLE, ENTIDAD NO REGULADA, a Mexican corporation (the
“Mexican Borrower”; together with the US Borrower, the “Borrowers”), the LENDERS
party thereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, BANK OF
AMERICA, N.A., as Syndication Agent, and CITIBANK, N.A., as Documentation Agent.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
____________ (the “Non-U.S. Lender”) is providing this certificate pursuant to
Section 4.12(d) of the Credit Agreement.

Pursuant to the provisions of Section 4.12(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”), (iii) it is not a
“10-percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Foreign Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Foreign Lender in writing (2) the undersigned shall have at all
times furnished such Foreign Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:     Title:  

Date: ______, ___, 2011

 

3



--------------------------------------------------------------------------------

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of December 2, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among NAVISTAR FINANCIAL CORPORATION, a Delaware
corporation (the “US Borrower”), NAVISTAR FINANCIAL, S.A. DE C.V., SOCIEDAD
FINANCIERA DE OBJETO MULTIPLE, ENTIDAD NO REGULADA, a Mexican corporation (the
“Mexican Borrower”; together with the US Borrower, the “Borrowers”), the LENDERS
party thereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, BANK OF
AMERICA, N.A., as Syndication Agent, and CITIBANK, N.A., as Documentation Agent.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
_____________ (the “Non-U.S. Lender”) is providing this certificate pursuant to
Section 4.12(d) of the Credit Agreement.

Pursuant to the provisions of Section 4.12(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect to such participation, neither the undersigned nor any of its
partners/members is a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”), (iv) none of its
partners/members is a “10-percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, (v) none of its partners/members is
a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question are
not effectively connected with the undersigned’s or its partners/members’
conduct of a U.S. trade or business.

The undersigned has furnished its participating Foreign Lender with Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN (or other applicable form) from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Foreign Lender and (2) the undersigned
shall have at all times furnished such Foreign Lender with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:     Title:  

Date: ______, ___, 2011

 

4